Exhibit 10.1

 

EXECUTION VERSION

 

 

CREDIT AGREEMENT

 

dated as of August 2, 2019

 

among

 

ORCC Financing IV LLC,
as Borrower,

 

the Lenders Referred to Herein,

 

Société Générale,
as Administrative Agent,

 

and

 

State Street Bank and Trust Company,
as Collateral Agent, Collateral Administrator, Custodian

 

and

 

Cortland Capital Market Services LLC
Document Custodian

 

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

DEFINITIONS AND INTERPRETATION

2

 

 

 

Section 1.1

Definitions

2

Section 1.2

Accounting Terms and Determinations and UCC Terms

63

Section 1.3

Assumptions and Calculations with respect to Collateral Loans

63

Section 1.4

Cross-References; References to Agreements

65

Section 1.5

Reference to Secured Parties

66

 

 

 

ARTICLE II

THE LOANS

66

 

 

 

Section 2.1

The Commitments

66

Section 2.2

Making of the Loans

67

Section 2.3

Evidence of Indebtedness; Notes

68

Section 2.4

Maturity of Loans

68

Section 2.5

Interest Rates

68

Section 2.6

Commitment Fees

70

Section 2.7

Reduction of Commitments; Conversion; Prepayments

71

Section 2.8

General Provisions as to Payments

74

Section 2.9

Funding Losses

74

Section 2.10

Computation of Interest and Fees

75

Section 2.11

No Cancellation of Indebtedness

75

 

 

 

ARTICLE III

CONDITIONS TO BORROWINGS

75

 

 

 

Section 3.1

Effectiveness of Commitments

75

Section 3.2

Borrowings and Issuance

78

Section 3.3

Borrowings and Issuance

79

 

 

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE BORROWER

80

 

 

 

Section 4.1

Existence and Power

80

Section 4.2

Power and Authority

81

Section 4.3

No Violation

81

Section 4.4

Litigation

81

Section 4.5

Compliance with ERISA

81

Section 4.6

Environmental Matters

82

Section 4.7

Taxes

82

Section 4.8

Full Disclosure

82

Section 4.9

Solvency

82

Section 4.10

Use of Proceeds; Margin Regulations

82

Section 4.11

Governmental Approvals

83

 

i

--------------------------------------------------------------------------------



 

Section 4.12

Investment Company Act

83

Section 4.13

Representations and Warranties in Loan Documents

83

Section 4.14

Ownership of Assets

83

Section 4.15

No Default

83

Section 4.16

Labor Matters

83

Section 4.17

Subsidiaries/Equity Interests

83

Section 4.18

Ranking

83

Section 4.19

Representations Concerning Collateral

84

Section 4.20

Ordinary Course

84

Section 4.21

Compliance with Anti-Corruption Laws and Anti-Money Laundering Laws

84

Section 4.22

Compliance with Sanctions

84

 

 

 

ARTICLE V

AFFIRMATIVE AND NEGATIVE COVENANTS OF THE BORROWER

85

 

 

 

Section 5.1

Information

85

Section 5.2

Payment of Obligations

88

Section 5.3

Employees

88

Section 5.4

Good Standing

88

Section 5.5

Compliance with Laws

88

Section 5.6

Inspection of Property, Books and Records; Audits; Etc.

88

Section 5.7

Existence

89

Section 5.8

Subsidiaries; Equity Interest

89

Section 5.9

Investments

89

Section 5.10

Restriction on Fundamental Changes

90

Section 5.11

ERISA

90

Section 5.12

Liens

90

Section 5.13

Business Activities

90

Section 5.14

Fiscal Year; Fiscal Quarter

90

Section 5.15

Anti-Money Laundering and Anti-Corruption Laws; Sanctions Laws

91

Section 5.16

Indebtedness

91

Section 5.17

Use of Proceeds

91

Section 5.18

Bankruptcy Remoteness; Separateness

91

Section 5.19

Amendments, Modifications and Waivers to Collateral Loans

92

Section 5.20

Hedging

93

Section 5.21

Title Covenants

94

Section 5.22

Further Assurances

95

Section 5.23

Costs of Transfer Taxes and Expenses

95

Section 5.24

Collateral Agent May Perform

95

Section 5.25

Notice of Name Change

96

Section 5.26

Delivery of Related Contracts

96

Section 5.27

Delivery of Proceeds

96

Section 5.28

Performance of Obligations

96

Section 5.29

Limitation on Dividends

96

Section 5.30

Renewal of Credit Estimates

96

Section 5.31

Annual Rating Review

96

 

ii

--------------------------------------------------------------------------------



 

Section 5.32

Amendment to Loan Documents

97

Section 5.33

Transactions With Affiliates

97

Section 5.34

Reports by Independent Accountants

97

Section 5.35

Tax Matters as to the Borrower

98

Section 5.36

Retention Letter

99

Section 5.37

Pool Concentrations

99

Section 5.38

Beneficial Ownership Certification

99

Section 5.39

Post-Transition S&P CCC Collateral Loans

99

 

 

 

ARTICLE VI

EVENTS OF DEFAULT

100

 

 

 

Section 6.1

Events of Default

100

Section 6.2

Remedies

103

Section 6.3

Additional Collateral Provisions

104

Section 6.4

Application of Proceeds

107

Section 6.5

Capital Contributions

109

 

 

 

ARTICLE VII

THE AGENTS

109

 

 

 

Section 7.1

Appointment and Authorization

109

Section 7.2

Agents and Affiliates

109

Section 7.3

Actions by Agent

110

Section 7.4

Delegation of Duties; Consultation with Experts

110

Section 7.5

Limitation of Liability of Agents

110

Section 7.6

Indemnification

114

Section 7.7

Credit Decision

114

Section 7.8

Successor Agent

115

 

 

 

ARTICLE VIII

ACCOUNTS AND COLLATERAL

115

 

 

 

Section 8.1

Collection of Money

115

Section 8.2

Collection Account

117

Section 8.3

Payment Account; Future Funding Reserve Account; Interest Reserve Account;
Lender Collateral Account; Closing Expense Account

120

Section 8.4

Custodial Account

124

Section 8.5

Acquisition of Collateral Loans and Eligible Investments

126

Section 8.6

Release of Security Interest in Sold Collateral Loans and Eligible Investments;
Release of Security Interests Upon Termination

126

Section 8.7

Method of Collateral Transfer

127

Section 8.8

Continuing Liability of the Borrower

128

Section 8.9

Reports

128

 

 

 

ARTICLE IX

APPLICATION OF MONIES

130

 

 

 

Section 9.1

Disbursements of Funds from Payment Account

130

 

iii

--------------------------------------------------------------------------------



 

ARTICLE X

SALE OF COLLATERAL LOANS; ELIGIBILITY CRITERIA; CONDITIONS TO SALES AND
PURCHASES

134

 

 

 

Section 10.1

Sale of Collateral Loans

134

Section 10.2

Eligibility Criteria

136

Section 10.3

Conditions Applicable to all Sale and Purchase Transactions

137

 

 

 

ARTICLE XI

CHANGE IN CIRCUMSTANCES

137

 

 

 

Section 11.1

Basis for Determining Interest Rate Inadequate or Unfair

137

Section 11.2

Illegality

138

Section 11.3

Increased Cost and Reduced Return

139

Section 11.4

Taxes

141

Section 11.5

Replacement of Lenders

144

 

 

 

ARTICLE XII

MISCELLANEOUS

146

Section 12.1

Notices

146

Section 12.2

No Waivers

147

Section 12.3

Expenses; Indemnification

147

Section 12.4

Sharing of Set-Offs

148

Section 12.5

Amendments and Waivers

149

Section 12.6

Successors and Assigns

150

Section 12.7

Collateral; QP Status

153

Section 12.8

Governing Law; Submission to Jurisdiction

153

Section 12.9

Marshalling; Recapture

154

Section 12.10

Counterparts; Integration; Effectiveness

154

Section 12.11

Waiver of Jury Trial

154

Section 12.12

Survival

155

Section 12.13

Domicile of Loans

155

Section 12.14

Limitation of Liability

155

Section 12.15

Recourse; Non-Petition

155

Section 12.16

Confidentiality

156

Section 12.17

Special Provisions Applicable to CP Lenders

157

Section 12.18

Direction of Collateral Agent

158

Section 12.19

Borrowings/Loans Made in the Ordinary Course of Business

159

Section 12.20

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

159

Section 12.21

PATRIOT Act

159

Section 12.22

Severability

159

 

 

 

ARTICLE XIII

ASSIGNMENT OF CORPORATE SERVICES AGREEMENT AND SALE AND CONTRIBUTION AGREEMENT

160

 

 

 

Section 13.1

Assignment of Corporate Services Agreement and Sale and Contribution Agreement

160

 

iv

--------------------------------------------------------------------------------



 

ARTICLE XIV

THE DOCUMENT CUSTODIAN

162

 

 

 

Section 14.1

The Document Custodian

162

Section 14.2

Document Custodian Compensation

164

Section 14.3

Limitation on Liability

165

Section 14.4

Document Custodian Resignation

166

Section 14.5

Release of Documents

166

Section 14.6

Return of Related Contracts

167

Section 14.7

Access to Certain Documentation and Information Regarding the Related Contracts

167

Section 14.8

Custodian Agent

167

Section 14.9

Removal and Resignation

168

 

v

--------------------------------------------------------------------------------



 

ANNEXES, SCHEDULES AND EXHIBITS

 

Annex A

—

Commitments

 

 

 

Schedule A

—

Approved Appraisal Firms

Schedule B

—

S&P Industry Classifications

Schedule C

—

Diversity Score Calculation

Schedule D

—

S&P Recovery Rate and Default Rate Tables

Schedule E

—

S&P Recovery Rate Matrix

Schedule F

—

S&P Weighted Average Life Matrix

Schedule G

—

S&P CDO Monitor Formula Definitions

 

 

 

Exhibit A

—

Form of Note for Loans

Exhibit B

—

Form of Notice of Borrowing

Exhibit C

—

Form of Assignment and Assumption Agreement

Exhibit D

—

Scope of Collateral Report

Exhibit E

—

Scope of Payment Date Report

Exhibit F

—

Scope of Asset-Level Reporting to Lenders

Exhibit G

—

Form of Retention Letter

Exhibit H

—

Form of Related Contract Document Request

Exhibit I

—

Form of Tax Compliance Certificate

Exhibit J

—

Form of Document Checklist

Exhibit J

—

Authorized Representatives of Services Provider

 

vi

--------------------------------------------------------------------------------



 

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT dated as of August 2, 2019, is entered into by and among
ORCC FINANCING IV LLC a Delaware limited liability company, as Borrower, the
Lenders party hereto from time to time, SOCIÉTÉ GÉNÉRALE, as Administrative
Agent, STATE STREET BANK AND TRUST COMPANY, as Collateral Agent, Collateral
Administrator and Custodian, and CORTLAND CAPITAL MARKET SERVICES LLC, as
Document Custodian.

 

W I T N E S S E T H:

 

WHEREAS, the Borrower desires that the Revolving Lenders make Revolving Loans,
on a revolving basis and the Term Lenders make Term Loans, in each case to the
Borrower on the terms and subject to the conditions set forth in this Agreement,
and each Lender is willing to make Loans to the Borrower on the terms and
subject to the conditions set forth in this Agreement;

 

WHEREAS, the proceeds of the Loans made by the Lenders to the Borrower from the
Borrower shall be used by the Borrower to acquire Collateral Loans and as
otherwise specified in Section 5.17, all in accordance with the terms hereof.

 

NOW, THEREFORE, the Borrower, the Lenders, the Administrative Agent, the
Collateral Agent and the Document Custodian hereby agree as follows:

 

GRANTING CLAUSE

 

To secure the due and punctual payment and performance of all Obligations,
howsoever created, arising or evidenced, whether now or hereafter existing, in
accordance with the terms thereof, the Borrower hereby Grants to the Collateral
Agent for the benefit of the Secured Parties a security interest in all of the
Borrower’s right, title and interest in and to the following (in each case,
excluding any Margin Stock), whether now owned or hereafter acquired
(collectively, the “Pledged Collateral”):

 

(a)                                 all Collateral Loans, all other loans and
securities of the Borrower whether or not such loans and securities constitute
Collateral Loans, all Related Contracts and Collections with respect thereto,
all collateral security granted under any Related Contracts, and all interests
in any of the foregoing, whether now or hereafter existing;

 

(b)                                 (i) the Custodial Account and all Collateral
which is delivered to the Collateral Agent pursuant to the terms hereof and all
payments thereon or with respect thereto, (ii) each of the other Covered
Accounts and (iii) Eligible Investments or other investments (whether or not
such investments constitute Eligible Investments) acquired with funds on deposit
in the Covered Accounts, and all income or Distributions from the investment of
funds in the Covered Accounts;

 

(c)                                  cash, Money, securities, reserves and other
property now or at any time in the possession of the Borrower or which is
delivered to or received by the Collateral Agent

 

--------------------------------------------------------------------------------



 

or its bailee, agent or custodian by the Borrower or on behalf of the Borrower
(including, without limitation, all Eligible Investments and other investments
with respect to any Collateral or proceeds thereof);

 

(d)                                 all liens, security interests, property or
assets securing or otherwise relating to any Collateral Loan, Eligible
Investment, other investment, Collateral or any Related Contract (collectively,
“Related Property”);

 

(e)                                  the Interest Hedge Agreements;

 

(f)                                   the Sale and Contribution Agreement;

 

(g)                                  the Corporate Services Agreement;

 

(h)                                 the Account Control Agreement;

 

(i)                                     all other accounts, chattel paper,
deposit accounts, financial assets, general intangibles, instruments, investment
property, letter-of-credit rights and other supporting obligations relating to
the foregoing (in each case as defined in the UCC);

 

(j)                                    all other tangible and intangible
personal property whatsoever of the Borrower; and

 

(k)                                 all products, proceeds, rents and profits of
any of the foregoing, all substitutions therefor and all additions and
accretions thereto (whether the same now exist or arise or are acquired),
including, without limitation, proceeds of insurance policies insuring any or
all of the foregoing, any indemnity or warranty payable by reason of loss or
damage to or otherwise in respect of any of the foregoing or any guaranty.

 

Except as set forth in the Priority of Payments, the Loans are secured by the
foregoing Grant equally and ratably without prejudice, priority or distinction
between any Loan and any other Loan by reason of difference in time of borrowing
or otherwise.

 

ARTICLE I

 

DEFINITIONS AND INTERPRETATION

 

Section 1.1                                    Definitions.  The following
terms, as used herein, have the following meanings:

 

“Account Control Agreement” means the Account Control Agreement among the
Borrower, as debtor, the Collateral Agent, as secured party, and State Street
Bank and Trust Company, as depository bank and Securities Intermediary, dated on
or about the date hereof.

 

“Administrative Agent” means Société Générale, in its capacity as administrative
agent for the Lenders hereunder, and its successors in such capacity.

 

2

--------------------------------------------------------------------------------



 

“Administrative Agent Fee” means the fee payable to the Administrative Agent in
arrears on each Quarterly Payment Date, equal to $5,000 per Quarterly Payment
Date.

 

“Administrative Expenses” means, without duplication, fees, expenses (including
indemnities and other amounts under Section 12.3) and other amounts due or
accrued with respect to any Quarterly Payment Date and any other date fixed for
payment of such amounts (including, with respect to any Quarterly Payment Date,
any such amounts that were due and not paid on any prior Quarterly Payment Date)
and payable in the following order by the Borrower to:

 

(a)                                 first, the Collateral Agent in respect of
the Collateral Agent Fee and any fees owed to the Custodian, the Collateral
Administrator, the Securities Intermediary and the Document Custodian, and for
the reimbursement of other reasonable and documented Administrative Expenses and
disbursements incurred and payable hereunder to the Collateral Agent, the
Collateral Administrator, the Custodian, the Securities Intermediary and the
Document Custodian under any Loan Documents, in accordance with the provisions
of this Agreement;

 

(b)                                 second, the Administrative Agent in respect
of the Administrative Agent Fee and for the reimbursement of reasonable and
documented expenses and disbursements incurred and payable hereunder by the
Administrative Agent or the Lenders in accordance with the provisions of this
Agreement;

 

(c)                                  third, on a pro rata basis, the following
amounts (excluding indemnities) to the following parties:

 

(i)                    first, to the Services Provider for the reimbursement of
reasonable and documented expenses and disbursements incurred by the Services
Provider in accordance with the provisions of this Agreement and the Corporate
Services Agreement, including any appraisal fees and any other out-of-pocket
expenses incurred in connection with the Collateral Loans and payable to third
parties and including any amounts payable by the Services Provider in connection
with any advances made to protect or preserve rights against an Obligor or to
indemnify an agent or representative for lenders pursuant to any Related
Contracts (but excluding any Services Fee), and second, to the Borrower for the
reimbursement of reasonable and documented expenses and disbursements incurred
by the Borrower in accordance with the provisions of this Agreement and the
Corporate Services Agreement, including any out-of-pocket expenses incurred in
connection with the Collateral Loans and payable to third parties and including
any amounts payable by the Borrower in connection with any advances made to
protect or preserve rights against an Obligor or to indemnify an agent or
representative for lenders pursuant to any Related Contracts;

 

(ii)                 Rating Agencies for fees and reasonable and documented
expenses in connection with any rating of the Loans or the Collateral Loans,
including fees related to the obtaining of credit estimates by S&P and ongoing
Rating Agency surveillance fees;

 

3

--------------------------------------------------------------------------------



 

(iii)              any other Person in respect of any Indemnified Tax incurred
on behalf of the Borrower; and

 

(iv)             any other Person in respect of any other fees or expenses
expressly permitted under this Agreement and the documents delivered pursuant to
or in connection with this Agreement and the Loan Documents (including any
expenses incurred by the Borrower in connection with the replacement of a Lender
pursuant to Section 11.5); and

 

(d)                                 fourth, on a pro rata basis, indemnities
payable to any Person permitted under this Agreement and the documents delivered
pursuant to or in connection with this Agreement and the Loan Documents not
otherwise paid;

 

provided that Administrative Expenses shall not include (i) any salaries of any
employees of the Borrower (for the avoidance of doubt, the Borrower does not pay
any salaries) (but Administrative Expenses may include any fees, reimbursements,
indemnities, costs and expenses payable to the directors, managers and/or
independent directors or managers of the Borrower) or the Services Provider,
(ii) any Increased Costs or (iii) any Services Fees.

 

“Administrative Officer” means, (i) when used with respect to the Collateral
Agent (or State Street Bank and Trust Company in each of its capacities under
the Loan Documents), any vice president, assistant vice president, treasurer,
assistant treasurer, secretary, assistant secretary, trust officer, associate or
any other officer of the Collateral Agent who shall have direct responsibility
for the administration of this Agreement or to whom any corporate trust matter
is referred within the Corporate Trust Office, because of his or her knowledge
of and familiarity with the particular subject and (ii) when used with respect
to the Administrative Agent, any officer within the office of the Administrative
Agent at the address listed on the signature pages hereto, including any vice
president, assistant vice president, officer of the Administrative Agent
customarily performing functions similar to those performed by the persons who
at the time shall be such officers, respectively, or to whom any matter is
referred at such location because of his or her knowledge of and familiarity
with the particular subject.

 

“Administrative Questionnaire” means, with respect to each Lender, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent (with a copy to the Borrower) duly
completed by such Lender.

 

“Affected Lender” means (i) a Lender that is required to comply with Article 5
of the Securitisation Regulation or (ii) a financial institution which provides
liquidity or credit support arrangements in connection with the Loans and which
is required to comply with Article 5 of the Securitisation Regulation.

 

“Affiliate” or “Affiliated” means, with respect to any Person, (a) any other
Person who, directly or indirectly, is in control of, or controlled by, or is
under common control with, such Person or (b) any other Person who is a
director, officer or employee of (i) such Person, (ii) any subsidiary or parent
company of such Person or (iii) any Person described in clause (a) above;
provided that, solely for purposes of the definitions of “Collateral Loan” and
“Concentration

 

4

--------------------------------------------------------------------------------



 

Limitations”, the term “Affiliate” as used therein with respect to any Obligor
shall not include any Affiliate relationship which may exist solely as a result
of direct or indirect ownership of, or control by, a common Financial Sponsor
(except if any such Person or Obligor provides collateral under, guarantees or
otherwise supports the obligations of the other such Person or Obligor).

 

“Agents” means the Administrative Agent, the Custodian, the Document Custodian,
the Collateral Agent, the Collateral Administrator and the Securities
Intermediary, and “Agent” means any of them.

 

“Aggregate Maximum Principal Balance” means, when used with respect to all or a
portion of the Collateral Loans, the sum of the Maximum Principal Balances of
all or of such portion of such Collateral Loans.

 

“Aggregate Participation Exposure” means, at any time, the Maximum Principal
Balance of all Collateral Loans that are in the form of Participation Interests
(other than Closing Date Participation Interests) owned by the Borrower at such
time.

 

“Aggregate Principal Balance” means, when used with respect to all or a portion
of the Collateral Loans, the sum of the Principal Balances of all or of such
portion of such Collateral Loans.

 

“Agreement” means this Credit Agreement, including all amendments, modifications
and supplements and any exhibits or schedules to any of the foregoing, and shall
refer to the Agreement as the same may be in effect at the time such reference
becomes operative.

 

“Alternate Base Rate” means, for any day, a fluctuating rate of interest per
annum equal to the highest of:

 

(a)                                 the Prime Rate in effect on such day; and

 

(b)                                 the Federal Funds Rate in effect on such day
plus ½ of 1% per annum.

 

Any change in the Alternate Base Rate due to a change in the Prime Rate or the
Federal Funds Rate shall be effective from and including the effective day of
such change in the Prime Rate or the Federal Funds Rate, respectively.

 

The Alternate Base Rate is a reference rate and does not necessarily represent
the lowest or best rate actually charged to any customer of any Agent or any
Lender.  Interest calculated pursuant to clause (a) above will be determined
based on a year of 365 days or 366 days, as applicable, and actual days
elapsed.  Interest calculated pursuant to clause (b) above will be determined
based on a year of 360 days and actual days elapsed.

 

“Anti-Corruption Laws” means any laws, rules and regulations of any jurisdiction
applicable from time to time to the Borrower concerning bribery or corruption,
including the United States Foreign Corrupt Practices Act of 1977, (15 U.S.C. §
78dd-1, et seq.) and the U.K. Bribery Act 2010.

 

5

--------------------------------------------------------------------------------



 

“Anti-Money Laundering Laws” means any laws, rules and regulations applicable
from time to time to the Borrower relating to money laundering or terrorist
financing.

 

“Applicable Law” means, as to any Person, all applicable Laws binding upon such
Person or to which such a Person is subject.

 

“Applicable Lending Office” means, with respect to any Lender, the office or
offices designated as its “Lending Office” opposite its name in the signature
pages hereto or such other office of such Lender as such Lender may from time to
time specify in writing to the Borrower and the Administrative Agent.

 

“Applicable Margin” means (i) during the period from the Closing Date to, but
not including the date that is 12 months after the Closing Date, 2.15% per
annum, (ii) from the date that is 12 months after the Closing Date to but not
including the date that is 24 months after the Closing Date 2.25% per annum and
(iii) from and after the date that is 24 months after the Closing Date, 2.50%
per annum.

 

“Applicable Rate” means (i) if a CP Conduit is a Lender with respect to such
Loan and is not a CP LIBOR Lender, the sum of (x) the Cost of Funds Rate for
such Loan plus (y) the Applicable Margin and (ii) if a CP LIBOR Lender or any
other Person is a Lender with respect to such Loan, the sum of (x) the London
Interbank Offered Rate applicable to the relevant Interest Period plus (y) the
Applicable Margin (provided in the case of this clause (ii) that, in the case of
any Interest Period on or after the first day on which the Majority Lenders
notify the Borrower that they have determined, in their commercially reasonable
judgment, that a material disruption to LIBOR or a change in the methodology of
calculating LIBOR has occurred or any Lender shall have notified the
Administrative Agent pursuant to Section 11.2 that it is not permitted to fund
Loans at the London Interbank Offered Rate (and such Lender shall not have
subsequently notified the Administrative Agent that the circumstances giving
rise to such situation no longer exist), the Applicable Rate shall be a rate per
annum equal to the sum of (1) the Alternate Base Rate in effect on each day of
such Interest Period plus (2) the Applicable Margin for such Loans).

 

“Appraisal” means, with respect to any Collateral Loan, an appraisal of either
(A) such Collateral Loan or (B) the assets securing such Collateral Loan, in
each case, that is conducted by an Approved Appraisal Firm on the basis of the
fair market value of such Collateral Loan or such assets (that is, the price
that would be paid by a willing buyer to a willing seller of such Collateral
Loan or such assets in a commercially reasonable sale on an arm’s-length
basis).  Any Appraisal required hereunder (i) may be in the form of an update or
reaffirmation by an Approved Appraisal Firm of an Appraisal previously performed
by an Approved Appraisal Firm and (ii) shall be provided within five Business
Days following completion of such appraisal to the Collateral Agent for purposes
of the Collateral Report.

 

“Appraised Value” means, with respect to any Collateral Loan, the Appraisal
value (determined in Dollars, and which, if Appraisals for both of the following
are available, clause (a) below shall govern) of either (a) such Collateral Loan
or (b) the assets securing such Collateral Loan, in the case of clause (b), net
of estimated costs of the liquidation of such assets as determined

 

6

--------------------------------------------------------------------------------



 

by the applicable Approved Appraisal Firm, in each case as set forth in the
related Appraisal or, if a range of values is set forth therein, the midpoint of
such values; provided that (i) the Appraised Value of any Collateral Loan shall
in no case be greater than its Maximum Principal Balance and (ii) in the case of
clause (b), if the Borrower owns less than 100% of the total lenders’ interests
secured by the assets securing any Collateral Loan or has sold participation
interests in such Collateral Loan, then the Appraised Value with respect to such
Collateral Loan will be reduced to reflect the proportionate interests of all
other lenders or participants secured by such assets (taking into account the
relative seniority of all such lenders and participants) that rank pari passu
with or senior to (including with respect to liquidation) the Borrower’s
interest under the Collateral Loan.

 

“Approved Appraisal Firm” means those entities whose names are set forth on
Schedule A, and any additional entity designated from time to time by the
Services Provider (i) that is an independent appraisal firm recognized as being
experienced in conducting valuations of loans of the type constituting
Collateral Loans, and (ii) that the Borrower or the Services Provider
determines, in accordance with the Servicing Standard, is qualified with respect
to each Collateral Loan.  In connection with such designation, the Borrower or
the Services Provider shall deliver an updated Schedule A to the Administrative
Agent, which updated Schedule A shall replace any previous Schedule A. 
Notwithstanding the foregoing, at no time may the Borrower, the Services
Provider or any Affiliate thereof be an Approved Appraisal Firm.

 

“Approved Foreign Jurisdiction” means each of Canada, any Group I Country, any
Group II Country or any Group III Country; provided that each such country has a
foreign currency issuer credit rating that is at least “AA” by S&P at the time
of acquisition of the related Collateral Loan.

 

“Approved Indices” has the meaning assigned to such term in the definition of
“Eligible Loan Index”.

 

“Approved Lender” means with respect to any Revolving Lender (i) any Lender that
is not a CP Conduit and is a financial institution (including a securities
broker-dealer or Affiliate thereof) or other institutional lender with a
short-term rating by S&P of at least A-1 (or an entity whose obligations
hereunder are absolutely and unconditionally guaranteed by an entity that has a
short-term rating by S&P of at least A-1 and meets then-current S&P guarantee
criteria at such time) and (ii) any Lender that is a CP Conduit (x) whose
Commercial Paper Notes are rated at least A-1 by S&P and (y) that is provided
liquidity support by an entity with a short-term rating by S&P of at least A-1;
provided, in each case, that any Revolving Lender (including a CP Lender) that
has fully funded the Lender Collateral Account in accordance with the provisions
set forth in Sections 8.3(d) and 11.5(b)(i) shall be an Approved Lender
notwithstanding that its (or any such parent guarantor’s or its Commercial Paper
Notes’) ratings are below such levels; provided further that all Lenders shall
be Approved Lenders.

 

“Approved Replacement” has the meaning assigned to such term in the definition
of “Key Person Event”.

 

“Assignment and Assumption” means an Assignment and Assumption Agreement in
substantially the form of Exhibit C hereto, entered into by a Lender, an
assignee, the Borrower (if applicable) and the Administrative Agent (if
applicable).

 

7

--------------------------------------------------------------------------------



 

“Assumed Investment Rate” means, at any time, LIBOR (or, if an Alternate Base
Rate is in effect, such Alternate Base Rate) minus 0.50% per annum; provided
that the Assumed Investment Rate shall not be less than 0.00%.

 

“Authorized Officer” means:

 

(a)                                 with respect to each of the Borrower, the
Services Provider, the Retention Holder and the Seller, those of its respective
officers, authorized representatives and agents whose signatures and incumbency
shall have been certified to the Agents on the Closing Date pursuant to the
documents delivered pursuant to Section 3.1 or thereafter from time to time in
substantially similar form; and

 

(b)                                 with respect to either Agent or any other
bank or trust company acting as trustee of an express trust or as custodian, an
Administrative Officer thereof.

 

Each party may receive and accept a certification of the authority of any other
party as conclusive evidence of the authority of any person to act, and such
certification may be considered as in full force and effect until receipt by
such other party of written notice to the contrary.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means (a) at any time, the then applicable Commission
Delegated Regulation (if any) supplementing the Bank Recovery and Resolution
Directive in relation to Article 55 thereof and (b) with respect to any EEA
Member Country implementing Article 55 of the Bank Recovery and Resolution
Directive, the implementing law for such EEA Member Country from time to time
which is described in the EU Bail-In Legislation Schedule.

 

“Bank Recovery and Resolution Directive” means Directive 2014/59/EU of the
European Parliament and of the Council of the European Union.

 

“Bankruptcy Code” means Title 11 of the United States Code, entitled
“Bankruptcy”, as amended from time to time, and any successor statute or
statutes.

 

“Bankruptcy Law” means the Bankruptcy Code or any similar federal law or state
law for the relief of debtors and all other liquidation, conservatorship,
bankruptcy, assignment for the benefit of creditors, moratorium, rearrangement,
arrangement, receivership, interim-receivership, insolvency, reorganization,
winding-up or similar debtor relief applicable laws including any laws relating
to the compromise or settlement of debt with creditors or any class of them
(including under corporate statutes) of the United States, states thereof or
other applicable jurisdictions from time to time in effect and affecting the
rights of creditors generally.

 

“Base Rate Loans” means Loans accruing interest at an Applicable Rate based upon
the Alternate Base Rate.

 

8

--------------------------------------------------------------------------------



 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation, which
certification shall be substantially similar in form and substance to the form
of Certification Regarding Beneficial Owners of Legal Entity Customers published
jointly, in May 2018, by the Loan Syndications and Trading Association and
Securities Industry and Financial Markets Association.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Bond” means an obligation that (a) constitutes borrowed money and (b) is in the
form of, or represented by, a bond, note, certificated debt security or other
debt security (other than any of the foregoing that evidences a Senior Secured
Loan, a First Lien/Last Out Loan, a Second Lien Loan, or a Participation
Interest in a Senior Secured Loan, a First Lien/Last Out Loan, a Second Lien
Loan).

 

“Borrower” means ORCC Financing IV LLC, a Delaware limited liability company.

 

“Borrower Materials” is defined in Section 12.16(c).

 

“Borrower Order” means a written order or request (which may be a standing order
or request) dated and signed in the name of the Borrower by an Authorized
Officer of the Borrower or by an Authorized Officer of the Services Provider on
behalf of the Borrower, which order or request may also be provided by email or
other electronic communication unless an Agent requests otherwise.

 

“Borrowing” means the borrowing of a Loan pursuant to Section 2.2.

 

“Borrowing Date” means the date of a Borrowing.

 

“Break-Even Default Rate” means, with respect to the Loans, the maximum
percentage of defaults, at any time, that the Current Portfolio or the Proposed
Portfolio, as applicable, can sustain, as determined by S&P, through application
of the S&P CDO Monitor chosen by the Services Provider in accordance with this
Agreement that is applicable to the portfolio of Collateral Loans, which, after
giving effect to S&P’s assumptions on recoveries, defaults and timing and to the
Priority of Payments, will result in sufficient funds remaining for the payment
of the Loans in full.

 

“Bridge Loan” means any loan or other obligation that (a) is unsecured and is
incurred in connection with a merger, acquisition, consolidation or sale of all
or substantially all of the assets of a person or similar transaction and (b) by
its terms, is required to be repaid within one year of the incurrence thereof
with proceeds from additional borrowings or other refinancings (it being
understood that any such loan or other obligation that has a nominal maturity
date of one year or less from the incurrence thereof but has a term-out or other
provision whereby (automatically or at the sole option of the Obligor thereof)
the maturity of the indebtedness thereunder may be extended to a later date is
not a Bridge Loan).

 

“Business Day” means any day except a Saturday, Sunday or a day on which
commercial banks in London, England (for purposes of calculating interest
rates), New York,

 

9

--------------------------------------------------------------------------------



 

New York or in the city in which the Corporate Trust Office of the Collateral
Agent is located (initially being Boston, Massachusetts) or the offices of the
Document Custodian (initially being Chicago, Illinois) are authorized or
required by law to close; provided that if the location of the Corporate Trust
Office of the Collateral Agent or the offices of the Document Custodian changes
at any time, the Collateral Agent or the Document Custodian, as applicable,
shall provide prompt written notice of such change to the Borrower, the
Administrative Agent and the Lenders.

 

“Calculation Date” means the date that is 10 Business Days prior to each
Quarterly Payment Date.

 

“Cash” means such coin or currency of the United States of America as at the
time shall be legal tender for payment of all public and private debts.

 

“CCC Collateral Loan” means a Collateral Loan (other than a Defaulted Loan) with
an S&P Rating of “CCC+” or lower.

 

“CCC Excess” means the amount equal to the excess of the Maximum Principal
Balance of all CCC Collateral Loans over an amount equal to 20% of the Total
Capitalization as of such date of determination; provided that, in determining
which of the CCC Collateral Loans shall be included in the CCC Excess, the CCC
Collateral Loans with the lowest Market Value (expressed as a percentage of the
Maximum Principal Balance of each such Collateral Loan as of such date of
determination) shall be deemed to constitute such CCC Excess.

 

“CCC Excess Adjustment Amount” means, as of any date of determination, an amount
equal to the excess, if any, of (i) the Aggregate Principal Balance of all CCC
Collateral Loans included in the CCC Excess, over (ii) the lowest of (x) the sum
of the Market Values of all CCC Collateral Loans included in the CCC Excess,
(y) the sum of the S&P Recovery Amount of all CCC Collateral Loans included in
the CCC Excess and (z) the sum of the carrying value on the books and records of
the Borrower (or its Affiliates) of all CCC Collateral Loans included in the CCC
Excess.

 

“CFTC” means the Commodity Futures Trading Commission.

 

“Change in Control” means the failure of the Parent to own 100% of the Equity
Interests in the Borrower (other than nominal interests).

 

“Closing Date” means August 2, 2019.

 

“Closing Date Participation” means any Collateral Loan held in the form of a
Participation Interest acquired by the Borrower under the Sale and Contribution
Agreement on the Closing Date.

 

“Closing Date Portfolio Condition” means the condition that is satisfied if,
(i) the pool of Collateral contains Collateral Loans of no less than 20
different Obligors and (ii) as of the date that is thirty (30) days after the
Closing Date or, if earlier, as of the initial Borrowing Date, each Collateral
Quality Test shall be satisfied.

 

10

--------------------------------------------------------------------------------



 

“Closing Expense Account” means the trust account established pursuant to
Section 8.3(e).

 

“Code” means the Internal Revenue Code of 1986, as amended, or any successor
statute.

 

“Collateral” means the Pledged Collateral and all other property and/or rights
on or in which a Lien is or is intended to be granted to the Collateral Agent
for the benefit of the Secured Parties pursuant to this Agreement, any of the
Loan Documents or any other instruments provided for herein or therein or
delivered or to be delivered hereunder or thereunder or in connection herewith
or therewith.

 

“Collateral Administrator” means State Street Bank and Trust Company, in its
capacity as collateral administrator, and any successor thereto.

 

“Collateral Administrator Fee” means the fee payable to the Collateral
Administrator in arrears on each Quarterly Payment Date in an amount specified
in the Collateral Agent Fee Letter.

 

“Collateral Agent” means State Street Bank and Trust Company, in its capacity as
collateral agent under this Agreement, and its successors in such capacity.

 

“Collateral Agent Fee” means the fee payable to the Collateral Agent in arrears
on each Quarterly Payment Date in an amount specified in the Collateral Agent
Fee Letter.

 

“Collateral Agent Fee Letter” means the Fee Schedule dated as of the date
hereof, between the Borrower, the Collateral Agent, and the Collateral
Administrator, as amended, restated, supplemented or otherwise modified from
time to time.

 

“Collateral Loan” means a Senior Secured Loan, a First Lien/Last Out Loan or a
Second Lien Loan or a Participation Interest in any Senior Secured Loan, First
Lien/Last Out Loan or Second Lien Loan that as of the date of acquisition by the
Borrower meets each of the following criteria:

 

(a)                                 (i) provides the Borrower (or an agent on
behalf of the applicable lenders with respect to such Collateral Loan) with a
valid, perfected security interest in the collateral granted under the
applicable Related Contracts at the level of priority indicated therein;
constitutes the legal and enforceable obligation of the applicable Obligor
(except as enforceability may be limited by applicable insolvency, bankruptcy or
other laws affecting creditors’ rights generally, or general principles of
equity, whether such enforceability is considered in a proceeding in equity or
at law); (ii) is owned by the Borrower free and clear of adverse claims (other
than Permitted Liens); (iii) may, under the applicable Related Contracts and
Applicable Law, be pledged and assigned by the Borrower to the Collateral Agent;
(iv) with respect to which all steps required by Section 8.7 have been taken (or
will be taken as soon as practicable) and in which the Collateral Agent holds
(or will hold, once the necessary steps are taken) a first-priority perfected
security interest for the benefit of the Secured Parties; and (v) at the time
such Collateral Loan was acquired, was not subject to set-off or defense (other
than a discharge

 

11

--------------------------------------------------------------------------------



 

in the event of a subsequent bankruptcy) by the related Obligor and, together
with the documentation relating thereto, does not contravene in any material
respect any law, rule or regulation applicable to the Borrower or the Services
Provider;

 

(b)                                 is governed by the law of a state of the
United States or the law of an Approved Foreign Jurisdiction;

 

(c)                                  is an obligation of an Obligor Domiciled in
the United States (or any state thereof) or an Approved Foreign Jurisdiction;

 

(d)                                 is not an obligation (other than a Revolving
Collateral Loan or a Delayed Funding Loan) pursuant to which any future advances
or payments to the Obligor may be required to be made by the Borrower;

 

(e)                                  unless otherwise approved in writing by the
Administrative Agent, the acquisition price (exclusive of the portion thereof
attributable to accrued interest) of such Collateral Loan paid by the Borrower
therefor is not less than 75% of the Principal Balance thereof;

 

(f)                                   is not a Bond (or any other type of debt
security that is not a loan or a Participation Interest), a Defaulted Loan, a
Credit Risk Loan, a Synthetic Security, a Bridge Loan, a Structured Finance
Obligation, an Equity Security, a Real Estate Loan, a letter of credit or a PIK
Loan;

 

(g)                                  is not a Zero Coupon Loan, a finance lease
or chattel paper;

 

(h)                                 is not subject to forfeiture of principal
based on a material non-credit related risk (such as the occurrence of a
catastrophe), as reasonably determined by the Borrower, or the Services Provider
in accordance with the Servicing Standard;

 

(i)                                     is not the subject of an Offer or called
for redemption (except for any repayment under a Revolving Collateral Loan of
amounts that may be reborrowed thereunder pursuant to the applicable Related
Contract);

 

(j)                                    is denominated and payable in Dollars
(and is not convertible into, or payable in, any other currency);

 

(k)                                 does not constitute Margin Stock;

 

(l)                                     provides for the payment or repayment of
a stated principal amount in one or more installments on or prior to the stated
maturity thereof;

 

(m)                             does not subject the Borrower to withholding tax
(except for withholding taxes on fees received with respect to Revolving
Collateral Loans or Delayed Funding Loans and withholding taxes imposed under
FATCA) unless the relevant Obligor is required to make “gross-up” payments or
pay “additional amounts” in respect of, or otherwise compensate the Borrower
for, the full amount of such withholding tax;

 

12

--------------------------------------------------------------------------------



 

(n)                                 if such Collateral Loan is a Participation
Interest, then such Participation Interest is acquired from (i) a Selling
Institution Domiciled under the laws of the United States (or any state thereof)
or any U.S. branch of a Selling Institution Domiciled outside the United States
or (ii) with respect to Collateral Loans the Obligors of which are Domiciled in
an Approved Foreign Jurisdiction, a Selling Institution Domiciled in an Approved
Foreign Jurisdiction to the extent such Selling Institution satisfies the S&P
Counterparty Criteria;

 

(o)                                 provides for payment of interest at least
semi-annually;

 

(p)                                 will not cause the Borrower or the pool of
assets to be required to be registered as an investment company under the
Investment Company Act;

 

(q)                                 does not have an “L”, “p”, “prelim”, “sf” or
“t” subscript assigned by S&P;

 

(r)                                    does not have an “sf” subscript assigned
by Moody’s;

 

(s)                                   is Registered;

 

(t)                                    is not a Cov-Lite Loan unless it is an
Eligible Cov-Lite Loan;

 

(u)                                 is not an obligation of an Obligor
Affiliated with the Parent or the Services Provider;

 

(v)                                 either (i) has public ratings from S&P,
(ii) has a derived rating based on criteria of S&P or (iii) the Borrower will
obtain credit estimates from S&P on such loan and will apply for such credit
estimate within the requisite time period dictated by S&P criteria after
acquiring such loan; and

 

(w)                               does not have an attached warrant to purchase
an Equity Security and does not provide for mandatory conversion or exchange for
Equity Securities; provided that this clause (w) shall not exclude obligations
originated with an attached warrant if the Borrower does not acquire such
warrant or the right to exercise such warrant.

 

“Collateral Quality Test” means a test that is satisfied if, as of any date of
determination, in the aggregate, the Collateral Loans owned (or in relation to a
proposed acquisition of a Collateral Loan, both owned and proposed to be owned)
by the Borrower satisfy each of the tests set forth below, calculated in each
case in accordance with Section 1.3:

 

(a)                                 the Minimum Weighted Average Spread Test;

 

(b)                                 the Maximum Weighted Average Life Test;

 

(c)                                  the Minimum Diversity Score Test;

 

(d)                                 the Minimum Weighted Average S&P Recovery
Rate Test;

 

(e)                                  the S&P CDO Monitor Test; and

 

13

--------------------------------------------------------------------------------



 

(f)                                   the Minimum Weighted Average Coupon Test.

 

“Collateral Report” has the meaning set forth in Section 5.1(h).

 

“Collateral Report Determination Date” means the date that is 10 Business Days
prior to the fifth calendar day of each calendar month.

 

“Collection Account” means the trust account established pursuant to
Section 8.2(a).

 

“Collections” means, with respect to any Collateral, all principal payments,
interest payments, fees and other payments received by the Borrower with respect
thereto and all other amounts paid with respect to such Collateral that are
payable to the Borrower, including dividends of any type, distributions with
respect thereto and any proceeds of collateral for, or any guaranty of, such
Collateral or the relevant Obligor’s obligation to make payments with respect
thereto.

 

“Commercial Paper Funding” means, with respect to any Loan funded by a
CP Lender, at any time, the funding by a CP Lender of all or a portion of the
outstanding principal amount of such Loan with funds provided by the issuance of
Commercial Paper Notes.

 

“Commercial Paper Funding Period” means, with respect to any Loan funded by a
CP Conduit, a period of time during which all or a portion of the outstanding
principal amount of such Loan is funded by a Commercial Paper Funding.

 

“Commercial Paper Notes” means commercial paper notes or secured liquidity notes
issued by a CP Conduit or a conduit providing funding to a CP Conduit from time
to time.

 

“Commercial Paper Rate” means, with respect to any Commercial Paper Funding, a
rate per annum equal to the sum of (i) the rate or, if more than one rate, the
weighted average of the rates, determined by converting to an interest-bearing
equivalent rate per annum (based on a year of 360 days and actual days elapsed)
the discount rate (or rates) at which Commercial Paper Notes are sold by any
placement agent or commercial paper dealer of such Commercial Paper Notes and/or
a commercial paper conduit providing funding to a CP Conduit, plus (ii) if not
included in the calculations in clause (i), the commissions, fees and charges
charged by such placement agent or commercial paper dealer with respect to such
Commercial Paper Notes, incremental carrying costs incurred with respect to such
Commercial Paper Notes maturing on dates other than those on which corresponding
funds are received by such CP Conduit, other borrowings by such CP Conduit and
any other costs (such as interest rate or currency swaps, the cost of funding
odd lots or small dollar amounts) associated with the issuance of Commercial
Paper Notes that are allocated, in whole or in part, by such CP Conduit or its
Program Manager or funding agent to fund or maintain such portion of the
applicable Loan (and which may be also allocated in part to the funding of other
assets of such CP Conduit) and discount on Commercial Paper Notes issued to fund
the discount on maturing Commercial Paper Notes, in all cases expressed as a
percentage of the face amount thereof and converted to an interest-bearing
equivalent rate per annum (based on a year of 360 days and actual days elapsed).

 

“Commitment” means the Revolving Commitments and the Term Commitments.

 

14

--------------------------------------------------------------------------------



 

“Commitment Fee” has the meaning set forth in Section 2.6(a).

 

“Commitment Period” means the period commencing on the Closing Date and ending
on the earliest of:

 

(a)                                 the time at which the Revolving Commitments
are terminated or reduced to zero as provided in this Agreement (whether
pursuant to Article II, Article VI or otherwise); and

 

(b)                                 the last day of the Reinvestment Period;

 

provided that Commitment Period shall not end unless and until, if necessary,
the Future Funding Reserve Loan has been made.

 

“Commitment Shortfall” means the amount by which:

 

(a)                                 the aggregate Unfunded Amount exceeds

 

(b)                                 the sum of (i) the aggregate Total Revolving
Commitment minus the aggregate principal amount of the Revolving Loans
outstanding at such time (which amount under clause (i) shall not be less than
zero), plus (ii) amounts on deposit in the Collection Account, including
Eligible Investments credited thereto, representing Principal Proceeds, plus
(iii) amounts on deposit in the Future Funding Reserve Account, including
Eligible Investments credited thereto.

 

“Commodity Exchange Act” means the Commodity Exchange Act of 1936, as amended.

 

“Concentration Limitations” means limitations that are satisfied if, as of any
date of determination, in the aggregate, the Maximum Principal Balance of the
Collateral Loans owned (or, in relation to a proposed acquisition of a
Collateral Loan, proposed to be owned) by the Borrower comply with all of the
requirements set forth below, calculated as a percentage of Total Capitalization
(unless otherwise specified) and in each case in accordance with the procedures
set forth in Section 1.3:

 

(a)                                 not more than 12.5% consist of Collateral
Loans with Obligors in any one S&P Industry Classification, except that, without
duplication, (i) up to 15.0% may consist of Collateral Loans with the Obligor in
each of the largest and second largest S&P Industry Classification (other than
“Oil, Gas & Consumable Fuels”);

 

(b)                                 not more than 5.0% consist of obligations of
any one Obligor (and Affiliates thereof); provided that (x) up to two Obligors
(and their respective Affiliates) may each constitute up to 8.0% and (y) up to
two Obligors (other than the Obligors described in clause (x)) (and their
respective Affiliates) may each constitute up to 6.0%;

 

(c)                                  not more than 25.0% consist of First
Lien/Last Out Loans and Second Lien Loans; provided that not more than 10.0% may
consist of Second Lien Loans;

 

15

--------------------------------------------------------------------------------



 

(d)                                 not more than 10.0% consist of Fixed Rate
Obligations;

 

(e)                                  not more than 25.0% consist of Eligible
Cov-Lite Loans;

 

(f)                                   not more than 15.0% consist of DIP Loans;

 

(g)                                  not more than 10.0% consist of Current Pay
Obligations;

 

(h)                                 not more than 10.0% consist of Collateral
Loans that permit the payment of interest to be made less frequently than
quarterly;

 

(i)                                     not more than 15.0% consist of Revolving
Collateral Loans and the unfunded portion of Delayed Funding Loans;

 

(j)                                    not more than 10.0% consist of Discount
Loans;

 

(k)                                 (i) the Aggregate Participation Exposure is
not more than 20.0% and (ii) as of the Closing Date, the Maximum Principal
Balance of all Closing Date Participation Interests is not more than 25.0%;

 

(l)                                     (i) not less than 85.0% of the Principal
Balance of Collateral Loans may consist of Cash or obligations of Obligors
Domiciled in the United States or Canada, and (ii) not more than the percentage
listed below may consist of Collateral Loans whose Obligors are Domiciled in the
country or countries set forth opposite each such percentage:

 

% Limit

 

Country or Countries

15.0%

 

all countries (in the aggregate) other than the United States;

10.0%

 

Canada

5.0%

 

all countries (in the aggregate) other than the United States, Canada and the
United Kingdom;

2.5%

 

any individual Group I Country;

2.0%

 

all Group II Countries in the aggregate;

2.0%

 

all Group III Countries in the aggregate;

 

(m)                             not more than 20.0% consist of CCC Collateral
Loans;

 

(n)                                 not more than 10.0% shall consist of
Collateral Loans whose Obligors have a trailing twelve month EBITDA of less than
$15,000,000, as measured at the time of such acquisition based on the most
recent financial information provided by the Obligor and relied upon for the
Services Provider’s investment decision; and

 

(o)                                 not more than 5.0% shall consist of Long
Dated Loans.

 

“Conduit Assignee” means any multi-seller commercial paper conduit or special
purpose entity funded by a multi-seller commercial paper conduit which is, in
either case, administered by a common manager or an Affiliate of a CP Conduit,
or the collateral trustee of such entity.

 

16

--------------------------------------------------------------------------------



 

“Conduit Rating Agency” means each nationally recognized investment rating
agency that is then rating the Commercial Paper Notes of any CP Conduit.

 

“Conduit Support Provider” means, without duplication, (i) a provider of a
Credit Facility or Liquidity Facility to or for the benefit of any CP Conduit,
and any guarantor of such provider or (ii) an entity that issues commercial
paper or other debt obligations, the proceeds of which are used (directly or
indirectly) to fund the obligations of any CP Conduit.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Constituent Documents” means, in respect of any Person, the certificate or
articles of formation or organization, the limited liability company agreement,
memorandum and articles of association, operating agreement, partnership
agreement, joint venture agreement or other applicable agreement of formation or
organization (or equivalent or comparable constituent documents) and other
organizational documents and by-laws and any certificate of incorporation,
certificate of formation, certificate of limited partnership and other
agreement, or similar instrument filed or made in connection with its formation
or organization, in each case, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

 

“Contingent Obligation” means, as to any Person, without duplication, (i) any
contingent obligation of such Person required to be shown on such Person’s
balance sheet in accordance with GAAP, and (ii) any obligation of such Person
required to be disclosed in the footnotes to such Person’s financial statements
in accordance with GAAP, guaranteeing partially or in whole any non-recourse
Indebtedness, lease, dividend or other obligation, exclusive of contractual
indemnities (including, without limitation, any indemnity or price-adjustment
provision relating to the purchase or sale of securities or other assets) and
guarantees of non-monetary obligations (other than guarantees of completion)
which have not yet been called on or quantified, of such Person or of any other
Person.  The amount of any Contingent Obligation described in clause (ii) shall
be deemed to be (a) with respect to a guaranty of interest or interest and
principal, or operating income guaranty, the sum of all payments required to be
made thereunder (which in the case of an operating income guaranty shall be
deemed to be equal to the debt service for the note secured thereby), calculated
at the applicable interest rate, through (i) in the case of an interest or
interest and principal guaranty, the stated date of maturity of the obligation
(and commencing on the date interest could first be payable thereunder), or
(ii) in the case of an operating income guaranty, the date through which such
guaranty will remain in effect, and (b) with respect to all guarantees not
covered by the preceding clause (a), an amount equal to the stated or
determinable amount of the primary obligation in respect of which such guaranty
is made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof (assuming such Person is required to perform
thereunder) as recorded on the balance sheet and on the footnotes to the most
recent financial statements of the Borrower required to be delivered pursuant to
Section 5.1 hereof.  Notwithstanding anything contained herein to the contrary,
guarantees of completion shall not be deemed to be Contingent Obligations unless
and until a claim for payment or performance has been made thereunder by the
person entitled to performance or payment thereunder, at which time any such
guaranty of completion shall be deemed to be a Contingent Obligation in an
amount equal to any such claim.  Subject to the preceding sentence,

 

17

--------------------------------------------------------------------------------



 

(i) in the case of a joint and several guaranty given by such Person and another
Person (but only to the extent such guaranty is directly or indirectly recourse
to such Person), the amount of the guaranty, to the extent it is directly or
indirectly recourse to such Person, shall be deemed to be 100% thereof unless
and only to the extent that such other Person has delivered Cash or cash
equivalents to secure all or any part of such Person’s guaranteed obligations
and (ii) in the case of any other guaranty, (whether or not joint and several)
of an obligation otherwise constituting Indebtedness of such Person, the amount
of such guaranty shall be deemed to be only that amount in excess of the amount
of the obligation constituting Indebtedness of such Person.

 

“Conversion Date” means any date selected by the Administrative Agent for
conversion of the applicable Revolving Loans into Term Loans.

 

“Corporate Services Agreement” means the Corporate Services Agreement dated as
of the date hereof between the Borrower and the Services Provider, as amended
from time to time in accordance with the terms hereof and thereof.

 

“Corporate Trust Office” means the corporate trust office of the Collateral
Agent currently located at 1776 Heritage Drive, North Quincy, Massachusetts
02171, Mail Stop:  JAB0130, Attention: Structured Trust & Analytics or such
other address as the Collateral Agent may designate from time to time by notice
to the Borrower, the Administrative Agent and the Lenders or the principal
corporate trust office of any successor Collateral Agent.

 

“Cost of Funds Rate” means, with respect to any Loan funded by a CP Lender that
is not a CP LIBOR Lender, the weighted average of the Commercial Paper Rate, the
Liquidity Funding Rate and the Credit Funding Rate at any time and from time to
time based upon the portion of the outstanding principal amount of such Loan
that is funded by Commercial Paper Funding, Liquidity Funding or Credit Funding
for one or more Commercial Paper Funding Periods, Liquidity Funding Periods or
Credit Funding Periods, respectively; provided that in no event shall the Cost
of Funds Rate for any period exceed the Cost of Funds Rate Cap for such period. 
For purposes of this definition and its use in this Agreement, the Commercial
Paper Rate established by a CP Lender shall be associated with the Commercial
Paper Funding undertaken by such CP Lender.

 

“Cost of Funds Rate Cap” means, for any Interest Period, the sum of (i) the
London Interbank Offered Rate applicable to such Interest Period plus (ii) 0.25%
per annum; provided that if, pursuant to Section 11.1(a), the Administrative
Agent is unable to obtain a quotation for the London Interbank Offered Rate, the
Cost of Funds Rate Cap shall equal, for each day in any Interest Period, (i) the
Alternate Base Rate applicable to such day plus (ii) 0.25% per annum.

 

“Cov-Lite Loan” means a Collateral Loan the Related Contracts for which do not
(i) contain any financial covenants or (ii) require the Obligor thereunder to
comply with any Maintenance Covenant (regardless of whether compliance with one
or more Incurrence Covenants is otherwise required by such Related Contracts);
provided that, notwithstanding the foregoing, a Collateral Loan shall be deemed
for all purposes (other than the S&P Recovery Rate for such Collateral Loan) not
to be a Cov-Lite Loan if the Related Contracts for such Collateral Loan contain
a cross-default or cross acceleration provision to, or such Collateral Loan is
pari passu

 

18

--------------------------------------------------------------------------------



 

with, another loan, debt obligation or credit facility of the underlying Obligor
that contains one or more Maintenance Covenants.

 

“Coverage Tests” means each of the Overcollateralization Ratio Test and the
Interest Coverage Ratio Test.

 

“Covered Accounts” means, collectively, the Collection Account, the Custodial
Account, the Future Funding Reserve Account, the Interest Reserve Account, the
Payment Account, the Lender Collateral Account and the Closing Expense Account
and any subaccounts of each of the foregoing.

 

“CP Conduit” means any limited-purpose entity established to use the direct or
indirect proceeds of the issuance of Commercial Paper Notes to finance financial
assets.

 

“CP Lender” means any CP Conduit that is a Lender, and that is identified to the
Borrower as a CP Conduit on its signature page to this Agreement, an Assignment
and Assumption or otherwise.

 

“CP LIBOR Lender” means a CP Conduit that has elected in a written notice to the
Borrower and the Administrative Agent to have its Loans accrue interest by
reference to the London Interbank Offered Rate.

 

“Credit Estimate” means, with respect to any Collateral Loan, a credit estimate
obtained from S&P in accordance with the S&P’s “Credit Estimate Information
Requirements” dated April 2011 and any other available information S&P
reasonably requests in order to produce a credit estimate for a particular
asset.

 

“Credit Facility” means, with respect to any Loan by any CP Lender, a credit
asset purchase agreement or other similar facility that provides credit support
for defaults in respect of the failure to make such Loan, and any guaranty of
any such agreement or facility.

 

“Credit Funding” means, with respect to any Loan by any CP Lender, at any time,
funding by a CP Lender of all or a portion of the outstanding principal amount
of such Loan with funds provided under a Credit Facility.

 

“Credit Funding Period” means, with respect to any Loan by any CP Lender, a
period of time during which all or a portion of the outstanding principal amount
of such Loan is funded by a Credit Funding.

 

“Credit Funding Rate” means, with respect to any Credit Funding for any period,
the per annum rate of interest equal to the rate of interest provided for in the
relevant Credit Facility at such time.

 

“Credit Improved Loan” means any Collateral Loan that, in the Services
Provider’s reasonable business judgment applying the Servicing Standard has
significantly improved in credit quality from the condition of its credit at the
time of acquisition, which judgment may (but need

 

19

--------------------------------------------------------------------------------



 

not) be based on one or more of the following facts and will not be called into
question as a result of subsequent events:

 

(a)                                 the Obligor in respect of such Collateral
Loan has shown improved financial results since the published financial reports
first produced after it was acquired by the Borrower;

 

(b)                                 the Obligor in respect of such Collateral
Loan since the date on which such Collateral Loan was acquired by the Borrower
has raised significant equity capital or has raised other capital that has
improved the liquidity or credit standing of such Obligor; or

 

(c)                                  with respect to which one or more of the
following criteria applies in respect of such Collateral Loan:  (i) such
Collateral Loan has been upgraded or put on a watch list for possible upgrade by
S&P since the date on which such Collateral Loan was acquired by the Borrower;
(ii) the proceeds from a sale of such Collateral Loan would be at least 101% of
its purchase price; (iii) the price of such Collateral Loan has changed during
the period from the date on which it was acquired by the Borrower to the
proposed sale date by a percentage either more positive, or less negative, as
the case may be, than the percentage change in the average price of the
applicable Eligible Loan Index plus 0.25% over the same period; or (iv) the
price of such Collateral Loan changed during the period from the date on which
it was acquired by the Borrower to the date of determination by a percentage
either more positive, or less negative, as the case may be, than the percentage
change in a nationally recognized loan index selected by the Borrower or the
Services Provider over the same period plus 0.50%.

 

“Credit Risk Loan” means a Collateral Loan that is not a Defaulted Loan but
which has, in the Services Provider’s reasonable business judgment applying the
Servicing Standard (which judgment will not be called into question as a result
of subsequent events), a significant risk of declining in credit quality and,
with lapse of time, becoming a Defaulted Loan, and is designated as a “Credit
Risk Loan” by the Borrower or the Services Provider.

 

“CRR” means European Union Regulation 575/2013 on prudential requirements for
credit institutions and investment firms and amending Regulation (EU) 648/2012.

 

“Current Pay Obligation” means a Collateral Loan that would otherwise be a
Defaulted Loan as to which (i) all scheduled interest and principal payments due
(other than those due as a result of any bankruptcy, insolvency, receivership or
other analogous proceeding) were paid in Cash and the Borrower or the Services
Provider reasonably expects, and delivers to S&P (if S&P is then rating any
Loans) a certificate of an Authorized Officer certifying that it reasonably
expects, that the remaining scheduled interest and principal payments due will
be paid in cash, (ii) the S&P Rating of such Collateral Loan is at least “CCC”
and is not on a watch list for possible downgrade; (iii) the Market Value (which
is not determined pursuant to clause (d) or subclause (iii) in the proviso of
clause (c) of the definition thereof) of such Collateral Loan is at least 80% of
par; and (iv) if the Obligor of such Collateral Loan is the subject of a
bankruptcy, insolvency, receivership or other analogous proceeding, the
bankruptcy court or other authorized official has authorized the payment of
interest and/or principal and other amounts due and payable on such Collateral
Loan and no such payments that are due and payable are unpaid; provided that

 

20

--------------------------------------------------------------------------------



 

to the extent that more than 10.0% of Total Capitalization would otherwise
constitute Current Pay Obligations, one or more Collateral Loans (or portions
thereof, as applicable) having a Maximum Principal Balance at least equal to
such excess shall be deemed not to constitute Current Pay Obligations and shall
instead constitute Defaulted Loans; provided, further that, in determining which
of the Current Pay Obligations shall constitute Defaulted Loans, the Current Pay
Obligations with the lowest Market Value (expressed as a percentage of the
Maximum Principal Balance of each such Collateral Loan as of such date of
determination) shall be deemed to so constitute Defaulted Loans.

 

“Current Portfolio” means, at any time, the portfolio of Collateral Loans and
Eligible Investments representing Principal Proceeds, then held by the Borrower.

 

“Custodial Account” means a custodial account at the Custodian, established in
the name of the Collateral Agent pursuant to Section 8.4(a).

 

“Custodian” has the meaning set forth in Section 8.4(a).

 

“Daily Report” has the meaning set forth in Section 8.9(a).

 

“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless waived in
accordance with Section 12.5 or cured, become an Event of Default.

 

“Default Differential” means, with respect to the Loans at any time, the rate
calculated by subtracting the Scenario Default Rate for the Loans at such time
from the Break-Even Default Rate for the Loans at such time.

 

“Defaulted Loan” means any Collateral Loan as to which:

 

(a)                                 a default as to the payment of principal
and/or interest has occurred and is continuing with respect to such Collateral
Loan (without regard to any grace period applicable thereto, or waiver thereof,
after the passage of five Business Days in the case of interest or three
Business Days in the case of principal if the Borrower or the Services Provider
determines that such default is unrelated to credit-related causes (which
determination shall be reported in the next Collateral Report required to be
delivered pursuant to Section 5.1(h)), but in no case beyond the passage of any
grace period applicable thereto);

 

(b)                                 the Borrower or the Services Provider has
received written notice or a Senior Authorized Officer of the Borrower or the
Services Provider has actual knowledge that a default as to the payment of
principal and/or interest has occurred and is continuing on another debt
obligation of the same Obligor that is senior or pari passu in right of payment
to such Collateral Loan (in each case, after the passage of three Business Days
if the Borrower or the Services Provider determines that such default is
unrelated to credit-related causes (which determination shall be reported in the
next Collateral Report required to be delivered pursuant to Section 5.1(h) but
only to the extent the Borrower or the Services Provider has been notified or
otherwise has knowledge of such default), but in no case beyond the passage of
any grace period applicable thereto; provided that both

 

21

--------------------------------------------------------------------------------



 

the Collateral Loan and such other debt obligation are full recourse obligations
of the applicable Obligor);

 

(c)                                  except in the case of a DIP Loan or Current
Pay Obligation, the Obligor in respect of such Collateral Loan has, or others
have, instituted proceedings to have such Obligor adjudicated as bankrupt or
insolvent or placed into receivership and such proceedings have not been stayed
or dismissed, or such Obligor has filed for protection under Chapter 11 of the
Bankruptcy Code;

 

(d)                                 except in the case of a DIP Loan, the
Obligor with respect to such Collateral Loan has an S&P Rating of lower than
“CCC-” or “D” or “SD” or had any such rating immediately before such rating was
withdrawn by S&P;

 

(e)                                  the Borrower or the Services Provider has
received notice or a Senior Authorized Officer of the Borrower or the Services
Provider has actual knowledge that another debt obligation of the same Obligor
that is senior or pari passu in right of payment to such Collateral Loan has an
S&P Rating of lower than “CCC-” or “D” or “SD” or had any such rating
immediately before such rating was withdrawn by S&P, and such other debt
obligation remains outstanding; provided that both the Collateral Loan and such
other debt obligation are full recourse obligations of the applicable Obligor;

 

(f)                                   a default with respect to which the
Borrower or the Services Provider has received written notice, or a Senior
Authorized Officer of the Borrower or the Services Provider has actual
knowledge, that a default has occurred under the Related Contracts and any
applicable grace period has expired and the holders of such Collateral Loan have
accelerated the repayment of the Collateral Loan (but only until such
acceleration has been rescinded) in the manner provided in the Related
Contracts;

 

(g)                                  such Collateral Loan is a Participation
Interest (until it is elevated or converted to an assigned loan) with respect to
which the related Selling Institution has defaulted in any material respect in
the performance of any of its payment obligations under the Participation
Interest;

 

(h)                                 such Collateral Loan is a Participation
Interest (until it is elevated or converted to an assigned loan) in a loan that
would, if such loan were a Collateral Loan, constitute a “Defaulted Loan” (other
than under this clause (h)) or with respect to which the Selling Institution has
an S&P Rating of lower than “CCC-” or “D” or “SD”  or had such rating
immediately before such rating was withdrawn by S&P;

 

(i)                                     the Borrower or the Services Provider
(in accordance with the Servicing Standard) has otherwise declared such
Collateral Loan to be a “Defaulted Loan”; or

 

(j)                                    such Collateral Loan has been placed on
non-accrual status by the Services Provider;

 

provided that Current Pay Obligations (or portions thereof, as applicable) in
excess of 10.0% of Total Capitalization shall be deemed to be Defaulted Loans as
set forth in the proviso in the definition of “Current Pay Obligation”.

 

22

--------------------------------------------------------------------------------



 

“Defaulting Lender” means a Lender that has at any time (i) failed to fund all
or any portion of its Loans when and as required hereunder (other than failures
to fund (a) solely as a result of a bona fide dispute as to whether the
conditions to borrowing were satisfied on the relevant Borrowing Date, but only
for such time as such Lender is continuing to engage in good faith discussions
regarding the determination or resolution of such dispute, and such Lender has
notified the Administrative Agent in writing of its intention not to fund and
has specifically identified such condition precedent to funding that was not
satisfied, or (b) solely as a result of a failure to disburse due to an
administrative error or omission by such Lender, and such failure is cured
within five Business Days after such Lender receives written notice or has
actual knowledge of such administrative error or omission) or (ii) has notified
the Borrower and the Administrative Agent in writing, or has made a public
statement to the effect, that it does not intend or expect to comply with any of
its funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based on such Lender’s dispute as to
the satisfaction of any condition precedent pursuant to the foregoing
clause (a)) or generally under other agreements under which it shall have
committed to extend credit.

 

“Delaware LLC” means any limited liability company organized or formed under the
laws of the State of Delaware.

 

“Delaware LLC Division” means the statutory division of any Delaware LLC into
two or more Delaware LLCs pursuant to Section 18-217 of the Delaware Limited
Liability Company Act.

 

“Delayed Funding Loan” means a Collateral Loan pursuant to which one or more
future advances will be required to be made to the Obligor thereunder but which
does not permit any such advance that has been made to be reborrowed once repaid
by the Obligor; provided that such loan shall only be considered to be a Delayed
Funding Loan to the extent of the unfunded commitment and only for so long as
any future funding obligations remain in effect.

 

“DIP Loan” means any interest in a loan or financing facility with an S&P Rating
(i) which is an obligation of either a debtor-in-possession as described in
Section 1107 of the Bankruptcy Code or a trustee (if appointment of such trustee
has been ordered pursuant to Section 1104 of the Bankruptcy Code) (in either
case, a “Debtor”) organized under the laws of the United States or any State
therein; (ii) which is paying interest on a current basis; and (iii) the terms
of which have been approved by an order of the United States Bankruptcy Court,
the United States District Court, or any other court of competent jurisdiction,
the enforceability of which order is not subject to any pending contested matter
or proceeding (as such terms are defined in the Federal Rules of Bankruptcy
Procedure) and which order provides that (a) such DIP Loan is secured by liens
on the Debtor’s otherwise unencumbered assets pursuant to Section 364(c)(2) of
the Bankruptcy Code; (b) such DIP Loan is secured by liens of equal or senior
priority on property of the Debtor’s estate that is otherwise subject to a lien
pursuant to Section 364(d) of the Bankruptcy Code; (c) such DIP Loan is secured
by junior liens on the Debtor’s encumbered assets and such DIP Loan is fully
secured based upon a current valuation or appraisal report; or (d) if the DIP
Loan or any portion thereof is unsecured, the repayment of such DIP Loan retains
priority over all other administrative expenses pursuant to Section 364(c)(1) of
the Bankruptcy Code.

 

23

--------------------------------------------------------------------------------



 

“Discount Loan” means any Collateral Loan that is acquired by the Borrower for a
purchase price paid by the Borrower to the seller of such Collateral Loan of
less than 95% of the principal balance of such Collateral Loan.

 

“Distribution” means any payment of principal or interest or any dividend or
premium payment made on, or any other distribution in respect of, a Collateral
Loan or other security.

 

“Diversity Score” means a single number that indicates collateral concentration
in terms of both issuer and industry concentration, calculated as set forth on
Schedule C hereto.

 

“Document Checklist” means, for any Collateral Loan, an electronic or hard copy
list, substantially in the form attached hereto as Exhibit J delivered by the
Borrower (or the Services Provider on behalf of the Borrower) to the Document
Custodian (with a copy to the Collateral Agent) that identifies the Collateral
Loan, the applicable Obligor and each of the Related Contracts that shall be
delivered to the Document Custodian by the Borrower, and whether each such
document is an original or a copy.

 

“Document Custodian” means Cortland Capital Market Services LLC, in its capacity
as document custodian under this Agreement, and its successors in such capacity.

 

“Document Custodian Fee” means the fee payable to the Document Custodian in
arrears on each Quarterly Payment Date in an amount specified in the Document
Custodian Fee Letter.

 

“Document Custodian Fee Letter” means the fee letter dates as of the date
hereof, between the Borrower and the Document Custodian, as amended, restated,
supplemented or otherwise modified from time to time.

 

“Document Custodian Office” has the meaning assigned to such term in
Section 14.1(b).

 

“Dollars” and “$” mean lawful money of the United States of America.

 

“Domicile” or “Domiciled” means, with respect to any Obligor with respect to a
Collateral Loan, its country of organization or incorporation.

 

“Downgraded Lender” means a Revolving Lender that fails to be an Approved Lender
in accordance with the terms of such definition.

 

“Due Date” means each date on which a Distribution is due on a Collateral Loan.

 

“Due Period” means, with respect to any Quarterly Payment Date, the period
commencing on the day following the last day of the immediately preceding Due
Period (or, in the case of the initial Due Period, the period commencing on the
Closing Date) and ending on (and including) the Calculation Date immediately
preceding such Quarterly Payment Date (or, in the case of the Due Period that is
applicable to the Quarterly Payment Date occurring on the Stated Maturity,
ending on the day preceding such Quarterly Payment Date).

 

24

--------------------------------------------------------------------------------



 

“EBA” means the European Banking Authority (including any successor or
replacement organization thereto).

 

“EBITDA” means earnings before interest, taxes, depreciation and amortization
(determined, for any Collateral Loan, in the manner provided in the Related
Contracts) and in any case that “EBITDA,” “Adjusted EBITDA” or such comparable
definition is not defined in such Related Contracts, an amount, for the
principal Obligor on such Collateral Loan and any of its parents or Subsidiaries
that are obligated pursuant to the Related Contracts for such Collateral Loan
(determined on a consolidated basis without duplication in accordance with GAAP)
equal to net income from continuing operations for such period plus (a) cash
interest expense, (b) income taxes, (c) depreciation and amortization for such
period (to the extent deducted in determining earnings from continuing
operations for such period), (d) amortization of intangibles (including, but not
limited to, goodwill, financing fees and other capitalized costs), to the extent
not otherwise included in clause (c) above, other noncash charges and
organization costs, (e) extraordinary losses in accordance with GAAP, and
(f) any other item the Borrower and the Administrative Agent mutually deem to be
appropriate.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“EIOPA” means the European Insurance and Occupational Pensions Authority
(including any successor or replacement organization thereto).

 

“Eligibility Criteria” means, as of (i) the date of each acquisition, repurchase
or substitution of a debt obligation and (ii) each applicable Borrowing Date,
criteria that will be satisfied if each of the following requirements is met:

 

(a)                                 each Concentration Limitation is satisfied
immediately after giving effect to such acquisition, repurchase, substitution or
applicable Borrowing (or, if not satisfied immediately prior to such
acquisition, repurchase, substitution or applicable Borrowing, compliance with
such Concentration Limitation is maintained or improved after giving effect to
such acquisition, repurchase, substitution or applicable Borrowing);

 

(b)                                 each component of the Collateral Quality
Test is satisfied immediately after giving effect to such acquisition,
repurchase, substitution or Borrowing (or, if not satisfied immediately prior to
such acquisition, repurchase, substitution or applicable Borrowing,

25

--------------------------------------------------------------------------------



 

compliance with the Collateral Quality Test is maintained or improved after
giving effect to such acquisition, repurchase, substitution or applicable
Borrowing);

 

(c)                                  each Coverage Test is satisfied immediately
after giving effect to such acquisition, repurchase, substitution or applicable
Borrowing;

 

(d)                                 in the case of a Borrowing, the Senior
Advance Rate Test is satisfied immediately after giving effect to such
Borrowing, or in the case of an acquisition or substitution, either the Senior
Advance Rate Test is satisfied immediately after giving effect to such
acquisition or substitution (or, if not satisfied immediately prior to such
acquisition or substitution, compliance with the Senior Advance Rate Test is
maintained or improved after giving effect to such acquisition or substitution);

 

(e)                                  each of the criteria in the definition of
“Collateral Loan” is satisfied with respect to such acquisition of a debt
obligation; provided that, for the avoidance of doubt, for purposes of
determining whether the Eligibility Criteria have been satisfied, such criteria
shall only be tested as of the date of such acquisition of such debt obligation
and shall not be retested on any Borrowing Date or the date of any repurchase or
substitution with respect to assets not acquired on such date; and

 

(f)                                   if an acquisition or substitution of a
debt obligation occurs on such date of determination, as of such date, or, if
not, as of the most recent date preceding such date of determination on which an
acquisition or substitution of a debt obligation occurred, the aggregate
outstanding principal amount of all debt obligations (including Collateral
Loans) held by the Borrower (immediately following any acquisition or
substitution of any debt obligations on such date of determination) in respect
of which the Retention Holder, either itself or through related entities
(including the Borrower), directly or indirectly, was involved or will be
involved in negotiating the original agreement which created the relevant debt
obligation is greater than 50% of the aggregate outstanding principal amount of
all debt obligations (including Collateral Loans) then held by the Borrower.

 

“Eligible Account Bank” means, with respect to any specified account, a
financial institution:

 

(a)                                 that if such account is a fully segregated
trust account with the trust department or corporate trust department of such
financial institution, has a long-term debt rating of at least “A” and a
short-term debt rating of at least “A-1” by S&P (or at least “A+” by S&P if such
institution has no short-term rating); or

 

(b)                                 as to which the Rating Condition is
satisfied and the Borrower and the Majority Lenders have consented to such
financial institution constituting an “Eligible Account Bank” hereunder.

 

“Eligible Cov-Lite Loan” means a Cov-Lite Loan that is a Senior Secured Loan.

 

“Eligible Investment Required Ratings” means, in the case of each Eligible
Investment, a short-term credit rating of at least “A-1” (or, in the absence of
a short-term credit rating, “AA-” or better) from S&P.

 

26

--------------------------------------------------------------------------------



 

“Eligible Investments” means any investment denominated in Dollars that, at the
time it is delivered to the Collateral Agent (directly or through a financial
intermediary or bailee), is one or more of the following obligations or
securities:

 

(i)                    direct Registered obligations of, and Registered
obligations the timely payment of principal and interest on which is fully and
expressly guaranteed by, the United States of America or any agency or
instrumentality of the United States of America the obligations of which are
expressly backed by the full faith and credit of the United States of America;

 

(ii)                 demand and time deposits in, certificates of deposit of,
trust accounts with, bankers’ acceptances issued by, or federal funds sold by
any depositary institution or trust company incorporated under the laws of the
United States of America or any state thereof and subject to supervision and
examination by federal and/or state banking authorities so long as the
commercial paper and/or the debt obligations of such depositary institution or
trust company (or, in the case of the principal depositary institution in a
holding company system, the commercial paper or debt obligations of such holding
company) at the time of such investment or contractual commitment providing for
such investment have the Eligible Investment Required Ratings;

 

(iii)              non-extendable commercial paper or other short-term
obligations with the Eligible Investment Required Ratings and that either bear
interest or are sold at a discount from the face amount thereof and have a
maturity of not more than 183 days from their date of issuance;

 

(iv)             money market funds domiciled outside of the United States which
funds have, at all times, the highest Moody’s credit rating assignable at such
time and credit ratings of “AAA-mf” by S&P;

 

(v)                any other investment similar to those described in
clauses (i) through (iv) above which (a) has the Eligible Investment Required
Ratings at the time of such investment and (b) has been approved by the Majority
Lenders; provided that the Rating Condition has been satisfied with respect to
any such investment;

 

and, in the case of (i) through (iii) and (v) above, with a stated maturity
(after giving effect to any applicable grace period) no later than the Business
Day immediately preceding the Quarterly Payment Date next following the Interest
Period in which the date of investment occurs (unless such Eligible Investments
are issued by the Collateral Agent in its capacity as a banking institution, in
which event such Eligible Investments may mature on such Quarterly Payment
Date); provided that none of the foregoing obligations or securities shall
constitute Eligible Investments if (a) such obligation or security has an “f”,
“r”, “p”, “pi”, “q” or “t” subscript assigned by S&P, (b) all, or substantially
all, of the remaining amounts payable thereunder consist of interest and not
principal payments, (c) such obligation or security is subject to any
withholding tax (other than withholding taxes imposed under FATCA) unless the
issuer of the security is required to make “gross-up” payments or pay
“additional amounts” in respect of, or otherwise compensate the holder of such

 

27

--------------------------------------------------------------------------------



 

security for, the full amount of such withholding tax for any reason, (d) such
obligation or security is secured by real property, (e) such obligation or
security is purchased at a price greater than 100% of the principal or face
amount thereof, (f) such obligation or security is subject of a tender offer,
voluntary redemption, exchange offer, conversion or other similar action or
(g) in the Borrower’s or the Services Provider’s judgment, such obligation or
security is subject to material non-credit related risks.  Eligible Investments
may include, without limitation, those investments for which an Agent or an
affiliate of an Agent provides services.  Any investment, which otherwise
qualifies as an Eligible Investment, may (1) be made by the Collateral Agent or
any of its Affiliates and (2) be made in securities of any entity for which the
Collateral Agent or any of its Affiliates receives compensation or serves as
offeror, distributor, investment adviser or other service provider.

 

“Eligible Loan Index” means, with respect to each Collateral Loan, one of the
following indices as selected by the Borrower or the Services Provider upon the
acquisition of such Collateral Loan: the Credit Suisse Leveraged Loan Indices,
the Deutsche Bank Leveraged Loan Index, the Goldman Sachs/Loan Pricing
Corporation Liquid Leveraged Loan Index, the Banc of America Securities
Leveraged Loan Index, the S&P/LSTA Leveraged Loan Indices or any other
nationally recognized loan index subject to the consent of the Majority Lenders
with written notice thereof to be provided to S&P (collectively, the “Approved
Indices”); provided that the Borrower or the Services Provider may change the
index applicable to a Collateral Loan to another of the Approved Indices at any
time following the acquisition thereof after giving notice to the Administrative
Agent and the Collateral Agent.

 

“Environmental Claim” means, with respect to any Person, any written notice,
claim, demand or similar communication by any other Person having jurisdiction
alleging potential liability for investigatory costs, cleanup costs,
governmental response costs, natural resources damage, property damages,
personal injuries, fines or penalties arising out of, based on or resulting from
(i) the presence, or release into the environment, of any Hazardous Substances
at any location, whether or not owned by such Person or (ii) circumstances
forming the basis of any violation, of any applicable Environmental Law, in each
case as to which there is a reasonable likelihood of an adverse determination
with respect thereto and which, if adversely determined, would have a Material
Adverse Effect.

 

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to the
environment, the effect of the environment on human health or to emissions,
discharges or releases of pollutants, contaminants, Hazardous Substances or
wastes into the environment including, without limitation, ambient air, surface
water, ground water, or land, or otherwise relating to the manufacture,
processing, distribution, use, treatment, storage, disposal, transport or
handling of pollutants, contaminants, Hazardous Substances or wastes or the
clean-up or other remediation thereof.

 

“Equity Interests” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and

 

28

--------------------------------------------------------------------------------



 

membership interests, and any and all warrants, rights or options to purchase or
other arrangements or rights to acquire any of the foregoing.

 

“Equity Security” means any equity security or any other security or loan that
is not eligible for acquisition by the Borrower as a Collateral Loan and any
security acquired by the Borrower as part of a “unit” with a Collateral Loan and
which itself is not eligible for acquisition by the Borrower as a Collateral
Loan.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute.

 

“ERISA Group” means each controlled group of corporations or trades or
businesses (whether or not incorporated) under common control that is treated as
a single employer under Section 414(b) or (c) or, for the purposes of
Section 412 of the Code and Section 302 of ERISA, (m) or (o) of the Code, with
the Borrower.

 

“ESMA” means the European Securities and Markets Authority (including any
successor or replacement organization thereto).

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“EU Retention Requirements” means Article 6 of the Securitisation Regulation
(together with any delegated regulations of the European Commission, applicable
guidelines published by any of the European Supervisory Authorities (jointly or
individually), regulatory technical standards, or implementing technical
standards made thereunder, together with Chapters I, II and III and Article 22
of Delegated Regulation (EU) No 625/2014 where such provisions are applicable
pursuant to the transitional provisions in Article 43(7) of the Securitisation
Regulation).

 

“Eurodollar Rate Loans” means Loans accruing interest at an Applicable Rate
based upon the London Interbank Offered Rate.

 

“European Supervisory Authorities” means, together, the EBA, the ESMA and the
EIOPA.

 

“Event of Default” has the meaning set forth in Section 6.1.

 

“Excess Reserve Amount” means, on any date, the excess (if any) of:

 

(a)                                 the amount standing to the credit of the
Future Funding Reserve Account on such date; over

 

(b)                                 (i) the aggregate Unfunded Amount on such
date minus (ii) if such date is prior to the end of the Commitment Period, the
excess (if any) of (x) the Total Revolving Commitment on such date over (y) the
aggregate principal amount of the Revolving Loans outstanding on such date.

 

29

--------------------------------------------------------------------------------



 

“Excluded Liability” means any liability that is excluded under the Bail-In
Legislation from the scope of any Bail-In Action including, without limitation,
any liability excluded pursuant to Article 44 of the Bank Recovery and
Resolution Directive.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
each Lender and the Administrative Agent or required to be withheld or deducted
from a payment to such Person, (i) Taxes imposed on or measured by its net
income (however denominated), franchise Taxes, and branch profits Taxes, in each
case (A) imposed as a result of any Lender or the Administrative Agent (as the
case may be) being organized under the laws of, or having its principal office
or, in the case of each Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(B) that are Other Connection Taxes, (ii) in the case of each Lender,
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan pursuant to a law in
effect on the date on which (y) such Lender acquires such interest in the Loan
or (z) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 11.4, amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender became a party
hereto or to such Lender immediately before it changed its lending office,
(iii) Taxes attributable to such Lender or the Administrative Agent’s failure to
comply with Section 11.4(d) and (iv) any amounts withheld pursuant to FATCA.

 

“Exposure Amount” as of any date means, with respect to any Revolving Collateral
Loan or Delayed Funding Loan, the excess of (a) the Borrower’s maximum funding
commitment thereunder over (b) the Principal Balance of such Revolving
Collateral Loan or Delayed Funding Loan.  For the avoidance of doubt, Exposure
Amounts in respect of a Defaulted Loan shall be included in the calculation of
the Exposure Amount if the Borrower is at such time subject to contractual
funding obligations with respect to such Defaulted Loan and such obligation has
not ceased to be enforceable under the U.S. Bankruptcy Code.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

 

“Federal Funds Rate” means, for any day, the rate per annum (rounded upward, if
necessary, to the nearest 1/100th of 1%) equal to the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers on such day, as published by
the FRBNY on the Business Day next succeeding such day; provided that (i) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the immediately preceding Business Day as so
published on the next succeeding Business Day and (ii) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average (rounded upward, if necessary, to the next 1/100th of
1%) of the quotations for such day of such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by

 

30

--------------------------------------------------------------------------------



 

it.  Notwithstanding the foregoing or any other provision of this Agreement, the
rate calculated pursuant to this definition shall not be less than 0%.

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System as constituted from time to time.

 

“Fee Letter” means the Fee Letter, dated as of August 2, 2019, between the
Borrower and Société Générale, as amended from time to time in accordance with
the terms thereof.

 

“Fee Proceeds” means all amounts in the Collection Account representing upfront,
commitment, amendment and waiver, late payment (including compensation for
delayed settlement or trades), anniversary, annual, facility, prepayment,
redemption, call premium or any other fees of any type received by the Borrower
in respect of any Collateral Loan and any excess, with respect to participation
interests in Collateral Loans which have been sold by the Borrower, of the
interest paid by the applicable Obligor in respect of the portion of such
Collateral Loan that is the subject of such participation interest over the
amount of interest required to be paid by the Borrower to the purchaser of such
participation interest pursuant to the underlying participation agreement;
provided that Fee Proceeds shall not include any reimbursement of expenses
payable by the Borrower to third parties, including legal fees, that may be
received by the Borrower from any Obligor or any fees received in connection
with the reduction of principal of the related Collateral Loan.  Fee Proceeds
shall in all cases constitute Interest Proceeds.

 

“Final RTS” means Delegated Regulation (EU) No. 625/2014 of 13 March 2014
supplementing the CRR.

 

“Financial Sponsor” means any Person whose principal business activity is
acquiring, holding, and selling investments (including controlling interests) in
otherwise unrelated companies that each are distinct legal entities with
separate management, books and records and bank accounts, whose operations are
not integrated with one another and whose financial condition and
creditworthiness are independent of the other companies so owned by such Person.

 

“First Lien/Last Out Loan” means a loan that would be a Senior Secured Loan
except that, following a default under the applicable Related Contract, such
Collateral Loan becomes fully subordinated to other senior secured loans of the
same Obligor and is not entitled to any payments until such other senior secured
loans are paid in full.

 

“Fixed Rate Obligation” means any Collateral Loan that bears a fixed rate of
interest.

 

“Floating Rate Obligation” means any Collateral Loan that bears a floating rate
of interest.

 

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

 

“FRBNY” means the Federal Reserve Bank of New York.

 

31

--------------------------------------------------------------------------------



 

“Future Funding Reserve Account” means the trust account established pursuant to
Section 8.3(b).

 

“Future Funding Reserve Loan” has the meaning set forth in Section 2.1.

 

“GAAP” means generally accepted accounting principles in effect from time to
time in the United States.

 

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

“Grant” means to grant, bargain, sell, convey, assign, transfer, mortgage,
pledge, create and grant a security interest in and right of set-off against,
deposit, set over and confirm.  A Grant of the Collateral, or of any other
instrument, shall include all rights, powers and options (but none of the
obligations) of the granting party thereunder, including without limitation the
immediate continuing right to claim for, collect, receive and receipt for
principal and interest payments in respect of the Collateral, and all other
Moneys payable thereunder, to give and receive notices and other communications,
to give consents, waivers or make other agreements, to exercise all rights and
options, to bring Proceedings in the name of the granting party or otherwise,
and generally to do and receive anything that the granting party is or may be
entitled to do or receive thereunder or with respect thereto.

 

“Group I Country” means Australia, The Netherlands, New Zealand and the United
Kingdom.

 

“Group II Country” means Germany, Sweden and Switzerland.

 

“Group III Country” means Austria, Belgium, Denmark, Finland, France, Luxembourg
and Norway.

 

“Hazardous Substances” means any toxic, radioactive, caustic or otherwise
hazardous substance, identified as such as a matter of Environmental Law,
including petroleum, its derivatives, by-products and other hydrocarbons, or any
substance having any constituent elements displaying any of the foregoing
characteristics.

 

“Increased Costs” means any amounts due pursuant to Section 2.9 and/or
Article XI.

 

“Incurrence Covenant” means a covenant by any borrower to comply with one or
more financial covenants (including without limitation any covenant relating to
a borrowing base, asset valuation or similar asset-based requirement) only upon
the occurrence of certain actions of the borrower, including a debt issuance,
dividend payment, share purchase, merger, acquisition or divestiture.

 

32

--------------------------------------------------------------------------------



 

“Indebtedness” of any Person means, without duplication, (a) as shown on such
Person’s balance sheet (if any) (i) all indebtedness of such Person for borrowed
money or for the deferred purchase price of property and (ii) all indebtedness
of such Person evidenced by a note, bond, debenture or similar instrument
(whether or not disbursed in full), (b) the face amount of all letters of credit
issued for the account of such Person and, without duplication, all unreimbursed
amounts drawn thereunder, (c) all Contingent Obligations of such Person, and
(d) all payment obligations of such Person under any interest rate protection
agreement (including, without limitation, any interest rate swaps, caps, floors,
collars and similar agreements) and currency swaps and similar agreements which
were not entered into specifically in connection with Indebtedness set forth in
clauses (a), (b) or (c) hereof.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

 

“Indemnitee” has the meaning set forth in Section 12.3(b).

 

“Initial Borrowing Date” means the Business Day on which the initial Borrowing
occurs.

 

“Initial Rating” means the rating given to the Loans by S&P as of the Closing
Date.

 

“Interest Coverage Amount” means, at any time, without duplication, the sum of
(a) the scheduled interest payments and scheduled fees due (in each case
regardless of whether the applicable payment date has yet occurred) on the
Collateral Loans (excluding Defaulted Loans to the extent set forth in the
definition of “Interest Proceeds”) for the then-current Due Period; (b) amounts
on deposit in the Collection Account, including Eligible Investments,
representing Interest Proceeds; (c) scheduled interest on Eligible Investments
held in the Collection Account, the Future Funding Reserve Account and the
Closing Expense Account, in each case for the then-current Due Period; and
(d) all regularly scheduled amounts due and payable to the Borrower under
Interest Hedge Agreements during the then-current Due Period.

 

“Interest Coverage Ratio” means, as of any Measurement Date, the ratio
(expressed as a percentage) obtained by dividing:

 

(a)                                 (i) the Interest Coverage Amount less
(ii) all amounts payable on the related Quarterly Payment Date pursuant to
clauses (A) through (C) of Section 9.1(a)(i) by

 

(b)                                 the sum of all interest due on the Loans on
the related Quarterly Payment Date.

 

“Interest Coverage Ratio Test” means a test satisfied on any Measurement Date
following the first Quarterly Payment Date if the Interest Coverage Ratio is
greater than or equal to 130.0% on such date.

 

“Interest Hedge Agreement” means an interest rate protection agreement that may
be entered into between the Borrower and an Interest Hedge Counterparty on or
after the Closing Date, for the sole purpose of hedging interest rate risk
between the portfolio of Collateral Loans

 

33

--------------------------------------------------------------------------------



 

and the Loans, as amended from time to time in accordance with the terms
thereof, with respect to which the Rating Condition is satisfied.

 

“Interest Hedge Counterparty” means a counterparty meeting, at the time of entry
by the Borrower into an Interest Hedge Agreement, the then-current S&P criteria
for hedge counterparties (or, with respect to any counterparty not meeting such
criteria at such time, any counterparty whose obligations in respect of such
Interest Hedge Agreement are absolutely and unconditionally guaranteed by an
Affiliate of such counterparty meeting the then-current S&P guarantee criteria
at such time), together with any permitted assignee or successor (which meets
the then-current S&P criteria for hedge counterparties) under such Interest
Hedge Agreement with respect to which the Rating Condition is satisfied.

 

“Interest Period” means, with respect to each Borrowing (a) the period from (and
including) the date of such Borrowing to (and including) the following
Calculation Date and (b) each successive period from (but excluding) the prior
Calculation Date to (and including) the following Calculation Date until the
principal of the Borrowing is repaid; provided that, (x) in the case of any
Interest Period applicable to a prepayment of the Loans pursuant to
Section 2.7(c) or the Priority of Payments, such Interest Period shall end on
(and include) the date of such prepayment and (y) in the case of the Interest
Period applicable to the Quarterly Payment Date occurring on the Stated
Maturity, such Interest Period shall end on (and include) such Quarterly Payment
Date.

 

“Interest Proceeds” means, with respect to any Pledged Collateral (including
Cash), (a) any payments with respect thereto that are attributable to interest
or yield in accordance with the Related Contracts of such Pledged Collateral,
(b) all Fee Proceeds, (c) any cash capital contributions made to the Borrower
that are to be treated as Interest Proceeds in accordance with Section 6.5 and
(d) any amounts deposited in the Collection Account from the Closing Expense
Account in accordance with Section 8.3(e)) and (e) all funds on deposit in the
Interest Reserve Account.  Interest Proceeds shall also include any amounts paid
to the Borrower pursuant to an Interest Hedge Agreement (other than termination
payments).  No amounts that are required by the terms of any participation
agreement to be paid by the Borrower to any Person to whom the Borrower has sold
a participation interest shall constitute “Interest Proceeds” hereunder.  Any
amounts received in respect of any Defaulted Loan will constitute Principal
Proceeds (and not Interest Proceeds) until the aggregate of all Collections in
respect of such Defaulted Loan since it became a Defaulted Loan equals the
Principal Balance of such Collateral Loan at the time it became a Defaulted
Loan; thereafter, any such amounts will constitute Interest Proceeds.  Any
amounts received in respect of any Equity Security will constitute Principal
Proceeds (and not Interest Proceeds).

 

“Interest Reserve Account” means the account established pursuant to
Section 8.3(c).

 

“Interpolated Rate” means (a) for any Interest Period equal to three months,
three month LIBOR as calculated in accordance with the definition of “LIBOR” and
(b) for any Interest Period of less than or greater than three months, the rate
determined through the use of straight-line interpolation by reference to two
rates calculated in accordance with the definition of “LIBOR”, one of which
shall be determined as if the maturity of the Dollar deposits referred to
therein were

 

34

--------------------------------------------------------------------------------



 

the period of time for which rates are available next shorter than the Interest
Period and the other of which shall be determined as if such maturity were the
period of time for which rates are available next longer than the Interest
Period; provided that if an Interest Period is less than or equal to seven days,
then LIBOR shall be determined by reference to a rate calculated in accordance
with the definition of “LIBOR” as if the maturity of the Dollar deposits
referred to therein were a period of time equal to seven days.

 

“Investment Advisers Act” means the Investment Advisers Act of 1940, as amended.

 

“Investment Company Act” means the Investment Company Act of 1940, as amended.

 

“Investment Criteria Adjusted Balance” means, with respect to any Collateral
Loan, the Principal Balance of such Collateral Loan; provided that for all
purposes the Investment Criteria Adjusted Balance of any Discount Loan shall be
the purchase price of such Discount Loan (after adding the amount of any
subsequent borrowings and subtracting the amount of any subsequent repayments
thereof).

 

“IRS” means the U.S. Internal Revenue Service.

 

“Key Person” has the meaning assigned to such term in the definition of “Key
Person Event”.

 

“Key Person Event” shall be deemed to have occurred on any date on which two out
of the four of (i) Marc S. Lipschultz (ii) Craig W. Packer (iii) Alan J.
Kirshenbaum and (iv) Douglas I. Ostrover are no longer employee(s),
principal(s) or partner(s) of, the Services Provider or any Affiliate thereof
(the occurrence such event, a “Key Person Trigger”) and such persons have not
been replaced by a person approved in writing by the Administrative Agent (an
“Approved Replacement”) in accordance with the process described below by the
Proposal End Date (as defined below). The Borrower shall provide prompt notice
to S&P and the Agents of the occurrence of a Key Person Trigger and the Services
Provider may propose a replacement for a Key Person on any date up to and
including the date that is 75 days after the occurrence of a Key Person Trigger
(such date, the “Proposal End Date”). If the Services Provider proposes a
replacement, the Administrative Agent shall have 20 days from the date of its
receipt of the written proposal to reject, based upon reasonable grounds, the
Services Provider’s proposal in writing (each such period, an “Objection
Period”).  If the Administrative Agent does not reject such proposed replacement
in writing within such Objection Period pursuant to the immediately preceding
sentence, such replacement shall be deemed to be approved. In the event any
proposed replacement is rejected in writing by the Administrative Agent, the
Services Provider may propose additional replacements pursuant to the foregoing
process; provided that, if such additional proposed replacement has been
objected to by the Administrative Agent during the applicable Objection Period
in accordance with the foregoing, then (until a replacement has been approved)
the Services Provider may continue to propose replacements until the Proposal
End Date. For purposes of this definition, the Administrative Agent shall act at
the direction of the Majority Lenders.

 

35

--------------------------------------------------------------------------------



 

“Key Person Trigger” has the meaning assigned to such term in the definition of
“Key Person Event”.

 

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“Lender” means each Person that is listed as a “Lender” on the signature
pages hereto, any Person that shall have become a party hereto pursuant to an
Assignment and Assumption in respect of the Loans and, in each case, their
respective successors, in each case other than any such Person that ceases to be
a party hereto pursuant to an Assignment and Assumption in respect of the Loans.

 

“Lender Collateral Account” means the trust account established pursuant to
Section 8.3(d).

 

“Lender Collateral Subaccount” has the meaning set forth in Section 8.3(d)(ii).

 

“LIBOR Business Day” means any day except a Saturday, a Sunday or a day on which
commercial banks in London or New York City are authorized or required by law to
close.

 

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind, or any other type of arrangement
that has the practical effect of creating a security interest, in respect of
such asset.  For the purposes of this Agreement, any Person shall be deemed to
own subject to a Lien any asset which it has acquired or holds subject to the
interest of a vendor or lessor under any conditional sale agreement, capital
lease or other title retention agreement relating to such asset.

 

“Liquidity Facility” means, with respect to any Loan by any CP Lender, a
liquidity asset purchase agreement, swap transaction or other facility that
provides liquidity for Commercial Paper Notes, and any guaranty of any such
agreement or facility.

 

“Liquidity Funding” means, with respect to any Loan by any CP Lender, at any
time, funding by a CP Lender of all or a portion of the outstanding principal
amount of such Loan with funds provided under a Liquidity Facility.

 

“Liquidity Funding Period” means, with respect to any Loan by any CP Lender, a
period of time during which all or a portion of the outstanding principal amount
of such Loan is funded through a Liquidity Funding.

 

“Liquidity Funding Rate” means with respect to any Liquidity Funding under a
Liquidity Facility for any period, the per annum rate of interest equal to the
rate of interest provided for in the relevant Liquidity Facility at such time.

 

36

--------------------------------------------------------------------------------



 

“Loan Assignment Agreement” has the meaning assigned to such term in
Section 8.1(d).

 

“Loan Documents” means this Agreement, the Account Control Agreement, the
Corporate Services Agreement, the Notes, the Interest Hedge Agreements (if any),
the Sale and Contribution Agreement, the Collateral Agent Fee Letter, the
Document Custodian Fee Letter and the Retention Letter.

 

“Loans” means a Revolving Loan or a Term Loan.

 

“London Interbank Offered Rate” or “LIBOR” means, with respect to any Interest
Period, the greater of (a) zero and (b) the Interpolated Rate (expressed as a
percentage per annum rounded upwards to the nearest one hundredth (1/100) of one
percent (1%)) for deposits in Dollars for the appropriate periods that appear on
Reuters Page LIBOR01 (or on any successor or substitute page or service
providing quotations of interest rates applicable to dollar deposits in the
London interbank market comparable to those currently provided on such page, as
determined by the Administrative Agent from time to time) as reported by
Bloomberg Financial Markets Commodities News as of 11:00 a.m., London time, two
LIBOR Business Days before the first day of such Interest Period.  If such rates
do not appear on Reuters Page LIBOR01 (or on any such successor or substitute
page or service referred to above) as of 11:00 a.m., London time, two LIBOR
Business Days before the first day of such Interest Period, the Administrative
Agent will request the principal London office of any four (4) major reference
banks in the London interbank market selected by the Administrative Agent to
provide such bank’s offered quotation (expressed as a percentage per annum
rounded upwards to the nearest one hundredth (1/100) of one percent (1%)) to
prime banks in the London interbank market for deposits in Dollars for the
appropriate periods as of 11:00 a.m., London time, on such date for amounts
comparable to the then outstanding principal amount of the applicable Loan (if
available).  If at least two such offered quotations are so provided, LIBOR will
be the arithmetic mean of such quotations.  If fewer than two such quotations
are so provided, the Administrative Agent will request any three (3) major banks
in New York City selected by the Administrative Agent to provide such bank’s
rate (expressed as a percentage per annum rounded upwards to the nearest one
hundredth (1/100) of one percent (1%)) for loans in Dollars to leading European
banks for the appropriate periods as of approximately 11:00 a.m., New York City
time, on the date which is two LIBOR Business Days before the first day of such
Interest Period for amounts comparable to the then outstanding principal amount
of the applicable Loan (if available).  If at least two such rates are so
provided, the London Interbank Offered Rate will be the arithmetic mean of such
rates.  If fewer than two rates are so provided, then the London Interbank
Offered Rate will be the rate provided.  If no such rate is provided, the London
Interbank Offered Rate for such Interest Period will be the London Interbank
Offered Rate in effect for the prior Interest Period.

 

“Long Dated Loan” means as of any date of determination, any Loan with a stated
maturity after the Stated Maturity.

 

“Maintenance Covenant” means a covenant by any borrower to comply with one or
more financial covenants (including, without limitation, any covenant relating
to a borrowing base, asset valuation or similar asset-based requirement) during
each reporting period, whether or not such borrower has taken any specified
action.

 

37

--------------------------------------------------------------------------------



 

“Majority Lenders” means the Lender or Lenders holding, collectively, more than
50% of the aggregate Undrawn Commitments and aggregate principal amount of all
of the Loans outstanding at such time; provided that for purposes of making any
determination of Majority Lenders, the Undrawn Commitment of, and the portion of
the Loans held or deemed held by, any Defaulting Lender shall be excluded;
provided further that at any time when two or fewer Lenders are party to this
Agreement, Majority Lenders shall mean Lenders holding, collectively, 100% of
the aggregate Undrawn Commitments and aggregate principal amount of all the
Loans outstanding at such time.

 

“Majority Revolving Lenders” means the Revolving Lender or Revolving Lenders
holding, collectively, more than 50% of the aggregate Undrawn Commitments and
aggregate principal amount of all of the Revolving Loans outstanding at such
time; provided that for purposes of making any determination of Majority
Revolving Lenders, the Undrawn Commitment of, and the portion of the Revolving
Loans held or deemed held by, any Defaulting Lender shall be excluded; provided
further that at any time when two or fewer Revolving Lenders are party to this
Agreement, Majority Revolving Lenders shall mean Revolving Lenders holding,
collectively, 100% of the aggregate Undrawn Commitments and aggregate principal
amount of all of the Revolving Loans outstanding at such time.

 

“Margin Stock” shall have the meaning provided such term in Regulation U.

 

“Market Value” means, as of any date of determination, with respect to any loans
or other assets, the amount (determined by the Borrower, or the Services
Provider in accordance with the Servicing Standard) equal to the product of the
outstanding principal amount thereof and the price determined in the following
manner:

 

(a)                                 the bid-side quote determined by any of
(i) Loan Pricing Corporation, LoanX Inc., MarkIt Partners, Mergent, Inc. or IDC
or (ii) subject to satisfaction of the Rating Condition, any other nationally
recognized loan pricing service selected by the Borrower or the Services
Provider with notice to the Lenders; provided that the Majority Lenders may
object to the selection of any loan pricing service selected pursuant to the
immediately preceding clause (ii) within five Business Days after receipt of
such notice;

 

(b)                                 if such quote described in clause (a) is not
available,

 

(i)                    the average of the bid-side quotes determined by three
independent SEC-registered broker-dealers active in the trading of such asset;

 

(ii)                 if only two such bids can be obtained, the lower of the
bid-side quotes of such two bids; or

 

(iii)              if only one such bid can be obtained, such bid;

 

provided that a bid provided pursuant to this clause (b) shall not be from any
of the Borrower, the Services Provider or any Affiliate of any thereof; or

 

 

(c)                                  if the Market Value of an asset cannot be
determined in accordance with clause (a) or (b) above, then the Market Value
shall be the Appraised Value; provided that

 

38

--------------------------------------------------------------------------------



 

(i) the Appraised Value of such Collateral Loan has been obtained or updated
within the immediately preceding four months, (ii) if the Appraised Value of a
Collateral Loan is determined pursuant to clause (B) of the definition of
“Appraised Value”, the Market Value of such Collateral Loan shall not exceed the
aggregate principal amount thereof (or the portion thereof held by the Borrower)
and (iii) if the Appraised Value has been requested but has not yet been
received, for assets representing an aggregate of up to 5.0% of the Total
Capitalization, the Market Value determined by the Services Provider (according
to its own internal marking procedure) exercising reasonable commercial judgment
in accordance with the Servicing Standard, consistent with the manner in which
it would determine the market value of an asset for purposes of other funds or
accounts managed by it; provided that the Market Value of any such asset may not
be determined in accordance with this subclause (iii) for more than 45 days;
provided further that, for the avoidance of doubt, the Services Provider may,
but shall not be required to, obtain an Appraised Value for any Collateral Loan;

 

(d)                                 if such quote or bid described in
clause (a), (b) or (c) is not available, then the Market Value of such
Collateral Loan shall be the lower of (i) the Principal Balance of such
Collateral Loan multiplied by the applicable S&P Recovery Rate for such
Collateral Loan and (ii) if any, the Market Value determined by the Borrower or
the Services Provider (according to its own internal marking procedure)
exercising reasonable commercial judgment in accordance with the Servicing
Standard, consistent with the manner in which it would determine the market
value of an asset for purposes of other funds or accounts managed by it;
provided that if the Services Provider is not a registered investment adviser
under the Investment Advisers Act, the Market Value of any such asset may not be
determined in accordance with this clause (d) for more than 45 days; or

 

(e)                                  if the Market Value of an asset cannot be
determined in accordance with clause (a), (b), (c) or (d) above, then the Market
Value shall be deemed to be zero until such determination is made in accordance
with clause (a), (b), (c) or (d) above.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, financial condition or results of operations of the Borrower or the
Services Provider (taken as a whole), (b) the ability of the Borrower, the
Services Provider or the Retention Holder to perform its obligations under the
Loan Documents or (c) the rights, interests, remedies or benefits (taken as a
whole) available to the Lenders or the Agents under the Loan Documents.

 

“Material Change”:  An event that occurs with respect to a Collateral Loan upon
the occurrence of any of the following (a) non-payment of interest or principal,
(b) the rescheduling of any interest or principal, (c) any covenant breach,
(d) any restructuring of debt with respect to the Obligor of such Collateral
Loan, (e) the addition of payment in kind terms, change in maturity date or any
change in coupon rates and (f) the occurrence of the significant sale or
acquisition of assets by the Obligor.

 

“Maximum Principal Balance” means, as of any date of determination and with
respect to all or any specified portion of the Collateral Loans, the sum of
(a) the Principal Balance of such Collateral Loans as of such date and (b) in
the case of any such Collateral Loans that are Revolving Collateral Loans or
Delayed Funding Loans, the Exposure Amounts thereof.

 

39

--------------------------------------------------------------------------------



 

“Maximum Weighted Average Life Test” is a test satisfied on any Measurement Date
if the Weighted Average Life of all Collateral Loans as of such date is less
than or equal to 6.5 years minus (b) the number of years (rounded to the nearest
quarter) that have elapsed since the Closing Date.

 

“Measurement Date” means each Calculation Date, each day Collateral Loans are
acquired or sold, each Collateral Report Determination Date and each day
pursuant to the request of the Majority Lenders or S&P; provided that if any
such date is not a Business Day, such Measurement Date shall be the next
succeeding Business Day.

 

“Minimum Diversity Score Test” means a test that will be satisfied on any
Measurement Date if the Diversity Score (calculated as a single number in
accordance with standard diversity scoring methodology using S&P Industry
Classifications) equals or exceeds 14.

 

“Minimum Weighted Average Coupon Test” means a test that will be satisfied on
any Measurement Date if the Weighted Average Coupon equals or exceeds 7.0%.

 

“Minimum Weighted Average S&P Recovery Rate Test” means the test that will be
satisfied on any Measurement Date if the Weighted Average S&P Recovery Rate for
the Collateral Loans equals or exceeds the S&P CDO Monitor Recovery Rate.

 

“Minimum Weighted Average Spread Test” means a test that will be satisfied on
any Measurement Date if the Weighted Average Spread equals or exceeds the S&P
Minimum Floating Spread.

 

“Money” shall have the meaning specified in Section 1-201(24) of the UCC.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multiemployer Plan” means at any time a “multiemployer plan” within the meaning
of Section 4001(a)(3) of ERISA to which the Borrower or a member of its ERISA
Group is then making or accruing an obligation to make contributions or has
within the preceding five plan years made contributions.

 

“Note” means each promissory note, if any, issued by the Borrower to a Lender in
accordance with the provisions of this Agreement, substantially in the form set
forth on Exhibit A hereto, as the same may from time to time be amended,
supplemented, waived or modified.

 

“Obligations” means all obligations, liabilities and Indebtedness of every
nature of the Borrower, from time to time owing to the Agents, the Interest
Hedge Counterparties, the Lenders and the other Secured Parties under or in
connection with this Agreement and the other Loan Documents, including, without
limitation, (a) the unpaid principal amount of, and interest on (including
interest which, but for the commencement of an insolvency, reorganization or
bankruptcy case or proceeding or any receivership, liquidation, reorganization
or other similar case or proceeding with respect to the Borrower or with respect
to any of its assets, would have accrued on any Obligation, whether or not a
claim is allowed against the Borrower for such interest in any such case or
proceeding), all Loans then outstanding, and (b) all fees, expenses, indemnity

 

40

--------------------------------------------------------------------------------



 

payments and other amounts owed to any Secured Party pursuant to this Agreement
and the other Loan Documents, in each case, whether or not then due and payable.

 

“Obligor” means, with respect to a Collateral Loan, any Person who is obligated
to repay such Collateral Loan (including, if applicable, a guarantor thereof),
or any Person whose assets are relied upon by the Borrower at the time such
Collateral Loan was acquired by the Borrower as the source of repayment of such
Collateral Loan.

 

“OFAC” has the meaning set forth in Section 4.23.

 

“Offer” means with respect to any loan or security, any offer by the obligor or
issuer of such loan or security or by any other Person made to all of the
holders of such loan or security to purchase or otherwise acquire such loan or
security (other than pursuant to any redemption in accordance with the terms of
the applicable Related Contracts) or to convert or exchange such loan or
security into or for Cash, securities or any other type of consideration.

 

“Other Connection Taxes” means, with respect to any Lender or the Administrative
Agent, Taxes imposed as a result of a present or former connection between such
Lender or the Administrative Agent and the jurisdiction imposing such Tax (other
than connections arising from such Lender or the Administrative Agent having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 11.5).

 

“Overcollateralization Ratio” means, as of any Measurement Date, the ratio
(expressed as a percentage) obtained by dividing:

 

(a)                                 the sum of (i) the Principal
Collateralization Amount as of such date plus (ii) the Portfolio Exposure Amount
(excluding any Unsettled Amounts to the extent already included in the amount in
clause (i)) for all Collateral Loans as of such date; by

 

(b)                                 the sum of (i) the aggregate outstanding
principal amount of the Loans as of such date plus (ii) the Portfolio Exposure
Amount for all Collateral Loans as of such date.

 

“Overcollateralization Ratio Test” means a test satisfied on any Measurement
Date if the Overcollateralization Ratio equals or exceeds 159.09%.

 

“Parent” means Owl Rock Capital Corporation, a Maryland corporation.

 

“Participant” has the meaning set forth in Section 12.6(b)(i).

 

41

--------------------------------------------------------------------------------



 

“Participant Register” has the meaning set forth in Section 12.6(b)(ii).

 

“Participation Interest” means a participation interest in a loan that, at the
time of acquisition, or the Borrower’s commitment to acquire the same, satisfies
each of the following criteria: (i) such participation interest would constitute
a Collateral Loan were it acquired directly, (ii) the Selling Institution is a
lender in respect of such loan, (iii) the aggregate participation interest in
such loan granted by such Selling Institution to any one or more participants
does not exceed the principal amount or commitment with respect to which the
Selling Institution is a lender under such loan, (iv) such participation
interest does not grant, in the aggregate, to the participant in such
participation interest a greater interest than the Selling Institution holds in
the loan or commitment that is the subject of the participation interest,
(v) except to the extent that such participation is a contribution to equity by
the Seller to the Borrower, the entire purchase price for such participation
interest is paid in full at the time of the Borrower’s acquisition thereof (or,
in the case of a participation interest in a Revolving Collateral Loan or a
Delayed Funding Loan, at the time of the funding of such Revolving Collateral
Loan or Delayed Funding Loan, as applicable), (vi) the participation interest
provides the participant all of the economic benefit and risk of the whole or
part of the loan or commitment that is the subject of the participation interest
and (vii) such participation interest is documented under a Loan Syndications
and Trading Association, Loan Market Association or similar agreement standard
for loan participation transactions among institutional market participants or
the Sale and Contribution Agreement.  For the avoidance of doubt, a
Participation Interest shall not include a sub-participation interest in any
loan.

 

“PATRIOT Act” means the “Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001”
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)).

 

“Payment Account” means the payment account established pursuant to
Section 8.3(a).

 

“Payment Date Report” has the meaning set forth in Section 9.1(c).

 

“Percentage Share” means, when used:

 

(a)                                 with respect to a Revolving Lender’s
obligation to make Revolving Loans and right to receive payments of interest,
fees, principal and other amounts with respect thereto, the percentage obtained
by dividing (i) such Revolving Lender’s Revolving Commitment by (ii) the Total
Revolving Commitment; provided that, if the Total Revolving Commitment has been
reduced to zero, the numerator shall be the aggregate unpaid principal amount of
such Revolving Lender’s Revolving Loans and the denominator shall be the
aggregate unpaid principal amount of all Revolving Loans;

 

(b)                                 with respect to a Term Lender’s obligation
to make Term Loans and right to receive payments of interest, fees, principal
and other amounts with respect thereto, the percentage obtained by dividing
(i) such Term Lender’s Term Commitment by (ii) the Total Term Commitment;
provided that, if the Total Term Commitment has been reduced to zero, the
numerator shall be the aggregate unpaid principal amount of such Term

 

42

--------------------------------------------------------------------------------



 

Lender’s Term Loans and the denominator shall be the aggregate unpaid principal
amount of all Term Loans; and

 

(c)                                  with respect to any other matters, for any
Lender, the percentage obtained by dividing (i) the sum of such Lender’s Undrawn
Commitments plus the aggregate outstanding principal amount of Loans held by
such Lender at such time by (ii) the sum of all Lenders’ Undrawn Commitments
plus the aggregate outstanding principal amount of all Loans at such time.

 

“Permitted Distribution” means any of the following:

 

(a)                                 a distribution made pursuant to Sections 6.4
or 9.1; or

 

(b)                                 a distribution to the Parent from the
proceeds of the sale of Collateral Loans in connection with a Permitted
Securitization, so long as (x) after giving effect to such distribution and to
any related prepayment of Loans from the proceeds of such sale pursuant to
Section 2.7(h), (i) no Event of Default or Default is in effect or would result
from such distribution and any related prepayment of Loans and (ii) the Senior
Advance Rate Test, each Collateral Quality Test, the Concentration Limitations,
the requirements of Section 5.37 and the Coverage Tests are satisfied, (y) the
Administrative Agent has confirmed in writing to the Borrower that it is
reasonably satisfied that the requirements set forth in clause (x) hereof are
satisfied, and (z) the Borrower gives at least two Business Days’ notice
concerning such distribution to the Agents and S&P (which notice shall contain a
certificate of an Authorized Officer of the Borrower certifying as to the
satisfaction of the requirements set forth in sub-clause (x) above with respect
to such distribution).

 

“Permitted Liens” means (a) Liens for Taxes, assessments or charges if such
Taxes, assessments or charges shall not at the time be due and payable or if the
Borrower shall currently be contesting amount or the validity thereof in good
faith by appropriate proceedings and with respect to which reserves in
accordance with GAAP have been provided on the books of the Borrower, and no
enforcement, collection, execution, levy or foreclosure proceeding shall have
been commenced with respect to such Liens, (b) Liens granted pursuant to or by
the Loan Documents, (c) Liens in favor of the Borrower created pursuant to Sale
and Contribution Agreement and assigned to the Collateral Agent for the benefit
of the Secured Parties pursuant to this Agreement, (d) the restrictions on
transferability imposed by the Related Contracts (but only to the extent
relating to customary procedural requirements and agent and Obligor consents
(except where the Services Provider or any of its Affiliates is the agent)
expected to be obtained in due course and provided that any Obligor consents
will be obtained prior to the delivery of the related Collateral hereunder
pursuant to Section 8.7), (e) the restrictions on transferability imposed by any
shareholder agreements in respect of Equity Securities acquired in connection
with the restructuring of a Collateral Loan or the exercise of remedies with
respect thereto, (f) with respect to agented Collateral Loans, Liens in favor of
the lead agent, the collateral agent or the paying agent for the benefit of all
holders of indebtedness of such Obligor under the related Collateral Loan,
(g) materialman’s, warehouseman’s, mechanics’ and other Liens arising by
operation of law in the ordinary course of business if such sums shall not at
the time be due and payable or if the appropriate person shall currently be
contesting the validity thereof in good faith and no

 

43

--------------------------------------------------------------------------------



 

enforcement, collection, execution, levy or foreclosure proceeding shall have
been commenced with respect to such Liens, (h) Liens in favor of the Custodian
or Securities Intermediary to secure amounts owing to it pursuant to the Account
Control Agreement and (i) with respect to any Collateral Loans, Liens on the
underlying collateral for such Collateral Loans.

 

“Permitted Securitization” means any securitization in a capital market
transaction or private placement offering wherein Société Générale or an
affiliate thereof acts as the primary arranger in which the Borrower sells
Collateral pledged hereunder, directly or indirectly, to an Affiliate or an
affiliated entity that issues or arranges for the issuance of asset-backed debt
obligations (whether in the form of notes or revolving and/or term loans)
collateralized, in whole or in part, by such Collateral.

 

“Person” means an individual, a corporation, a partnership, an association, a
trust, a limited liability company, member or any other entity or organization,
including a government or political subdivision or an agency or instrumentality
thereof.

 

“PIK Loan” means any loan that by its terms permits the deferral or
capitalization of payment of accrued and unpaid interest, excluding any loan
that provides for periodic payments of interest thereon in cash no less
frequently than semi-annually and the portion of interest required to be paid in
cash under the terms of the applicable Related Contract results in such loan
having an effective rate of current interest paid in cash on such day of not
less than (a) in the case of a Fixed Rate Obligation, 4.0% per annum or
(b) otherwise, 3.0% per annum over the applicable index rate.  For the avoidance
of doubt, if the Obligor under a loan described in the exclusion above fails to
make a required cash interest payment thereunder and such failure continues
longer than the grace period set forth for such payment in clause (a) of the
definition of “Defaulted Loan”, such loan shall be considered a Defaulted Loan.

 

“Plan” means at any time an “employee pension benefit plan” as defined in
Section 3(2) of ERISA (other than a Multiemployer Plan) which is covered by
Title IV of ERISA or subject to the minimum funding standards under Section 412
of the Code and either (i) is maintained, or contributed to, by the Borrower or
a member of its ERISA Group or (ii) has at any time within the preceding five
plan years been maintained, or contributed to, by the Borrower or a member of
its ERISA Group.

 

“Platform” is defined in Section 12.16(c).

 

“Pledged Collateral” has the meaning specified in the Granting Clause hereof.

 

“Portfolio Exposure Amount” means the excess (if any) of the sum of (i) the
aggregate Exposure Amount at such time plus (ii) Unsettled Amounts over
(iii) the sum of (x) amounts on deposit in the Future Funding Reserve Account on
such date and (y) amounts on deposit in the Collection Account on such date,
including Eligible Investments, representing Principal Proceeds.

 

“Post-Default Rate” has the meaning assigned to such term in Section 2.5(c).

 

“Post-Transition S&P CCC Collateral Loan” means, a Collateral Loan that, at the
time the Borrower committed to acquire such Collateral Loan, has an application
to S&P for a

 

44

--------------------------------------------------------------------------------



 

credit estimate pending and that, upon the provision of such credit estimate
(after the acquisition of such Collateral Loan by the Borrower), becomes a CCC
Collateral Loan.

 

 

“Prime Rate” means, for any day, the rate of interest in effect for such day
that is identified and normally published by The Wall Street Journal as the
“Prime Rate” (or, if more than one rate is published as the Prime Rate, then the
highest of such rates), with any change in Prime Rate to become effective as of
the date the rate of interest which is so identified as the “Prime Rate” is
different from that published on the preceding Business Day.  If The Wall Street
Journal no longer reports the Prime Rate, or if the Prime Rate no longer exists,
or the Administrative Agent determines in good faith that the rate so reported
no longer accurately reflects an accurate determination of the prevailing Prime
Rate, then the Administrative Agent may select a reasonably comparable index or
source to use as the basis for the Prime Rate.  Notwithstanding the foregoing or
any other provision of this Agreement, the rate calculated pursuant to this
definition shall not be less than 0%.

 

“Principal Allocation Formula” means:

 

(a)                                 prior to the end of the Reinvestment Period,
with respect to a prepayment of the Loans as specifically set forth herein:

 

first, to the Revolving Loans in an amount equal to the excess, if any, of
(x) the Portfolio Exposure Amount on such Quarterly Payment Date (or other
applicable date of payment) over (y) the aggregate Undrawn Commitments in
respect of the Revolving Loans on such Quarterly Payment Date (or other
applicable date of payment), and

 

second, to each of the Revolving Loans and Term Loans in accordance with their
respective Principal Sharing Percentages (determined immediately prior to the
application provided for in this clause second); and

 

(b)                                 on the last day of the Reinvestment Period
and after the end of the Reinvestment Period, with respect to a prepayment of
the Loans as specifically set forth herein, to each of the Revolving Loans and
Term Loans in accordance with their respective Principal Sharing Percentages
(determined immediately prior to the application provided for in this
clause (b));

 

provided, in each case, that if the Principal Allocation Formula would result in
the allocation of a payment of principal to the Revolving Loans in excess of the
aggregate outstanding principal amount thereof, then the amount of such excess
shall be deposited into the Future Funding Reserve Account.

 

“Principal Balance” means, as of any date of determination with respect to any
Collateral Loan, the aggregate outstanding principal amount of such Collateral
Loan as of such date, excluding (a) deferred or capitalized interest on any
Collateral Loan (other than any such interest that was added to principal on or
before the date when such Collateral Loan was acquired by the Borrower) and
(b) any portion of such principal amount that has been assigned or participated
by the Borrower pursuant to Section 10.1.

 

45

--------------------------------------------------------------------------------



 

“Principal Collateralization Amount” means, at any time, the sum of:

 

(a)                                 the Aggregate Principal Balance of all
Collateral Loans (excluding Defaulted Loans, Discount Loans, Long Dated Loans
and Current Pay Obligations (each as to which the applicable rule below shall
apply)); plus

 

(b)                                 (i) the aggregate amount of funds on deposit
in the Collection Account, including Eligible Investments, constituting
Principal Proceeds plus (ii) the aggregate amount of funds on deposit in the
Future Funding Reserve Account, constituting Principal Proceeds, including
Eligible Investments; plus

 

(c)                                  for all Discount Loans, the aggregate of
the purchase prices, excluding accrued interest, expressed as a Dollar amount,
for such Discount Loans (after adding the amount of any subsequent borrowings
and/or subtracting the amount of any subsequent repayments thereof); plus

 

(d)                                 for each Defaulted Loan that has been a
Defaulted Loan for less than one year, the Recovery Value and, for each other
Defaulted Loan, zero; plus

 

(e)                                  for each Long Dated Loan, the product of
(x) the aggregate outstanding balance of such Collateral Loan and (y) the S&P
Recovery Rate of such Collateral Loan; plus

 

(f)                                   (i) for Current Pay Obligations up to 5.0%
of Total Capitalization, the Aggregate Principal Balance of all such Current Pay
Obligations, plus (ii) for each Current Pay Obligation in excess of 5.0% of
Total Capitalization, 90% of such Current Pay Obligation’s Market Value (which
is not determined pursuant to clause (d) or subclause (iii) in the proviso of
clause (c) of the definition thereof) (but no greater than the par value of such
Current Pay Obligation); minus

 

(g)                                  the CCC Excess Adjustment Amount;

 

provided that (i) with respect to any Collateral Loan that satisfies more than
one of the definitions of Defaulted Loan, Discount Loan, Long Dated Loan or
Current Pay Obligation such Collateral Loan shall, for the purposes of this
definition, be treated as belonging to the category of Collateral Loans which
results in the lowest Principal Collateralization Amount on any date of
determination, (ii) the Principal Collateralization Amount for any Defaulted
Loan which has been a Defaulted Loan for one year or more will be zero and
(iii) notwithstanding the foregoing provisions, the Principal Collateralization
Amount of any Collateral Loan held in the form of a Closing Date Participation
after the date that is the 60 days after Closing Date will be the Recovery
Value.

 

“Principal Proceeds” means (a) with respect to any Pledged Collateral (including
Cash) any payments with respect thereto that are attributable to principal in
accordance with the Related Contracts of such Pledged Collateral or that do not
otherwise constitute Interest Proceeds (including unapplied proceeds of the
Collateral Loans), (b) any upfront or net termination payments paid to the
Borrower under any Interest Hedge Agreement, (c) fees received in connection
with the reduction of principal of a Collateral Loan (but not any principal
repaid in

 

46

--------------------------------------------------------------------------------



 

connection therewith) and (d) any cash capital contributions made to the
Borrower that are to be treated as Principal Proceeds in accordance with
Section 6.5.  All sales or assignments of Collateral Loans or any portion
thereof pursuant to Section 10.1 shall be for cash on a non-recourse basis the
proceeds of which shall be deemed to be Principal Proceeds for all purposes
hereunder (other than proceeds representing accrued interest), and all amounts
deposited pursuant to Section 6.5 and designated as Principal Proceeds in
accordance therewith shall be deemed to be Principal Proceeds for all purposes
hereunder.  No amounts that are required by the terms of any participation
agreement to be paid by the Borrower to any Person to whom the Borrower has sold
a participation interest shall constitute “Principal Proceeds” hereunder.

 

“Principal Sharing Percentage” means, with respect to any payment of principal
of the Loans that is to be allocated according to the Principal Allocation
Formula, a fraction, expressed as a percentage:

 

(a)                                 the numerator of which is:

 

(i)                    in the case of the Term Loans, the aggregate principal
amount of the Term Loans outstanding on such date; or

 

(ii)                 in the case of the Revolving Loans, the lesser of (x) the
sum of (A) the aggregate principal amount of the Revolving Loans outstanding on
such date and (B) the Portfolio Exposure Amount on such date and (y) the amount
of the Total Revolving Commitment on such date; provided that if the Total
Revolving Commitment has been reduced to zero, then the amount determined
pursuant to this clause (ii) shall equal the aggregate principal amount of the
Revolving Loans outstanding on such date, and

 

(b)                                 the denominator of which is the sum of:

 

(i)                    the aggregate principal amount of the Term Loans
outstanding on such date; and

 

(ii)                 the lesser of (x) the sum of (A) the aggregate principal
amount of the Revolving Loans outstanding on such date and (B) the Portfolio
Exposure Amount on such date and (y) the amount of the Total Revolving
Commitment on such date; provided that if the Total Revolving Commitment has
been reduced to zero, the amount determined pursuant to this clause (ii) shall
equal the aggregate principal amount of the Revolving Loans outstanding on such
date.

 

“Priority of Payments” has the meaning set forth in Section 9.1(a); provided
that, at all times after the Majority Lenders have exercised their right to
direct the liquidation of the Collateral under Article VI, “Priority of
Payments” shall mean the priorities set forth in Section 6.4 hereof.

 

“Proceeding” means any suit in equity, action at law or other judicial or
administrative proceeding.

 

47

--------------------------------------------------------------------------------



 

“Program Manager” means the investment manager or administrator of a CP Lender,
as applicable.

 

“Prohibited Transaction” means a transaction prohibited under Section 406(a) of
ERISA, that is not exempted by a statutory or administrative or individual
exemption pursuant to Section 408 of ERISA.

 

“Proposed Portfolio” means the portfolio of Collateral Loans and Eligible
Investments resulting from the proposed purchase, sale, maturity or other
disposition of a Collateral Loan or a proposed reinvestment in an additional
Collateral Loan, as the case may be.

 

“Quarterly Cap” means, with respect to any Quarterly Payment Date, an amount
equal to (x) $250,000 per annum (prorated for the related Interest Period on the
basis of the actual number of days in the current calendar year and the actual
number of days elapsed) plus (y) 0.02% per annum (prorated for the related
Interest Period on the basis of the actual number of days in the current
calendar year and the actual number of days elapsed) multiplied by the sum of,
without duplication, (i) the Aggregate Principal Balance of all Collateral
Loans, (ii) the aggregate amount of funds on deposit in the Collection Account,
including Eligible Investments, constituting Principal Proceeds and (iii) the
aggregate amount of funds on deposit in the Future Funding Reserve Account,
including Eligible Investments and the Portfolio Exposure Amount, in each case,
measured as of the Calculation Date immediately preceding such Quarterly Payment
Date.

 

“Quarterly Payment Date” means the 15th day of March, June, September and
December in each year, commencing in December 2019, and the Stated Maturity;
provided that if any such date is not a Business Day, such Quarterly Payment
Date shall be the next succeeding Business Day.

 

“Rating Agency” means (i) with respect to the Loans, S&P (and/or, if, at any
time any other nationally recognized investment rating agency provides a rating
of any Loans solicited by the Borrower, such rating agency) or (ii) with respect
to the Collateral generally, S&P (or, if, at any time S&P ceases to provide
rating services with respect to debt obligations, any other nationally
recognized investment rating agency selected by the Borrower or the Services
Provider).

 

In the event that at any time S&P ceases to be a “Rating Agency” and a
replacement rating agency is selected in accordance with the preceding sentence,
then references to rating categories of such replaced rating agency in this
Agreement shall be deemed instead to be references to the equivalent categories
of such replacement rating agency as of the most recent date on which such
replacement rating agency and such replaced rating agency’s published ratings
for the type of obligation in respect of which such replacement rating agency is
used.

 

“Rating Condition” means, with respect to any action taken or to be taken by or
on behalf of the Borrower that is expressed to be subject to such condition in
any Loan Document, a condition that is satisfied if S&P has confirmed in writing
(which may take the form of a press release, electronic messages, facsimile,
posting to its internet website, other written communication or other means then
considered industry standard) that such action will not cause the then-current
rating of the Loans by S&P to be reduced or withdrawn; provided that the Rating
Condition will be deemed to be satisfied with respect to any such action if
(i) at the time of

 

48

--------------------------------------------------------------------------------



 

determination, no Loans are then rated by S&P; (ii) the Agents and all of the
Lenders provide their written approval as to such action and written notice
thereof is given to S&P; (iii) S&P has made a public statement to the effect
that it will no longer review events or circumstances of the type requiring
satisfaction of the Rating Condition in this Agreement for purposes of
evaluating whether to confirm the then-current ratings (or Initial Rating) of
the Loans rated by S&P; or (iv) S&P has communicated to the Borrower, the
Services Provider or either Agent (or their respective counsel) that it will not
review such event or circumstances for purposes of evaluating whether to confirm
the then-current ratings (or Initial Rating).

 

“Real Estate Loan” means any debt obligation that is (a) directly or indirectly
secured by a mortgage, deed of trust or similar Lien on commercial real estate,
residential real estate, office, retail or industrial property or undeveloped
land, is underwritten as a mortgage loan and is not otherwise associated with an
operating business or (b) a loan to a company engaged primarily in acquiring and
developing undeveloped land (whether or not such loan is secured by real
estate).

 

“Recovery Value” means, for (x) each Defaulted Loan that has been a Defaulted
Loan for less than one year and (y) each Collateral Loan held in the form of a
Closing Date Participation after the date that is the 60 days after Closing
Date, the lowest of:

 

(i)                    the Principal Balance of such Defaulted Loan or Closing
Date Participation multiplied by the applicable S&P Recovery Rate for such
Defaulted Loan or Closing Date Participation, as applicable;

 

(ii)                 the Market Value of such Defaulted Loan or Closing Date
Participation; and

 

(iii)              the carrying value of such Defaulted Loan or Closing Date
Participation on the books and records of the Borrower (or its Affiliates).

 

“Register” has the meaning set forth in Section 12.6(f).

 

“Registered” means in registered form within the meaning of
Sections 881(c)(2)(B)(i) and 163(f) of the Code and Section 5f.103-1(c) and
Proposed Section 1.163-5(b) of the United States Department of the Treasury
regulations and issued after July 18, 1984 (or, in each case, any amended or
successor version).

 

“Regulation U” means Regulation U of the Federal Reserve Board, as in effect
from time to time.

 

“Reinvestment Period” means the period from and including the Closing Date to
and including the earliest of (a) the date that is 24 months after the Closing
Date, extendable upon the Lenders’ and Borrower’s mutual consent, (b) the date
of the acceleration of the maturity of the Loans or the termination of the
Revolving Commitments pursuant to Section 6.2, (c) any date on which the
Borrower or the Services Provider reasonably determines that it can no longer
acquire additional Collateral Loans appropriate for inclusion in the Collateral
in accordance with the terms of this Agreement and Corporate Services Agreement
(provided that, in the case of this clause (c), an Authorized Officer of the
Services Provider shall provide a written certification as to such

 

49

--------------------------------------------------------------------------------



 

determination to the Agents, the Lenders and S&P at least five Business Days
prior to such date), (d) any date on which the Majority Lenders provide written
notice to the Borrower that an event constituting “cause” as defined in the
Corporate Services Agreement has occurred, if as of the date of such notice,
such “cause” event has not been waived by all the Lenders or cured, (e) the
occurrence of the resignation or assignment (unless the Administrative Agent has
consented to such assignment) by the Services Provider of its rights and
obligations under this Agreement and the Corporate Services Agreement and
(f) the occurrence of a Key Person Event.

 

“Related Contracts” means all credit agreements, indentures, note purchase
agreements, notes, security agreements, leases, financing statements,
guaranties, and other contracts, agreements, instruments and other papers
evidencing, securing, guaranteeing or otherwise relating to any Collateral Loan
or Eligible Investment or other investment with respect to any Collateral or
proceeds thereof (including the applicable underlying instruments and any Loan
Assignment Agreement), together with all of the Borrower’s right, title and
interest in and to all property or assets securing or otherwise relating to any
Collateral Loan or other loan or security of the Borrower or Eligible Investment
or other investment with respect to any Collateral or proceeds thereof or any
Related Contract.

 

“Related CP Issuer” means a multi-seller commercial paper conduit that issues
commercial paper, the proceeds of which are loaned to or are otherwise the
CP Lender’s source of funding for the CP Lender’s acquisition or maintenance of
its funding obligations hereunder.

 

“Related Property” has the meaning assigned to such term in the Granting Clause.

 

“Repurchase Price” means, for any Warranty Collateral Loan for which a payment
or substitution is being made pursuant to Section 10.1(d) as of any time of
determination, a dollar amount equal to the greater of (i) the fair market value
and (ii) the Purchase Price of such Loan Asset paid by the Borrower, in each
case less all Principal Proceeds received in respect of such Loan Asset from the
date of acquisition by the Borrower to the date of such repurchase or
substitution plus any such Principal Proceeds that the Borrower shall have been
required to repay to the Obligor with respect to such Loan Asset.

 

“Required S&P Credit Estimate Information” means S&P’s “Credit Estimate
Information Requirements” dated April 2011 and any other available information
S&P reasonably requests in order to produce a credit estimate for a particular
asset.

 

“Restricted Person” is defined in Section 12.17(a).

 

“Retained Expense Amount” with respect to any Quarterly Payment Date means the
amount, if any, by which (x) the sum of the amount determined pursuant to the
definition of “Quarterly Cap” for such Quarterly Payment Date and each of the
three prior Quarterly Payment Dates exceeds (y) the sum of (i) the aggregate
payments made under Section 9.1(a)(i)(A)(2) on such Quarterly Payment Date and
each of the three prior Quarterly Payment Dates and (ii) Administrative Expenses
paid pursuant to Section 8.2(d) during each of the Due Periods prior to each of
the three prior Quarterly Payment Dates.

 

“Retention Holder” means Owl Rock Capital Corporation, and any successor
thereto, as permitted by the EU Retention Requirements.

 

50

--------------------------------------------------------------------------------



 

“Retention Letter” means a letter relating to the retention of net economic
interest in substantially the form of Exhibit G hereto (relating to the EU
Retention Requirements), from the Retention Holder and addressed to the
Borrower, the Administrative Agent and any Affected Lender on the Closing Date
and for the benefit of any future Affected Lender, which shall include such
letter entered into as of the Closing Date and each letter amending, restating,
replacing, supplementing, updating or otherwise modifying such letter.

 

“Revolving Commitment” means, with respect to each Revolving Lender, the
commitment of such Revolving Lender to make Revolving Loans to the Borrower
during the Commitment Period in the amount set forth opposite such Revolving
Lender’s name on the signature pages hereto (or pursuant to an Assignment and
Assumption), as such amount may be terminated or reduced (including pursuant to
Section 2.7) in accordance with the terms of this Agreement.

 

“Revolving Lender” means each Person that is listed as a “Revolving Lender” on
the signature pages hereto, any Person that shall have become a party hereto
pursuant to an Assignment and Assumption in respect of the Revolving Loans and,
in each case, their respective successors, in each case other than any such
Person that ceases to be a party hereto pursuant to an Assignment and Assumption
in respect of the Revolving Loans.

 

“Revolving Loans” has the meaning assigned to such term in Section 2.1.

 

“Revolving Collateral Loan” means a Collateral Loan that provides the Obligor
thereunder with a revolving credit facility from which one or more borrowings
may be made up to the stated principal amount of such revolving credit facility
and which provides that borrowed amounts may be repaid and reborrowed from time
to time.

 

“Sale and Contribution Agreement” means the Sale and Contribution Agreement
dated as of the date hereof, between the Seller, as seller, and the Borrower, as
borrower, as amended, restated, supplemented or otherwise modified from time to
time.

 

“Sale Proceeds” means all proceeds (excluding accrued interest, if any) received
with respect to Collateral as a result of sales of such Collateral less any
reasonable expenses incurred by the Borrower, the Services Provider or the
Collateral Agent (other than amounts payable as Administrative Expenses) in
connection with such sales.

 

“Sanctioned Person” means any Person that is a designated target of any
Sanctions or otherwise a subject of any Sanctions, including as a result of
being (a) owned or controlled directly or, to the Borrower’s knowledge,
indirectly by any Persons (or Person) that are designated targets of any
Sanctions, or (b) organized or operating under the laws of, or a resident of,
any country that is subject to any country-wide or territory-wide Sanctions.

 

51

--------------------------------------------------------------------------------



 

“Sanctions” means any economic or financial sanctions or trade embargoes (or
similar measures) imposed, administered or enforced from time to time by (a) the
United States of America (including the Office of Foreign Assets Control of the
U.S. Department of the Treasury or the U.S. Department of State), (b) the United
Nations Security Council, (c) the European Union or any member state thereof or
(d) Her Majesty’s Treasury of the United Kingdom.

 

“Scenario Default Rate” means, with respect to the Loans at any time, an
estimate of the cumulative default rate for the Current Portfolio or the
Proposed Portfolio, as applicable, consistent with S&P’s initial rating of the
Loans, determined by application by the Services Provider and the Collateral
Administrator of the S&P CDO Monitor at such time.

 

“Scheduled Distribution” means, with respect to any Collateral Loan, for each
Due Date, the scheduled payment of principal and/or interest and/or fees due on
such Due Date with respect to such Collateral Loan, determined in accordance
with the assumptions specified in Section 1.3.

 

“SEC” means the United States Securities and Exchange Commission.

 

“Second Lien Loan” means any loan that: (a) is not (and cannot by its terms
become) subordinate in right of payment to any other obligation of the Obligor
of the loan other than (i) trade claims, capitalized leases or similar
obligations and (ii) Senior Secured Loans of the Obligor; (b) is secured by a
valid second-priority perfected security interest or lien in, to or on specified
collateral securing the Obligor’s obligations under the Second Lien Loan the
value of which is adequate (in the commercially reasonable judgment of the
Borrower) to repay the loan in accordance with its terms and to repay all other
loans of equal or higher seniority secured by a lien or security interest in the
same collateral and (c) is not secured solely or primarily by common stock or
other equity interests; provided that the limitation set forth in this
clause (c) shall not apply with respect to a loan made to a parent entity that
is secured solely or primarily by the stock of one or more of the subsidiaries
of such parent entity to the extent that (i) the granting by any such subsidiary
of a lien on its own property would violate law or regulations applicable to
such subsidiary (whether the obligation secured is such loan or any other
similar type of indebtedness owing to third parties) and (ii) such subsidiary
does not have any Indebtedness (other than current accounts payable in the
ordinary course of business, capitalized leases or other similar indebtedness
incurred in the ordinary course of business).

 

“Secured Parties” means, collectively, the Agents, any Interest Hedge
Counterparty, the Collateral Administrator, the Custodian, the Document
Custodian, the Securities Intermediary and the Lenders.

 

“Securities Intermediary” means State Street Bank and Trust Company, in its
capacity as securities intermediary under the Account Control Agreement.

 

52

--------------------------------------------------------------------------------



 

“Securitisation Regulation” means Regulation (EU) 2017/2402 of the European
Parliament and of the Council of 12 December 2017 laying down a general
framework for securitisation and creating a specific framework for simple,
transparent and standardised securitisation, including any implementing
regulation, technical standards.

 

“Seller” means Owl Rock Capital Corporation.

 

“Selling Institution” means an entity (including, but not limited to, the
Seller) obligated to make payments to the Borrower under the terms of a
Participation Interest.

 

“Senior Advance Rate” means, as of any Measurement Date (or other applicable
date), the ratio (expressed as a percentage) obtained by dividing:

 

(a)                                 the sum of (i) the aggregate outstanding
principal amount of all Loans as of such date plus (ii) the Portfolio Exposure
Amount for all Collateral Loans as of such date; by

 

(b)                                 the sum of (i) the Principal
Collateralization Amount as of such date plus (ii) the Portfolio Exposure Amount
(excluding any Unsettled Amounts to the extent already included in the amount in
clause (i)) for all Collateral Loans as of such date.

 

“Senior Advance Rate Test” means a test satisfied on any Borrowing Date or other
date of determination if the Senior Advance Rate at such time is less than or
equal 56.0%.

 

“Senior Authorized Officer” means, with respect to any Person, any officer of
such Person that is a chief executive officer, chief operating officer, chief
credit officer, credit committee member, executive vice president or president
(or, in each case, any other officer with a position analogous to those
identified above and in the case of any limited liability company, any manager)
or any other officer responsible for the management or administration of the
Collateral or the performance of such Person’s obligations under the Loan
Documents.

 

“Senior Secured Loan” means any loan (including, except as otherwise explicitly
stated herein, any First Lien/Last Out Loan) that: (a) is not (and cannot by its
terms become) subordinate in right of payment to any other obligation of the
Obligor of such loan (other than with respect to trade claims, capitalized
leases or similar obligations and traditional bank revolving asset-based loan
facilities that are reasonable and customary for similar loans); (b) is secured
by a valid first priority perfected security interest or lien in, to or on
specified collateral securing the Obligor’s obligations under such loan; (c) the
value of the collateral securing such loan at the time of acquisition together
with other attributes of the Obligor (including, without limitation, its general
financial condition, ability to generate cash flow available for debt service
and other demands for that cash flow) is adequate (in the commercially
reasonable judgment of the Borrower) to repay such loan in accordance with its
terms and to repay all other such loans of equal seniority secured by a first
lien or security interest in the same collateral; and (d) is not secured solely
or primarily by common stock or other equity interests; provided that the
limitation set forth in this clause (d) shall not apply with respect to a loan
made to a parent entity that is secured solely or primarily by the stock of one
or more of the subsidiaries of such parent entity to the extent that (i) the
granting by any such subsidiary of a lien on its own property would violate law
or regulations applicable to such subsidiary (whether the obligation secured is
such loan or

 

53

--------------------------------------------------------------------------------



 

any other similar type of indebtedness owing to third parties) and (ii) such
subsidiary does not have any Indebtedness (other than current accounts payable
in the ordinary course of business, capitalized leases or other similar
indebtedness incurred in the ordinary course of business).

 

“Senior Services Fee” has the meaning assigned to such term in the Corporate
Services Agreement.

 

“Services Fee” means, collectively, the Senior Services Fees and the
Subordinated Services Fees.

 

“Services Provider” means Owl Rock Capital Corporation, or any successor in such
capacity in accordance with the Corporate Services Agreement.

 

“Servicing Standard” means, with respect to the Borrower and the Services
Provider, in rendering its services hereunder and under the other Loan
Documents, diligently using a degree of skill and attention no less than that
which (i) would be exercised by a prudent institutional portfolio manager in
connection with the servicing and administration of assets similar to the
Collateral Loans under similar circumstances and (ii) the Services Provider
exercises with respect to comparable assets that it manages for itself and for
others having similar investment objectives and restrictions in accordance with
its existing practices and procedures relating to assets of the nature and
character of the Collateral Loans.

 

“Solvency II” means European Union Directive 2009/138/EC on the taking up and
pursuit of the business of Insurance and Reinsurance (Solvency II).

 

“Solvency II Level 2 Regulation” means Delegated Regulation (EU) No 2015/35 of
10 October 2014 supplementing Solvency II.

 

“S&P” means S&P Global Ratings, a division of S&P Global Inc., and any successor
thereto.

 

“S&P CDO Monitor” means the dynamic, analytical computer model developed by S&P
used to calculate the default frequency in terms of the amount of debt assumed
to default as a percentage of the original principal amount of the Collateral
Loans consistent with a specified benchmark rating level based upon certain
assumptions (including the Weighted Average S&P Recovery Rate) and S&P’s
proprietary corporate default studies, as may be amended by S&P from time to
time upon notice to the Borrower, the Administrative Agent and the Collateral
Administrator.  Inputs for the S&P CDO Monitor will be chosen by the Services
Provider (with notice to the Collateral Administrator) and associated with
either (x) a recovery rate for the Loans from the S&P Recovery Rate Matrix, a
“Weighted Average Life Value” from the S&P Weighted Average Life Matrix and a
“Weighted Average Floating Spread” from the S&P Weighted Average Floating Spread
Matrix or (y) a weighted average recovery rate for the Loans, a weighted average
life and a weighted average floating spread selected by the Services Provider
(with notice to the Collateral Administrator) and confirmed by S&P; provided
that the Services Provider shall not be permitted to select a spread higher than
the Weighted Average Spread, a recovery rate higher than the Weighted Average
S&P Recovery Rate or a weighted average life shorter than the Weighted Average
Life.  The weighted average recovery rate applicable as of any date of
determination pursuant to clause (x) or (y) above is referred to as the “S&P CDO
Monitor Recovery Rate”. The

 

54

--------------------------------------------------------------------------------



 

weighted average floating spread applicable as of any date of determination
pursuant to clause (x) or (y) above is referred to as the “S&P Minimum Floating
Spread”.

 

“S&P CDO Monitor Formula Election Date” means date designated by the Services
Provider upon at least five Business Days’ prior written notice to S&P, the
Administrative Agent and the Collateral Administrator as the date on which the
Borrower will begin to utilize the S&P CDO Monitor Adjusted BDR; provided that
an S&P CDO Monitor Formula Election Date may not occur if the pool of Collateral
contains Collateral Loans of less than 40 different Obligors.

 

“S&P CDO Monitor Formula Election Period” means the period from and including
the S&P CDO Monitor Formula Election Date (if any) to but excluding the earlier
of (i) the S&P CDO Monitor Model Election Date (if any) and (ii) the date on
which the Obligations have been paid in full; provided that, on any date in
which the S&P CDO Monitor Test is calculated, the pool of Collateral contains
Collateral Loans of less than 40 different Obligors, the S&P CDO Monitor Formula
Election Period shall be terminated and a S&P CDO Monitor Model Election Date
shall occur.

 

“S&P CDO Monitor Model Election Date” means the date designated by the Services
Provider upon at least five Business Days’ prior written notice to S&P, the
Administrative Agent and the Collateral Administrator as the date on which the
Borrower will begin to utilize the S&P CDO Monitor.

 

“S&P CDO Monitor Model Election Period” means (a) the period from and including
the Closing Date to but excluding the earlier of (i) the S&P CDO Monitor Formula
Election Date (if any) and (ii) the date on which the Obligations have been paid
in full and (b) if an S&P CDO Monitor Model Election Date occurs after the
Closing Date, the period from and including the S&P CDO Monitor Model Election
Date (if any) to the date on which the Obligations have been paid in full.

 

“S&P CDO Monitor Recovery Rate” has the meaning set forth in the definition of
“S&P CDO Monitor”.

 

“S&P CDO Monitor Test” means a test that shall be satisfied if on any
Measurement Date and during the Reinvestment Period after giving effect to the
purchase of a Collateral Loan, (a) during an S&P CDO Monitor Model Election
Period, following receipt by the Borrower and the Collateral Administrator of
the S&P CDO Monitor input files, the Default Differential of the Proposed
Portfolio with respect to the Loans is positive or (b) during an S&P CDO Monitor
Formula Election Period (if any), the S&P CDO Monitor Adjusted BDR is equal to
or greater than the S&P CDO Monitor SDR.  During an S&P CDO Monitor Formula
Election Date, the definitions in Schedule G hereto will apply.  The S&P CDO
Monitor Test shall be considered to be improved (x) during an S&P CDO Monitor
Model Election Period, if the Default Differential of the Proposed Portfolio is
greater than or equal to the corresponding Default Differential of the Current
Portfolio or (y) during an S&P CDO Monitor Formula Election Period (if any),
when the S&P CDO Monitor Adjusted BDR less the S&P CDO Monitor SDR of the
Proposed Portfolio is greater than the difference between the S&P CDO Monitor
Adjusted BDR less the S&P CDO Monitor SDR of the Current Portfolio.

 

55

--------------------------------------------------------------------------------



 

“S&P Counterparty Criteria” means with respect to any Participation Interest, a
criterion that will be met if immediately after giving effect to such
acquisition, the percentage of the Aggregate Principal Balance of the Collateral
Loans that consists in the aggregate of Participation Interests with Selling
Institutions with the relevant agent bank that have the same or a lower credit
rating, does not exceed the “Aggregate Percentage Limit” (in the case of all
Selling Institutions) or “Individual Percentage Limit” (in the case of a Selling
Institution) set forth below for such credit rating

 

S&P credit rating of
Selling Institution
(at or below)

 

Aggregate
Percentage Limit

 

Individual Percentage
Limit

 

AAA

 

20

%

20

%

AA+

 

10

%

10

%

AA

 

10

%

10

%

AA-

 

5

%

5

%

A+

 

5

%

5

%

A**

 

5

%

5

%

A*** and A-and below

 

0

%

0

%

 

--------------------------------------------------------------------------------

**          Only for so long as the Selling Institution or agent, as applicable,
has an S&P long-term unsecured debt rating of at least A and a short-term
unsecured debt rating of at least A-1.  If such Selling Institution or agent, as
applicable, does not have an S&P short-term unsecured debt rating or has an S&P
short-term unsecured debt rating of less than A-1, then the minimum S&P rating
for purposes of the Counterparty Criteria will be A+.

 

***   If the Selling Institution or agent, as applicable, does not have a
short-term unsecured debt rating by S&P of at least A-1.

 

“S&P Industry Classification” means each industry identified on Schedule B.

 

“S&P Minimum Floating Spread” has the meaning set forth in the definition of
“S&P CDO Monitor”.

 

“S&P Rating” means with respect to any Collateral Loan, as of any date of
determination, the rating determined in accordance with the following
methodology:

 

(a)                                 with respect to a Collateral Loan that is
not a DIP Loan, (i) if there is an issuer credit rating of the issuer of such
Collateral Loan by S&P as published by S&P, or the guarantor which
unconditionally and irrevocably guarantees such Collateral Loan pursuant to a
form of pursuant to a form of guaranty meeting applicable then-current S&P
guarantee criteria, then the S&P Rating will be such rating (regardless of
whether there is a published rating by S&P on the Collateral Loans of such
issuer held by the Issuer) or (ii) if there is no issuer credit rating of the
issuer by S&P but (A) if there is a senior unsecured rating on any obligation or
security of the issuer, the S&P Rating of such Collateral Loan will equal such
rating; (B) if there is a senior secured rating on any obligation or security of
the issuer, then the S&P Rating of such Collateral Loan will be one subcategory
below such rating; and (C) if there is a subordinated rating on any obligation
or security of the issuer, then the S&P Rating of such Collateral Loan will be
one subcategory above such rating;

 

56

--------------------------------------------------------------------------------



 

(b)                                 with respect to any Collateral Loan that is
a DIP Loan, the S&P Rating thereof will be the credit rating assigned to such
issue by S&P, or if such DIP Loan was assigned a point-in-time rating by S&P
that was withdrawn, such withdrawn rating may be used for 12 months after the
assignment of such rating; provided that if any such Collateral Loan that is a
DIP Loan is newly issued and the Services Provider expects an S&P credit rating
within 90 days, the S&P Rating of such Collateral Loan shall be “CCC-” until
such credit rating is obtained from S&P; provided, further, that, if there is a
Material Change with respect to any DIP Loan, the Borrower, or the Services
Provider on behalf of the Borrower, shall, upon notice or knowledge thereof,
notify S&P and provide available Required S&P Credit Estimate Information and
any other available information S&P reasonably requests with respect thereto via
email to CreditEstimates@spglobal.com; or

 

(c)                                  if the S&P Rating is not determined
pursuant to clauses (a) or (b), then the S&P Rating shall be the S&P equivalent
of the public rating by Moody’s of such obligation or issuer except that the S&P
Rating of such obligation will be (A) one subcategory below the S&P equivalent
of the Moody’s public rating if such Moody’s public rating is “Baa3” or higher
and (B) two subcategories below the S&P equivalent of the Moody’s public rating
if such Moody’s public rating is “Ba1” or lower; or

 

(d)                                 if the S&P Rating is not determined pursuant
to clauses (a), (b) or (c), the S&P Rating may be based on a credit estimate
provided by S&P, and in connection therewith, the Borrower, the Services
Provider on behalf of the Borrower or the issuer of such Collateral Loan shall,
prior to or within 30 days after the acquisition of such Collateral Loan, apply
(and concurrently submit all available Required S&P Credit Estimate Information
in respect of such application) to S&P for a credit estimate which will be its
S&P Rating; provided that, until the receipt from S&P of such estimate, such
Collateral Loan will have an S&P Rating as determined by the Services Provider
in its sole discretion if the Services Provider certifies to the Administrative
Agent that it believes that such S&P Rating determined by the Services Provider
is commercially reasonable and will be at least equal to such rating; provided,
further, that if such Required S&P Credit Estimate Information is not submitted
within such 30-day period, then, pending receipt from S&P of such estimate, the
Collateral Loan will have (1) the S&P Rating as determined by the Services
Provider for a period of up to 90 days after acquisition of such Collateral Loan
and (2) an S&P Rating of “CCC-” following such 90 day period; unless, during
such 90 day period, the Services Provider has requested the extension of such
period and S&P, in its sole discretion, has granted such request; provided,
further, that such confirmed or updated credit estimate will expire on the
12-month anniversary of such confirmation or update, unless confirmed or updated
prior thereto; provided, further, that, if there is a Material Change with
respect to any Collateral Loan with an S&P Rating of “CCC-” determined pursuant
to this clause, the Borrower, or the Services Provider on behalf of the
Borrower, shall, upon notice or knowledge thereof, notify S&P and provide
available Required S&P Credit Estimate Information and any other available
information S&P reasonably requests with respect thereto via email to
CreditEstimates@spglobal.com;

 

(e)                                  if the S&P Rating is not determined
pursuant to clauses (a), (b), (c) or (d) with respect to a DIP Loan, the S&P
Rating of such Collateral Loan will be “CCC-” and

 

57

--------------------------------------------------------------------------------



 

(f)                                   if the S&P Rating is not determined
pursuant to clauses (a), (b), (c), (d) or (e) with respect to a Collateral Loan
that is not a Defaulted Loan, the S&P Rating of such Collateral Loan will at the
election of the Borrower (at the direction of the Services Provider) be “CCC-”
provided that (i) the Services Provider expects the Obligor in respect of such
Collateral Loan to continue to meet its payment obligations under such
Collateral Loan, (ii) such Obligor is not currently in reorganization or
bankruptcy, (iii) such Obligor has not defaulted on any of its debts during the
immediately preceding two year period and (iv) at any time that more than 10% of
the Collateral Principal Amount consists of Collateral Loans with S&P Ratings
determined pursuant to this clause (f), the Borrower will submit all available
Required S&P Credit Estimate Information in respect of such Collateral Loans to
S&P;

 

provided that for purposes of the determination of the S&P Rating, (x) if the
applicable rating assigned by S&P to an obligor or its obligations is on “credit
watch positive” by S&P, such rating will be treated as being one subcategory
above such assigned rating and (y) if the applicable rating assigned by S&P to
an obligor or its obligations is on “credit watch negative” by S&P, such rating
will be treated as being one subcategory below such assigned rating.

 

“S&P Recovery Amount” means with respect to any Collateral Loan, an amount equal
to the product of:

 

(a)                                 the S&P Recovery Rate; and

 

(b)                                 the Principal Balance of such Collateral
Loan.

 

“S&P Recovery Rate” means with respect to a Collateral Loan, the recovery rate
determined in the manner set forth in Schedule D hereto.

 

“S&P Recovery Rate Matrix” means the S&P Recovery Rate Matrix set forth on
Schedule E.

 

“S&P Weighted Average Floating Spread Matrix” means a spread between 1.50% and
7.00% (in increments of .01%) without exceeding the current Weighted Average
Spread (determined as if all Discount Loans instead constituted Collateral Loans
that are not Discount Loans) as of such Measurement Date.

 

“S&P Weighted Average Life Matrix” means the S&P Weighted Average Life Matrix
set forth on Schedule F.

 

“Specified Change” means any amendment, consent, modification or waiver of, or
supplement to, a Related Contract that (a) extends the final maturity of a
Collateral Loan beyond the Stated Maturity, (b) reduces or forgives the
principal amount of a Collateral Loan (other than a Defaulted Loan that has been
a Defaulted Loan for one year or more), (c) reduces the rate of interest payable
on a Collateral Loan by more than 25% (other than a Defaulted Loan that has been
a Defaulted Loan for one year or more), (d) postpones the Due Date of any
Scheduled Distribution in respect of a Collateral Loan by more than three
months, (e) subordinates (in right of payment, with respect to liquidation
preferences or otherwise) a Collateral Loan, (f) releases any material

 

58

--------------------------------------------------------------------------------



 

guarantor or co-obligor of a Collateral Loan from its obligations, (g) releases
a material portion of the collateral securing such Collateral Loan (excluding
Defaulted Loans and any such releases associated with a prepayment) or
(h) changes any of the provisions of a Related Contract specifying the number or
percentage of lenders required to effect any of the foregoing.

 

“Stated Maturity” means August 2, 2029.

 

“Step-Down Loan” means an obligation or security which by the terms of the
applicable Related Contracts provides for a decrease in the per annum interest
rate on such obligation or security (other than by reason of any change in the
applicable index or benchmark rate used to determine such interest rate) or in
the spread over the applicable index or benchmark rate, solely as a function of
the passage of time; provided that an obligation or security providing for
payment of a constant rate of interest or in the spread over the applicable
index or benchmark rate at all times after the date of acquisition by the
Borrower shall not constitute a Step-Down Loan.

 

“Step-Up Loan” means an obligation or security which by the terms of the
applicable Related Contracts provides for an increase in the per annum interest
rate on such obligation or security, or in the spread over the applicable index
or benchmark rate, solely as a function of the passage of time; provided that an
obligation or security providing for payment of a constant rate of interest or
in the spread over the applicable index or benchmark rate at all times after the
date of acquisition by the Borrower shall not constitute a Step-Up Loan.

 

“Structured Finance Obligation” means any obligation issued by a special purpose
entity secured directly by, referenced to, or representing ownership of, a pool
of receivables or other financial assets of any Obligor (excluding any loan made
to an operating business that buys, sells and/or liquidates such assets in the
ordinary course of business), including (but not limited to) collateralized debt
obligations, collateralized loan obligations, asset backed securities and
mortgage backed securities or any re-securitization thereof.

 

“Subordinated Services Fee” has the meaning assigned to such term in the
Corporate Services Agreement.

 

“Subsidiary” means any corporation, limited partnership, limited liability
company or other entity of which securities or other ownership interests having
ordinary voting power to elect a majority of the board of directors or other
persons performing similar functions are at the time directly or indirectly
owned by the Borrower.

 

“Substituted Collateral Loan” means, with respect to any Due Period, any
Warranty Collateral Loan with respect to which the Seller has substituted in a
replacement Collateral Loan pursuant to Section 10.1(d) and the Sale and
Contribution Agreement.

 

“Synthetic Security” means a security or swap transaction, other than a
Participation Interest, that has payments associated with either payments of
interest on and/or principal of a reference obligation or the credit performance
of a reference obligation.

 

“Tax Account Reporting Rules” means FATCA, and any other laws, intergovernmental
agreements, administrative guidance or official interpretations, adopted or

 

59

--------------------------------------------------------------------------------



 

entered into on, before or after the date of this Agreement, by one or more
governments providing for the collection of financial account information and
the automatic exchange of such information between or among governments for
purposes of improving tax compliance, and any laws, intergovernmental agreements
or other guidance adopted pursuant to the global standard for automatic exchange
of financial account information issued by the Organisation for Economic
Co-operation and Development.

 

“Tax Account Reporting Rules Compliance” means compliance with Tax Account
Reporting Rules as necessary to avoid (a) fines, penalties or other sanctions
imposed on the Borrower or any of its directors or (b) the withholding or
imposition of tax from or in respect of payments to or for the benefit of the
Borrower.

 

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.

 

“Term Commitment” means, with respect to each Term Lender, the commitment of
such Term Lender to make Term Loans to the Borrower on the Initial Borrowing
Date in the amount set forth opposite such Term Lender’s name on the signature
pages hereto (or pursuant to an Assignment and Assumption), as such amount may
be terminated or reduced (including pursuant to Section 2.7) from time to time
in accordance with the terms of this Agreement.

 

“Term Lender” means each Person that is listed as a “Term Lender” on the
signature pages hereto, any Person that shall have become a party hereto
pursuant to an Assignment and Assumption in respect of a Term Loan, any Person
that shall have converted all or a portion of its Revolving Loans into Term
Loans pursuant to Section 2.7(b) of this Agreement and, in each case, their
respective successors, in each case other than any such Person that ceases to be
a party hereto pursuant to an Assignment and Assumption in respect of its Term
Loans; provided that all Revolving Lenders shall be Approved Lenders.

 

“Term Loan” has the meaning assigned to such term in Section 2.1.

 

“Total Capitalization” means, at any time, the sum of (a) the Aggregate
Principal Balance of the Collateral Loans (excluding any Defaulted Loans), plus
(b) the Recovery Value of the Defaulted Loans, plus (c) the aggregate amount of
the Undrawn Commitments, plus (d) the amount of all cash and Eligible
Investments in the Collection Account and in the Future Funding Reserve Account,
in each case constituting Principal Proceeds.

 

“Total Revolving Commitment” means, as of any date of determination with respect
to any Revolving Lender, the applicable aggregate amount of Revolving
Commitments set forth opposite such Revolving Lender’s name on Annex A.

 

“Total Term Commitment” means, as of any date of determination with respect to
any Term Lender, the applicable aggregate amount of Term Commitments set forth
opposite such Term Lender’s name on Annex A.

 

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

 

60

--------------------------------------------------------------------------------



 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 11.4.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York, except as otherwise specified in this Agreement.

 

“Undrawn Commitment” means, with respect to any Revolving Lender at any time, an
amount (which may not be less than zero) equal to (i) such Lender’s Revolving
Commitment at such time minus (ii) the aggregate outstanding principal amount of
Revolving Loans held by such Revolving Lender at such time.

 

“Unfunded Amount” means, at any time, the sum of (i) the aggregate Exposure
Amount at such time plus (ii) the aggregate Unsettled Amount at such time.

 

“United States” means the United States of America, including the states and the
District of Columbia, but excluding its territories and possessions.

 

“Unsettled Amount” means, as of any date, all amounts due in respect of any
Collateral Loans that the Borrower has entered into a binding commitment to
acquire but has not yet settled.

 

“Warranty Collateral Loan” has the meaning set forth in Section 10.1(d).

 

“Weighted Average Coupon” means, with respect to Fixed Rate Obligations
(excluding Defaulted Loans), as of any date, the number obtained by:

 

(x)                                 summing (i) the sum of the products obtained
by multiplying the required cash-pay portion of the interest coupon of each such
Fixed Rate Obligation (plus any other fees (such as anniversary fees, commitment
fees, etc.) that are contractually required to be paid) as of such date by the
Principal Balance of each such Collateral Loan as of such date and (ii) the sum
of the products obtained by multiplying, with respect to each such Collateral
Loan that is a Revolving Collateral Loan or a Delayed Funding Loan, the related
commitment or undrawn fee as of such date by the Exposure Amount of each such
Collateral Loan as of such date, and

 

(y)                                 dividing such sum by the Aggregate Principal
Balance plus the Exposure Amount of all such Collateral Loans, and rounding the
result up to the nearest 0.001%; provided that if the foregoing amount is less
than 7.0%, then all or a portion of the Weighted Average Coupon Adjustment, if
any, as of such date, to the extent not exceeding such shortfall, shall be added
to such result.

 

“Weighted Average Coupon Adjustment” means, as of any date, a fraction
(expressed as a percentage), the numerator of which is equal to the product of
(i) the excess, if any, of the Weighted Average Spread for such date over the
S&P Minimum Floating Spread and (ii) the Aggregate Principal Balance plus the
Exposure Amount of all Floating Rate Obligations (excluding Defaulted Loans),
and the denominator of which is the Aggregate Principal Balance plus Exposure
Amount of all Fixed Rate Obligations (excluding Defaulted Loans).  In computing
the Weighted Average Coupon Adjustment on any date, the Weighted Average Spread
for such

 

61

--------------------------------------------------------------------------------



 

Measurement Date shall be computed as if the Weighted Average Spread Adjustment
was equal to zero.

 

“Weighted Average Life” means, as of any Measurement Date, the number obtained
by (a) for each Collateral Loan (other than a Defaulted Loan), multiplying the
amount of each Scheduled Distribution of principal (treating each Revolving
Collateral Loan and Delayed Funding Loan as if the same were fully funded) to be
paid after such Measurement Date by the number of years (rounded to the nearest
hundredth) from such Measurement Date until such Scheduled Distribution of
principal is due; (b) summing all of the products calculated pursuant to
clause (a); and (c) dividing the sum calculated pursuant to clause (b) by the
sum of all Scheduled Distributions (treating each Revolving Collateral Loan and
Delayed Funding Loan as if the same were fully funded) of principal due on all
the Collateral Loans (other than Defaulted Loans) as of such Measurement Date

 

“Weighted Average S&P Recovery Rate” means, as of any date of determination, the
number, expressed as a percentage, obtained by summing the products obtained by
(a) multiplying the outstanding Maximum Principal Balance of each Collateral
Loan by its corresponding recovery rate as determined separately for each
Collateral Loan in accordance with Section 1 of Schedule D hereto, (b) dividing
such sum by the Aggregate Maximum Principal Balance of all of the Collateral
Loans, and (c) rounding to the nearest tenth of a percent.

 

“Weighted Average Spread” means, with respect to Floating Rate Obligations (in
each case excluding Defaulted Loans), as of any date, the number obtained by:

 

(x)                                 summing (i) the sum of the products obtained
by multiplying the excess of the cash-pay portion of the interest rate payable
on such Collateral Loan (plus for any Collateral Loan, any other fees (such as
anniversary fees, commitment fees, etc.) that are contractually required to be
paid) (such rate stated as a per annum rate) over LIBOR as then in effect (which
spread or excess may be expressed as a negative percentage) by the Principal
Balance of each Collateral Loan as of such date and (ii) the sum of the products
obtained by multiplying, with respect to each such Collateral Loan that is a
Revolving Collateral Loan or a Delayed Funding Loan, the related commitment or
undrawn fee as of such date by the Exposure Amount of each such Collateral Loan
as of such date; and

 

(y)                                 dividing such sum by the Aggregate Principal
Balance plus the Exposure Amount of all such Collateral Loans, and rounding the
result up to the nearest 0.001%; provided that, if the foregoing amount is less
than the S&P Minimum Floating Spread, then all or a portion of the Weighted
Average Spread Adjustment, if any, as of such date, to the extent not exceeding
such shortfall, shall be added to such result.

 

“Weighted Average Spread Adjustment” means, as of any date, a fraction
(expressed as a percentage), the numerator of which is equal to the product of
(i) the excess, if any, of the Weighted Average Coupon for such date over 7.0%
and (ii) the Aggregate Principal Balance plus the Exposure Amount of all Fixed
Rate Obligations (in each case excluding Defaulted Loans), and the denominator
of which is the Aggregate Principal Balance plus the Exposure Amount of all
Floating Rate Obligations as of such date (in each case excluding Defaulted
Loans).  In computing the Weighted Average Spread Adjustment on any Measurement
Date, the Weighted Average

 

62

--------------------------------------------------------------------------------



 

Coupon for such date shall be computed as if the Weighted Average Coupon
Adjustment was equal to zero.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

“Zero Coupon Loan” means a Collateral Loan that at the time of acquisition does
not by its terms provide for periodic payments of interest in Cash.

 

Section 1.2                                    Accounting Terms and
Determinations and UCC Terms.

 

(a)                                 Unless otherwise specified herein, all
accounting terms used herein shall be interpreted and all accounting
determinations hereunder shall be made in accordance with GAAP as in effect from
time to time.

 

(b)                                 Unless otherwise specified herein and unless
the context requires a different meaning, all terms used herein that are defined
in Articles 8 and 9 of the UCC are used herein as so defined.

 

Section 1.3                                    Assumptions and Calculations with
respect to Collateral Loans. In connection with all calculations required to be
made pursuant to this Agreement with respect to Scheduled Distributions on any
Collateral Loans, or any payments on any other assets included in the
Collateral, with respect to the sale of and reinvestment in Collateral Loans,
and with respect to the income that can be earned on Scheduled Distributions on
such Collateral Loans and on any other amounts that may be received for deposit
in the Collection Account, the provisions set forth in this Section 1.3 shall be
applied.  The provisions of this Section 1.3 shall be applicable to any
determination or calculation that is covered by this Section 1.3, whether or not
reference is specifically made to Section 1.3, unless some other method of
calculation or determination is expressly specified in the particular provision.

 

(a)                                 Scheduled interest due on Collateral Loans
on which payments are subject to foreign withholding taxes, will be the minimum
net amount to be received after giving effect to the maximum permitted
withholding and to any “gross-up” payments required to be made by the related
Obligor pursuant to such loan’s Related Contracts.

 

(b)                                 Notwithstanding any other provision of this
Agreement to the contrary, all monetary calculations under this Agreement shall
be in Dollars.

 

(c)                                  The determination of the percentage of
Total Capitalization that would be represented by a specified type of Collateral
Loans will be calculated by dividing the Aggregate Maximum Principal Balance of
such specified type of Collateral Loans by Total Capitalization.  For purposes
of this Section 1.3(c), a “type” of Collateral Loan shall correspond to each
clause of the definition of “Concentration Limitations” and to each reference to
Current Pay Obligations in the respective provisos to the definitions of Current
Pay Obligation and Defaulted Loan.

 

63

--------------------------------------------------------------------------------



 

(d)                                 Any portion of a Collateral Loan or other
loan or security owned of record by the Borrower that has been assigned by the
Borrower to a third party and released from the Lien of this Agreement in
accordance with the terms hereof shall no longer constitute Collateral or a
Collateral Loan hereunder.

 

(e)                                  For purposes of calculating the Coverage
Tests, except as otherwise specified in the Coverage Tests, such calculations
will not include scheduled interest and principal payments on Defaulted Loans
unless or until such payments are actually made.

 

(f)                                   For each Due Period and as of any date of
determination, the Scheduled Distribution on any Collateral Loans (other than
Defaulted Loans, which, except as otherwise provided herein, shall be assumed to
have a Scheduled Distribution of zero) shall be the sum of (i) the total amount
of payments and collections to be received during such Due Period in respect of
such Collateral Loans (including the proceeds of the sale of such Collateral
Loans received and, in the case of sales which have not yet settled, to be
received during such Due Period) and not reinvested in additional Collateral
Loans or retained in the Collection Account for subsequent reinvestment pursuant
to Section 8.2 that, if received as scheduled, will be available in the
Collection Account at the end of such Due Period and (ii) any such amounts
received in prior Due Periods that were not disbursed on a previous Quarterly
Payment Date or retained in the Collection Account for subsequent reinvestment
pursuant to Section 8.2.

 

(g)                                  Each Scheduled Distribution receivable with
respect to a Collateral Loan shall be assumed to be received on the applicable
Due Date, and each such Scheduled Distribution shall be assumed to be
immediately deposited in the Collection Account to earn interest at the Assumed
Investment Rate.  All such funds shall be assumed to continue to earn interest
until the date on which they are required to be available in the Collection
Account for application, in accordance with the terms hereof, to payments of
principal of or interest on the Loans or other amounts payable pursuant to this
Agreement.

 

(h)                                 References in the Priority of Payments to
calculations made on a “pro forma basis” shall mean such calculations after
giving effect to all payments, in accordance with the Priority of Payments, that
precede (in priority of payment) or include the clause in which such calculation
is made.

 

(i)                                     For purposes of calculating all
Concentration Limitations, in the numerator of any component of the
Concentration Limitations, Defaulted Loans will be treated as having a Maximum
Principal Balance equal to zero.

 

(j)                                    Except as otherwise provided herein,
Defaulted Loans will not be included in the calculation of the Collateral
Quality Test.

 

(k)                                 For purposes of calculating the Coverage
Tests, the Collateral Quality Test and the Concentration Limitations,
capitalized or deferred interest (and any other interest that is not paid in
cash) on Collateral Loans will be excluded other than any capitalized or
deferred interest that is acquired using Principal Proceeds or the proceeds of
any Borrowing.

 

(l)                                     References in this Agreement to the
Borrower’s “purchase” or “acquisition” of a Collateral Loan include references
to the Borrower’s receipt by contribution from the Seller

 

64

--------------------------------------------------------------------------------



 

of such Collateral Loan.  Portions of the same Collateral Loan acquired by the
Borrower on different dates (whether through purchase or receipt by contribution
thereof, but excluding subsequent draws under Revolving Collateral Loans or
Delayed Funding Loans) will, for purposes of determining the purchase price of
such Collateral Loan, be treated as separate purchases on separate dates (and
not a weighted average purchase price for any particular Collateral Loan).

 

(m)                             For purposes of calculating the Weighted Average
Spread or Weighted Average Coupon, (i) a Collateral Loan that is a Step-Down
Loan will be treated as having the lowest per annum interest rate or spread over
the applicable index or benchmark rate over the remaining maturity of such
Collateral Loan and (ii) a Collateral Loan that is a Step-Up Loan will be
treated as having the then current per annum interest rate or spread over the
applicable index or benchmark rate.

 

(n)                                 For purposes of calculating compliance with
any tests under this Agreement (including without limitation the Coverage Tests,
the Collateral Quality Test, Senior Advance Rate Test and the Concentration
Limitations), the trade date (and not the settlement date) with respect to any
acquisition or disposition of a Collateral Loan or Eligible Investment shall be
used to determine whether and when such acquisition or disposition has occurred.

 

(o)                                 For purposes of calculating the Principal
Collateralization Amount and the Investment Criteria Adjusted Balance, Discount
Loans shall be allocated so as to result in the lowest possible calculation of
the Principal Collateralization Amount and the Investment Criteria Adjusted
Balance.

 

(p)                                 For the avoidance of doubt, neither a
failure to satisfy the Eligibility Criteria upon the acquisition of a debt
obligation nor a breach of Section 5.12 shall occur solely as a result of any
property of an Obligor being subject to a Lien imposed by law, such as
materialmen’s, warehousemen’s, mechanics’, carriers’, workmen’s and repairmen’s
Liens and other similar Liens, arising by operation of law in the ordinary
course of business for sums that are not overdue or are being contested in good
faith.

 

(q)                                 Any use of “material” or “materially” or
words of similar meaning in this Agreement shall mean material to the ability of
the Borrower or the Services Provider to perform its obligations under the Loan
Documents or to the rights and remedies of the Secured Parties under the Loan
Documents.

 

(r)                                    For purposes of this Agreement, an Event
of Default shall be deemed to be continuing until it is waived in accordance
with Section 12.5. In the event that the Borrower or the Services Provider
notifies the Administrative Agent that the occurrence which caused any Event of
Default has been cured, the Administrative Agent shall notify the Lenders, and
the Administrative Agent and the Lenders will consider, investigate and
determine the sufficiency of such cure and notify the Borrower and the Services
Provider within a reasonably prompt period of time as to whether such Event of
Default will be waived by the Administrative Agent and the Majority Lenders in
accordance with Section 12.5.

 

Section 1.4                                    Cross-References; References to
Agreements. “Herein”, “hereof” and other words of similar import refer to this
Agreement as a whole and not to any particular

 

65

--------------------------------------------------------------------------------



 

Article, Section or other subdivision.  Unless otherwise specified, references
in this Agreement to any Article, Section, Schedule or Exhibit are references to
such Article or Section of, or Schedule or Exhibit to, this Agreement, and
references in any Article, Section, Schedule or definition to any

 

subsection or clause are references to such subsection or clause of such
Article, Section, Schedule or definition.  Unless otherwise specified, all
references herein to any agreement or instrument shall be interpreted as
references to such agreement or instrument as it may be amended, supplemented or
restated from time to time in accordance with its terms and the terms of this
Agreement and the other Loan Documents.  The words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”. 
The word “will” shall be construed to have the same meaning and effect as the
word “shall”.

 

Section 1.5                                    Reference to Secured Parties.

 

(a)                                 In each case herein where any payment or
distribution is to be made or notice is to be given to the “Secured Parties”,
(i) such payments and distributions in respect of the Lenders shall be made to
the Collateral Agent and (ii) such notices in respect of the Lenders shall be
made to the Administrative Agent.

 

(b)                                 Any reference herein to notice or other
delivery to be provided to S&P shall no longer be applicable if S&P is no longer
rating any Loans (whether or not so specified herein).

 

ARTICLE II

 

THE LOANS

 

Section 2.1                                    The Commitments.  On the terms
and subject to the applicable conditions hereinafter set forth, including,
without limitation, Article III:

 

(a)                                 each Revolving Lender severally agrees to
make loans to the Borrower (each, a “Revolving Loan”) from time to time on any
Business Day during the period from the Closing Date through the end of the
Commitment Period, in each case in an aggregate principal amount at any one time
outstanding up to but not exceeding (i) such Lender’s Revolving Commitment and
(ii) as to all Lenders, the Total Revolving Commitment at such time; and

 

(b)                                 each Term Lender severally agrees to make
loans to the Borrower (each, a “Term Loan”) on the Initial Borrowing Date in an
aggregate principal amount at any one time outstanding up to but not exceeding
(i) such Term Lender’s Term Commitment and (ii) as to all Term Lenders, the
Total Term Commitment at such time.

 

Within such limits and subject to the other terms and conditions of this
Agreement, the Borrower may borrow (and re-borrow) Revolving Loans under this
Section 2.1 and prepay Revolving Loans under Section 2.7.  Term Loans, once
repaid, may not be reborrowed.

 

Each Revolving Lender severally agrees, on the last day of the Reinvestment
Period (except if the Reinvestment Period terminates as a result of
clause (b) or (d) of the definition thereof) to make a Revolving Loan (and the
Borrower hereby directs that such Revolving Loan be made) in an amount equal to
its Percentage Share of the Unfunded Amount (less the amount on

 

66

--------------------------------------------------------------------------------



 

deposit in the Future Funding Reserve Account) as of the date such Revolving
Loan is made (such Revolving Loan, the “Future Funding Reserve Loan”), but only
to the extent that its Percentage Share does not exceed its Undrawn Commitment. 
The Borrower shall deposit the proceeds of such Loans in the Future Funding
Reserve Account such that the amounts on deposit in the Future Funding Reserve
Account equal the Unfunded Amount.

 

Notwithstanding the foregoing provisions of this Section 2.1 or any other
provision herein or in any other Loan Document to the contrary, from and after
the date occurring 75 days after any Key Person Trigger, no Borrowings shall be
made under this Agreement unless Approved Replacements have been approved by the
Administrative Agent in accordance with the definition of “Key Person Event”.

 

Section 2.2                                    Making of the Loans.

 

(a)                                 If the Borrower desires to request a
Borrowing it shall give the Agents a written notice in substantially the form
set forth on Exhibit B hereto (each, a “Notice of Borrowing”), which Notice of
Borrowing shall promptly be sent by the Administrative Agent to each Revolving
Lender not later than 2:00 p.m. (New York City time) at least one Business Day
prior to the day of the requested Borrowing.

 

(b)                                 Each Notice of Borrowing shall be dated the
date the request for the related Borrowing is being made, signed by an
Authorized Officer of the Borrower and otherwise be appropriately completed. 
The proposed Borrowing Date specified in each Notice of Borrowing shall be
(i) in the case of the Term Loans, the Initial Borrowing Date and (ii) in the
case of the Revolving Loans, a Business Day falling during the Commitment
Period.

 

(c)                                  The amount of the Borrowing requested in
each Notice of Borrowing (the “Requested Amount”) shall be equal to (i) in the
case of a Borrowing of Revolving Loans, at least $250,000 and integral multiples
of $1,000 in excess thereof (or, if less, the aggregate Undrawn Commitments) and
(ii) in the case of a Borrowing of Term Loans, the Total Term Commitment.

 

(d)                                 Each Notice of Borrowing shall be revocable
by the Borrower only if notice of such revocation is given to the Revolving
Lenders and the Administrative Agent (with a copy to the Collateral Agent) no
later than 2:00 p.m. (New York City time) on the date that is one Business Day
before the date of the related Borrowing.  Notices of Borrowing shall otherwise
be irrevocable.

 

(e)                                  Each Lender shall, not later than
1:00 p.m. (New York City time) on each Borrowing Date in respect of the
Revolving Loan to be funded by it hereunder, make its Percentage Share of the
applicable Requested Amount available to the Borrower by disbursing such funds
in Dollars to an account specified by the Borrower in the Notice of Borrowing.

 

(f)                                   The failure of any Lender to fund any Loan
on a Borrowing Date hereunder shall not relieve any other Lender of any
obligation hereunder to fund any Loan on such date.  Notwithstanding the
foregoing and any other provision to the contrary contained herein, if any
Revolving Lender shall have failed to fund its Percentage Share of a previously
requested Revolving Loan on the applicable date of Borrowing and the Borrower
provides a new Notice of Borrowing as a result of such failure to fund, then, in
each such case, if necessary to make such

 

67

--------------------------------------------------------------------------------



 

Borrowing, the Borrower shall be permitted a single additional Revolving Loan
without regard to the minimum funding limit set forth herein.

 

Section 2.3                                    Evidence of Indebtedness; Notes.

 

(a)                                 Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to it and resulting from the Loans made by such Lender to the
Borrower, from time to time, including the amounts of principal and interest
thereon and paid to it, from time to time hereunder.  Notwithstanding any
provision herein to the contrary, the parties hereto intend that the Loans made
hereunder shall constitute a “loan” and not a “security” for purposes of
Section 8-102(15) of the UCC.

 

(b)                                 The Administrative Agent shall maintain, in
accordance with its usual practices, accounts in which it will record (i) the
amount of each Loan made hereunder to the Borrower, (ii) the amount of any
principal due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any principal sum paid by the Borrower
hereunder and each Lender’s share thereof.

 

(c)                                  The entries maintained in the accounts
maintained pursuant to clauses (a) and (b) of this Section 2.3 shall, absent
manifest error, be prima facie evidence of the existence and amounts of the
Loans therein recorded; provided that the failure of the Administrative Agent or
any Lender to maintain such accounts or any error therein shall not in any
manner affect the obligation of the Borrower to repay the Loans in accordance
with the terms of this Agreement.  In the event of a conflict between the
entries maintained by a Lender and those maintained by the Administrative Agent,
the records of the Administrative Agent shall control.

 

(d)                                 Any Lender may request that its Loans to the
Borrower be evidenced by a Note.  In such event, the Borrower shall promptly
prepare, execute and deliver to such Lender a Note (or Notes) payable to such
Lender (or, if requested by such Lender, to such Lender and its registered
assigns).  Thereafter, to the extent reflected in the Register, the Loans of
such Lender evidenced by such Note and interest thereon shall at all times
(including after any assignment pursuant to Section 12.6) be represented by one
or more Notes payable to such Lender (or registered assigns pursuant to
Section 12.6), except to the extent that such Lender (or registered assignee)
subsequently returns any such Note for cancellation and requests that such Loans
once again be evidenced as described in clauses (a) and (b) of this
Section 2.3.  At the time of any payment or prepayment in full of the Loans
evidenced by any Note, such Note shall be surrendered to the Administrative
Agent promptly (but no more than five Business Days) following such payment or
prepayment in full.  Any such Note shall be cancelled and shall not be reissued,
and no Note shall be issued in lieu of any prepaid principal amount of any
Note.  If requested by any Lender in writing, the Borrower shall obtain a CUSIP
or other loan identification number requested by such Lender that is customary
for the nature of the Loans made hereunder.

 

Section 2.4                                    Maturity of Loans. Each Loan
shall mature, and the principal amount thereof shall be due and payable, on the
Stated Maturity.

 

68

--------------------------------------------------------------------------------



 

Section 2.5                                    Interest Rates.

 

(a)                                 The Loans shall be Eurodollar Rate Loans,
except as otherwise provided in this Agreement, including without limitation, in
clause (i) of the definition of “Applicable Rate” and Sections 11.1 and 11.2.

 

(b)                                 The Loans shall bear interest on the unpaid
principal amount thereof, for each day such Loan is outstanding during each
Interest Period applicable thereto, at a rate per annum equal to the Applicable
Rate with respect thereto.  Such interest shall be payable for each Interest
Period on the Quarterly Payment Date immediately following the end of such
Interest Period and on the Stated Maturity and as otherwise set forth herein.

 

(c)                                  In the event that, and for so long as, an
Event of Default shall have occurred and be continuing, the outstanding
principal amount of the Loans, and, to the extent permitted by Applicable Law,
overdue interest in respect of all Loans, shall bear interest for each day at
the annual rate of the sum of (i) the Applicable Rate for such Loan for such day
plus (ii) two percent (the “Post-Default Rate” for such Loan).

 

(d)                                 The Administrative Agent shall determine
each interest rate applicable to the Loans hereunder for any Interest Period or
portion thereof pursuant to this Section 2.5 and the related definitions;
provided that the relevant CP Lender, its Program Manager or its funding agent,
as applicable, shall determine and announce to the Administrative Agent the Cost
of Funds Rate for each Loan that is made by a CP Lender and to which the Cost of
Funds Rate applies, such determination to be conclusive absent manifest error. 
The Administrative Agent shall give prompt notice to the Borrower and the
participating Lenders of each rate of interest so determined, and its
determination thereof shall be conclusive in the absence of manifest error.  The
Administrative Agent shall, at the request of the Borrower, the Collateral Agent
or any Lender, deliver to the Borrower, the Collateral Agent or such Lender, as
the case may be, a statement showing the quotations and demonstrating the
calculations used by the Administrative Agent or the relevant CP Lender, its
Program Manager or its funding agent, as applicable, in determining any interest
rate pursuant to this Section 2.5.

 

(e)                                  The Administrative Agent agrees to use its
best efforts to obtain quotations of LIBOR as contemplated by Section 2.5(d) and
the definition of “London Interbank Offered Rate”.  If the Administrative Agent
does not obtain a timely quotation, the provisions of Section 11.1 shall apply.

 

(f)                                   The Administrative Agent shall provide
notice to the Borrower, the Collateral Agent, the Collateral Administrator and
the Lenders of any and all LIBOR rate sets on the date that any such rate set is
determined.  Each CP Lender, its Program Manager or its funding agent, as
applicable, shall notify the Administrative Agent of the Cost of Funds Rate for
each Loan that is made by such CP Lender and to which the Cost of Funds Rate
applies on or prior to the related Calculation Date in connection with the
provision of its invoice or otherwise upon written request.  The Cost of Funds
Rate for each CP Lender shall be calculated, for each day during the period
between the date of such notice and the last day of each Interest Period (the
“Estimate Period”), on the basis of such CP Lender’s good faith estimate of its
funding costs for such Estimate Period, and the amount of interest payable to
such CP Lender in respect of the following

 

69

--------------------------------------------------------------------------------



 

Interest Period shall be increased by the amount, if any, by which interest at
the actual Cost of Funds Rate for such CP Lender for such Estimate Period
exceeds the amount estimated or shall be decreased by the amount, if any, by
which the amount of interest at the estimated Cost of Funds Rate for such
Estimate Period exceeds the amount of interest accrued at the actual Cost of
Funds Rate.  However, on the Stated Maturity, any such increase or decrease that
would be due pursuant to the preceding sentence shall instead be settled and
paid on the Stated Maturity.  Each CP Lender, its Program Manager or its funding
agent, as applicable, shall supply a reconciliation of such amounts as provided
in this Section 2.5(f) for each such period to the Administrative Agent and,
absent manifest error, such reconciliation shall be conclusive and binding on
all parties hereto.  The interest rate payable to a CP Lender shall reflect
proportionately the different sources of funding used during each Interest
Period by such CP Lender to finance its outstanding Loans.

 

Section 2.6                                    Commitment Fees.

 

(a)                                 Commitment Fees Payable.  The Borrower
shall, subject to Section 11.5(b)(ii)(y), pay to the Revolving Lenders pursuant
to Section 6.4 or 9.1, as applicable, ratably in proportion to their respective
Percentage Shares, a commitment fee (a “Commitment Fee”) accruing for each day
during each Interest Period:

 

(i)                                     prior to the closing date of the first
Permitted Securitization:

 

(A)                               from and including the Closing Date to but
excluding the date that is six months after the Closing Date, at a per annum
rate equal to 0.50% of the undrawn amount of the Total Revolving Commitment as
of the end of such day;

 

(B)                               from and including the date that is six months
after the Closing Date to but excluding the date that is twelve months after the
Closing Date, at a per annum rate equal to 0.75% of the undrawn amount of the
Total Revolving Commitment as of the end of such day; and

 

(C)                               thereafter for each remaining day in the
Commitment Period, at a per annum rate equal to 1.00% of the undrawn amount of
the Total Revolving Commitment as of the end of such day; and

 

(ii)                                  on and after the closing date of the first
Permitted Securitization:

 

(A)                               from and including the closing date of the
most recent Permitted Securitization to but excluding the date that is six
months after such closing date, at a per annum rate equal to 0.50% of the
undrawn amount of the Total Revolving Commitment as of the end of such day; and

 

(B)                               thereafter for each remaining day in the
Commitment Period, at a per annum rate equal to (x) prior to the date that is
twelve months after the Closing Date, 0.75% of the undrawn amount of the Total
Revolving Commitment as of the end of such day and (y) on and after the date
that is twelve months after the Closing Date, 1.00% of the undrawn amount of the
Total Revolving Commitment as of the end of such day;

 

70

--------------------------------------------------------------------------------



 

provided that upon the closing date of a subsequent Permitted Securitization,
the foregoing calculation in clause (a)(ii) shall be reset and such Permitted
Securitization shall be deemed to be the most recent Permitted Securitization
for purposes of such calculation; provided, further that if the Revolving
Commitment of any Revolving Lender is reduced as the result of a Bail-In Action,
the Commitment Fee payable to such Revolving Lender shall be calculated based on
its Revolving Commitment as so reduced.

 

The Commitment Fees shall be payable quarterly in arrears on the Quarterly
Payment Date immediately following each Interest Period for which such fees
accrue as provided in the Priority of Payments and shall be calculated by the
Administrative Agent pursuant to Section 2.10.

 

(b)                                 Fees Non-Refundable.  All fees set forth in
this Section 2.6 shall be deemed to have been earned on the date such payment is
due in accordance with the provisions of this Agreement and shall be
non-refundable.  The obligation of the Borrower to pay such fees in accordance
with the provisions of this Agreement shall be binding upon the Borrower and
shall inure to the benefit of the Revolving Lenders regardless of whether any
Revolving Loans are actually made.

 

Section 2.7                                    Reduction of Commitments;
Conversion; Prepayments.

 

(a)                                 Reduction and Termination.

 

(i)                                     The Total Revolving Commitment (and the
Revolving Commitment of each Lender) shall be automatically reduced to zero at
5:00 p.m. (New York City time) on the last day of the Commitment Period.  Upon
the funding of the Term Loans on the Initial Borrowing Date as set forth in
Section 2.1, the amounts of the Total Term Commitment shall be reduced to zero.

 

(ii)                                  The Borrower shall have the right at any
time to reduce (including a reduction in full that results in a termination of
the Revolving Commitments) the Total Revolving Commitment by an amount specified
by the Borrower (such amount, the “Commitment Reduction Amount”) upon not less
than two Business Days’ prior notice to the Revolving Lenders, S&P and the
Administrative Agent, which notice shall specify the effective date of such
reduction, and on such effective date the Total Revolving Commitment shall be
reduced by the Commitment Reduction Amount; provided that the Borrower shall
only have the right to terminate the Revolving Commitments if all amounts in
respect of the Revolving Loans and all other Obligations with respect thereto
due under this Agreement and the other Loan Documents are satisfied in full,
including without limitation all principal, interest, Commitment Fees and
Administrative Expenses.  Such notice of reduction (1) shall be effective only
upon receipt by the Administrative Agent, (2) shall permanently reduce (and, in
the case of a reduction in full, shall terminate) the Revolving Commitments of
each Revolving Lender on the date specified in such notice and (3) shall specify
the Commitment Reduction Amount; provided that no such reduction shall reduce
the Total Revolving Commitment below the aggregate principal amount of the
Revolving Loans at such time.

 

71

--------------------------------------------------------------------------------



 

(iii)                               The Total Revolving Commitment (and the
Revolving Commitment of each Lender), once terminated or reduced may not be
reinstated.

 

(iv)                              The Borrower will not reduce the Total
Revolving Commitment if, after giving effect to such reduction or termination,
such reduction would result in a Commitment Shortfall.

 

(b)                                 Conversion of Revolving Loans to Term Loans.

 

(i)                                     At any time during the Commitment
Period, the Administrative Agent may request (with notice to the Borrower and
the Services Provider) that any portion (such portion, the “Requested Conversion
Portion”) of the outstanding Revolving Loans be converted to a term loan equal
to such Requested Conversion Portion.

 

(ii)                                  If, on a proposed Conversion Date, the
Borrower has given its prior written consent, such consent to be given in the
Borrower’s sole discretion, to conversion of the Requested Conversion Portion
into a Term Loan as of a such Conversion Date, then, on such Conversion Date,
(A) the outstanding principal amount of the applicable Revolving Lender’s
Revolving Loans shall be reduced by the Requested Conversion Portion and the
amount of such reduction shall be converted into a Term Loan equal to such
Requested Conversion Portion and (B) the Revolving Commitments of such Lender
shall be permanently reduced by such Requested Conversion Portion.

 

(iii)                               For all purposes hereunder, the Revolving
Loans converted on each Conversion Date shall, as of such date, constitute and
be referred to and treated for all purposes as a Term Loan hereunder.  Any
converting Lender and the Borrower shall cooperate to evidence the repayment and
cancellation of any related Note evidencing such Lender’s Revolving Loans (or
portion thereof) being converted into a Term Loan, as well as the issuance of
any related Note evidencing the Term Loans pursuant to Section 2.3(d).

 

(iv)                              The Borrower will not convert any Revolving
Loans to Term Loans if, after giving effect to such conversion, a Commitment
Shortfall would exist.

 

(c)                                  Prepayments on Quarterly Payment Dates.  On
each Quarterly Payment Date, the Loans will be prepaid to the extent required
under the Priority of Payments.  To the extent designated by the Borrower in
writing to the Administrative Agent, each such prepayment of Revolving Loans
shall result in a permanent reduction (or termination, as applicable) of the
Revolving Commitments.

 

(d)                                 Other Prepayments.  Subject to the
requirements that after giving effect to the proposed prepayment and/or
redemption (x) there will be sufficient funds in the Collection Account to make
all payments described in clauses (A) through (C) of Section 9.1(a)(i) on the
next Quarterly Payment Date and (y) there is no Commitment Shortfall, on any
Business Day:

 

(i)                                     the Borrower may (A) upon at least two
Business Days’ notice (which notice shall contain a certificate of an Authorized
Officer of the Borrower certifying as to the satisfaction of the requirements
set forth in this Section 2.7(d) with respect to such proposed prepayment) to
the Agents and S&P, prepay all or any portion of the Loans then

 

72

--------------------------------------------------------------------------------



 

outstanding, without penalty or premium, by paying to the Collateral Agent for
the account of the Lenders the principal amount to be prepaid (from amounts on
deposit in the Collection Account constituting Principal Proceeds) together with
accrued interest (including any accrued and unpaid interest amounts) and
Commitment Fees, if applicable, thereon to the date of prepayment (from amounts
on deposit in the Collection Account constituting Interest Proceeds) and any
amount due pursuant to Section 2.9 (from amounts on deposit in the Collection
Account constituting Principal Proceeds); provided that any prepayments of Loans
made pursuant to this clause (A) shall (x) result in the reduction and, as
applicable, termination, of the Revolving Commitments on a dollar-for-dollar
basis and (y) be allocated between the Revolving Loans and the Term Loans based
on, with respect to principal, the Principal Allocation Formula, and with
respect to interest and any other payments on a pro rata basis; and (B) on any
Business Day during the Reinvestment Period, if each Coverage Test is satisfied,
or if not satisfied, maintained or improved, after giving effect thereto, upon
at least two Business Days’ notice to the Agents, prepay all or any portion of
the Revolving Loans then outstanding by paying the principal amount to be
prepaid (from amounts on deposit in the Collection Account constituting
Principal Proceeds) together with accrued interest and Commitment Fees, if
applicable, thereon to the date of prepayment (from amounts on deposit in the
Collection Account constituting Interest Proceeds) and any amounts due pursuant
to Section 2.9 (from amounts on deposit in the Collection Account constituting
Principal Proceeds); provided that any prepayments of the Revolving Loans made
pursuant to this clause (B) shall not result in any reduction in the Revolving
Commitments at such time and such prepaid amounts under the Revolving Loans may
be re-borrowed in accordance with the terms of this Agreement;

 

(ii)                                  Each notice of such prepayment and/or
redemption shall be effective upon receipt and shall be dated the date such
notice is being given, signed by an Authorized Officer of the Borrower.  Each
prepayment and/or redemption of any Loans by the Borrower pursuant to this
Section 2.7(d) shall in each case be in a principal amount of at least $250,000
or a whole multiple of $1,000 in excess thereof or, if less, the entire
outstanding principal amount of such Loans.  If a notice of such prepayment
and/or redemption is given by the Borrower, the Borrower shall make such
prepayment and/or redemption and the payment amount specified in such notice
shall be due and payable on the date specified therein.  Each prepayment and
redemption pursuant to this Section 2.7(d) shall be subject to Section 2.9.  All
prepayments and redemptions of Loans pursuant to this Section 2.7(d) shall be
applied in accordance with the procedures set forth in Section 2.7(g) and shall
not be subject to the Priority of Payments.

 

(e)                                  Upon receipt of a notice of reduction or
prepayment and/or redemption from the Borrower pursuant to
Section 2.7(a)(ii) or 2.7(d), the Administrative Agent shall promptly notify
each Lender, of the contents thereof and of such Lender’s ratable share (if any)
of such reduction, prepayment or redemption, as applicable, and such notice
shall thereafter be revocable by the Borrower no later than 2:00 p.m. (New York
City time) one Business Day before the date set forth by the Borrower in the
applicable notice of reduction or prepayment as the reduction or prepayment
and/or redemption date.  Upon the expiration of such time period, the notice of
reduction or prepayment and/or redemption shall be irrevocable; provided that
any such notice may provide that repayment and/or redemption shall be subject to
and contingent on the consummation of alternative financing.

 

73

--------------------------------------------------------------------------------



 

(f)                                   The Term Loans, once prepaid, cannot be
reborrowed.

 

(g)                                  Except as provided in clause (d) above, all
reductions of the Revolving Commitments shall be applied to the Revolving
Commitments of each Revolving Lender, ratably in accordance with their relevant
applicable Percentage Shares, and all prepayments of the Loans shall be applied
to the outstanding principal amount of the Revolving Loans and Term Loans of
each applicable Lender on a pro rata basis.

 

(h)                                 The Borrower may effect a prepayment of all
or any portion of the Loans then outstanding pursuant to Section 2.7(d) from the
proceeds of the sale of Collateral Loans in connection with a Permitted
Securitization. The Borrower may effect a Permitted Distribution from the
proceeds of the sale of Collateral Loans in connection with a Permitted
Securitization if the Borrower has first effected a prepayment of a portion of
the Loans then outstanding from such proceeds pursuant to Section 2.7(d) in an
amount sufficient to satisfy the requirements of sub-clause (x) of clause (b) of
the definition of Permitted Distribution.

 

Section 2.8                                    General Provisions as to
Payments.

 

(a)                                 The failure of any Lender to make any Loan
to be made by it on the date specified therefor shall not relieve any other
Lender of its obligation to make its Loan on such date, neither Agent shall be
responsible for the failure of any Lender to make any Loan, and no Lender shall
be responsible for the failure of any other Lender to make a Loan to be made by
such other Lender.

 

(b)                                 Except as otherwise provided in
Section 2.7(d), all payments by the Borrower pursuant to this Agreement or any
of the Loan Documents in respect of principal of, or interest on or other
amounts owing in respect of, the Loans shall be made in Dollars pursuant to the
Priority of Payments.  All amounts payable to the Lenders, the Administrative
Agent or the Collateral Agent under this Agreement or otherwise (including, but
not limited to, fees) shall be paid to the Lenders, the Administrative Agent or
the Collateral Agent for the account of the Person entitled thereto.  All
payments hereunder or under the other Loan Documents shall be made, without
setoff or counterclaim, in funds immediately available in New York City, to each
Lender, the Administrative Agent or the Collateral Agent at its address referred
to in Section 12.1.  All payments hereunder or under the other Loan Documents to
the Lenders, the Administrative Agent or the Collateral Agent shall be made not
later than 1:00 p.m. (New York City time) on the date when due.

 

(c)                                  The Collateral Agent shall promptly
distribute to each Lender its ratable share, if any, of each payment received
hereunder by the Collateral Agent for the account of the Lenders without setoff
or counterclaim.  Whenever any payment of principal of, or interest on, the
Loans or any other amount hereunder shall be due on a day which is not a
Business Day, the date for payment thereof shall be extended to the next
succeeding Business Day unless such Business Day falls in another calendar
month, in which case the date for payment thereof shall be the immediately
preceding Business Day.  If the date for any payment of principal is extended by
operation of law or otherwise, interest thereon shall be payable for such
extended time.

 

74

--------------------------------------------------------------------------------



 

Section 2.9                                    Funding Losses.  If the Borrower
(1) makes any payment of principal with respect to any Loan on any day other
than on a Quarterly Payment Date, (2) fails to borrow any Loans after notice
thereof has been given to any Lender in accordance with Section 2.2 and not
revoked as permitted in this Agreement (other than as a result of a default by
any Lender) or (3) fails to prepay any Loans after notice thereof has been given
to any Lender in accordance with Section 2.7 and not revoked as permitted in
this Agreement, then, in any such event, the Borrower shall compensate each
Lender for the loss, cost and expense attributable to such event.  In the case
of a Eurodollar Rate Loan, such loss, cost or expense (I) shall include (a) in
the case of any payment of principal with respect to any Loan on any day other
than on a Quarterly Payment Date, the amount, if any, by which (i) the
reasonable and documented losses, costs and expenses (including those incurred
by reason of the liquidation or reemployment of deposits or other funds acquired
by such Lender to fund the Loan being repaid or by reason of a CP Lender’s
inability to retire the source of the Borrowing being prepaid simultaneously
with the prepayment, but excluding in any event the loss of anticipated profits)
sustained by such Lender exceed (ii) the income, if any, received by such Lender
from such Lender’s investment of the proceeds of such prepayment or (b) in the
case of any failure to borrow, the amount, if any, by which (i) any losses
(excluding loss of anticipated profits), costs or expenses incurred by reason of
the liquidation or reemployment of deposits or other funds acquired by such
Lender to fund the Loan to be made by such Lender as part of the Borrowing
requested in such Notice of Borrowing when such Loan, as a result of such
failure, is not made on such date exceed (ii) the income, if any, received by
such Lender from such Lender’s investment of funds acquired by such Lender to
fund the Loan to be made as part of such Borrowing and (II) shall constitute
Increased Costs payable by the Borrower on the next Quarterly Payment Date
pursuant to the Priority of Payments.

 

Section 2.10                             Computation of Interest and Fees. 
Except as otherwise expressly provided herein, interest and fees payable
pursuant to this Agreement shall be computed on the basis of a year of 360 days
and paid for the actual number of days elapsed (including the first day but
excluding the last day except in the case of interest or fees calculated on the
basis of an Interest Period).  All amounts payable hereunder shall be paid in
Dollars.

 

Section 2.11                             No Cancellation of Indebtedness. 
Notwithstanding anything to the contrary herein, no Loan may be cancelled,
surrendered, abandoned or forgiven except for payment as provided herein.

 

ARTICLE III

 

CONDITIONS TO BORROWINGS

 

Section 3.1                                    Effectiveness of Commitments. The
effectiveness of the Commitments shall occur when each of the following
conditions is satisfied (or waived by the Administrative Agent and each Lender),
each document to be dated the Closing Date (unless otherwise indicated) and
delivered to the relevant Persons indicated below, and each document and other
condition or evidence to be in form and substance reasonably satisfactory to the
Administrative Agent:

 

(a)                                 The Agents shall have received counterparts
of (i) this Agreement duly executed and delivered by all of the parties hereto
and (ii) each of the other Loan Documents to be

 

75

--------------------------------------------------------------------------------



 

executed and delivered on the Closing Date, each duly executed and delivered by
all of the parties thereto.

 

(b)                                 The Agents shall have received (i) proper
financing statements, duly filed on or before the Closing Date (and the Borrower
hereby consents to such filing by the Collateral Agent or the Administrative
Agent) under the UCC in all jurisdictions that the Administrative Agent
reasonably deems necessary or desirable in order to perfect the interests in the
Collateral contemplated by this Agreement and any other Loan Documents and
(ii) copies of proper financing statements, if any, necessary to release all
security interests and other rights of any Person in the Collateral previously
granted by the Borrower or any other transferor.

 

(c)                                  The Agents shall have received legal
opinions (addressed to each of the Secured Parties from (i) Latham &
Watkins LLP, counsel to the Borrower, the Services Provider, the Retention
Holder and the Seller (including, without limitation, true sale opinions),
(ii) Nixon Peabody LLP, counsel to the Collateral Agent, the Collateral
Administrator and the Custodian (iii) Eversheds Sutherland (US) LLP, counsel to
the Services Provider and the Retention Holder, (iv) Holland & Knight LLP,
counsel to the Document Custodian, and (v) Morris, Nichols, Arsht & Tunnell LLP,
special Delaware counsel to the Borrower, each covering such matters as the
Administrative Agent and its counsel shall reasonably request.

 

(d)                                 The Administrative Agent shall have received
evidence reasonably satisfactory to it that (i) all of the Covered Accounts
shall have been established, (ii) the Account Control Agreement shall have been
executed and delivered by the respective parties thereto and shall be in full
force and effect and (iii) all amounts required to be deposited in any of the
Covered Accounts as of the Closing Date pursuant to Section 8.3 shall have been
so deposited.

 

(e)                                  The Agents shall have received a letter
from S&P addressed to the Borrower confirming that the Loans have been assigned
a rating of “AA”.

 

(f)                                   The Borrower shall have paid (i) the fees
to be received by Société Générale (or any designated Affiliate) on the Closing
Date pursuant to the Fee Letter and (ii) all reasonable and documented fees and
out-of-pocket costs and expenses of the Agents, the Lenders, S&P, respective
legal counsel and each other Person payable as agreed by the parties hereto, in
connection with the preparation, execution and delivery of this Agreement and
the other Loan Documents.

 

(g)                                  The Agents shall have received a
certificate of an Authorized Officer of the Borrower:

 

(i)                                     to the effect that, as of the Closing
Date (A) subject to any conditions that are required to be satisfactory or
acceptable to any Agent, all conditions set forth in this Section 3.1 have been
fulfilled; (B) all representations and warranties of the Borrower set forth in
this Agreement and each of the other Loan Documents are true and correct in all
material respects; and (C) no Default has occurred and is continuing;

 

(ii)                                  certifying as to and attaching (A) its
Constituent Documents; (B) the incumbency and specimen signature of each of its
Authorized Officers authorized to execute the Loan Documents to which it is a
party; and (C) a good standing certificate from

 

76

--------------------------------------------------------------------------------



 

its state or jurisdiction of incorporation or organization and any other state
or jurisdiction in which it is qualified to do business in which the failure to
be so qualified would reasonably be expected to have a Material Adverse Effect;
and

 

(iii)                               certifying that the Borrower does not have
outstanding debt prior to the Closing Date, and is not at such time party to,
any interest rate hedging agreements or currency hedging agreements.

 

(h)                                 The Agents shall have received a certificate
of an Authorized Officer of each of the Services Provider, the Retention Holder
and the Seller:

 

(i)                                     to the effect that, as of the Closing
Date, all representations and warranties of the Services Provider, the Retention
Holder and the Seller, respectively, set forth in each of the Loan Documents are
true and correct in all material respects; and

 

(ii)                                  certifying as to and attaching (A) its
Constituent Documents; (B) its resolutions or other action of its board of
directors, designated manager or managing member, as applicable, approving the
Loan Documents to which it is a party and the transactions contemplated thereby;
(C) the incumbency and specimen signature of each of its Authorized Officers
authorized to execute the Loan Documents to which it is a party; and (D) a good
standing certificate from its state or jurisdiction of incorporation or
organization and any other state or jurisdiction in which it is qualified to do
business in which the failure to be so qualified would reasonably be expected to
have a Material Adverse Effect.

 

(i)                                     If requested by any Lender in writing,
the Administrative Agent shall have received evidence that the Borrower obtained
a CUSIP or other loan identification number requested by such Lender that is
customary for the nature of the Loans made hereunder.

 

(j)                                    The Administrative Agent shall have
received a secretary’s certificate from the Collateral Agent, which shall
include the incumbency and specimen signature of each of its Authorized Officers
authorized to execute the Loan Documents to which it is a party.

 

(k)                                 The Agents shall have received from the
Borrower either (A) a certificate thereof or other official document evidencing
the due authorization, approval or consent of any governmental body or bodies,
at the time having jurisdiction in the premises, together with an opinion of
counsel of the Borrower, as applicable, that no other authorization, approval or
consent of any governmental body is required for the Borrower to fulfill its
obligations under the Loan Documents or (B) an opinion of counsel of the
Borrower that no such authorization, approval or consent of any governmental
body is required for the Borrower to fulfill its obligations under the Loan
Documents except as have been given.

 

(l)                                     The Borrower shall have provided to each
Lender, the Administrative Agent, the Custodian, the Document Custodian and the
Collateral Agent any documentation and other information requested in connection
with applicable “know your customer” and anti-money-laundering rules and
regulations, including the PATRIOT Act.

 

77

--------------------------------------------------------------------------------



 

(m)                             At least five (5) days prior to the Closing
Date, if the Borrower or Services Provider qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation, a Beneficial Ownership
Certification in relation to such party shall be delivered.

 

Section 3.2                                    Borrowings and Issuance.  The
obligation of any Revolving Lender to make its initial Revolving Loan on the
occasion of the initial Borrowing is subject to the satisfaction of the
following conditions (provided, however, that in the event the Revolving Lender
makes its initial Revolving Loan, such conditions will be deemed to be satisfied
or waived, as applicable):

 

(a)                                 The Agents shall have received evidence
satisfactory to the Administrative Agent and the Lenders that (w) the grant of
security pursuant to the Granting Clause herein of all of the Borrower’s right,
title and interest in and to the Collateral pledged to the Collateral Agent on
the Closing Date shall be effective in all relevant jurisdictions, (x) delivery
of such Collateral in accordance with Section 8.7 to the Custodian or the
Document Custodian, as applicable, shall have been effected, (y) the Borrower
(or the Services Provider on behalf of the Borrower) will deliver copies of all
Related Contracts for such Collateral in its possession to the Document
Custodian in accordance with Sections 5.26 and 14.1(b) and (z) all other
actions, recordings and filings that the Administrative Agent may deem necessary
or desirable in order to perfect the Liens created by the Granting Clause have
been taken.

 

(b)                                 The Agents shall have received a certificate
of an Authorized Officer of the Services Provider (which certificate shall
include a schedule listing the Collateral Loans owned by the Borrower on the
Initial Borrowing Date), to the effect that, (1) in the case of each item of
Collateral pledged to the Collateral Agent, on the Initial Borrowing Date and
immediately prior to the delivery thereof on or prior to the Initial Borrowing
Date, (A)(w) the Borrower is the owner of such Collateral free and clear of any
liens, claims or encumbrances of any nature whatsoever except for Permitted
Liens and those which have been released on or prior to the Initial Borrowing
Date; (x) the Borrower has acquired its ownership in such Collateral in good
faith without notice of any adverse claim, except as described in
clause (w) above; (y) the Borrower has not assigned, pledged or otherwise
encumbered any interest in such Collateral (or, if any such interest has been
assigned, pledged or otherwise encumbered, it has been released) other than
pursuant to this Agreement; and (z) the Borrower has full right to grant a
security interest in and assign and pledge such Collateral to the Collateral
Agent; and (B) upon the Grant by the Borrower of a security interest in the
Collateral pursuant to the Granting Clause and upon the delivery of Collateral
that is required to be delivered to the Collateral Agent hereunder, the filing
of all UCC-1 financing statements as are necessary to perfect the interests of
the Secured Parties in the Collateral and the execution of the Account Control
Agreement, the Collateral Agent shall have a first priority perfected security
interest in the Collateral, except in respect of any Permitted Lien or as
otherwise permitted by this Agreement and (2) immediately before and after
giving effect to the Borrowings, the Overcollateralization Ratio Test shall be
satisfied (as demonstrated in a writing attached to the certificate of the
Services Provider).

 

(c)                                  The Agents shall have received a
certificate of an Authorized Officer of the Borrower certifying that:

 

(i)                                     the Closing Date Portfolio Condition is
satisfied;

 

78

--------------------------------------------------------------------------------



 

(ii)                                  immediately after giving effect to the
Borrowings to be made on the Initial Borrowing Date (on a pro forma basis) the
aggregate outstanding principal amount of the Revolving Loans shall not exceed
the Total Revolving Commitment as in effect on the Initial Borrowing Date;

 

(iii)                               immediately before and after such Borrowing,
no Default shall have occurred and be continuing both before and after giving
effect to the making of such Revolving Loans;

 

(iv)                              the representations and warranties of the
Borrower contained in this Agreement and each of the other Loan Documents shall
be true and correct in all material respects on and as of the Initial Borrowing
Date (unless stated to relate solely to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date) both before and after giving effect to the
making of such Loans;

 

(v)                                 no law or regulation shall have been
adopted, no order, judgment or decree of any Governmental Authority shall have
been issued, and no litigation shall be pending or, to the actual knowledge of a
Senior Authorized Officer of the Borrower, threatened, which does or, with
respect to any threatened litigation, seeks to enjoin, prohibit or restrain the
making or repayment of the Loans or the consummation of the transactions among
the Borrower, the Services Provider, the Lenders and the Agents contemplated by
this Agreement; and

 

(vi)                              each of the Loan Documents is in full force
and effect and is the binding and enforceable obligation of the Borrower and the
Services Provider, in each case, to the extent such Person is a party thereto
(except for those provisions of any Loan Document not material, individually or
in the aggregate with other affected provisions, to the interests of any of the
Lenders).

 

(d)                                 The Agents shall have received such other
opinions, instruments, certificates and documents from the Borrower as the
Agents or any Lender shall have reasonably requested; provided that sufficient
notice of such request has been given to the Borrower (though nothing herein
shall impose an obligation on any Agent to make any such request).

 

Section 3.3                                    Borrowings and Issuance.  The
obligation of any Lender to make a Revolving Loan on the occasion of any
Borrowing is subject to the satisfaction of the following conditions:

 

(a)                                 the Administrative Agent shall have received
a Notice of Borrowing as required by Section 2.2;

 

(b)                                 immediately after giving effect to such
Borrowing (and, for the avoidance of doubt, if any of the following limits would
be exceeded on a pro forma basis, such Borrowing shall not be permitted),
(i) the aggregate outstanding principal amount of the Revolving Loans shall not
exceed the Total Revolving Commitment as in effect on such Borrowing Date and
(ii) the Senior Advance Rate Test shall be satisfied;

 

79

--------------------------------------------------------------------------------



 

(c)                                  no Commitment Shortfall shall exist after
giving effect to such Borrowing;

 

(d)                                 except in the case of Revolving Loans
obtained to fund Unfunded Amounts:

 

(i)                                     immediately before and after such
Borrowing, no Default shall have occurred and be continuing both before and
after giving effect to the funding of such Loan;

 

(ii)                                  the representations and warranties of the
Borrower contained in this Agreement and each of the other Loan Documents shall
be true and correct in all material respects on and as of the date of such
Borrowing (unless stated to relate solely to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date) both before and after giving effect to the
funding of such Loan;

 

(iii)                               no law or regulation shall have been
adopted, no order, judgment or decree of any Governmental Authority shall have
been issued, and no litigation shall be pending or, to the actual knowledge of a
Senior Authorized Officer of the Borrower, threatened, which does or, with
respect to any threatened litigation, seeks to enjoin, prohibit or restrain the
funding or repayment of the Loans or the consummation of the transactions among
the Borrower, the Services Provider, the Lenders and the Agents contemplated by
this Agreement;

 

(iv)                              each of the Loan Documents remains in full
force and effect and is the binding and enforceable obligation of the Borrower
and the Services Provider, in each case, to the extent such Person is a party
thereto (except for those provisions of any Loan Document not material,
individually or in the aggregate with other affected provisions, to the
interests of any of the Lenders); and

 

(v)                                 immediately after giving effect to the
requested Borrowing, the Eligibility Criteria shall be satisfied (as certified
in a writing attached to such Notice of Borrowing).

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF THE BORROWER

 

In order to induce the Administrative Agent and each of the Lenders which may
become a party to this Agreement to make the Loans, the Borrower makes the
following representations and warranties as of the Closing Date.  Such
representations and warranties shall survive the effectiveness of this
Agreement, the execution and delivery of the other Loan Documents, the making of
the Loans.

 

Section 4.1                                    Existence and Power.  The
Borrower is an limited liability company duly formed and validly existing and in
good standing under the laws of the state of Delaware.  Each of the Borrower’s
chief place of business, its chief executive office and the office in which the
Borrower maintains its books and records are located in the address set forth on
the signature pages hereof.  The Borrower has all powers and all material
governmental licenses, authorizations, consents and approvals required to own
its property and assets and carry on its business as now

 

80

--------------------------------------------------------------------------------



 

conducted or as it presently proposes to conduct it, and has been duly qualified
and is in good standing (as applicable) in every jurisdiction in which the
failure to be so qualified and/or in good standing is likely to have a Material
Adverse Effect.

 

Section 4.2                                    Power and Authority.  The
Borrower has the power and authority to execute, deliver and carry out the terms
and provisions of each of the Loan Documents to which it is a party and has
taken all necessary action to authorize the execution, delivery and the
performance of such Loan Documents to which it is a party.  The Borrower has
duly executed and delivered each such Loan Document, and each such Loan Document
constitutes the legal, valid and binding obligation of the Borrower, enforceable
in accordance with its terms, except as enforceability may be limited by
applicable insolvency, bankruptcy or other laws affecting creditors’ rights
generally, or general principles of equity, whether such enforceability is
considered in a proceeding in equity or at law.

 

Section 4.3                                    No Violation.  Neither the
execution, delivery or performance by the Borrower of the Loan Documents to
which it is a party nor compliance by the Borrower with the terms and provisions
thereof nor the consummation of the transactions among the Borrower, the
Services Provider, the Lenders and the Agents contemplated by the Loan Documents
(i) will contravene in any material respect any applicable provision of any law,
statute, rule, regulation, order, writ, injunction or decree of any court or
governmental instrumentality, (ii) will conflict, in any material respect, with
or result in any breach of, any of the terms, covenants, conditions or
provisions of, or constitute a default under, or result in the creation or
imposition of (or the obligation to create or impose) any Lien upon any of the
property or assets of the Borrower pursuant to the terms of any indenture,
agreement, lease, instrument or undertaking to which the Borrower is a party or
by which it or any of its property or assets is bound or to which it is subject
(except Permitted Liens) or (iii) will contravene the terms of any
organizational documents of the Borrower, or any amendment thereof.

 

Section 4.4                                    Litigation. There is no action,
suit or proceeding pending against or, to the actual knowledge of a Senior
Authorized Officer of the Borrower, threatened against or adversely affecting,
(i) the Borrower or the Services Provider or (ii) the Loan Documents or any of
the transactions contemplated by the Loan Documents, before any court,
arbitrator or any governmental body, agency or official, in each case, which has
had or would reasonably be expected to have a Material Adverse Effect.

 

Section 4.5                                    Compliance with ERISA.

 

(a)                                 Neither the Borrower nor any member of its
ERISA Group, if any, has any liability or obligation with respect to any Plan or
any Multiemployer Plan which has had or would reasonably be expected to have a
Material Adverse Effect.  The Borrower has not maintained or sponsored any Plan
or any Multiemployer Plan in the past 5 years.

 

(b)                                 The assets of the Borrower are not treated
as “plan assets” for purposes of 29 C.F.R. Section 2510.3-101 and Section 3(42)
of ERISA.  The Borrower has not taken, or omitted to take, any action which,
assuming no assets of the Lenders being used in connection with the Loans or
this Agreement are treated as “plan assets” for purposes of 29 C.F.R.

 

81

--------------------------------------------------------------------------------



 

Section 2510.3-101 and Section 3(42) of ERISA, would result in the occurrence of
any Prohibited Transaction in connection with the transactions contemplated
hereunder.

 

Section 4.6                                    Environmental Matters.

 

(a)                                 The Borrower’s operations comply in all
material respects with all applicable Environmental Laws;

 

(b)                                 None of the Borrower’s operations is the
subject of a federal or state investigation evaluating whether any remedial
action, involving expenditures, is needed to respond to a release of any
Hazardous Substances into the environment; and

 

(c)                                  The Borrower does not have any material
contingent liability in connection with any release of any Hazardous Substances
into the environment.

 

Section 4.7                                    Taxes.  The Borrower has filed or
caused to be filed all federal and other material Tax returns and reports
required to be filed by it and has paid all federal and other material Taxes
required to be paid by it, except such as are being contested in good faith by
appropriate proceedings and for which adequate reserves in accordance with GAAP
have been provided.

 

Section 4.8                                    Full Disclosure.  (a)  No written
information (other than projections, other forward-looking information,
information of a general economic or general industry nature and pro forma
financial information) heretofore (as of each date when this representation and
warranty is made) furnished by or on behalf of the Borrower to the Agents or any
Lender for purposes of, or in connection with this Agreement or any transaction
contemplated hereby, contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in light of
the circumstances under which such information was furnished, not misleading (to
the best knowledge of the Borrower, in the case of information obtained by the
Borrower from Obligors or other unaffiliated third parties) as of the date such
information was furnished.  The projections and pro forma financial information
contained in the materials referenced above are based upon good faith estimates
and assumptions believed by management of the Borrower to be reasonable at the
time made, it being recognized by the Lenders that such projections and pro
forma financial information as it relates to future events are not to be viewed
as fact and that actual results during the period or periods covered by such
projections and pro forma financial information may differ from the projected
and pro forma results set forth therein by a material amount.

 

(b)                                 On the Closing Date, if the Borrower
qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, the information included in the Beneficial Ownership Certification
provided by the Borrower is true and correct in all respects.

 

Section 4.9                                    Solvency.  On the Closing Date,
and after giving effect to the transactions contemplated by the Loan Documents,
the Borrower will be solvent.

 

Section 4.10                             Use of Proceeds; Margin Regulations. 
All proceeds of the Loans will be used by the Borrower only in accordance with
the provisions of this Agreement and the other Loan Documents.  No part of the
proceeds of any Loan will be used by the Borrower in any

 

82

--------------------------------------------------------------------------------



 

manner, whether directly or indirectly, that causes such Loan or the application
of such proceeds to violate Regulations U or X of the Federal Reserve Board.

 

Section 4.11                             Governmental Approvals.  No order,
consent, approval, license, authorization, or validation of, or filing,
recording or registration with, or exemption by, any governmental or public body
or authority, or any subdivision thereof, is required to authorize, or is
required in connection with the execution, delivery and performance of any Loan
Document to which the Borrower is a party or the consummation of any of the
transactions contemplated thereby other than those that have already been duly
made or obtained and remain in full force and effect or those recordings and
filings in connection with the Liens granted to the Collateral Agent under the
Loan Documents, except for any order, consent, approval, license, authorization,
or validation of, or filing, recording or registration with, or exemption, that,
if not obtained, would not, either individually or in the aggregate reasonably
be expected to have a Material Adverse Effect.

 

Section 4.12                             Investment Company Act.  Neither the
Borrower nor the pool of Collateral is an “investment company” as defined in, or
subject to regulation under, the Investment Company Act.

 

Section 4.13                             Representations and Warranties in Loan
Documents.  All representations and warranties made by the Borrower in the Loan
Documents to which it is a party are true and correct in all material respects
as of the date of this Agreement and as of any date that Borrower is deemed to
reaffirm the same under this Agreement (unless stated to relate solely to an
earlier date, in which case such representations and warranties shall be true
and correct in all material respects as of such earlier date).

 

Section 4.14                             Ownership of Assets.  The Borrower owns
all of its properties and assets, of any nature whatsoever, free and clear of
all Liens, except Permitted Liens.

 

Section 4.15                             No Default.  No Default exists under or
with respect to any Loan Document.  The Borrower is not in default under or with
respect to any material agreement, instrument or undertaking to which it is a
party or by which it or any of its properties is bound in any respect, the
existence of which default has had or would reasonably be expected to have a
Material Adverse Effect.

 

Section 4.16                             Labor Matters.  There is no labor
controversy pending with respect to or, to the knowledge of a Senior Authorized
Officer of the Borrower, threatened against the Borrower, which has had or, if
adversely determined, would reasonably be expected to have a Material Adverse
Effect.

 

Section 4.17                             Subsidiaries/Equity Interests.  The
Borrower (a) has no Subsidiaries and (b) owns no equity interest in any other
entity except equity received in connection with the exercise of remedies
against an Obligor or through a restructuring of the Obligor, subject to
Section 10.1(a)(iv).

 

Section 4.18                             Ranking. All Obligations, including the
Obligations to pay principal of, interest on and any other amounts in respect of
the Loans, constitute senior indebtedness of the Borrower (subject to the
Priority of Payments (including without limitation Sections 6.4 and 9.1)).

 

83

--------------------------------------------------------------------------------



 

Section 4.19                             Representations Concerning Collateral.

 

(a)                                 Upon each transfer of Collateral in the
manner specified in Section 8.7 and after the other actions described in
Section 8.7 have been taken by the appropriate parties, the Collateral Agent in
accordance with Section 8.7, for the benefit of the Secured Parties, will have a
perfected pledge of and security interest in such Collateral and all proceeds
thereof (subject to § 9-315(c) of the UCC), which security interest shall be
prior to all other interests in such Collateral, other than certain Permitted
Liens that are prior to the security interest of the Secured Parties by
operation of law or, in the case of clause (h) of the definition of “Permitted
Liens”, by contract.  No filings other than those described or referred to in
Section 8.7 or any other action other than those described in Section 8.7 will
be necessary to perfect such security interest.

 

(b)                                 Immediately before giving effect to each
transfer of Collateral Loans, Eligible Investments and other Collateral by the
Borrower to the Collateral Agent in accordance with Section 8.7, the Borrower
will be the beneficial owner of such Collateral Loans, Eligible Investments and
other Collateral, and the Borrower will have the right to receive all
Collections on such Collateral Loans, Eligible Investments and other Collateral,
in each case free and clear of all Liens, security interests and adverse claims
other than Permitted Liens.

 

(c)                                  All of the Obligors and administrative
agents, as applicable, in respect of the Collateral Loans, or Selling
Institutions in respect of Participation Interests, have been instructed to make
payments to the Collection Account.

 

Section 4.20                             Ordinary Course.  Each repayment of
principal or interest under this Agreement shall be (x) in payment of a debt
incurred by the Borrower in the ordinary course of business or financial affairs
of the Borrower and (y) made in the ordinary course of business or financial
affairs of the Borrower.

 

Section 4.21                             Compliance with Anti-Corruption Laws
and Anti-Money Laundering Laws.  The Borrower represents and warrants that
(a) neither it nor any of its directors or officers, nor (to the knowledge of
the Borrower) any of its Affiliates, brokers and agents acting or benefitting in
any capacity in connection with the Loans, have engaged in any activity or
conduct that would breach Anti-Corruption Laws or Anti-Money Laundering Laws and
(b) it has instituted and maintains policies and procedures designed to promote
and achieve compliance with Anti-Corruption Laws and Anti-Money Laundering Laws.

 

Section 4.22                             Compliance with Sanctions.  The
Borrower is not, and to the knowledge of the Borrower, no Affiliate or broker or
other agent of the Borrower or its Affiliates acting or benefiting in any
capacity in connection with the Loans is (i) a Sanctioned Person, or (ii) in
violation of any Sanctions, and (b) no Loan, use of proceeds or other
transaction contemplated by this Agreement will result in the violation of any
applicable Sanctions by any party to this Agreement.

 

84

--------------------------------------------------------------------------------



 

ARTICLE V

 

AFFIRMATIVE AND NEGATIVE COVENANTS OF THE BORROWER

 

The Borrower covenants and agrees that, so long as any Lender has any Commitment
hereunder or any Obligations remain unpaid, and unless the Majority Lenders
shall otherwise consent in writing:

 

Section 5.1                                    Information.  The Borrower will
deliver (or will cause to be delivered) the following to the Agents and S&P (and
the Administrative Agent shall furnish copies thereof to each of the Lenders);
provided that (1) the information described in clause (g) below will be required
to be furnished solely to the Administrative Agent for distribution to each of
the Lenders and (2)(x) the Borrower will procure the delivery by the Retention
Holder of the information described in clause (h) and (y) the information
described in clause (i) below will be required to be furnished solely to the
Administrative Agent for distribution to each Affected Lender:

 

(a)                                 as soon as available and in any event within
60 days after the end of each fiscal quarter of each fiscal year, a balance
sheet of the Borrower as of the end of such quarter and the related statements
of operations for such quarter and for the portion of the Borrower’s fiscal year
ended at the end of such quarter;

 

(b)                                 simultaneously with the delivery of each set
of financial statements referred to in clauses (a) above, a certificate of the
Borrower certifying (x) that such financial statements fairly present in all
material respects the financial condition and the results of operations of the
Borrower on the dates and for the periods indicated, on the basis of GAAP,
subject, in the case of interim financial statements, to normally recurring
year-end adjustments and the absence of notes, and (y) that an Authorized
Officer of the Services Provider has reviewed the terms of the Loan Documents
and has made, or caused to be made under his or her supervision, a review in
reasonable detail of the business and condition of the Borrower during the
period beginning on the date through which the last such review was made
pursuant to this Section 5.1(b) (or, in the case of the first certification
pursuant to this Section 5.1(b), the Closing Date) and ending on a date not more
than five Business Days prior to the date of such delivery and that on the basis
of such financial statements and such review of the Loan Documents, no Default
has occurred and is continuing or, if any such Default has occurred and is then
continuing, specifying the nature and extent thereof and, if continuing, the
action the Services Provider is taking or proposes to take in respect thereof;

 

(c)                                  as soon as reasonably available and in any
event within 120 days after the end of each fiscal year, a balance sheet of the
Parent as of the end of such fiscal year and the related statements of
operations and cash flows for such fiscal year audited by independent public
accountants of nationally recognized standing; provided that if such audited
balance sheet is not publicly available pursuant to the last sentence of this
Section 5.1, then such audited financial statements shall be due within 30 days
after request by the Administrative Agent (so long as the date of such request
such date is not less than 90 days after then end of the applicable fiscal
year);

 

85

--------------------------------------------------------------------------------



 

(d)                                 as soon as available and in any event within
60 days after the end of each of the first three quarters of each fiscal year, a
balance sheet of the Parent as of the end of such quarter and the related
statements of operations for such quarter and for the portion of the Parent’s
fiscal year ended at the end of such quarter;

 

(e)                                  (i) within two Business Days after a Senior
Authorized Officer of the Borrower obtains actual knowledge of any Default, if
such Default is then continuing, a certificate of such Senior Authorized Officer
setting forth the details thereof and the action which the Borrower is taking or
proposes to take with respect thereto; (ii) promptly and in any event within
five Business Days after a Senior Authorized Officer obtains knowledge thereof,
notice of any (x) litigation or governmental proceeding pending or actions
threatened against the Borrower or its rights in the Collateral Loans or other
Collateral which have had or would reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect, and (y) any other event, act or
condition which has had or would reasonably be expected to have a Material
Adverse Effect; and (iii) promptly after a Senior Authorized Officer of the
Borrower obtains knowledge that any loan included in the Collateral does not
qualify as a “Collateral Loan,” notice setting forth the details with respect to
such disqualification;

 

(f)                                   promptly upon the sending thereof, copies
of all reports, notices or documents that the Borrower sends to any governmental
body, agency or regulatory authority (excluding routine filings) and not
otherwise required to be delivered hereunder;

 

(g)                                  promptly and in any event within 5 Business
Days after a Senior Authorized Officer of the Borrower obtains actual knowledge
of any of the following events, a certificate of the Borrower, executed by a
Senior Authorized Officer of the Borrower, specifying the nature of such
condition and the Borrower’s proposed response thereto: (i) the receipt by the
Borrower of any written communication, whether from a Governmental Authority,
authorized citizens group, employee or otherwise, that alleges that the Borrower
is not in compliance with applicable Environmental Laws, and such noncompliance
had or would reasonably be expected to have a Material Adverse Effect, (ii) the
Borrower has actual knowledge that there exists any Environmental Claim pending
or threatened against the Borrower that has had or would reasonably be expected
to have a Material Adverse Effect or (iii) the Borrower has actual knowledge of
any release, emission, discharge or disposal of any Hazardous Substances that
has had or would reasonably be expected to have a Material Adverse Effect;

 

(h)                                 not later than the tenth Business Day after
the Collateral Report Determination Date for each calendar month (or if such day
is not a Business Day, the next succeeding Business Day), a report concerning
the Collateral Loans and Eligible Investments (the “Collateral Report”); the
first Collateral Report shall be delivered in September 2019 and shall be
determined with respect to the Collateral Report Determination Date occurring in
September 2019; the Collateral Report for a calendar month shall contain the
information with respect to the Collateral Loans and Eligible Investments
described in Exhibit D, and shall be determined as of the Collateral Report
Determination Date for such calendar month.  Any calculations in connection with
such Collateral Report shall be made on a trade date basis.

 

(i)                                     on each Quarterly Payment Date, a
Payment Date Report in accordance with Section 9.1(c);

 

86

--------------------------------------------------------------------------------



 

(j)                                    from time to time such additional
information regarding the Collateral or the financial position or business of
the Borrower as the Agents, on either their own initiative or at the request of
the Majority Lenders or S&P, may reasonably request in writing;

 

(k)                                 the information described in Exhibit F, at
the times indicated therein, which shall be subject to adjustment with the prior
written consent of the Borrower and the Majority Lenders;

 

(l)                                     (i)                                    
promptly following a request by any Affected Lender which is (x) received in
connection with a material amendment of any Loan Document, a confirmation of the
Retention Letter from the Retention Holder or (y) for additional information
which is either in the possession of the Retention Holder or can be obtained at
no material cost to the Retention Holder, such additional information as such
Affected Lender may reasonably request in order for such Affected Lender to
comply with the EU Retention Requirements;

 

(ii)                                  promptly on becoming aware of the
occurrence thereof, written notice of (x) any failure by the Retention Holder to
hold the Retained Interest in accordance with paragraph (a) of the Retention
Letter; or (y) any failure by the Retention Holder to comply with any of its
undertakings under paragraphs (b), (c), (e), (g) or (h) of Section 3 of the
Retention Letter;

 

(iii)                               on a monthly basis in each Collateral
Report, a certificate from an Authorized Officer of the Retention Holder
confirming continued compliance with the requirements set forth in the Retention
Letter; and

 

(iv)                              upon any written request therefor by or on
behalf of the Borrower or any Affected Lender delivered as a result of a
material change in (x) the performance of the Loans, (y) the risk
characteristics of the transaction or (z) the Collateral Loans and/or the
Eligible Investments from time to time, a certificate from an Authorized Officer
of the Retention Holder confirming continued compliance with the requirements
set forth in the Retention Letter;

 

(m)                             within five Business Days of the receipt
thereof, copies of any letters received from S&P in respect of credit estimates;

 

(n)                                 with respect to DIP Loans and Collateral
Loans with an S&P Rating of “CCC-”, promptly upon becoming aware thereof, any
information that may have a material adverse impact on the quality of such asset
(as determined by the Services Provider using its reasonable business judgment);
and

 

(o)                                 within five Business Days of the receipt
thereof, written notice of the occurrence of an event that would permit the
termination of the Corporate Services Agreement, or the replacement of the
Services Provider under the Corporate Services Agreement.

 

Documents required to be delivered pursuant to Sections 5.1(c) (to the extent
any such documents are included in materials otherwise filed with the SEC) may
be delivered electronically and if so delivered, shall be deemed to have been
delivered on the date on which (i) Parent posts such documents, or provides a
link thereto, on the Parent’s website on the Internet

 

87

--------------------------------------------------------------------------------



 

at the website address located at https://owlrock.com/overview-orcc/; or
(ii) such documents are posted on Parent’s behalf on an internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial or third-party website); provided that the Borrower shall
deliver paper copies of such documents to the Administrative Agent or any Lender
that requests such paper copies;

 

Section 5.2                                    Payment of Obligations.  The
Borrower will pay and discharge, at or before maturity, all its respective
material obligations and liabilities, including, without limitation, any
obligation pursuant to any agreement by which it or any of its properties or
assets is bound and any material Tax liabilities, except where such liabilities
may be contested in good faith by appropriate proceedings, and will maintain in
accordance with GAAP appropriate reserves for the accrual of any of the same.

 

Section 5.3                                    Employees.  The Borrower shall
not have any employees (other than its directors and managers to the extent they
are employees).

 

Section 5.4                                    Good Standing.  The Borrower will
remain qualified to do business and in good standing (as applicable) in its
jurisdiction of formation and every other jurisdiction in which the nature of
its businesses so requires, except where the failure to be so qualified and in
good standing would not reasonably be expected to have a Material Adverse
Effect.

 

Section 5.5                                    Compliance with Laws.  The
Borrower will comply in all respects with all Applicable Law except where the
necessity of compliance therewith is contested in good faith by appropriate
proceedings.

 

Section 5.6                                    Inspection of Property, Books and
Records; Audits; Etc.

 

(a)                                 The Borrower will keep proper books of
record and accounts in which full, true and correct entries in all respects in
accordance with GAAP shall be made of all financial matters and transactions in
relation to its business and activities, and will permit representatives of the
Administrative Agent and the Collateral Agent (in each case at the Borrower’s
expense, in the case of not more than one inspection during any fiscal year
except during the continuance of an Event of Default) to visit and inspect any
of its properties, to examine and make abstracts from any of its books and
records, to examine and make copies of the Related Contracts (and to discuss its
affairs, finances and accounts with its officers, employees and independent
public accountants, all at reasonable times in a manner so as to not unduly
disrupt the business of the Borrower, upon reasonable prior notice to the
Borrower and as often as may reasonably be desired; provided that any expenses
incurred by the Borrower hereunder shall be reasonable and documented.

 

(b)                                 If requested by the Majority Lenders, the
Borrower agrees that representatives of the Majority Lenders (or an independent
third-party auditing firm selected by the Majority Lenders) may (at the
Borrower’s expense) conduct an audit and/or field examination of the Borrower
and the Services Provider, at reasonable times in a manner so as to not unduly
disrupt the business of the Borrower or the Services Provider, for the purpose
of examining the servicing and administration of the Collateral Loans, the
results of which audit and/or field examination shall be promptly provided to
the Lenders; provided that, so long as no Event of Default exists, no more than
one such audit or field examination shall be conducted during any

 

88

--------------------------------------------------------------------------------



 

fiscal year of the Borrower and any expenses incurred in the course of such
audit and/or field examination shall be reasonable and documented.

 

(c)                                  If requested by the Administrative Agent or
the Majority Lenders, the Borrower and the Services Provider shall participate
in a meeting with the Administrative Agent and the Lenders once during each
fiscal year of the Borrower, to be held at a location in New York City and at a
time reasonably determined by the Borrower and the Services Provider.

 

Section 5.7                                    Existence.  The Borrower shall do
or cause to be done, all things necessary to preserve and keep in full force and
effect its existence, its material rights and its material privileges,
obligations, licenses and franchises.

 

Section 5.8                                    Subsidiaries; Equity Interest. 
The Borrower shall not directly or indirectly own any Subsidiaries or any Equity
Interest in any entity other than as otherwise permitted pursuant to
Section 4.17.

 

Section 5.9                                    Investments.

 

(a)                                 The Borrower shall not make any investment
other than in Collateral Loans or Eligible Investments; provided that the
Borrower may own Defaulted Loans and other Collateral only as permitted by the
terms of this Agreement.  The Borrower shall not acquire any debt obligation
unless, at the time of the commitment to acquire such debt obligation, the
Eligibility Criteria are satisfied with respect to the debt obligations so
acquired.  The Borrower shall not acquire or fund any debt obligations after the
Reinvestment Period except for (i) the funding of Exposure Amounts of Revolving
Collateral Loans and Delayed Funding Loans that were acquired by the Borrower
prior to the end of the Reinvestment Period and (ii) the acquisition by the
Borrower, of a Collateral Loan where the commitment to make such acquisition was
made prior to the end of the Reinvestment Period, so long as such commitment
provided for settlement in accordance with customary procedures in the relevant
markets, but in any event for a settlement period no longer than three months
following the date of such commitment.

 

(b)                                 The Borrower shall not at any time obtain or
maintain title to any real property or obtain or maintain a controlling interest
in an entity that owns any real property.

 

(c)                                  Notwithstanding the foregoing provisions of
this Section 5.9 or any other provision herein or in any other Loan Document to
the contrary, from and after the date occurring 75 days after any Key Person
Trigger, no commitments to make investments other than Eligible Investments
shall be made by the Borrower under this Agreement unless Approved Replacements
have been approved by the Administrative Agent in accordance with the definition
of Key Person Event.

 

(d)                                 The Borrower shall not commit to acquire any
Collateral Loan if such acquisition would be in contravention of the terms of
this Agreement, the Sale and Contribution Agreement or the Retention Letter.

 

89

--------------------------------------------------------------------------------



 

Section 5.10                             Restriction on Fundamental Changes.

 

(a)                                 The Borrower shall not enter into any
merger, consolidation, division or other reorganization, unless permitted by
Applicable Law and unless: (i) the Majority Lenders have provided their prior
written consent to such merger or consolidation or reorganization; (ii) the
Borrower shall be the surviving entity; (iii) S&P shall have been notified in
writing of such merger or consolidation or reorganization and the Rating
Condition is satisfied with respect to such merger, consolidation, division or
other reorganization; (iv) immediately after giving effect to such transaction,
no Default shall have occurred and be continuing; (v) the Borrower shall have
delivered to each Agent and each Lender a certificate of an Authorized Officer
of the Borrower stating that (1) such merger or consolidation or reorganization
complies with this Section 5.10(a), (2) all conditions precedent in this
Section 5.10(a) relating to such transaction have been complied with and
(3) such transaction shall not cause the Borrower or the pool of Collateral to
be required to register as an “investment company” under the Investment Company
Act; and (vi) the fees, costs and expenses of the Agents (including any
reasonable legal fees and expenses) associated with the matters addressed in
this Section 5.10 shall have been paid by the Borrower or otherwise provided for
to the satisfaction of the Agents.

 

(b)                                 The Borrower shall not liquidate, wind-up or
dissolve (or suffer any liquidation or dissolution), discontinue its business or
convey, lease, sell, transfer or otherwise dispose of, including by way of
division or any disposition of property to any Delaware LLC formed upon the
consummation of a Delaware LLC Division, in one transaction or series of
transactions, all or any part of its business or property, whether now or
hereafter acquired, except for transfers of its property expressly permitted by
the Loan Documents.

 

(c)                                  The Borrower shall not amend its
Constituent Documents without prior written notice to S&P and the Administrative
Agent and, in the case of amendments that would reasonably be expected to affect
the Lenders or the Administrative Agent, the Administrative Agent’s prior
written consent.

 

Section 5.11                             ERISA.  The Borrower shall not
establish any Plan or Multiemployer Plan.

 

Section 5.12                             Liens.  The Borrower shall not at any
time directly or indirectly create, incur, assume or permit to exist, on any of
its property, any Lien for borrowed monies or any other Lien except for
Permitted Liens.

 

Section 5.13                             Business Activities.  The Borrower
shall not engage in any business activity other than (i) the acquisition,
selling and maintenance of Collateral Loans and the ownership of equity
interests permitted hereby and (ii) any other activities expressly permitted by,
contemplated by or reasonably ancillary to this Agreement and the other Loan
Documents (including any collateralized loan obligation transaction referred to
in any letter agreement between the Borrower and Société Générale).

 

Section 5.14                             Fiscal Year; Fiscal Quarter.  The
Borrower shall not change its fiscal year or any of its fiscal quarters, without
the Administrative Agent’s prior written consent, which consent shall not be
unreasonably withheld, conditioned or delayed.

 

90

--------------------------------------------------------------------------------



 

Section 5.15                             Anti-Money Laundering and
Anti-Corruption Laws; Sanctions Laws.  No portion of the proceeds of any Loan
will be used, directly or, to the Borrower’s knowledge, indirectly, (a) in
violation of Anti-Corruption Laws or Anti-Money Laundering Laws, or (b) for any
payment, promise to pay, or authorization of any payment (or giving of anything
of value) to any governmental official or employee, political party, official of
a political party, candidate for political office or anyone else acting in an
official capacity, in order to obtain, retain or direct business, or obtain any
improper advantage, in violation of Anti-Corruption Laws.  The Borrower shall
not request any Loan, and shall not (and shall procure that its Affiliates and
its or their respective directors, officers, employees and agents shall not) use
the proceeds of any Loan, in each case, directly or indirectly, for (1) the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any country that is the
subject of country-wide or territory-wide Sanctions, in violation of Sanctions
or (2) in any manner that would result in the violation of any applicable
Sanctions by any party to this Agreement.

 

Section 5.16                             Indebtedness.  The Borrower shall not
incur or suffer to exist any Indebtedness other than the Obligations and
involuntarily incurred Contingent Obligations, which would not reasonably be
expected to have a Material Adverse Effect and which the Borrower shall use
commercially reasonable efforts to promptly resolve.

 

Section 5.17                             Use of Proceeds.  The Borrower shall
use the proceeds of the Loans solely (a) for the acquisition of Collateral Loans
during the Reinvestment Period (and after the Reinvestment Period only for the
acquisition of Collateral Loans committed to during the Reinvestment Period,
subject to Section 5.9), (b) to fund Exposure Amounts and/or (c) to pay fees and
expenses incurred with the closing and execution of this Agreement and the other
Loan Documents.

 

Section 5.18                             Bankruptcy Remoteness; Separateness.

 

(a)                                 Limited Purpose Entity.

 

(i)                                     The Borrower at all times since its
formation has been, and will continue to be, a limited liability company formed
under the laws of the state of Delaware.  The Borrower at all times since its
formation has been, and will continue to be, duly qualified in its jurisdiction
of formation and each other jurisdiction in which such qualification was or may
be necessary for the conduct of its business, except where the failure to be so
qualified in any jurisdiction would not reasonably be expected to have a
Material Adverse Effect;

 

(ii)                                  the Borrower at all times since its
formation has complied, and will continue to comply, with its Constituent
Documents and the laws of the jurisdiction of its

 

91

--------------------------------------------------------------------------------



 

incorporation relating to companies formed with limited liability under the laws
of the state of Delaware;

 

(iii)                               all customary formalities regarding the
existence of the Borrower have been observed at all times since its formation
and will continue to be observed;

 

(iv)                              the Borrower has been adequately capitalized
at all times since its formation and will continue to be adequately capitalized
in light of the nature of its business; and

 

(v)                                 the Borrower has not any time since its
formation assumed or guaranteed, and will not assume or guarantee, the
liabilities of any other Persons (other than any (A) reimbursement obligation or
indemnity in favor of its officers or directors; provided that any such
reimbursement obligation or indemnity shall be subject to the Priority of
Payments (B) the assumption of the obligations in connection with the ordinary
course purchase, sale or receipt as a contribution of Collateral Loans).

 

(b)                                 No Bankruptcy Filing.  The Borrower is not
contemplating either the filing of a petition by it under any state or federal
bankruptcy or insolvency laws of any jurisdiction or the liquidation of all or a
major portion of its assets or property, and it has no knowledge of any Person
contemplating the filing of any such petition against it.

 

(c)                                  Separate Existence.

 

(i)                                     At all times since its formation, the
Borrower has accurately maintained, and will continue to accurately maintain, in
all material respects, its financial statements, accounting records and other
corporate documents, as applicable, separate from those of the Services Provider
and any other Person; provided, however, that if the Borrower prepares
consolidated financial statements with any Affiliates, (y) any such consolidated
financial statements shall contain a note indicating the Borrower’s separateness
from any such Affiliates and indicate its assets are not available to pay the
debts of such Affiliate or any other Person and (z) if the Borrower prepares its
own separate balance sheet, such assets shall also be listed on the Borrower’s
own separate balance sheet.  Subject to Section 5.27, the Borrower has not at
any time since its formation commingled, and will not commingle, its assets with
those of the Services Provider or any other Person.  The Borrower has at all
times since its formation accurately maintained, in all material respects, and
will continue to accurately maintain in all material respects, its own bank
accounts and separate books of account.

 

(ii)                                  The Borrower has at all times since its
formation paid, and will continue to pay, its own liabilities from its own
separate assets.

 

(iii)                               The Borrower has at all times since its
formation identified itself, and will continue to identify itself, in all
dealings with the public, under its own name and as a separate and distinct
entity.  The Borrower has not at any time since its formation identified itself,
and will not identify itself, as being a division or a part of any other entity
(other than for U.S. federal and state tax and consolidated accounting
purposes).

 

92

--------------------------------------------------------------------------------



 

(d)                                 The Borrower will comply at all times with
the provisions of its Constituent Documents relating to separateness, bankruptcy
remoteness and any similar provisions.

 

Section 5.19                             Amendments, Modifications and Waivers
to Collateral Loans.

 

(a)                                 In the performance of its obligations
hereunder, the Borrower may enter into any amendment or waiver of or supplement
to any Related Contract; provided that (1) the prior written consent of the
Majority Lenders to any such amendment, waiver or supplement shall be required
if (i) an Event of Default has occurred and is continuing or would result from
such amendment, waiver or supplement, (ii) such amendment, waiver or supplement,
individually or together with all other such amendments, waivers and/or
supplements, would result in a Material Adverse Effect or (iii) such amendment,
waiver or supplement constitutes a Specified Change; provided that (A) in the
case of clauses (ii) and (iii) above, if the Borrower notifies the
Administrative Agent of the proposed amendment, waiver or supplement and the
Administrative Agent (at the direction of the Majority Lenders) does not object
within 15 Business Days after written notice thereof is provided to the
Administrative Agent, the proposed amendment, waiver or supplement will be
deemed to have been consented to by the Administrative Agent (at the direction
of the Majority Lenders) and (B) in the case of clause (iii) above, during the
Reinvestment Period such prior written consent shall not be required if (x) the
relevant Collateral Loan after giving effect to the Specified Change would be
eligible to be acquired by the Borrower (without regard to the Concentration
Limitations) in accordance with the terms of this Agreement and no Default shall
have occurred and be continuing.

 

(b)                                 Any Collateral Loan that, as a result of any
amendment, waiver or supplement thereto, ceases to qualify as a Collateral Loan,
will thereafter be deemed to be a Defaulted Loan for so long as it remains
unqualified to be a Collateral Loan by the terms of this Agreement.

 

(c)                                  In the event that the Borrower enters into
any amendment or waiver of or supplement to a Collateral Loan that is not
consented to by the Majority Lenders and such amendment, waiver or supplement
results in the failure of the Maximum Weighted Average Life Test (but would
otherwise qualify as a Collateral Loan), such Collateral Loan will thereafter be
treated as a Defaulted Loan hereunder until such time as the Maximum Weighted
Average Life Test is satisfied (provided that if, at the time of such
satisfaction of the Maximum Weighted Average Life Test, such Collateral Loan
would otherwise be considered a Defaulted Loan in accordance with the terms of
this Agreement (including clause (b) above), such Collateral Loan will continue
to be treated as a Defaulted Loan hereunder until such Collateral Loan is no
longer considered a Defaulted Loan in accordance with the terms of this
Agreement (including clause (b) above)).

 

(d)                                 In the event that the Borrower enters into
any amendment or waiver of or supplement to a Collateral Loan that constitutes a
Specified Change described in clause (b) of the definition thereof), the
Borrower (or the Services Provider on behalf of the Borrower) shall notify S&P
and provide available Required S&P Credit Estimate Information and any other
available information S&P reasonably requests with respect thereto via email to
CreditEstimates@spglobal.

 

93

--------------------------------------------------------------------------------



 

Section 5.20                             Hedging.

 

(a)                                 The Borrower may, at any time and from time
to time, enter into any Interest Hedge Agreements (subject in each case to the
prior written consent of the Majority Lenders and with notice to S&P of such
Interest Hedge Agreement).  The Borrower will not amend or replace any Interest
Hedge Agreement unless the Rating Condition shall have been satisfied in
connection with such amendment or replacement and the Majority Lenders have
provided their prior written consent thereto.  The Borrower (or the Services
Provider on behalf of the Borrower) shall promptly provide written notice of
entry into, and the amendment or replacement of, any Interest Hedge Agreement to
the Agents and the Lenders.  Notwithstanding anything to the contrary contained
herein, the Borrower (or the Services Provider on behalf of the Borrower) shall
not enter into any Interest Hedge Agreement (A) unless it obtains written advice
of counsel that (1) the written terms of the derivative directly relate to the
Collateral Loans and (2) such derivative reduces the interest rate and/or
foreign exchange risks related to the Collateral Loans and the Loans and
(B) that would cause the Borrower to be considered a “commodity pool” as defined
in Section 1a(10) of the Commodity Exchange Act unless (i) the Services
Provider, and no other party, including but not limited to the Collateral Agent,
the Custodian and the Administrative Agent, is registered as a “commodity pool
operator” as defined in Section 1(a)(11) of the Commodity Exchange Act and
“commodity trading advisor” as defined in Section 1(a)(12) of the Commodity
Exchange Act with the CFTC or (ii) with respect to the Borrower as the commodity
pool, the Services Provider would be eligible for an exemption from registration
as a commodity pool operator and commodity trading advisor and all conditions
for obtaining the exemption have been satisfied.  The Services Provider agrees
that for so long as the Borrower is a commodity pool, the Services Provider will
take all actions necessary to ensure ongoing compliance with, as the case may
be, either (x) the applicable exemption from registration as a commodity pool
operator and/or a commodity trading advisor with respect to the Borrower or
(y) the applicable registration requirements as a commodity pool operator and/or
a commodity trading advisor with respect to the Borrower, and will in each case
take any other actions required as a commodity pool operator and/or a commodity
trading advisor with respect to the Borrower.

 

(b)                                 Each Interest Hedge Agreement shall contain
appropriate limited recourse and non-petition provisions equivalent (mutatis
mutandis) to those contained in Section 12.15.  Each Interest Hedge Counterparty
shall be required to satisfy, at the time that any Interest Hedge Agreement to
which it is a party is entered into, the then-current S&P criteria for hedge
counterparties with respect to any Interest Hedge Agreements shall be subject to
the Priority of Payments specified in Section 9.1(a) and Section 6.4.  Each
Interest Hedge Agreement shall contain an acknowledgement by the Interest Hedge
Counterparty that the obligations of the Borrower to the Interest Hedge
Counterparty under the relevant Interest Hedge Agreement shall be payable in
accordance with the Priority of Payments specified in Section 9.1(a) and
Section 6.4 and the Borrower shall use its commercially reasonable efforts to
provide that it may not be terminated due to the occurrence of an Event of
Default until liquidation of the Collateral has commenced.

 

Section 5.21                             Title Covenants.  The Borrower
covenants that at no time shall it:

 

(a)                                 create, permit or suffer to be created any
Lien or security interest in the Collateral other than Permitted Liens; or

 

94

--------------------------------------------------------------------------------



 

(b)                                 except as otherwise expressly permitted
herein sell, transfer, assign, deliver or otherwise dispose of any Collateral or
any interest therein.

 

The Borrower further covenants and agrees to defend the Collateral against the
claims and demands of all other parties to the extent necessary to preserve the
first-priority security interest of the Collateral Agent in the Collateral
(subject to Permitted Liens).

 

Section 5.22                             Further Assurances.

 

(a)                                 The Borrower shall at its sole expense file,
record, make, execute and deliver all such notices, instruments, statements and
other documents, and take such acts, as the Collateral Agent (acting at the
direction of the Administrative Agent) may reasonably request from time to time
to register in the name of the Collateral Agent or its nominee, and to perfect,
preserve or otherwise protect the security interest of the Collateral Agent, for
the benefit of the Secured Parties in, the Collateral or any part thereof, or to
give effect to the rights, powers and remedies of the Collateral Agent
hereunder, including but not limited to execution and delivery of financing
statements.  The Borrower shall be obligated to perform its obligations under
this Agreement notwithstanding the ability of the Collateral Agent to take such
actions pursuant to the provisions of Section 5.24.

 

(b)                                 Not earlier than six months and not later
than the June 1 prior to the fifth anniversary of the date of filing of the
UCC-1 financing statement referred to in Section 8.7, unless the Obligations
have been paid in full, the Borrower shall furnish to the Collateral Agent an
opinion of counsel to the effect that, in the opinion of such counsel, as of the
date of such opinion, the lien and security interest created by this Agreement
with respect to the Collateral remains a valid and perfected first priority lien
in favor of the Collateral Agent for the benefit of the Secured Parties, which
opinion may contain usual and customary assumptions, limitations and exceptions.

 

Section 5.23                             Costs of Transfer Taxes and Expenses.

 

(a)                                 The Borrower shall pay or cause to be paid
all transfer Taxes and other costs incurred in connection with all transfers of
Collateral.  For the avoidance of doubt, any amounts paid pursuant to this
Section 5.23(a) shall not be indemnifiable pursuant to Section 11.4.

 

(b)                                 Without duplication of any other provision
of this Agreement, the Borrower agrees to pay the Collateral Agent the
reasonable and documented out-of-pocket costs and expenses, including but not
limited to reasonable and documented attorneys’ fees and other charges, incurred
by the Collateral Agent in connection with making collections on any Collateral.

 

Section 5.24                             Collateral Agent May Perform.

 

(a)                                 If the Borrower fails to perform any
agreement contained herein to be performed by it, the Collateral Agent may, upon
the written instructions of the Administrative Agent or the Majority Lenders,
itself file, record, make, execute and deliver all such notices, instruments,
statements and other documents, and take such acts, as the Majority Lenders may
determine to be necessary or desirable from time to time to perfect, preserve or
otherwise protect the security interest of the Collateral Agent, for the benefit
of itself and the Secured Parties and otherwise perform, or cause performance
of, any other such actions as the Majority Lenders shall

 

95

--------------------------------------------------------------------------------



 

determine is necessary or desirable, and the reasonable fees and out-of-pocket
expenses of the Collateral Agent and Lenders incurred in connection therewith
shall be payable by the Borrower and shall be part of the Obligations.

 

(b)                                 The powers conferred on the Collateral Agent
hereunder are solely to protect its interest (on behalf of the Secured Parties)
in the Collateral and shall not impose any duty on it to exercise any such
powers.  Except for reasonable care of any Collateral in its possession and the
accounting for moneys actually received by it hereunder, the Collateral Agent
shall have no duty as to any Collateral or responsibility for (i) ascertaining
or taking action with respect to calls, conversions, exchanges, maturities,
tenders or other matters relative to any Collateral, whether or not the
Collateral Agent has or is deemed to have knowledge of such matters, or
(ii) taking any necessary steps to preserve rights against prior parties or any
other rights pertaining to any Collateral.

 

Section 5.25                             Notice of Name Change.  The Borrower
shall give the Agents and S&P not less than 30 days’ notice of any change of its
name and not less than 30 days’ notice of any change of its principal place of
business and will take all steps necessary to preserve the first priority
perfected security interest of the Collateral Agent in the Collateral.  The
Borrower shall not change its type of organization, jurisdiction of organization
or other legal structure without the prior written consent of the Administrative
Agent.

 

Section 5.26                             Delivery of Related Contracts.  The
Borrower (or the Services Provider on behalf of the Borrower) shall deliver
copies of all Related Contracts in its possession to the Document Custodian
within five Business Days of the Borrower’s acquisition of the related
Collateral Loan.

 

Section 5.27                             Delivery of Proceeds.  In the event
that the Borrower receives any payments in respect of or other proceeds of
Collateral Loans or other Collateral or any capital contribution, the Borrower
shall pay such payments or other proceeds to the Collateral Agent promptly and,
in no event, later than two Business Days after the Borrower’s receipt thereof.

 

Section 5.28                             Performance of Obligations.  The
Borrower shall timely and fully comply with and perform in all material respects
its obligations under the Collateral Loans and other Collateral in accordance
with the terms thereof.

 

Section 5.29                             Limitation on Dividends.  The Borrower
will not declare or make any direct or indirect distribution, dividend or other
payment to any person on account of any Equity Interests in, or ownership of any
similar interests or securities of the Borrower, except for Permitted
Distributions.

 

Section 5.30                             Renewal of Credit Estimates.  For each
Collateral Loan with a credit estimate provided by a Rating Agency, the Borrower
shall submit such Required S&P Credit Estimate Information as is required by
such Rating Agency to renew such credit estimate within the 12 month period
following receipt of the most recent credit estimate provided by such Rating
Agency for such Collateral Loan.

 

Section 5.31                             Annual Rating Review.  On or before the
anniversary date of the Closing Date in each calendar year, or the last Business
Day immediately preceding such date if

 

96

--------------------------------------------------------------------------------



 

such date is not a Business Day, the Borrower shall pay for the ongoing
monitoring of the rating of the Loans by S&P.  The Borrower shall promptly
notify the Agents, the Services Provider and the Lenders in writing if at any
time the rating of the Loans has been, or to the knowledge of a Senior
Authorized Officer will be, changed or withdrawn, or the rating outlook on the
Loans has been, or to the knowledge of a Senior Authorized Officer will be,
changed.

 

Section 5.32                             Amendment to Loan Documents.  The
Borrower shall not amend any of the Loan Documents except pursuant to the
applicable terms thereof and Section 12.5 of this Agreement.

 

Section 5.33                             Transactions With Affiliates.  Except
as may be otherwise required or permitted by the Sale and Contribution
Agreement, the Borrower shall not sell, lease or otherwise transfer any property
or assets to, or purchase, lease or otherwise acquire any property or assets
from, or otherwise engage in any other transactions with, any of its Affiliates
unless (i) the terms and conditions of any such transaction are no less
favorable to the Borrower than the terms it would obtain in a comparable, timely
transaction with a non-Affiliate, (ii) such transaction is effected in
accordance with all Applicable Law, (iii) such transaction is conducted in an
arm’s length transaction in the ordinary course of business and (iv) in the case
of the sale of any Collateral Loan, the sale price is not less than the Market
Value with respect to such Collateral Loan (provided that Market Value shall not
be determined pursuant to clause (d) or (e) of the definition thereof).  The
Borrower shall ensure that all purchases of Collateral Loans from any Affiliate
of the Borrower will be pursuant to and in accordance with the Sale and
Contribution Agreement.  This Section 5.33 shall not require the Seller or any
Affiliate of the Borrower to purchase from the Borrower or sell or otherwise
transfer to the Borrower any property or assets except as provided by the Sale
and Contribution Agreement.

 

Section 5.34                             Reports by Independent Accountants.

 

(a)                                 On or after the Closing Date, the Borrower
(or the Services Provider on behalf of the Borrower) shall select one or more
nationally recognized firms of independent certified public accountants for
purposes of performing agreed-upon procedures required by this Agreement, which
may be the firm of independent certified public accountants that performs
accounting services for the Borrower or the Services Provider.  The Borrower may
remove any firm of independent certified public accountants at any time.  Upon
any resignation by such firm or removal of such firm by the Borrower, the
Borrower (or the Services Provider on behalf of the Borrower) shall promptly
appoint a successor thereto that shall also be a nationally recognized firm of
independent certified public accountants, which may be a firm of independent
certified public accountants that performs accounting services for the Borrower
or the Services Provider.  If the Borrower shall fail to appoint a successor to
a firm of independent certified public accountants which has resigned or has
been removed within 30 days after such resignation or removal (as applicable),
the Borrower shall promptly notify the Agents and the Services Provider of such
failure in writing.  If the Borrower shall not have appointed a successor within
ten days thereafter, the Services Provider shall appoint a successor firm of
independent certified public accountants of nationally recognized reputation. 
The fees of such firm of independent certified public accountants and its
successor shall be payable by the Borrower as Administrative Expenses in
accordance with the Priority of Payments and the terms of this Agreement.  In
the event such firm requires the Collateral Agent to agree (whether in writing
or otherwise) to the procedures

 

97

--------------------------------------------------------------------------------



 

performed by such firm, the Borrower hereby directs the Collateral Agent to so
agree and directs the Collateral Agent to execute a specified user agreement,
access letter or agreement of similar import requested by such accountants,
which may include among other things, (i) acknowledgement that the Borrower has
agreed that the procedures to be performed by such accountants are sufficient
for the Borrower’s purposes, (ii) releases by the Collateral Agent (on behalf of
itself and the Lenders and Administrative Agent) of claims against the firm and
acknowledgement of other limitations of liability in favor of the firm and
(iii) restrictions or prohibitions on the disclosure of information or documents
provided to it by such firm (including to the Lenders and Administrative
Agent).  It is understood and agreed that the Collateral Agent will deliver such
letters of agreement and similar documents in conclusive reliance on the
foregoing direction of the Borrower.  The Collateral Agent shall not have any
responsibility to the Borrower or any Secured Party hereunder to make any
inquiry or investigation as to, and shall have no obligation, liability or
responsibility in respect of, the terms of any engagement of any such firm, or
the validity or correctness of such procedures or content of such letter
(including without limitation with respect to the sufficiency thereof for any
purpose), any report or instruction (or other information or documents) prepared
or delivered by any such accountants pursuant to any such engagement.  In no
event shall the Collateral Agent be required to execute any agreement in respect
of the accountants that it reasonably determines adversely affects it.  For the
avoidance of doubt, any costs, fees or expenses incurred by the Collateral Agent
in connection with this Section 5.34(a) shall be payable by the Borrower as
Administrative Expenses in accordance with the Priority of Payments and the
terms of this Agreement.

 

(b)                                 On or before the date that is 120 days
following the end of each fiscal year of the Borrower, or the last Business Day
immediately preceding such date if such date is not a Business Day, commencing
in 2019, the Borrower shall cause to be delivered to the Collateral Agent an
agreed-upon procedures report from a firm of independent certified public
accountants appointed pursuant to clause (a) above for each Payment Date Report
occurring in May and November of the prior calendar year (i) indicating that the
calculations within those Payment Date Reports have been recalculated and
compared to the information provided by the Borrower in accordance with the
applicable provisions of this Agreement and (ii) listing the Aggregate Principal
Balance of the Collateral Loans securing the Loans as of the immediately
preceding Measurement Dates; provided that in the event of a conflict between
such firm of independent certified public accountants and the Borrower with
respect to any matter in this Section 5.34, the determination by such firm of
independent public accountants shall be conclusive; provided further that, if
there is any inconsistency between the calculations of the Borrower and the
calculations of the firm of independent certified public accountants, the
Borrower shall promptly notify the Agents and the Lenders and describe such
inconsistency in reasonable detail.  Notwithstanding anything to the contrary
herein, if the Custodian, Administrative Agent, the Collateral Administrator or
Collateral Agent fail within 75 days following the end of each fiscal year of
the Borrower to execute any documentation required by the independent certified
public accountants selected by the Borrower prior to the delivery of any report
contemplated by this Section 5.34(b), then the Borrower shall have no obligation
to furnish any report covering such fiscal year pursuant to this
Section 5.34(b).

 

98

--------------------------------------------------------------------------------



 

Section 5.35                             Tax Matters as to the Borrower.

 

(a)                                 The Borrower shall (and each Lender hereby
agrees to) treat the Loans as debt for U.S. federal income tax purposes and will
take no contrary position unless otherwise required by an applicable taxing
authority.

 

(b)                                 The Borrower has not and shall not at any
time make any election to be treated, for U.S. federal income tax purposes, as
other than either (i) an entity disregarded as separate from a sole owner, or
(ii) a partnership (other than a publicly traded partnership taxable as a
corporation).

 

(c)                                  Each of the parties hereto shall provide to
the Borrower, upon reasonable request, all reasonably available information
relating only to such party itself that is in the possession of such party, in
its respective capacity hereunder, that is specifically requested by the
Borrower and that is necessary or advisable in order for the Borrower to achieve
Tax Account Reporting Rules Compliance.

 

(d)                                 On or prior to the Closing Date, the
Borrower will deliver or cause to be delivered an IRS Form W-8IMY (with all
required attachments) of the Borrower (if the Borrower is treated as a
partnership for U.S. federal income tax purposes) or an IRS Form W-9 or the
applicable Form W-8, in each case, from its sole owner (if the Borrower is
treated as an entity disregarded as separate from its sole owner for
U.S. federal income tax purposes), or successor applicable form to each issuer,
counterparty, paying agent, as necessary to permit the Borrower to receive
payments without U.S. withholding tax.

 

(e)                                  Subject to the satisfaction of the
Eligibility Criteria, no more than 50% of the debt obligations or interests
therein (in each case as determined for U.S. federal income tax purposes) held
by the Borrower may at any time consist of real estate mortgages (or interests
therein) as determined for purposes of Section 7701(i) of the Code, unless the
Borrower receives an opinion of nationally recognized tax counsel experienced in
such matters to the effect that the ownership of such debt obligations will not
cause the Borrower to be treated as a taxable mortgage pool for U.S. federal
income tax purposes.

 

Section 5.36                             Retention Letter.  The Borrower shall
(i) procure the Retention Holder not to amend, supplement, modify, repudiate or
waive any provision, of any Retention Letter without the prior written consent
of the Administrative Agent and each Affected Lender and (ii) procure that the
Retention Holder has not changed and will not change the manner in which it
retains the Retained Interest (as defined in the Retention Letter), except to
the extent permitted by the EU Retention Requirements and with the prior written
consent of the Administrative Agent and each Affected Lender.

 

Section 5.37                             Pool Concentrations.  During the
Reinvestment Period the Borrower shall use commercially reasonable efforts to
ensure that the pool of Collateral contains Collateral Loans of no less than 20
different Obligors.

 

Section 5.38                             Beneficial Ownership Certification.  If
the Borrower qualifies as a “legal entity customer” under the Beneficial
Ownership Regulation, the Borrower agrees to notify the Administrative Agent of
any change in the information provided in the Beneficial Ownership

 

99

--------------------------------------------------------------------------------



 

Certification that would result in a change to the list of beneficial owners
identified in parts (c) or (d) of such certification.

 

Section 5.39                             Post-Transition S&P CCC Collateral
Loans.  On the date that any debt obligation becomes a Post-Transition S&P CCC
Collateral Loan, the existence of any CCC Excess and the amount of any
associated CCC Excess Adjustment Amount shall be re-measured.

 

ARTICLE VI

 

EVENTS OF DEFAULT

 

Section 6.1                                    Events of Default.  The term
“Event of Default” shall mean any of the events set forth in this Section 6.1:

 

(a)                                 a default in the payment, when due and
payable, of any interest, fees, costs, expenses, indemnities or other amounts
(other than principal) due on any Loan or any related obligations in respect
thereof and the continuation of such default for five Business Days after the
date such amounts become due and payable if such date is provided in this
Agreement or the applicable Loan Document (or, if no such date is provided or
such amount is not fixed, five Business Days after notice shall have been given
to the Borrower by the Majority Lenders, the intended recipient of such amounts
or the Administrative Agent, specifying such amount that has become due and
payable); provided that in the case of a failure to pay due to an administrative
error or omission by the Collateral Agent, such failure continues for five
Business Days after the Collateral Agent receives written notice or has actual
knowledge of such administrative error or omission and has provided notice of
such failure to the Borrower;

 

(b)                                 a default in the payment of any principal
due on any Loans when such principal becomes due and payable (x) on the Stated
Maturity or (y) as otherwise provided for in any Loan Document; provided that,
solely in the case of clause (y), in the case of a failure to pay due to an
administrative error or omission by the Collateral Agent, such failure continues
for five Business Days after the Collateral Agent receives written notice or has
actual knowledge of such administrative error or omission and has provided
notice of such failure to the Borrower;

 

(c)                                  the failure on any Quarterly Payment Date
to disburse amounts available in the Payment Account or Collection Account in
accordance with the Priority of Payments and continuation of such failure for a
period of five Business Days or, in the case of a failure to disburse due to an
administrative error or omission by any Agent, such failure continues for five
Business Days after such Agent receives written notice or has actual knowledge
of such administrative error or omission and has provided notice of such failure
to the Borrower;

 

(d)                                 the Borrower or the pool of Collateral
becomes an investment company required to be registered under the Investment
Company Act;

 

(e)                                  the occurrence of any one or more of the
following:

 

(i)                                     failure of any representation or
warranty in Section 4.9 or 4.12 to be correct in all material respects when
made, or default in the performance, or breach, of any

 

100

--------------------------------------------------------------------------------



 

covenant contained in Section 5.1(e)(i), 5.9 (excluding, on two occasions, in
the case of clauses 5.9(a) and (c), a default or breach resulting from a good
faith error so long as such default or breach is cured within three Business
Days), 5.10, 5.11, 5.12, 5.13, 5.14, 5.15, 5.16, 5.18(a)(v), 5.19(a)(1)(i) or
5.19(a)(1)(iii) (provided that a default or breach under
Sections 5.19(a)(1)(i) or (iii) will not be an Event of Default if, treating the
applicable Collateral Loan as a Defaulted Loan, the Borrower would be in
compliance with the Collateral Quality Tests and the Coverage Tests);

 

(ii)                                  a default in the performance, or breach,
of any covenant contained in Section 5.1(e)(ii), 5.1(e)(iii), 5.18(a)(i),
(ii) or (iii) or 5.19(a)(1)(ii) (provided that a default or breach under
Section 5.19(a)(1)(ii) will not be an Event of Default if, treating the
applicable Collateral Loan as a Defaulted Loan, the Borrower would be in
compliance with the Collateral Quality Tests and the Coverage Tests) and such
default continues for a period of five Business Days after the earlier to occur
of (x) the date on which written notice of such default requiring the same to be
remedied shall have been given to the Borrower and (y) a Senior Authorized
Officer of the Borrower has actual knowledge of such default;

 

(iii)                               a default in the performance, or breach, of
any covenant contained in Section 5.18(c) and the Administrative Agent
determines based on the advice of counsel that, as a result of such default, a
nationally recognized firm would be unable to provide a new non consolidation
opinion in form and substance reasonably satisfactory to the Administrative
Agent;

 

(iv)                              failure of the representation or warranty in
Section 4.4 to be correct in all material respects when made with respect to the
Borrower’s obligations under one or more Collateral Loans or other items of
Collateral and there has occurred or there would reasonably be expected to occur
a material adverse effect on the rights, interests or remedies of the Agents or
the Lenders under any of the Loan Documents; or

 

(v)                                 (x) a default in the performance, or breach,
of any other covenant, warranty or other agreement of the Borrower or the
Services Provider under this Agreement or any other Loan Document in any
material respect or (y) the failure of any representation or warranty of the
Borrower or the Services Provider made in this Agreement, any other Loan
Document or in any related certificate or other writing delivered pursuant
hereto or thereto or in connection herewith or therewith to be correct when made
and such failure would reasonably be expected to have a Material Adverse Effect
(other than a covenant, representation, warranty or other agreement or a portion
thereof a default in the performance or breach or failure of which is otherwise
specifically dealt with in this Section 6.1, it being understood, without
limiting the generality of the foregoing, that any failure to meet any
Concentration Limitation, Collateral Quality Test or Coverage Test (except as
provided in clause (h) below) is not an Event of Default), and such default,
breach or failure either (A) is not susceptible of cure or (B) continues for a
period of 30 days following the notice to the Borrower or the date on which a
Senior Authorized Officer of the Borrower obtains actual knowledge of such
default; provided, that no breach shall be deemed to occur hereunder in respect
of any representation or warranty relating to the “eligibility” of any
Collateral Loan if either (i) the Borrower complies with its obligations in
Section 10.1(d) with respect to such Collateral Loan or (ii) after giving effect

 

101

--------------------------------------------------------------------------------



 

to the resulting change in the Principal Collateralization Amount with respect
to such Collateral Loan, the Overcollateralization Ratio Test is satisfied;

 

(f)                                   the entry of a decree or order by a court
of competent jurisdiction (i) adjudging the Borrower as bankrupt or insolvent,
(ii) approving as properly filed a petition seeking reorganization, arrangement,
adjustment or composition of or in respect of the Borrower under the Bankruptcy
Code or any other Applicable Law, (iii) appointing a receiver, liquidator,
assignee, or sequestrator (or other similar official) of the Borrower or of any
substantial part of its respective properties or (iv) ordering the winding up or
liquidation of the affairs of the Borrower, respectively, and the continuance of
any such decree or order is unstayed and in effect for a period of 60
consecutive days;

 

(g)                                  the institution by the Borrower of
proceedings for the Borrower to be adjudicated as bankrupt or insolvent, or the
consent by the Borrower to the institution of bankruptcy or insolvency
proceedings against it, or the filing by the Borrower of a petition or answer or
consent seeking reorganization or relief under the Bankruptcy Laws or any other
similar Applicable Law, or the consent by the Borrower to the filing of any such
petition or to the appointment of a receiver, liquidator, assignee, trustee or
sequestrator (or other similar official) of the Borrower of any substantial part
of its property, or the making by it of an assignment for the benefit of
creditors, or the admission by it in writing of its inability to pay its debts
generally as they become due, or the taking of any action by the Borrower in
furtherance of any such action;

 

(h)                                 the Overcollateralization Ratio is less than
(i) 125% as of any two consecutive Calculation Dates and remains so for five
Business Days after the Quarterly Payment Date immediately following the second
such Calculation Date or (ii) 115% as of any Calculation Date, and in each case,
remains so for five Business Days after the Quarterly Payment Date immediately
following such Calculation Date;

 

(i)                                     any Lien on any portion (other than a de
minimis portion) of the Collateral created pursuant to the Loan Documents shall,
at any time after delivery of the respective Loan Documents, cease to be fully
valid and perfected as a first priority Lien subject only to Permitted Liens;

 

(j)                                    any of the Loan Documents ceases to be in
full force and effect, other than in accordance with its terms;

 

(k)                                 one or more judgments or decrees shall be
entered against the Borrower involving in the aggregate a liability of
$1,000,000 or more, in excess of the amounts paid or fully covered by insurance
and the same shall not have been vacated, satisfied, undischarged, stayed or
bonded pending appeal within 30 days from the entry thereof;

 

(l)                                     the occurrence of an act by the Services
Provider or a senior officer of the Services Provider having responsibility for
the performance by the Borrower of its obligations under the Loan Documents or
the performance by the Services Provider of its obligations under the Corporate
Services Agreement that constitutes fraud in the performance of its investment
management obligations under this Agreement or the Corporate Services Agreement
or that results in a felony criminal indictment; or

 

102

--------------------------------------------------------------------------------



 

(m)                             the occurrence of a Change in Control.

 

Upon obtaining actual knowledge of the occurrence of an Event of Default, the
Borrower shall promptly notify the Agents, the Services Provider, the Lenders
and S&P in writing (which notice shall refer to this Agreement and state that
such notice is a notice of an Event of Default).

 

Section 6.2                                    Remedies.  If an Event of Default
shall have occurred and be continuing, the Majority Lenders or the
Administrative Agent (acting at the direction of the Majority Lenders) may
exercise (or direct the Collateral Agent in the exercise of) the rights,
privileges and remedies set forth in this Section 6.2.

 

(a)                                 Upon the occurrence and during the
continuance of any Event of Default, each of the following actions shall require
the prior written approval by the Majority Lenders, whether or not approved by
the Borrower’s board of directors or other persons performing similar
functions:  (i) issuance of any commitment to make, and the acquisition (other
than pursuant to commitments then in effect) of, any Collateral Loan or other
loan or security constituting any Collateral or any interest therein, (ii) any
amendment, modification, or waiver of, or any consent to departure from, any
term or provision of any Collateral Loan or other loan or security constituting
any Collateral, (iii) any release of any collateral for, or guarantor of or
other credit support provider for, any Collateral Loan or other loan or security
constituting any Collateral, except upon payment in full of such Collateral Loan
or other loan or security or any subordination or limitation of recourse with
respect thereto and except as otherwise required pursuant to the terms of the
Related Contracts, (iv) any sale, purchase, assignment or participation in
respect of any Collateral Loan or other loan or security constituting any
Collateral (other than pursuant to commitments then in effect or in the case of
a sale or assignment upon payment in full of such Collateral Loan or other loan
or security), (v) any determination to exercise, or not to exercise, remedies in
respect of a Collateral Loan or other loan or security constituting any
Collateral following a default or event of default thereunder and (vi) any other
action or decision not to act which impairs or could be reasonably likely to
impair the value of any Collateral Loan or other loan or security constituting
any Collateral, or to extend or increase the Borrower’s obligations with respect
thereto or to interfere with the exercise of rights or remedies with respect to
any Collateral Loan or other loan or security constituting any Collateral.

 

(b)                                 Upon the occurrence and during the
continuance of any Event of Default, in addition to all rights and remedies
specified in this Agreement and the other Loan Documents, including Section 6.3,
and the rights and remedies of a secured party under Applicable Law, including
the UCC, the Administrative Agent or the Majority Lenders, by notice to the
Borrower, may (i) declare the Commitments to be terminated forthwith, whereupon
the Commitments shall forthwith terminate or (ii) declare the principal of and
the accrued interest on the Loans and all other amounts whatsoever payable by
the Borrower hereunder (including any amounts payable under Section 2.8) to be
forthwith due and payable, whereupon such amounts shall be immediately due and
payable without presentment, demand, protest or other formalities of any kind,
all of which are hereby waived by the Borrower (an “Enforcement Event”);
provided that (x) upon the occurrence of any Event of Default described in
clause (f) or (g) of Section 6.1, the Loans and all such other amounts shall
automatically become due and payable, without any further action by any

 

103

--------------------------------------------------------------------------------



 

party and (y) upon the occurrence of any Event of Default described in
clause (l) or (m) of Section 6.1, the consent of all Lenders shall be required
for an Enforcement Event.

 

(c)                                  Upon the occurrence and during the
continuance of an Event of Default, the Majority Lenders or the Collateral Agent
(acting at the direction of the Administrative Agent or the Majority Lenders)
will have the right to take any other remedies set forth in Section 6.3(b) below
or other remedies permitted by law.

 

Section 6.3                                    Additional Collateral Provisions.

 

(a)                                 Release of Security Interest.  If and only
if all Obligations under the Loans have been paid in full and all Commitments
have been terminated, the Secured Parties shall, at the expense of the Borrower,
promptly execute, deliver and file or authorize for filing such instruments as
the Borrower shall reasonably request in order to reassign, release or terminate
the Secured Parties’ security interest in the Collateral.  The Secured Parties
acknowledge and agree that upon the sale, substitution or disposition of any
Collateral by the Borrower in compliance with the terms and conditions of this
Agreement, on the date of any such sale, substitution or other disposition, the
Collateral Agent, on behalf of the Secured Parties, shall automatically and
without further action be deemed to and hereby does terminate and release the
Secured Parties’ security interest in such Collateral and the Secured Parties
shall, at the expense of the Borrower, execute, deliver and file or authorize
for filing such instrument as the Borrower shall reasonably request to reflect
or evidence such termination.  Any and all actions under this Article VI in
respect of the Collateral shall be without any recourse to, or representation or
warranty by any Secured Party and shall be at the sole cost and expense of the
Borrower.

 

(b)                                 Additional Rights and Remedies.  The
Collateral Agent (for itself and on behalf of the other Secured Parties), acting
at the direction of the Majority Lenders, shall have all of the rights and
remedies of a secured party under the UCC and other Applicable Law.  Upon the
occurrence and during the continuance of an Event of Default, the Collateral
Agent or its designees shall, at the direction of the Majority Lenders, to the
extent permitted by Applicable Law (including the UCC) and notwithstanding
anything in the Loan Documents to the contrary, (i) instruct the Borrower to
deliver any or all of the Collateral, the Related Contracts and any other
documents relating to the Collateral to the Collateral Agent or its designees
and otherwise give all instructions for the Borrower regarding the Collateral;
(ii) if the Loans have been accelerated in accordance with this Agreement, sell
or otherwise dispose of the Collateral, all without judicial process or
proceedings; (iii) take control of the proceeds of any such Collateral;
(iv) subject to the provisions of the applicable Related Contracts, exercise any
consensual or voting rights in respect of the Collateral; (v) release, make
extensions, discharges, exchanges or substitutions for, or surrender all or any
part of the Collateral; (vi) enforce the Borrower’s rights and remedies with
respect to the Collateral; (vii) institute and prosecute legal and equitable
proceedings to enforce collection of, or realize upon, any of the Collateral;
(viii) require that the Borrower immediately take all actions necessary to cause
the liquidation of the Collateral in order to pay all amounts due and payable in
respect of the Obligations, in accordance with the terms of the Related
Contracts; (ix) redeem or withdraw or cause the Borrower to redeem or withdraw
any asset of the Borrower to pay amounts due and payable in respect of the
Obligations; (x) subject to Section 12.16, make copies of or, if necessary,
remove from the Borrower’s and its agents’ place of business all books, records
and documents relating to the Collateral; and (xi) endorse the name of the
Borrower upon

 

104

--------------------------------------------------------------------------------



 

any items of payment relating to the Collateral or upon any proof of claim in
bankruptcy against an account debtor.  The Collateral Agent shall provide
written notice of any liquidation of the Collateral to S&P.

 

The Collateral Agent shall not be under any duty or obligation to take any
affirmative action to exercise or enforce any power, right or remedy available
to it under this Agreement unless and until (and to the extent) at the express
direction of the Majority Lenders; provided that the Collateral Agent shall not
be required to take any such action at the direction of the Majority Lenders,
any Secured Party or otherwise if the taking of such action, in the reasonable
determination of the Collateral Agent, (x) shall be in violation of any
Applicable Law or contrary to any provisions of this Agreement or (y) shall
expose the Collateral Agent to liability hereunder (unless it has been provided
with an indemnity agreement (including the indemnity provisions contained herein
and in the other Loan Documents) which it reasonably deems to be satisfactory
with respect thereto).

 

The Borrower hereby agrees that, upon the occurrence and during the continuance
of an Event of Default, at the reasonable request of the Collateral Agent
(acting at the direction of the Majority Lenders or acting directly or through
the Administrative Agent) or the Majority Lenders, it shall execute all
documents and agreements which are necessary or appropriate to have the
Collateral assigned to the Collateral Agent or its designee.  For purposes of
taking the actions described in clauses (i) through (xi) of this
Section 6.3(b) the Borrower hereby irrevocably appoints the Collateral Agent as
its attorney-in-fact (which appointment being coupled with an interest and is
irrevocable while any of the Obligations remain unpaid and which can be
exercised only if such Event of Default is continuing), with power of
substitution, in the name of the Collateral Agent or in the name of the Borrower
or otherwise, for the use and benefit of the Collateral Agent, for the benefit
of the Secured Parties, but at the cost and expense of the Borrower and, except
as permitted by Applicable Law, without notice to the Borrower.

 

All documented sums paid or advanced by the Collateral Agent in connection with
the foregoing and all documented out-of-pocket costs and expenses (including
reasonable and documented attorneys’ fees and expenses) incurred in connection
therewith, together with interest thereon at the Post-Default Rate for the Loans
from the date of demand of repayment by the Collateral Agent until repaid in
full, shall be paid by the Borrower to the Collateral Agent from time to time on
demand in accordance with the Priority of Payments and shall constitute and
become a part of the Obligations secured hereby.

 

Without the prior written consent of the Majority Lenders, credit bidding by any
Lender (or any other Person) in connection with any foreclosure sale hereunder
shall not be permitted.

 

Notwithstanding any other provision of this Article VI, in connection with the
sale of the Collateral following an acceleration of the Obligations, the
Services Provider (or any of its Affiliates) shall have the right (which right,
for avoidance of doubt, shall be irrevocably forfeited if not exercised within
the specified timeframe) to bid to purchase all or any portion of the Collateral
Loans in the Collateral within five Business Days of its receipt of notice of
such acceleration.  If such bid is for an amount at least equal to all unpaid
Obligations (other than unasserted Contingent Obligations) the Administrative
Agent shall accept such bid.  The

 

105

--------------------------------------------------------------------------------



 

Administrative Agent may, at the direction of the Majority Lenders, accept a
lower bid.  If the Administrative Agent accepts such bid, the Services Provider
(or any of its Affiliates) shall have the right (which right, for the avoidance
of doubt, shall be irrevocably forfeited if not exercised within the specified
timeframe) to purchase all or any portion of the Collateral Loans in the
Collateral by paying to the Collateral Agent in immediately available funds an
amount equal to the agreed-upon bid price (which bid price shall not be less
than the outstanding Obligations and, without duplication, all unpaid
Administrative Expenses); provided that such purchase shall settle within
15 days of the date such notice of bid by Services Provider is received,
otherwise such purchase shall not be permitted.  Notwithstanding the foregoing
purchase rights, if the Collateral Agent or the Majority Lenders propose to sell
the Collateral or any part thereof in one or more parcels at a public or private
sale, the Services Provider (or any of its Affiliates) and the Lenders shall
have the right to offer bids to acquire all or any portion of the Collateral
sold at such sale.  To the extent the Administrative Agent (at the direction of
the Majority Lenders) elects to sell any or all Collateral Loans at such public
or private sale, such Collateral Loans or any parcel thereof shall be sold to
the party offering the highest bid in immediately available funds.

 

(c)                                  Remedies Cumulative.  Each right, power,
and remedy of the Agents and the other Secured Parties, or any of them, as
provided for in this Agreement or in the other Loan Documents or now or
hereafter existing at law or in equity or by statute or otherwise shall be
cumulative and concurrent and shall be in addition to every other right, power,
or remedy provided for in this Agreement or in the other Loan Documents or now
or hereafter existing at law or in equity or by statute or otherwise, and the
exercise or beginning of the exercise by the Agents or any other Secured Party
of any one or more of such rights, powers, or remedies shall not preclude the
simultaneous or later exercise by such Persons of any or all such other rights,
powers, or remedies.

 

(d)                                 Related Contracts.

 

(i)                                     The Borrower hereby agrees that, to the
extent not expressly prohibited by the terms of the Related Contracts, after the
occurrence and during the continuance of an Event of Default, it shall (x) upon
the written request of the Administrative Agent or the Collateral Agent,
promptly forward to such Agent all information and notices which it receives
under or in connection with the Related Contracts relating to the Collateral,
subject to applicable confidentiality requirements, and (y) upon the written
request of the Administrative Agent or the Collateral Agent, act and refrain
from acting in respect of any request, act, decision or vote under or in
connection with the Related Contracts relating to the Collateral only in
accordance with the direction of such Agent; provided that if the Borrower
receives conflicting requests pursuant to this subclause (y), it shall follow
whichever request is evidenced to be derived from the direction of the Majority
Lenders.

 

(ii)                                  The Borrower agrees that, to the extent
the same shall be in the Borrower’s possession, it will hold all Related
Contracts relating to the Collateral in trust for the Collateral Agent on behalf
of the Secured Parties, and upon request of either Agent following the
occurrence and during the continuance of an Event of Default or as otherwise
provided herein, promptly deliver the same to the Collateral Agent or its
designee.

 

106

--------------------------------------------------------------------------------



 

(e)                                  Borrower Remains Liable.

 

(i)                                     Notwithstanding anything herein to the
contrary, (x) the Borrower shall remain liable under the contracts and
agreements included in and relating to the Collateral (including the Related
Contracts) to the extent set forth therein, and shall perform all of its duties
and obligations under such contracts and agreements to the same extent as if
this Agreement had not been executed and (y) the exercise by any Secured Party
of any of its rights hereunder shall not release the Borrower from any of its
duties or obligations under any such contracts or agreements included in the
Collateral.

 

(ii)                                  No obligation or liability of the Borrower
is intended to be assumed by either Agent or any other Secured Party under or as
a result of this Agreement or the other Loan Documents, and the transactions
contemplated hereby and thereby, including under any Related Contract or any
other agreement or document that relates to Collateral and, to the maximum
extent permitted under provisions of law, the Agents and the other Secured
Parties expressly disclaim any such assumption.

 

(f)                                   Protection of Collateral.  The Borrower,
or the Services Provider on behalf of and at the expense of the Borrower, shall
from time to time execute and deliver all such supplements and amendments hereto
and file or authorize the filing of all such UCC-1 financing statements,
continuation statements, instruments of further assurance and other instruments,
and shall take such other action as may be necessary or advisable or desirable
to secure the rights and remedies of the Lenders hereunder and to:

 

(i)                                     grant security more effectively on all
or any portion of the Collateral;

 

(ii)                                  maintain, preserve and perfect any grant
of security made or to be made by this Agreement including, without limitation,
the first priority nature (subject to Permitted Liens) of the lien or carry out
more effectively the purposes hereof;

 

(iii)                               perfect, publish notice of or protect the
validity of any grant made or to be made by this Agreement (including, without
limitation, any and all actions necessary or desirable as a result of changes in
law or regulations);

 

(iv)                              enforce any of the Collateral or other
instruments or property included in the Collateral;

 

(v)                                 preserve and defend title to the Collateral
and the rights therein of the Collateral Agent and the Secured Parties in the
Collateral against the claims of all Persons and parties; and

 

(vi)                              pay or cause to be paid any and all material
Taxes levied or assessed upon all or any part of the Collateral, except to the
extent such Taxes are being contested in good faith by appropriate proceedings
promptly instituted and diligently concluded; provided that any reserve or other
appropriate provision as shall be required in conformity with GAAP shall have
been made therefor.

 

107

--------------------------------------------------------------------------------



 

The Borrower hereby authorizes the Collateral Agent as its agent and attorney in
fact to prepare and file any UCC-1 financing statement (which may describe the
collateral as “all assets”), continuation statement and all other instruments,
and take all other actions, required pursuant to this Section 6.3.  Such
authorization shall not impose upon the Collateral Agent, or release or
diminish, the Borrower’s obligations under this Section 6.3.  The Borrower
further authorizes the Administrative Agent’s United States counsel to file any
UCC-1 or UCC-3 financing statements that may be required by the Agents in
connection with this Agreement and the transactions contemplated hereby.

 

Section 6.4                                    Application of Proceeds.  Unless
and until the Majority Lenders have exercised their right to direct the
liquidation of the Collateral pursuant to this Article VI, all proceeds received
in respect of the Collateral will be applied in accordance with the Priority of
Payments specified in Section 9.1(a).  All proceeds received after the Majority
Lenders have exercised their right to direct the liquidation of the Collateral
will be applied to the Obligations in the following order of priority on each
date or dates fixed by the Collateral Agent (at the direction of the Majority
Lenders):

 

(a)                                 first, to the payment of taxes, registration
and filing fees then due and owing by the Borrower; second, to the payment to
the Collateral Agent for all due and unpaid Collateral Agent Fees, all other
Administrative Expenses owing to the Collateral Agent and all amounts owing and
payable hereunder, or under any other Loan Documents, to the Collateral
Administrator, the Custodian, the Securities Intermediary and the Document
Custodian (including, in each case, without limitation, indemnity payments); and
third, to the payment to the Administrative Agent for all due and unpaid
Administrative Agent Fees and all other Administrative Expenses owing to the
Administrative Agent (including, without limitation, indemnity payments);

 

(b)                                 to the payment of Administrative Expenses
(other than those paid under clause (a) above), in the order of priority set
forth in the definition of “Administrative Expenses”; provided that the
aggregate amount of payments under this clause (b) shall not exceed the
Quarterly Cap;

 

(c)                                  to the payment of all other amounts due to
the Agents hereunder;

 

(d)                                 to the payment of all amounts due to the
Interest Hedge Counterparties under all Interest Hedge Agreements (exclusive of
any early termination or liquidation payment owing by the Borrower by reason of
the occurrence of an event of default or termination event thereunder with
respect to such Interest Hedge Counterparty where such Interest Hedge
Counterparty is the sole affected party or the defaulting party);

 

(e)                                  to the payment to the Services Provider of
all due and unpaid Senior Services Fees in an amount not to exceed the accrued
Senior Services Fees for one Due Period;

 

(f)                                   first, to the payment to the Lenders
hereunder on a pro rata basis of all amounts due which constitute principal and
interest (excluding the additional two percent of interest payable at the
Post-Default Rate); and second, to the payment to the Lenders hereunder on a pro
rata basis of all interest payable at the Post-Default Rate (to the extent not
paid in

 

108

--------------------------------------------------------------------------------



 

clause “first” above) and all amounts due which constitute Increased Costs and
all other amounts on and in respect of all Loans;

 

(g)                                  to the payment of amounts described in
clause (b) above to the extent not paid thereunder (without regard to the
Quarterly Cap);

 

(h)                                 to the payment of all amounts due to any
Interest Hedge Counterparty under all Interest Hedge Agreements to the extent
not paid under clause (d) above;

 

(i)                                     to the payment of all amounts due to the
Services Provider for any due and unpaid Subordinated Services Fees; and

 

(j)                                    to the Borrower or for payment as
directed by the Borrower, including to make a distribution to the Parent under
the Equity Interest held by the Parent in the Borrower.

 

If on any date that payments are made pursuant to this Section 6.4 the amount
available to be paid pursuant to any of the foregoing clauses (a) through (h) is
insufficient to make the full amount of the disbursements required pursuant to
any such clause, such payments will be applied in the order and according to the
priority set forth in clauses (a) through (h) above and (except as provided in
subclauses “first”, “second” and “third” of clause (a) above and subclauses
“first” and “second” of clause (f) above) ratably in accordance with the
respective amounts owing under any such clause to the extent funds are available
therefor.

 

Section 6.5                                    Capital Contributions.  Upon
prior written notice to the Borrower, the Administrative Agent, the Services
Provider and the Collateral Agent, any equityholders of the Borrower may, but
shall have no obligation to, at any time or from time to time make a capital
contribution in Cash or Eligible Investments or an assignment and contribution
of a Collateral Loan (valued at such Collateral Loan’s Principal
Collateralization Amount) to the Borrower for the purpose of (a) curing any
Event of Default (but no such contribution shall cure any Event of Default
without the consent of the Majority Lenders), (b) enabling the acquisition or
sale of any Collateral Loan, (c) satisfying any Eligibility Criteria, Coverage
Test, Senior Advance Rate Test or Collateral Quality Test, (d) paying fees and
expenses incurred in connection with the structuring, consummation and closing
of the transaction contemplated by this Agreement, and (e) prepaying the
Revolving Loans and/or Term Loans.  All Cash contributed to the Borrower shall
be treated as Principal Proceeds or Interest Proceeds, as specified by the
Borrower.

 

ARTICLE VII

 

THE AGENTS

 

Section 7.1                                    Appointment and Authorization. 
Each Lender irrevocably appoints and authorizes the Agents to take such action
as agent on its behalf and to exercise such powers under this Agreement and the
other Loan Documents as are delegated to such Agent by the terms hereof or
thereof, together with all such powers as are reasonably incidental thereto. 
Only the Agents (and not one or more of the Lenders) shall have the authority to
deal directly with the Borrower under this Agreement and each Lender
acknowledges that all notices, demands or requests from such Lender to the
Borrower must be forwarded to the applicable Agent for delivery

 

109

--------------------------------------------------------------------------------



 

to the Borrower.  Each Lender acknowledges that the Borrower has no obligation
to act or refrain from acting on instructions or demands of one or more Lenders
absent written instructions from an Agent in accordance with its rights and
authority hereunder.

 

Section 7.2                                    Agents and Affiliates.  The
Agents shall each have the same rights and powers under this Agreement as the
Lenders and may each exercise or refrain from exercising the same as though it
were not an Agent, and such Agents and their respective affiliates may accept
deposits from, lend money to, and generally engage in any kind of business with
the Borrower or any Affiliate of the Borrower as if it were not an Agent
hereunder, and the term “Lender” and “Lenders” may include Société Générale,
State Street Bank and Trust Company and/or any Affiliate of Société Générale or
State Street Bank and Trust Company in its individual capacity.  The provisions
in this Article VII with respect to the Agents shall apply only to the Agents
acting in their capacities as such hereunder and not as Lenders.

 

Section 7.3                                    Actions by Agent.  The
obligations of the Agents hereunder are only those expressly set forth herein. 
No Agent shall have any duties or responsibilities, except those expressly set
forth herein, or any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities on
the part of any Agent shall be read into this Agreement or any other Loan
Document or shall otherwise exist against any Agent.  The provisions of this
Article VII are solely for the benefit of the Agents and the Lenders (other than
Sections 7.1 and 7.8, which are also for the benefit of the Borrower).  In
performing its functions and duties solely under this Agreement, each Agent
shall act solely as the agent of the Lenders (except pursuant to
Section 12.6(f)) and does not assume, nor shall be deemed to have assumed, any
obligation or relationship of trust with or for the Lenders.  Without limiting
the generality of the foregoing, no Agent shall be required to take any action
with respect to any Default, except as expressly provided in Article VI.

 

Section 7.4                                    Delegation of Duties;
Consultation with Experts.  Each Agent may execute any of its duties under this
Agreement by or through its subsidiaries, affiliates, agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties.  No Agent shall be responsible for the
negligence or misconduct of any agents or attorneys-in-fact selected by it with
reasonable care.  Each Agent may consult with legal counsel, independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken by it in good faith in accordance with the
advice of such counsel, accountants or experts.

 

Section 7.5                                    Limitation of Liability of
Agents.

 

(a)                                 No Agent nor any of its respective
affiliates, directors, officers, agents or employees shall be liable for any
action taken or not taken by it in connection herewith (x) with the consent or
at the request of the Majority Lenders, or (y) in the absence of its own gross
negligence or willful misconduct.  No Agent nor any of their respective
affiliates, directors, officers, agents or employees shall be responsible for or
have any duty to ascertain, inquire into or verify (i) any statement, warranty
or representation made in connection with this Agreement or any Borrowing
hereunder; (ii) the performance or observance of any of the covenants or
agreements of the Borrower; (iii) the satisfaction of any condition specified in
Article III; or (iv) the validity, effectiveness or genuineness of this
Agreement, the other Loan Documents or any

 

110

--------------------------------------------------------------------------------



 

other instrument or writing furnished in connection herewith.  No Agent shall
incur any liability by acting in reliance upon any notice, consent, certificate,
statement, or other writing (which may be a bank wire, telex or similar writing)
believed by it to be genuine or to be signed by the proper party or parties. 
Each Agent shall in all cases be fully protected in acting, or in refraining
from acting, under this Agreement or any other Loan Document or any other
document furnished in connection herewith or therewith in accordance with a
request of the Majority Lenders (or the Administrative Agent) and such request
and any action taken or failure to act pursuant thereto shall be binding upon
all the Lenders.  Under no circumstances shall the Agents be deemed liable for
any special, indirect, punitive or consequential damages (including lost
profits) even if such Agent has been advised of the likelihood of such damages
and regardless of the form of action.

 

(b)                                 The following additional provisions apply
with respect to the Collateral Agent:

 

(i)                                     the Collateral Agent shall not be deemed
to have notice or knowledge of the occurrence and continuance of an Event of
Default until an Administrative Officer of the Collateral Agent shall have
received written notice (which notice shall refer to this Agreement and state
that such notice is a notice of Default or Event of Default) thereof from the
Borrower, the Services Provider, the Administrative Agent, a Lender or any other
Person;

 

(ii)                                  no provision of this Agreement or the
other Loan Documents shall require the Collateral Agent to expend or risk its
own funds or otherwise incur any financial liability in the performance of any
of its duties hereunder or in the exercise of any of its rights or powers
contemplated hereunder, if it shall have reasonable grounds for believing that
repayment of such funds or adequate indemnity against such risk or liability is
not reasonably assured to it; provided, however, that the reasonable and
documented costs of performing its ordinary services under this Agreement shall
not be deemed a “financial liability” for purposes hereof;

 

(iii)                               if, in performing its duties under this
Agreement, the Collateral Agent is required to decide between alternative
courses of action, the Collateral Agent may request written instructions from
the Administrative Agent (and the Administrative Agent shall request written
instructions from the Majority Lenders) as to the course of action desired.  If
the Collateral Agent does not receive such instructions within five Business
Days after its request therefor, the Collateral Agent may, but shall be under no
duty to, take or refrain from taking any such courses of action.  The Collateral
Agent shall act in accordance with instructions received after such five
Business Day period except to the extent it has already taken, or committed
itself to take, action inconsistent with such instructions;

 

(iv)                              the Collateral Agent shall be under no
liability for interest on any funds received by it hereunder except to the
extent of income or other gain on Eligible Investments which are deposits in or
certificates of deposit of State Street Bank and Trust Company or any Affiliate
in its commercial capacity and income or other gain actually received (and not
subsequently reinvested, withdrawn or distributed) by the Collateral Agent in
Eligible Investments;

 

111

--------------------------------------------------------------------------------



 

(v)                                 the Collateral Agent shall not be liable or
responsible for delays or failures in the performance of its obligations
hereunder arising out of or caused, directly or indirectly, by circumstances
beyond its control (such acts include but are not limited to acts of God,
strikes, lockouts, riots, acts of war and interruptions, losses or malfunctions
of utilities, computer (hardware or software) or communications services); it
being understood that the Collateral Agent shall use commercially reasonable
efforts which are consistent with accepted practices in the banking industry to
resume performance as soon as reasonably practicable under the circumstances;
and

 

(c)                                  without prejudice to the Collateral Agent’s
duties under Article VI or any other provision of any Loan Document, the
Collateral Agent shall be under no obligation to take any action to collect from
any Obligor any amount payable by such Obligor on the Collateral Loans or any
other Collateral under any circumstances, including if payment is refused after
due demand.

 

(d)                                 No Agent shall have any duties or
responsibilities except such duties and responsibilities as are specifically set
forth in this Agreement, and no covenants or obligations shall be implied in
this Agreement or the other Loan Documents against any such Person.  No Agent
shall be responsible for delays or failures in performance resulting from acts
beyond its control.  Such acts shall include but shall not be limited to acts of
god, strikes, lockouts, riots, acts of war, epidemics, governmental regulations
superimposed after the fact, fire, communication line failures, power failures,
earthquakes or other disasters.

 

(e)                                  In no event shall the Collateral Agent be
liable for the selection of any investments or any losses in connection
therewith, or for any failure of the Borrower to timely provide investment
instruction to the Collateral Agent in connection with the investment of funds
in or from any account set forth herein.  Except as otherwise provided in
Section 8.2(c) or Section 8.3, in the absence of a Borrower Order or, after an
Event of Default, a direction from the Administrative Agent, all funds in any
account held under this Agreement shall be held uninvested.  Nothing in this
Agreement shall be deemed to release the Collateral Agent in its individual
capacity from any liability it may have as an obligor under any Eligible
Investment.

 

(f)                                   The Collateral Agent, and in the event
that the Collateral Agent is also acting in the capacity of Custodian,
Collateral Administrator, paying agent or securities intermediary hereunder or
under the other Loan Documents, then in such other capacities, as well, shall be
entitled to compensation from the Borrower in an amount separately agreed upon
by the Borrower (or the Services Provider on its behalf) and the Collateral
Agent.  The Collateral Agent and its Affiliates also shall be permitted to
receive additional compensation that could be deemed to be in the Collateral
Agent’s economic self-interest for (i) serving as investment adviser,
administrator, shareholder, servicing agent, custodian or sub-custodian with
respect to certain of the Eligible Investments, (ii) using Affiliates to effect
transactions in certain Eligible Investments and (iii) effecting transactions in
certain investments.  Such compensation shall not be considered an amount that
is reimbursable or payable pursuant to this Agreement.

 

(g)                                  Without limiting the generality of any
terms of this Section 7.5, the Collateral Agent shall have no liability for any
failure, inability or unwillingness on the part of the Lenders, the
Administrative Agent, the Services Provider or the Borrower to provide accurate
and complete information on a timely basis to the Collateral Agent, or otherwise
on the part of any

 

112

--------------------------------------------------------------------------------



 

such party to comply with the terms of this Agreement or the other Loan
Documents, and shall have no liability for any inaccuracy or error in the
performance or observance on the Collateral Agent’s part of any of its duties
hereunder that is caused by or results from any such inaccurate, incomplete or
untimely information received by it, or other failure on the part of any such
other party to comply with the terms hereof.

 

(h)                                 The Collateral Agent shall not be under any
obligation to (i) confirm or verify whether the conditions to the delivery of
Collateral have been satisfied or to determine whether (A) a loan is a
Collateral Loan or meets the criteria in the definition thereof or is otherwise
eligible for purchase hereunder, (B) an investment is an Eligible Investment or
meets the criteria in the definition thereof or is otherwise eligible for
purchase hereunder or (ii) evaluate the sufficiency of the documents or
instruments delivered to it by or on behalf of the Borrower in connection with
the grant by the Borrower to the Collateral Agent of any item constituting the
Collateral or otherwise, or in that regard to examine any underlying documents,
in order to determine compliance with the applicable requirements of and
restrictions on transfer of a Collateral Loan or Eligible Investment.

 

(i)                                     In order to comply with Applicable Law,
including the laws, rules, regulations and executive orders in effect from time
to time applicable to banking institutions, including those relating to the
funding of terrorist activities and money laundering, the Collateral Agent is
required to obtain, verify and record certain information relating to
individuals and entities which maintain a business relationship with the
Collateral Agent.  Accordingly, each of the parties agrees to provide to the
Collateral Agent upon its request from time to time such identifying information
and documentation as may be available for such party in order to enable the
Collateral Agent to comply with Applicable Law.  The Collateral Agent may from
time to time establish any additional accounts deemed necessary or desirable for
convenience in administering the Collateral so long as each such account is at
all times subject to a valid and perfected first priority lien in favor of the
Collateral Agent, for the benefit of the Secured Parties.

 

(j)                                    The Collateral Agent shall not be under
any obligation to exercise any of the rights or powers vested in it by this
Agreement or any other Loan Document at the request or direction of the Majority
Lenders or the Administrative Agent unless it shall have been provided indemnity
reasonably satisfactory to it against the costs, expenses (including the
reasonable fees and expenses of its attorneys and counsel), and liabilities
which may be incurred by it in compliance with or in performing such request or
direction.  No provision of this Agreement or any Loan Document shall otherwise
be construed to require the Collateral Agent to expend or risk its own funds or
to take any action that could in its judgment cause it to incur any cost,
expenses or liability unless it is provided an indemnity reasonably acceptable
to it against any such expenditure, risk, costs, expense or liability.  For the
avoidance of doubt, the Collateral Agent shall not have any duty or obligation
to take any affirmative action to exercise or enforce any power, right or remedy
available to it under this Agreement or any other Loan Document unless and until
directed by the Majority Lenders (or the Administrative Agent on their behalf).

 

(k)                                 The Collateral Agent shall not be bound to
make any investigation into the facts or matters stated in any resolution,
certificate, statement, instrument, opinion, report, notice, request, consent,
entitlement order, approval or other paper or document.  The Collateral Agent
shall not be liable for any error of judgment, or for any act done or step taken
or omitted by it, in

 

113

--------------------------------------------------------------------------------



 

good faith, or for any mistakes of fact or law, or for anything that it may do
or refrain from doing in connection herewith except in the case of its willful
misconduct, bad faith, reckless disregard or grossly negligent performance or
omission of its duties.  The Collateral Agent may consult with legal counsel
(including, without limitation, counsel for the Borrower or the Administrative
Agent or any of their Affiliates) and independent public accountants and other
experts selected by it and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts.  The Collateral Agent shall not be liable for the
actions of omissions of the Administrative Agent (including without limitation
concerning the application of funds), or under any duty to monitor or
investigate compliance on the part of the Administrative agent with the terms or
requirements of this Agreement, any Loan Document or any related document, or
their duties thereunder.  The Collateral Agent shall be entitled to assume the
due authority of any signatory and genuineness of any signature appearing on any
instrument or document it may receive hereunder.

 

(l)                                     The delivery of reports, and other
documents and information to the Collateral Agent hereunder or under any other
Loan Document is for informational purposes only and the Collateral Agent’s
receipt of such documents and information shall not constitute constructive
notice of any information contained therein or determinable from information
contained therein.  The Collateral Agent is hereby authorized and directed to
execute and deliver the other Loan Documents to which it is a party.  Whether or
not expressly stated in such Loan Documents, in performing (or refraining from
acting) thereunder, the Collateral Agent shall have all of the rights, benefits,
protections and indemnities which are afforded to it in this Agreement.

 

(m)                             Except as expressly provided herein or in any
other Loan Document, nothing herein shall be construed to impose an obligation
on the part of the Collateral Agent to recalculate, evaluate or verify any
report, certificate or information received by it from the Borrower, Services
Provider, Lender or Administrative Agent or to otherwise monitor the activities
of the Borrower or Services Provider.

 

(n)                                 In the event that the Collateral Agent is
also acting in the capacity of Custodian, Collateral Agent, paying agent or
securities intermediary hereunder or under the other Loan Documents, the rights,
protections, immunities and indemnities afforded the Collateral Agent pursuant
to this Article VII shall also be afforded to the Collateral Agent, individually
acting in such other capacities.

 

(o)                                 The Collateral Agent shall not be charged
with knowledge or notice of any matter unless actually known to an
Administrative Officer of the Collateral Agent responsible for the
administration of this Agreement, or unless and to the extent written notice of
such matter is received by the Collateral Agent at its address in accordance
with Section 12.1.

 

Section 7.6                                    Indemnification.  Each Lender,
ratably in accordance with its Percentage Share, shall indemnify each of the
Agents, their respective affiliates, directors, officers, agents and employees
(to the extent not reimbursed by the Borrower as may be required under this
Agreement) against any cost, expense (including fees of counsel and
disbursements), claim, demand, action, loss or liability (except such as result
from such indemnitees’ own gross negligence, fraud, reckless disregard, bad
faith, criminal conduct or willful misconduct) that such indemnitee may suffer
or incur in connection with this Agreement, the other Loan Documents or

 

114

--------------------------------------------------------------------------------



 

any action taken or omitted by such indemnitee hereunder or thereunder.  The
provisions of this Section 7.6 shall survive the resignation or replacement of
the Agents.

 

Section 7.7                                    Credit Decision.  Each Lender
acknowledges that it has, independently and without reliance upon any Agent or
any other Lender or any of their respective affiliates, and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon any Agent,
any other Lender or their respective affiliates, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking any action under this Agreement or in
connection therewith.  The Agents shall not have any duty or responsibility to
provide any Lender with any credit or other information concerning the business,
operations, property, prospects, financial and other condition or
creditworthiness of the Borrower which may come into the possession of the
Agents or any of their respective officers, directors, employees, agents,
attorneys-in-fact or affiliates other than in connection with their acting as
Agents under this Agreement and the other Loan Documents.

 

Section 7.8                                    Successor Agent.  Any Agent may
resign at any time by giving at least 30 days’ prior written notice thereof to
the Lenders, the Borrower, the Services Provider and S&P; provided that any such
resignation by any Agent shall not be effective until a successor Agent shall
have been appointed and approved in accordance with this Section 7.8.  Upon
receipt of any such notice, the Majority Lenders shall have the right to appoint
a successor Agent with the consent of the Borrower (which consent shall not be
unreasonably withheld or delayed).  If no successor Agent shall have been so
appointed by the Majority Lenders, shall have been approved by the Borrower, and
shall have accepted such appointment, within 30 days after the retiring Agent
gives notice of its resignation (or such earlier day as shall be agreed by the
Majority Lenders) (the “Resignation Effective Date”), then the retiring Agent
may (but shall not be obligated to), on behalf of the Lenders, designate a
successor Agent, which such successor Agent shall be a commercial bank or a
trust company organized or licensed under the laws of the United States of
America or of any State thereof and having a combined capital and surplus of at
least $50,000,000.  With effect from the Resignation Effective Date (i) the
retiring Agent shall be discharged from its duties and obligations hereunder and
under the other Loan Documents and (ii) except for any indemnity payments owed
to the retiring Agent, all payments, communications and determinations provided
to be made by, to or through the Agent shall instead be made by or to each
Lender directly, until such time, if any, as the Majority Lenders appoint a
successor Agent as provided for above.  Upon the acceptance of its appointment
as such Agent hereunder by a successor Agent, such successor Agent shall
thereupon succeed to and become vested with all the rights and duties of the
retiring Agent and the retiring Agent shall be discharged from its duties and
obligations hereunder, and the successor Agent shall provide written notice of
such appointment to the Lenders, the Services Provider and S&P.  After any
retiring Agent’s resignation hereunder as Agent, the provisions of this
Article VII shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was an Agent.  With respect to any Person (i) into which an
Agent or may be merged or consolidated, (ii) that may result from any merger or
consolidation to which an Agent shall be a party or (iii) with respect to the
Agents (other than the Administrative Agent) that may succeed to the corporate
trust business and assets of any of such Agents substantially as a whole, shall
be the successor to such Agent under this Agreement without further act of any
of the parties to this Agreement.  Notwithstanding anything in this Section 7.8
to the contrary, this Section 7.8 shall not

 

115

--------------------------------------------------------------------------------



 

apply to the resignation or removal of the Document Custodian, which shall be
governed by the terms of Section 14.9 of this Agreement.

 

ARTICLE VIII

 

ACCOUNTS AND COLLATERAL

 

Section 8.1                                    Collection of Money.

 

(a)                                 Except as otherwise expressly provided
herein, the Collateral Agent may demand payment or delivery of, and shall
receive and collect, directly and without intervention or assistance of any
fiscal agent or other intermediary, all Money and other property payable to or
receivable by the Collateral Agent pursuant to this Agreement (other than
amounts specifically required herein to be paid to the Administrative Agent),
including, but not limited to, all payments or any other amounts due on the
Collateral Loans and Eligible Investments, in accordance with the terms and
conditions of such Collateral Loans and Eligible Investments.  The Collateral
Agent shall segregate and hold all such Money and property received by it in
trust for the Lenders and shall apply it as provided in this Agreement.

 

(b)                                 All payments on the Collateral Loans and
other Collateral shall be made directly to the Collateral Agent (at a bank in
the United States), will be held in the Collection Account, and will be divided
into Interest Proceeds (including Fee Proceeds) and Principal Proceeds.  Such
amounts shall be applied in accordance with the Priority of Payments and the
terms of this Agreement.

 

(c)                                  The Borrower (or the Services Provider on
behalf of the Borrower) will provide the Collateral Agent with a copy of each
agreement under which the Borrower sells any interest in a Collateral Loan
pursuant to Section 10.1.  Upon receipt of written certification by the Borrower
or the Services Provider (which may take the form of standing instructions with
respect to a specified portion of all payments received on designated Collateral
Loans) to the effect that specified amounts received by the Collateral Agent
from an Obligor do not constitute Collections subject to this Agreement but are
required by the terms of such a participation or assignment agreement to be paid
by the Borrower to the purchaser of a participation interest sold by the
Borrower or assignee of the Borrower, as the case may be, the Collateral Agent
will disburse such amounts, as directed in such certificate.  The Collateral
Agent shall make such disbursements in accordance with such directions and shall
have no obligation to monitor or verify the terms of any such arrangement.

 

(d)                                 The Custodian hereby agrees, with the
Collateral Agent that (i) each of the Covered Accounts shall be a securities
account or deposit account of the Borrower subject to the Lien of the Collateral
Agent, (ii) all property (other than cash or general intangibles) credited to
the Covered Accounts shall be treated as a “financial asset” for purposes of the
UCC and all cash that is credited to Covered Accounts shall be credited to
accounts that are deposit accounts, (iii) the Custodian shall treat the
Collateral Agent as entitled to exercise the rights that comprise each financial
asset credited to the Covered Accounts subject to the rights of the Borrower
specified herein, (iv) the Custodian shall not agree with any person or entity
other than the Collateral Agent to comply with entitlement orders originated by
any person or entity other than the Collateral

 

116

--------------------------------------------------------------------------------



 

Agent or the Borrower (or the Services Provider on behalf of the Borrower) as
provided herein, (v) the Covered Accounts and all property credited to the
Covered Accounts shall not be subject to any lien, security interest, right of
set-off, or encumbrance in favor of the Custodian or any person or entity
claiming through the Custodian (other than the Collateral Agent) except for the
right to debit for any item returned by reason of non-sufficient funds and other
Permitted Liens, (vi) regardless of any provision in any other agreement, for
purposes of the UCC and for purposes of the Convention on the Law Applicable to
Certain Rights in Respect of Securities Held with an Intermediary (the “Hague
Convention”), with respect to each Covered Account, New York shall be deemed to
be the Custodian’s jurisdiction (within the meaning of Section 9-304 of the UCC)
and the securities intermediary’s jurisdiction (within the meaning of
Section 8-110 of the UCC) and New York shall govern the issues specified in
Article 2(1) of the Hague Convention and (vii) any agreement between the
Custodian and the Collateral Agent with respect to the Covered Accounts shall be
governed by the laws of the State of New York.  Notwithstanding any term hereof
or elsewhere to the contrary, it is hereby expressly acknowledged that
(a) interests in bank loans or participations (collectively, “Loan Assets”) may
be acquired and delivered by the Borrower to the Securities Intermediary from
time to time which are not evidenced by, or accompanied by delivery of, a
security (as that term is defined in UCC Section 8-102) or an instrument (as
that term is defined in Section 9-102(a)(47) of the UCC), and may be evidenced
solely by delivery to the Document Custodian (with a copy to the Securities
Intermediary) of a facsimile copy of an assignment agreement (“Loan Assignment
Agreement”) in favor of the Borrower as assignee, (b) any such Loan Assignment
Agreement (and the registration of the related Loan Assets on the books and
records of the applicable obligor or bank agent) shall be registered in the name
of the Borrower and (c) any duty on the part of the Document Custodian with
respect to such Loan Asset (including in respect of any duty it might otherwise
have to maintain a sufficient quantity of such Loan Asset for purposes of UCC
Section 8-504) shall be limited to the exercise of reasonable care by the
Document Custodian in the physical custody of any such Loan Assignment Agreement
that may be delivered to it; provided that the Document Custodian shall maintain
such Loan Assignment Agreements as required by this Agreement.  It is
acknowledged and agreed that neither the Document Custodian nor the Securities
Intermediary is under a duty to examine underlying credit agreements or loan
documents to determine the validity or sufficiency of any Loan Assignment
Agreement (and shall have no responsibility for the genuineness or completeness
thereof), or for the Borrower’s title to any related Loan Asset.

 

(e)                                  Each Covered Account shall remain at all
times with an Eligible Account Bank and, if the institution at which any such
Covered Account is no longer an Eligible Account Bank, the assets held in such
Covered Account shall be moved within 30 calendar days to another financial
institution constituting an “Eligible Account Bank” hereunder.

 

Section 8.2                                    Collection Account.

 

(a)                                 The Collateral Agent shall, on or prior to
the Closing Date, establish a single, segregated non-interest bearing trust
account in the name “ORCC Financing IV LLC Collection Account, subject to the
lien of State Street Bank and Trust Company, as Collateral Agent for the benefit
of the Secured Parties”, which shall be designated as the “Collection Account”
and which shall be governed solely by the terms of this Agreement and the
Account Control Agreement.  Such account shall be held in trust for the benefit
of the Secured Parties and the Collateral Agent shall have exclusive control
over such account, subject to the Borrower’s right

 

117

--------------------------------------------------------------------------------



 

to give instructions specified herein, and the sole right of withdrawal, into
which the Collateral Agent shall from time to time deposit (i) any amount
received under any Interest Hedge Agreement, (ii) all proceeds received from the
disposition of any Collateral (unless, during the Reinvestment Period,
simultaneously reinvested in Collateral Loans, subject to Article X, or in
Eligible Investments or to prepay the Loans in accordance with Section 2.7) and
(iii) all Interest Proceeds (including all Fee Proceeds) and all Principal
Proceeds.  All Monies deposited from time to time in the Collection Account
pursuant to this Agreement shall be held by the Collateral Agent as part of the
Collateral and shall be applied for the purposes herein provided.  The only
permitted withdrawal from or application of funds on deposit in, or otherwise to
the credit of, the Collection Account shall be in accordance with the provisions
of Sections 6.4, 8.2 and 9.1.  Notwithstanding the foregoing, the Collateral
Agent is hereby authorized to establish one or more subaccounts of the
Collection Account, one of which shall be designated the “Interest Collection
Account” and the other the “Principal Collection Account” and which together
will comprise the “Collection Account” for all purposes of this Agreement and
the Account Control Agreement.

 

(b)                                 All Distributions and any net proceeds from
the sale or disposition of Pledged Collateral or any Interest Hedge Agreement or
other collateral received by the Collateral Agent shall, subject to the
parenthetical in Section 8.2(a)(ii), be immediately deposited into the
Collection Account.  Subject to Sections 8.2(d) and 8.2(e), all such property,
together with any investments in which funds included in such property are or
will be invested or reinvested during the term of this Agreement, and any income
or other gain realized from such investments, shall be held by the Collateral
Agent in the Collection Account as part of the Collateral subject to
disbursement and withdrawal as provided in this Section 8.2.  (i) So long as no
Event of Default has occurred and is continuing, by Borrower Order (which may be
in the form of standing instructions), the Borrower (or the Services Provider on
behalf of the Borrower) shall and (ii) after the occurrence and during the
continuation of an Event of Default, the Administrative Agent (at the direction
of the Majority Lenders) shall direct the Collateral Agent to, and, upon receipt
of such Borrower Order or direction, as applicable, the Collateral Agent shall,
invest all funds received into the Collection Account during a Due Period, and
amounts received in prior Due Periods and retained in the Collection Account, as
so directed in Eligible Investments having stated maturities no later than the
second Business Day immediately preceding the next Quarterly Payment Date.  The
Borrower, the Services Provider on behalf of the Borrower and the Administrative
Agent each agrees that it shall not give any instruction to invest such funds
other than in accordance with, or subject to an exemption from, the EU Retention
Requirements.  So long as no Event of Default has occurred and is continuing,
the Collateral Agent, within one Business Day after receipt of any Distribution
or other proceeds which are not Cash, shall so notify the Borrower and the
Borrower shall, within six months of receipt of such notice from the Collateral
Agent, sell such Distribution or other proceeds for Cash (at a price equal to
fair market value as reasonably determined by the Borrower, or the Services
Provider in accordance with the Servicing Standard) to any Person (including an
Affiliate of the Borrower) and deposit the proceeds thereof in the Collection
Account for investment pursuant to this Section 8.2; provided that the Borrower
need not sell such Distributions or other proceeds if it delivers a certificate
of an Authorized Officer to the Administrative Agent certifying that such
Distributions or other proceeds constitute Collateral Loans or Eligible
Investments or securities subject to transfer restrictions that do not permit
such sale.

 

118

--------------------------------------------------------------------------------



 

(c)                                  So long as no Event of Default has occurred
and is continuing, if the Borrower shall not have given any investment
directions pursuant to Section 8.2(b), the Collateral Agent shall seek
instructions from the Borrower within one Business Day after transfer of such
funds to the Collection Account.  If the Collateral Agent does not thereupon
receive written instructions from the Borrower within five Business Days after
transfer of such funds to the Collection Account, the Collateral Agent shall
again seek instructions from the Borrower.  If the Collateral Agent does not
receive written instructions from the Borrower within five Business Days after
such second request, it shall invest and reinvest the funds held in the
Collection Account, as fully practicable, in Eligible Investments.  The Borrower
agrees that it shall not give any instruction to invest such funds other than in
accordance with, or subject to an exemption from, the EU Retention
Requirements.  After the occurrence and during the continuation of an Event of
Default, if the Administrative Agent (at the direction of the Majority Lenders)
shall not have given investment directions to the Collateral Agent pursuant to
Section 8.2(b) for three consecutive days, the Collateral Agent shall seek
instructions from the Administrative Agent.  The Administrative Agent agrees
that it shall not give any instruction to invest such funds other than in
accordance with, or subject to an exemption from, the EU Retention
Requirements.  All interest and other income from such investments shall be
deposited in the Collection Account, any gain realized from such investments
shall be credited to the Collection Account, and any loss resulting from such
investments shall be charged to the Collection Account.

 

(d)                                 The Borrower (or the Services Provider on
behalf of the Borrower) shall by Borrower Order direct the Collateral Agent to,
and upon receipt of such Borrower Order the Collateral Agent shall, transfer
Principal Proceeds to the Future Funding Reserve Account on any Business Day on
which amounts standing to the credit of the Future Funding Reserve Account do
not equal or exceed the aggregate Unfunded Amount.

 

During the Reinvestment Period, the Borrower (or the Services Provider on behalf
of the Borrower) may by Borrower Order direct the Collateral Agent to, and upon
receipt of such Borrower Order the Collateral Agent shall, (i) withdraw funds on
deposit in the Collection Account representing Principal Proceeds and reinvest
such funds in Collateral Loans as permitted under and in accordance with the
requirements of Article X and such Borrower Order and (ii) apply Principal
Proceeds to make a prepayment of the Loans in accordance with Section 2.7.

 

After the Reinvestment Period, the Borrower (or the Services Provider on behalf
of the Borrower) may by Borrower Order direct the Collateral Agent to, and upon
receipt of such Borrower Order the Collateral Agent shall apply Principal
Proceeds received by the Borrower (before or after the end of the Reinvestment
Period) towards (A) the purchase of Collateral Loans or (B) the payment or
funding of Unfunded Amounts, in each case pursuant to commitments entered into
by the Borrower prior to the end of the Reinvestment Period.

 

By Borrower Order, the Borrower (or the Services Provider on behalf of the
Borrower) may at any time direct the Collateral Agent to, and, upon receipt of
such Borrower Order, the Collateral Agent shall, pay from time to time on dates
other than Quarterly Payment Dates from Interest Proceeds on deposit in the
Collection Account, Administrative Expenses (which shall be payable in the order
specified in the definition thereof); provided that the aggregate amount of
Administrative Expenses paid in any Due Period (excluding Administrative
Expenses paid on Quarterly Payment Dates pursuant to the Priority of Payments)
shall not exceed the

 

119

--------------------------------------------------------------------------------



 

Retained Expense Amount determined on the immediately prior Quarterly Payment
Date plus, without duplication, the Quarterly Cap applicable on the next
Quarterly Payment Date.

 

(e)                                  The Collateral Agent shall transfer to the
Payment Account for application pursuant to Section 9.1(a), on or about the
Business Day (but in no event more than two Business Days) prior to each
Quarterly Payment Date, any amounts then held in the Collection Account other
than proceeds received after the end of the Due Period with respect to such
Quarterly Payment Date.

 

(f)                                   The Collateral Agent may from time to time
establish any additional accounts and/or subaccounts, which in each case shall
be subject to the lien of the Collateral Agent for the benefit of the Secured
Parties, deemed necessary by the Collateral Agent for convenience in
administering the Collateral.

 

(g)                                  The Collateral Agent agrees to give the
Borrower, the Services Provider, the Lenders prompt notice if an Administrative
Officer of the Collateral Agent obtains actual knowledge of or receives written
notice that the Collection Account or any funds on deposit therein, or otherwise
to the credit of the Collection Account, shall become subject to any writ,
order, judgment, warrant of attachment, execution or similar process.

 

(h)                                 At any time and from time to time the
Borrower, or the Services Provider on the Borrower’s behalf, may deposit into
the Collection Account funds not previously subject to the Lien of the
Collateral Agent (for the benefit of the Secured Parties) granted under this
Agreement; provided that (i) the requirements of Section 6.5 are complied with,
if applicable, and (ii) upon such deposit into the Collection Account, such
funds shall automatically be subject to the Lien of the Collateral Agent (for
the benefit of the Secured Parties) granted under this Agreement.  Any such
deposit shall be irrevocable.  The Borrower shall notify the Agents in writing
of any such deposit prior to or contemporaneously therewith.

 

Section 8.3                                    Payment Account; Future Funding
Reserve Account; Interest Reserve Account; Lender Collateral Account; Closing
Expense Account.

 

(a)                                 Payment Account.  The Collateral Agent
shall, on or prior to the Closing Date, establish a single, segregated
non-interest bearing trust account in the name “ORCC Financing IV LLC Payment
Account, subject to the lien of State Street Bank and Trust Company, as
Collateral Agent for the benefit of the Secured Parties”, which shall be
designated as the “Payment Account” and which shall be governed solely by the
terms of this Agreement and the Account Control Agreement.  Such account shall
be held in trust for the benefit of the Secured Parties and the Collateral Agent
shall have exclusive control over such account, subject to the Borrower’s right
to give instructions specified herein, and the sole right of withdrawal.  Any
and all funds at any time on deposit in, or otherwise to the credit of, the
Payment Account shall be held in trust by the Collateral Agent for the benefit
of the Secured Parties.  Except as provided in Sections 6.4 and 9.1, the only
permitted withdrawal from or application of funds on deposit in, or otherwise to
the credit of, the Payment Account shall be to pay the interest on and the
principal of the Loans in accordance with their terms and the provisions of this
Agreement and, upon Borrower Order or in accordance with the Payment Date
Report, to pay fees, Administrative Agent Fees, Collateral Agent Fees,
Collateral Administrator Fees, Document Custodian Fee, Administrative

 

120

--------------------------------------------------------------------------------



 

Expenses, Increased Costs and other amounts specified therein, each in
accordance with (and subject to the limitations contained in) the Priority of
Payments.  The Collateral Agent agrees to give the Borrower, the Services
Provider and the Lenders immediate notice if an Administrative Officer of the
Collateral Agent obtains actual knowledge of or receives written notice that the
Payment Account or any funds on deposit therein, or otherwise to the credit of
the Payment Account, shall become subject to any writ, order, judgment, warrant
of attachment, execution or similar process.  The Borrower shall not have any
legal, equitable or beneficial interest in the Payment Account other than in
accordance with the Priority of Payments.  The amounts in the Payment Account
shall remain uninvested.

 

(b)                                 Future Funding Reserve Account.  The
Collateral Agent shall, on or prior to the Closing Date, establish a single,
segregated non-interest bearing trust account in the name “ORCC Financing IV LLC
Future Funding Reserve Account, subject to the lien of State Street Bank and
Trust Company, as Collateral Agent for the benefit of the Secured Parties”,
which shall be designated as the “Future Funding Reserve Account” and which
shall be governed solely by the terms of this Agreement and the Account Control
Agreement.  Such account shall be held in trust for the benefit of the Secured
Parties.  The Collateral Agent shall maintain on deposit in the Future Funding
Reserve Account an amount equal to (i) the aggregate Unfunded Amount as of such
date (as identified by the Borrower, or the Services Provider on behalf of the
Borrower) minus (ii) if such date is prior to the end of the Commitment Period,
the excess (if any) of (x) the Total Revolving Commitment on such date over
(y) the aggregate principal amount of the Revolving Loans outstanding on such
date (the “Required Amount”), in accordance with Articles VIII and IX.  The
Borrower (or the Services Provider on behalf of the Borrower) shall by Borrower
Order direct the Collateral Agent to, and upon receipt of such Borrower Order
the Collateral Agent shall, transfer Principal Proceeds to the Future Funding
Reserve Account on any Business Day on which amounts standing to the credit of
the Future Funding Reserve Account do not equal or exceed the Required Amount. 
By Borrower Order (which may be in the form of standing instructions), the
Borrower (or the Services Provider on behalf of the Borrower) may, so long as no
Event of Default has occurred and is continuing, direct the Collateral Agent to,
and, upon receipt of such Borrower Order, the Collateral Agent shall, invest all
funds received into the Future Funding Reserve Account as so directed solely in
overnight funds that are Eligible Investments.  The only permitted withdrawals
from or applications of funds on deposit in, or otherwise to the credit of, the
Future Funding Reserve Account shall, at the direction of the Borrower (or the
Services Provider on behalf of the Borrower) be (i) to fund or pay Unfunded
Amounts, (ii) at the election of the Borrower during the Reinvestment Period, to
be applied as Principal Proceeds for use as is provided in this Agreement
(including, without limitation, as provided in Section 9.1(a)(ii)) and
(iii) after the Reinvestment Period, to the extent of any Excess Reserve Amount,
to be applied as Principal Proceeds in accordance with Section 9.1(a)(ii). 
Notwithstanding the foregoing, the amount of all funds on deposit in the Future
Funding Reserve Account on any date that exceeds the Required Amount on such
date shall be transferred, at the direction of the Borrower (or the Services
Provider on behalf of the Borrower) to the Collection Account on such date and
applied as Principal Proceeds.  For the avoidance of doubt, any amounts
transferred from the Future Funding Reserve Account for application as Principal
Proceeds as provided above shall be further invested in Collateral Loans (to the
extent expressly permitted by the other provisions in this Agreement) or applied
as Principal Proceeds in accordance with Section 9.1(a)(ii), in each case as
expressly provided in this Agreement.  The Collateral Agent agrees to give the
Borrower and the Services Provider immediate notice if an Administrative

 

121

--------------------------------------------------------------------------------



 

Officer of the Collateral Agent obtains actual knowledge of or receives written
notice that the Future Funding Reserve Account or any funds on deposit therein,
or otherwise to the credit of the Future Funding Reserve Account, shall become
subject to any writ, order, judgment, warrant of attachment, execution or
similar process.  Any interest earned on Eligible Investments held in the Future
Funding Reserve Account shall be applied as Interest Proceeds.

 

(c)                                  Interest Reserve Account.  The Collateral
Agent shall, on or prior to the Closing Date, establish a single, segregated
trust account in the name “ORCC Financing IV LLC Interest Reserve Account,
subject to the lien of State Street Bank and Trust Company, as Collateral Agent
for the benefit of the Secured Parties”, which shall be designated as the
“Interest Reserve Account” and which shall be governed solely by the terms of
this Agreement and the Account Control Agreement and maintained with the
Securities Intermediary in accordance with the Account Control Agreement for the
benefit of the Secured Parties.  The only permitted deposits to or withdrawals
from the Interest Reserve Account shall be in accordance with the provisions of
this Agreement.  The Borrower shall not have any legal, equitable or beneficial
interest in the Interest Reserve Account other than in accordance with this
Agreement and the Priority of Payments.  On or prior to the Closing Date, the
Borrower shall deposit or cause to be deposited $0 into the Interest Reserve
Account.  Amounts on deposit in the Interest Reserve Account will be invested in
Eligible Investments selected by the Services Provider (on behalf of the
Borrower), and earnings from all such investments will be deposited in the
Collection Account as Interest Proceeds.  On the first Quarterly Payment Date,
funds in the Interest Reserve Account as of the related Collateral Report
Determination Date will be applied as Interest Proceeds on such Quarterly
Payment Date in accordance with the Priority of Payments, but solely to the
extent that other Interest Proceeds are not available to satisfy all amounts
described in Section 9.1(a)(i)(A) through (E).  On the second Quarterly Payment
Date, remaining funds in the Interest Reserve Account as of the related
Collateral Report Determination Date will be applied as Interest Proceeds on
such Quarterly Payment Date in accordance with the Priority of Payments and the
Interest Reserve Account will be closed.

 

(d)                                 Lender Collateral Account.

 

(i)                                     The Collateral Agent shall, on or prior
to the Closing Date, establish a single, segregated trust account in the name
“ORCC Financing IV LLC Lender Collateral Account”, which shall be designated as
the “Lender Collateral Account” and which shall be governed solely by the terms
of this Agreement and the Account Control Agreement and maintained with the
Securities Intermediary in accordance with the Account Control Agreement for the
benefit of the Secured Parties.  The Collateral Agent shall have exclusive
control over such account (and each subaccount thereof) and the sole right of
withdrawal.  The Lender Collateral Account may contain any number of subaccounts
for the purposes described in this Section 8.3(d).  The only permitted deposits
to or withdrawals from the Lender Collateral Account shall be in accordance with
the provisions of this Agreement.  The Borrower shall not have any legal,
equitable or beneficial interest in the Lender Collateral Account (or any
subaccount thereof) other than in accordance with this Agreement.

 

(ii)                                  If any Revolving Lender shall at any time
be required to deposit any amount in the Lender Collateral Account in accordance
with Section 11.5(b)(i), then (x) the

 

122

--------------------------------------------------------------------------------



 

Collateral Agent shall create a segregated subaccount with respect to such
Revolving Lender (the “Lender Collateral Subaccount” of such Revolving Lender)
and (y) the Collateral Agent shall deposit all funds received from such
Revolving Lender into such Lender Collateral Subaccount.  The only permitted
withdrawal from or application of funds credited to a Lender Collateral
Subaccount shall be as specified in this Section 8.3(d).  Amounts on deposit in
Lender Collateral Subaccount will be invested in Eligible Investments selected
by the Services Provider, and earnings from all such investments will be
remitted to the applicable Lender to the extent such Lender has fully funded
such Lender Collateral Subaccount.

 

(iii)                               With respect to any Revolving Lender, the
deposit of any funds in the applicable Lender Collateral Subaccount by such
Revolving Lender shall not constitute a Borrowing by the Borrower and shall not
constitute a utilization of the Revolving Commitment of such Revolving Lender,
and the funds so deposited shall not constitute principal outstanding under the
Revolving Loans.  However, from and after the establishment of a Lender
Collateral Subaccount, the obligation of such Revolving Lender to make Revolving
Loans as part of any Borrowing under this Agreement shall be satisfied by the
Collateral Agent withdrawing funds from such Lender Collateral Subaccount in the
amount of such Revolving Lender’s Percentage Share of such Borrowing.  All
payments of principal from the Borrower with respect to Revolving Loans made by
such Revolving Lender (whether or not originally funded from such Lender
Collateral Subaccount) shall be made by depositing the related funds into such
Lender Collateral Subaccount and all other payments from the Borrower (including
without limitation all interest and Commitment Fees) shall be made to such
Revolving Lender in accordance with the order specified in the Priority of
Payments.  The Collateral Agent shall have full power and authority to withdraw
funds from each such Lender Collateral Subaccount at the time of, and in
connection with, the making of any such Borrowing and to deposit funds into each
such Lender Collateral Subaccount, all in accordance with the terms of and for
the purposes set forth in this Agreement.

 

(iv)                              Notwithstanding anything to the contrary
herein, if on any Quarterly Payment Date (or on any other Business Day upon one
Business Day’s prior written request from such Revolving Lender) the sum of the
amount of funds on deposit in the Lender Collateral Subaccount exceeds such
Revolving Lender’s Undrawn Commitment at such time (whether due to a reduction
in the aggregate amount of the Revolving Commitments or otherwise), then the
Collateral Agent shall remit to such Revolving Lender a portion of the funds
then held in the related Lender Collateral Subaccount in an aggregate amount
equal to such excess.  Upon the termination of the Revolving Commitments
(including following the occurrence of an Event of Default), the Collateral
Agent shall promptly (and no later than one Business Day after such termination)
remit to such Revolving Lender all of the funds then held in its related Lender
Collateral Subaccount and shall terminate such account.

 

(v)                                 Except as otherwise provided in this
Agreement, for so long as any amounts are on deposit in any Lender Collateral
Subaccount, the Collateral Agent shall invest and reinvest such funds in
Eligible Investments of the type described in clause (iv) of the definition
thereof.  Interest received on such Eligible Investments shall be retained in
such

 

123

--------------------------------------------------------------------------------



 

Lender Collateral Subaccount and invested and reinvested as aforesaid.  Any gain
realized from such investments shall be credited to such Lender Collateral
Subaccount and any loss resulting from such investments shall be charged to such
Lender Collateral Subaccount.  Neither the Borrower nor the Collateral Agent
shall in any way be held liable by reason of any insufficiency of such Lender
Collateral Subaccount resulting from any loss relating to any such investment.

 

(e)                                  Closing Expense Account.  The Collateral
Agent shall, on or prior to the Closing Date, establish a single, segregated
non-interest bearing trust account in the name “ORCC Financing IV LLC Closing
Expense Account, subject to the lien of the Collateral Agent for the benefit of
the Secured Parties”, which shall be designated as the “Closing Expense Account”
and which shall be governed solely by the terms of this Agreement and the
Account Control Agreement.  The Collateral Agent shall have exclusive control
over such account, subject to the Borrower’s right to give instructions
specified herein, and the sole right of withdrawal.  Any and all funds at any
time on deposit in, or otherwise to the credit of, the Closing Expense Account
shall be held in trust by the Collateral Agent for the benefit of the Secured
Parties.  On or prior to the Closing Date, the Borrower shall deposit or cause
to be deposited approximately $0 into the Closing Expense Account.  On any
Business Day during the period that the Closing Expense Account is open, the
Collateral Agent shall apply funds from the Closing Expense Account, as directed
by the Borrower (or the Services Provider on behalf of the Borrower), to pay
fees and expenses of the Borrower incurred in connection with the structuring,
consummation, closing and post-closing of the transaction contemplated by this
Agreement.  Upon the delivery, on any date that is at least 60 days after the
Closing Date, of a Borrower Order instructing the Collateral Agent to close the
Closing Expense Account, all funds in the Closing Expense Account will be
deposited in the Collection Account as Interest Proceeds and the Closing Expense
Account will be closed.  By Borrower Order (which may be in the form of standing
instructions), the Borrower (or the Services Provider on behalf of the Borrower)
may, so long as no Event of Default has occurred and is continuing, direct the
Collateral Agent to, and, upon receipt of such Borrower Order, the Collateral
Agent shall, invest all funds received into the Closing Expense Account during a
Due Period as so directed by the Borrower (or the Services Provider on behalf of
the Borrower) in Eligible Investments.  Any income earned on amounts deposited
in the Closing Expense Account will be deposited in the Collection Account as
Interest Proceeds as it is received.  The Collateral Agent agrees to give the
Borrower and the Services Provider immediate notice if an Administrative Officer
of the Collateral Agent obtains actual knowledge of or receives written notice
that the Closing Expense Account or any funds on deposit therein, or otherwise
to the credit of the Closing Expense Account, shall become subject to any writ,
order, judgment, warrant of attachment, execution or similar process.  The only
permitted withdrawal from or application of funds on deposit in, or otherwise to
the credit of, the Closing Expense Account shall be in accordance with the
provisions of this Section 8.3(e).

 

Section 8.4                                    Custodial Account.

 

(a)                                 The Collateral Agent shall, on or prior to
the Closing Date, establish a single, segregated non-interest bearing trust
account in the name “ORCC Financing IV LLC Custodial Account, subject to the
lien of the Collateral Agent for the benefit of the Secured Parties”, which
shall be designated as the “Custodial Account” and which shall be governed
solely by the terms of this Agreement and the Account Control Agreement.  Such
account shall be

 

124

--------------------------------------------------------------------------------



 

maintained with the Securities Intermediary pursuant to the terms of the Account
Control Agreement and over which the Collateral Agent shall have exclusive
control, subject to the Borrower’s right to give instructions specified herein,
and the sole right of withdrawal.  Any and all assets or securities at any time
on deposit in, or otherwise to the credit of, the Custodial Account shall be
held by the Custodian for the benefit for the Collateral Agent for the benefit
of the Secured Parties.  Except in connection with a liquidation pursuant to
Article VI, the only permitted withdrawal from the Custodial Account or in, or
otherwise to the credit of, the Custodial Account shall be as directed, upon
Borrower Order, in accordance with the provisions of Sections 8.5 and 8.6.  The
Collateral Agent agrees to give the Borrower, the Services Provider and the
Lenders immediate notice if an Administrative Officer of the Collateral Agent
obtains actual knowledge of or receives written notice that the Custodial
Account or any assets or securities on deposit therein, or otherwise to the
credit of the Custodial Account, has become subject to any writ, order,
judgment, warrant of attachment, execution or similar process.  The Custodial
Account shall remain uninvested.

 

The Collateral Agent shall appoint a custodian (the “Custodian”) to act as a
securities intermediary for purposes of this Agreement and the other Loan
Documents.  Initially, such Custodian shall be State Street Bank and Trust
Company.  Any successor custodian shall be a state or national bank or trust
company which (i) is not an Affiliate of the Borrower, (ii) has a combined
capital and surplus of at least U.S.$200,000,000, (iii) has a rating of at least
“BBB+” by S&P and (iv) is a securities intermediary.  If at any time the
Custodian does not satisfy the conditions set forth in the foregoing sentence,
the Borrower (subject to the consent of the Majority Lenders) shall appoint a
replacement Custodian within 30 days of an Authorized Officer of the Borrower
becoming aware of such circumstance.  The rights, protections, immunities and
indemnities afforded to the Collateral Agent under this Agreement shall also be
afforded to the Custodian.

 

(b)                                 Except as otherwise provided in Sections 8.5
and 8.6, all right, title and interest of the Borrower in and to the Custodial
Account, all related property, and all proceeds thereof shall be subject to the
security interest of the Collateral Agent hereunder.

 

(c)                                  With respect to securities (including
without limitation debt and equity securities, bonds, money market funds and
mutual funds) issued in the United States, the Shareholders Communications Act
of 1985 (the “Act”) requires the Custodian to disclose to the issuers of such
securities, upon their request, the name, address and securities position of its
customers who are (a) the “beneficial owners” (as defined in the Act) of such
issuer’s securities, if the beneficial owner does not object to such disclosure,
or (b) acting as a “respondent bank” (as defined in the Act) with respect to
such securities.  (Under the Act, “respondent banks” do not have the option of
objecting to such disclosure upon the issuers’ request.) The Act defines a
“beneficial owner” as any person who has, or shares, the power to vote a
security (pursuant to an agreement or otherwise), or who directs the voting of a
security.  The Act defines a “respondent bank” as any bank, association or other
entity that exercises fiduciary powers which holds securities on behalf of
beneficial owners and deposits such securities for safekeeping with a bank, such
as the Custodian.  Under the Act, a customer is either the “beneficial owner” or
a “respondent bank”.  The “customer” for purposes hereof shall mean the Borrower
and each Lender, each of which shall be deemed to be the “beneficial owner” (as
defined in the Act) of such securities to be held by the Custodian hereunder,
and each of the Borrower and the Lenders hereby waives any

 

125

--------------------------------------------------------------------------------



 

objection to the disclosure of its name, address and securities position to any
such issuer which requests such information pursuant to the Act for the specific
purpose of direct communications between such issuer and the Borrower and each
Lender.  Each of the Borrower and the Lenders may, by written notice to the
Custodian, opt out of the waiver referred to in the foregoing sentence and elect
not to consent to the disclosure referred to in the foregoing sentence.  With
respect to such securities issued outside of the United States, information
shall be released to issuers only if required by law or regulation of the
particular country in which the securities are located.

 

(d)                                 At any time and from time to time the
Borrower, or the Services Provider on the Borrower’s behalf, may deposit into
the Custodial Account Collateral Loans and/or Eligible Investments not
previously subject to the Lien of the Collateral Agent (for the benefit of the
Secured Parties) granted under this Agreement; provided that (i) the
requirements of Section 6.5 are complied with and (ii) upon such deposit into
the Custodial Account, such assets shall automatically be subject to the Lien of
the Collateral Agent (for the benefit of the Secured Parties) granted under this
Agreement.  Any such deposit shall be irrevocable.  The Borrower shall notify
the Agents in writing of any such deposit prior to or contemporaneously
therewith.

 

Section 8.5                                    Acquisition of Collateral Loans
and Eligible Investments.  Each time that the Borrower acquires any Collateral
Loan, Eligible Investment or other Collateral, the Borrower shall, if such
Collateral Loan or Eligible Investment or other Collateral has not already been
transferred to the Custodial Account, transfer or cause the transfer of such
Collateral Loan or Eligible Investment and other Collateral to the Custodian to
be held for the benefit of the Collateral Agent in accordance with the terms of
this Agreement.  The security interest of the Collateral Agent in the funds or
other property utilized in connection with such acquisition shall, immediately
and without further action on the part of the Collateral Agent, be released. 
The security interest of the Collateral Agent shall nevertheless come into
existence and continue in the Collateral Loans and Eligible Investments and
other Collateral so acquired, including all rights of the Borrower in and to any
Related Contracts and Collections with respect to such Collateral Loans and
Eligible Investments and other Collateral.

 

Section 8.6                                    Release of Security Interest in
Sold Collateral Loans and Eligible Investments; Release of Security Interests
Upon Termination.

 

(a)                                 Upon any sale or other disposition of a
Collateral Loan or Eligible Investment or other Collateral (or portion thereof)
in accordance with the terms of this Agreement, the security interest of the
Collateral Agent in such Collateral Loan or Eligible Investment or other
Collateral (or the portion thereof which has been sold or otherwise disposed
of), and in all Collections and rights under Related Contracts with respect to
such Collateral Loan or Eligible Investment or other Collateral (but not in the
proceeds of such sale or other disposition) shall, immediately upon the sale or
other disposition of such Collateral Loan or Eligible Investment or other
Collateral (or such portion), and without any further action on the part of the
Collateral Agent, be released, except for the proceeds of such sale or other
disposition and except to the extent of the interest, if any, in such Collateral
Loan or Eligible Investment or other Collateral which is then retained by the
Borrower or which thereafter reverts to the Borrower for any reason.

 

(b)                                 Upon the payment in full of the Obligations
and termination of all Commitments hereunder, the Collateral shall be released
from the liens created hereby and under

 

126

--------------------------------------------------------------------------------



 

the other Loan Documents, and this Agreement and all obligations of the Agents
and each Lender hereunder shall terminate, all without delivery of any
instrument or performance of any act by any party, and all rights to the
Collateral shall revert to the Borrower.  At the request and sole expense of the
Borrower following any such termination, the Administrative Agent and/or the
Collateral Agent, as applicable, shall promptly deliver to the Borrower (or its
designee) any Collateral held by such Agent hereunder, and execute and deliver
to the Borrower such documents as the Borrower shall reasonably request to
evidence such termination.  Any such release or termination shall be subject to
the provision that the Obligations shall be reinstated if after such release or
termination any portion of any payment in respect of the Obligations shall be
rescinded or must otherwise be restored or returned upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of the Borrower, or upon
or as a result of the appointment of a receiver, intervenor or conservator of,
or trustee or similar officer for, the Borrower or any substantial part of its
property, or otherwise, all as though such payment had not been made.

 

Section 8.7                                    Method of Collateral Transfer. 
Notwithstanding any other provision of this Agreement, each item of Collateral
shall be delivered to the Custodian by:

 

(a)                                 with respect to such of the Collateral as
constitutes an instrument, tangible chattel paper, a negotiable document (other
than Related Contracts), or money, causing the Custodian to take possession of
such instrument indorsed to the Custodian or in blank, or such money, negotiable
document, or tangible chattel paper, in the State of New York separate and apart
from all other property held by the Custodian;

 

(b)                                 with respect to such of the Collateral as
constitutes a certificated security in bearer form, causing the Custodian to
take possession of the related security certificate in the State of New York;

 

(c)                                  with respect to such of the Collateral as
constitutes a certificated security in registered form, causing the Custodian to
take possession of the related security certificate in the State of New York or
the Commonwealth of Massachusetts, indorsed to the Custodian or in blank by an
effective indorsement, or registered in the name of the Custodian, upon original
issue or registration of transfer by the issuer of such certificated security;

 

(d)                                 with respect to such of the Collateral as
constitutes an uncertificated security, causing the issuer of such
uncertificated security to register the Custodian or its nominee for the account
of the Custodian as the registered owner of such uncertificated security;

 

(e)                                  with respect to such of the Collateral as
constitutes a security entitlement, causing the Securities Intermediary to
indicate by book entry that the financial asset relating to such security
entitlement has been credited to the Custodial Account;

 

(f)                                   with respect to such of the Collateral as
constitutes a deposit account, causing such deposit account to be established
and maintained in the name of the Collateral Agent or the Custodian, as
applicable, by a bank the jurisdiction of which for purposes of the UCC is the
State of New York;

 

(g)                                  with respect to such of the Collateral as
constitutes cash, causing such cash to be credited to a Covered Account that is
a deposit account; and

 

127

--------------------------------------------------------------------------------



 

(h)                                 taking such additional or alternative
procedures as may hereafter become appropriate to grant a first priority,
perfected security interest in such items of the Collateral to the Collateral
Agent, consistent with Applicable Law or regulations.

 

If any item of Collateral is a financial asset issued by an issuer that is not
the United States of America, an agency or instrumentality thereof, or some
other United States person or entity, and if such item cannot be delivered as
set forth above, such item may be delivered by the Collateral Agent holding such
item in an account created and maintained in the name of the Collateral Agent
with a banking or securities institution or a clearing agency or system located
outside the United States such that the Collateral Agent holds a first priority,
perfected security interest in such item of Collateral.

 

The Borrower agrees to record and file after the Closing Date all appropriate
UCC-1 financing statements, continuation statements, and other amendments,
meeting the requirements of Applicable Law in such manner and in such
jurisdictions as are necessary to perfect and protect the interests of the
Secured Parties in the Collateral under the applicable UCC against all creditors
of and purchasers from the Borrower.  The Borrower promptly shall deliver
file-stamped copies of such UCC-1 financing statements, continuation statements,
and amendments to the Agents.

 

In connection with each transfer of an item of Collateral to the Collateral
Agent and/or the Custodian, the Collateral Agent or the Custodian, as
applicable, shall make appropriate notations on its records indicating that such
item of the Collateral is held for the benefit of the Secured Parties pursuant
to and as provided in this Agreement and the other Loan Documents.  Effective
upon the transfer of an item of Collateral to the Collateral Agent and/or the
Custodian, the Collateral Agent or the Custodian, as applicable, shall be deemed
to acknowledge that it holds such item of Collateral as Collateral Agent or as
Custodian, as applicable, under this Agreement and the other Loan Documents for
the benefit and security of the Secured Parties.

 

Notwithstanding any other provision of this Agreement, the Collateral Agent
shall not hold any item of Collateral through an agent except as expressly
permitted by this Section 8.7.

 

Section 8.8                                    Continuing Liability of the
Borrower.  Notwithstanding anything herein to the contrary, the Borrower shall
remain liable under each Related Contract, interest and obligation included in
the Collateral, to observe and perform all the conditions and obligations to be
observed and performed by it thereunder, all in accordance with and pursuant to
the terms and provisions thereof, and shall do nothing to impair the security
interest of the Collateral Agent in any Collateral.  None of the Collateral
Agent, the Document Custodian, the Custodian or any Secured Party shall have any
obligation or liability under any such Related Contract, interest or obligation
by reason of or arising out of this Agreement or the receipt by the Collateral
Agent, the Document Custodian, the Custodian or any Secured Party of any payment
relating to any such Related Contract, interest or obligation pursuant hereto,
nor shall the Collateral Agent, the Document Custodian, the Custodian or any
Secured Party be required or obligated in any manner to perform or fulfill any
of the obligations of the Borrower thereunder or pursuant thereto, or to make
any payment, or to make any inquiry as to the nature or the sufficiency of any
payment received by it or the sufficiency of any performance by any party under
any such Related Contract, interest or obligation, or to present or file any
claim, or to take any action to collect or enforce any performance or the
payment of any amount thereunder to which it may be entitled at any time.

 

128

--------------------------------------------------------------------------------



 

Section 8.9                                    Reports.

 

(a)                                 The Collateral Administrator shall deliver
or make available to the Borrower by 11:00 a.m. (New York time) on each Business
Day a report describing all Money (including but not limited to a breakdown of
all such amounts into Interest Proceeds and Principal Proceeds) and other
property received by it pursuant to the terms of this Agreement and the other
Loan Documents on the preceding Business Day (the “Daily Report”).  If any Money
or property shall be received by the Collateral Agent on a day that is not a
Business Day, the Collateral Administrator shall deliver the Daily Report with
respect thereto to the Borrower on the next Business Day.

 

(b)                                 The Collateral Administrator shall compile
and provide, subject to the Collateral Administrator’s receipt from the Services
Provider, the Borrower or the Administrative Agent, as applicable, such
information with respect to the Collateral Loans and Eligible Investments to the
extent not maintained or in the possession of the Collateral Administrator, the
Collateral Report and the Payment Date Report in accordance with Exhibit D and
Exhibit E hereof, respectively, and prepare drafts of such Collateral Report and
Payment Date Report and provide such drafts to the Services Provider for review
and approval; provided that each such draft is to be provided no later than four
days prior to the date the Collateral Report or the Payment Date Report, as
applicable, is due.  The Borrower shall cause the Services Provider to review
and confirm the calculations made by the Collateral Administrator in such
Collateral Report or Payment Date Report within one Business Day prior to the
due date of the Collateral Report or the Payment Date Report.

 

The Services Provider, the Administrative Agent, the Collateral Agent and the
Borrower shall cooperate with the Collateral Administrator in connection with
the preparation by the Collateral Administrator of Collateral Reports and
Payment Date Reports.  The Services Provider shall review and verify the
contents of the aforesaid reports, instructions, statements and certificates,
and upon verification shall make such reports available to S&P.  Upon receipt of
approval from the Services Provider, the Collateral Administrator shall transmit
the same to the Borrower and shall make such reports available to the
Administrative Agent and each Lender.

 

(c)                                  The Collateral Administrator may
conclusively rely on and without any investigation, information provided by the
Services Provider, Borrower and Administrative Agent in preparation of the
Collateral Report and Payment Date Report.  Nothing herein shall obligate the
Collateral Administrator to review or examine such information for accuracy,
correctness or validity.

 

The Collateral Administrator will make the Collateral Report and Payment Date
Report available via its internet website.  The Collateral Administrator’s
internet website shall initially be located at http://www.mystatestreet.com. 
The Collateral Administrator may change the way such statements are
distributed.  As a condition to access to the Collateral Administrator’s
internet website, the Collateral Administrator may require registration and the
acceptance of a disclaimer.  The Collateral Administrator shall be entitled to
rely on but shall not be responsible for the content or accuracy of any
information provided in the Collateral Report and the Payment Date Report which
the Collateral Administrator disseminates in accordance with this Agreement and
may affix thereto any disclaimer it deems appropriate in its reasonable
discretion.

 

129

--------------------------------------------------------------------------------



 

(d)                                 Nothing herein shall impose or imply any
duty or obligation on the part of the Collateral Administrator to verify,
investigate or audit any such information or data, or to determine or monitor on
an independent basis whether any issuer of the Collateral Loan is in default or
in compliance with the underlying documents governing or securing such
securities, from time to time, the role of the Collateral Administrator
hereunder being solely to perform certain mathematical computations and data
comparisons as provided herein.

 

(e)                                  The Collateral Administrator shall have no
liability for any failure, inability or unwillingness on the part of the
Services Provider or the Borrower or the Administrative Agent to provide
accurate and complete information on a timely basis to the Collateral
Administrator, or otherwise on the part of any such party to comply with the
terms of this Agreement, and shall have no liability for any inaccuracy or error
in the performance or observance on the Collateral Administrator’s part of any
of its duties hereunder that is caused by or results from any such inaccurate,
incomplete or untimely information received by it, or other failure on the part
of any such other party to comply with the terms hereof.

 

(f)                                   If, in performing its duties under this
Section 8.9 in connection with compiling and delivering reports, the Collateral
Administrator is required to decide between alternative courses of action, the
Collateral Administrator may request written instructions from the Services
Provider, acting on behalf of the Borrower, as to the course of action desired
by it.  If the Collateral Administrator does not receive such instructions
within three Business Days after it has requested them, the Collateral
Administrator may, but shall be under no duty to, take or refrain from taking
any such courses of action.  The Collateral Administrator shall act in
accordance with instructions received after such three-Business Day period
except to the extent it has already taken, or committed itself to take action
inconsistent with such instructions.  The Collateral Administrator shall be
entitled to rely on the advice of legal counsel and independent accountants in
performing its duties hereunder and shall be deemed to have acted in good faith
if it acts in accordance with such advice.

 

ARTICLE IX

 

APPLICATION OF MONIES

 

Section 9.1                                    Disbursements of Funds from
Payment Account.

 

(a)                                 Notwithstanding any other provision of this
Agreement other than Section 6.4, but subject to the other subsections of this
Section 9.1 and Article II (with respect to optional repayment of Loans), on
each Quarterly Payment Date, the Collateral Agent shall disburse amounts
transferred to the Payment Account from the Collection Account pursuant to
Section 8.2(e) as follows and for application in accordance with the following
priorities (the “Priority of Payments”):

 

(i)                                     On each Quarterly Payment Date, prior to
the distribution of any Principal Proceeds, Interest Proceeds shall be applied
as follows:

 

(A)                               to the payment of the following amounts in the
following priority (without duplication): (1) Taxes (but not including any
accrued and unpaid

 

130

--------------------------------------------------------------------------------



 

Increased Costs), registration and filing fees then due and owing by the
Borrower, (2) accrued and unpaid Administrative Expenses in the order set forth
in the definition thereof and (3) on any Quarterly Payment Date other than the
final Quarterly Payment Date, to the retention in the Collection Account of an
amount equal to the Retained Expense Amount for such Quarterly Payment Date;
provided that the aggregate amount of payments under this clause (A)(2) and
(3) shall not exceed on any Quarterly Payment Date the sum of (a) the Quarterly
Cap plus (b) the Retained Expense Amount determined on the immediately prior
Quarterly Payment Date less (c) Administrative Expenses paid pursuant to
Section 8.2(d) during the Due Period relating to such Quarterly Payment Date;

 

(B)                               if the Borrower is party to any Interest Hedge
Agreements, to the payment of any amounts owing by the Borrower to the Interest
Hedge Counterparties thereunder (exclusive of any early termination or
liquidation payment owing by the Borrower by reason of the occurrence of an
event of default or termination event thereunder with respect to such Interest
Hedge Counterparty where such Interest Hedge Counterparty is the sole affected
party or the defaulting party);

 

(C)                               unless deferred by the Services Provider (or
its designee), to the payment to the Services Provider (or its designee) of all
due and unpaid Senior Services Fees that have not been deferred on prior
Quarterly Payment Dates;

 

(D)                               to the Lenders for payment (on a pro rata
basis) of accrued interest and solely to the Revolving Lenders in respect of
their Revolving Loans, Commitment Fees (ratably in proportion to their
respective Percentage Shares) on the Loans due on such Quarterly Payment Date
(excluding the additional two percent of interest payable at the Post-Default
Rate);

 

(E)                                if any of the Coverage Tests are not
satisfied as of the related Calculation Date, to the prepayment of principal of
the Loans (to be allocated to the Loans according to the Principal Allocation
Formula) until such tests satisfied;

 

(F)                                 to the payment of amounts described in
clause (A) above to the extent not paid thereunder (without regard to any cap or
limitation);

 

(G)                               first, to the payment of amounts described in
clause (D) above to the extent not paid thereunder, and second, to the payment
of any Lender’s Increased Costs;

 

(H)                              to the payment to the Services Provider (or its
designee) of any previously deferred Senior Services Fees that the Services
Provider elects to be paid on such Quarterly Payment Date by notice to the
Collateral Agent prior to the related Calculation Date;

 

(I)                                   unless deferred by the Services Provider
(or its designee), to the payment to the Services Provider (or its designee) of
(1) all due and unpaid Subordinated Services Fees that have not been deferred on
prior Quarterly Payment

 

131

--------------------------------------------------------------------------------



 

Dates and (2) any previously deferred Subordinated Services Fees that the
Services Provider elects to be paid on such Quarterly Payment Date by notice to
the Collateral Agent prior to the related Calculation Date;

 

(J)                                   if the Borrower is party to any Interest
Hedge Agreements, to any amounts owing by the Borrower to the Interest Hedge
Counterparties under such Interest Hedge Agreements to the extent not paid under
clause (B) above (without regard to any cap or limitation);

 

(K)                               all remaining Interest Proceeds:

 

(1)                                 during the Reinvestment Period, at the sole
discretion of the Services Provider, either (i) to the Borrower for payment as
directed by the Borrower, including as to make a distribution to the Parent
under the Equity Interest held by the Parent in the Borrower; (ii) to the
Collection Account to be applied as Principal Proceeds for the purchase of
additional Collateral Loans, (iii) to be applied to prepay the principal of the
Loans pursuant to Section 2.7, and/or (iv) for deposit into the Future Funding
Reserve Account; and

 

(2)                                 after the Reinvestment Period, to the
Borrower or for payment as directed by the Borrower, either to (i) make a
distribution to the Parent under the Equity Interest held by the Parent in the
Borrower; or (ii) prepay the principal of the Loans pursuant to Section 2.7.

 

(ii)                                  On each Quarterly Payment Date, following
the distribution of all Interest Proceeds as set forth in
Section 9.1(a)(i) above, Principal Proceeds (other than Principal Proceeds
previously reinvested in Collateral Loans or otherwise designated by the
Borrower for application pursuant to the parenthetical contained in
Section 8.2(a)(ii) or otherwise to provide for any Unsettled Amount shall be
applied as follows; provided that after giving effect to any such payment no
Commitment Shortfall would exist (and, to the extent that any Commitment
Shortfall would exist, Principal Proceeds shall first be deposited in the Future
Funding Reserve Account in the amount needed to eliminate such Commitment
Shortfall):

 

(A)                               to the payment of unpaid amounts in
items (A) through (E) in Section 9.1(a)(i) above (in such order of priority
stated therein);

 

(B)                               during the Reinvestment Period, all remaining
Principal Proceeds, at the sole discretion of the Services Provider:

 

(1)                                 to the Collection Account for the purchase
of additional Collateral Loans;

 

(2)                                 to be applied to prepay the principal of the
Loans pursuant to Section 2.7; and/or

 

(3)                                 to be deposited into the Future Funding
Reserve Account;

 

132

--------------------------------------------------------------------------------



 

(C)                               after the Reinvestment Period,

 

(1)                                 first, to be applied to the payment of
principal and other obligations on the Loans until repaid in full;

 

(2)                                 second, to the payment of amounts referred
to in items (F) through (J) in Section 9.1(a)(i) above, in the priority set
forth therein but only to the extent not paid in full thereunder; and

 

(3)                                 third, to the Borrower or for payment as
directed by the Borrower, including to make a distribution to the Parent under
the Equity Interest held by the Parent in the Borrower.

 

(b)                                 If on any Quarterly Payment Date the amount
available in the Payment Account from amounts received in the related Due Period
is insufficient to make the full amount of the disbursements required pursuant
to any clause in the Priority of Payments, the Collateral Agent shall make the
disbursements called for in the order and according to the priority set forth
under Section 9.1(a) and ratably or in the order provided within a clause, as
applicable, in accordance with the respective amounts owing under any such
clause, to the extent funds are available therefor.

 

(c)                                  On each Quarterly Payment Date, the
Collateral Administrator (on behalf of the Borrower) shall deliver to the
Administrative Agent, the Collateral Agent, the Services Provider and S&P (so
long as S&P is rating the Loans) a report (the “Payment Date Report”) containing
the information described in Exhibit E hereto pursuant to Section 8.9 specifying
the amount of Interest Proceeds (and, of such amount, the amount of Fee
Proceeds) and Principal Proceeds received during the preceding Due Period and
the amounts to be applied to each purpose set forth in Section 9.1(a).  The
information in each Payment Date Report shall be determined as of the
Calculation Date immediately preceding the applicable Quarterly Payment Date. 
For the avoidance of doubt, in any month in which a Quarterly Payment Date
occurs, the Collateral Report and the Payment Date Report may be combined into a
single report.

 

(d)                                 In the event that the Services Provider
obtains actual knowledge of or receives written notice that any Interest Hedge
Counterparty defaults in the payment of its obligations to the Borrower under
any Interest Hedge Agreement on the payment date therefor, the Services Provider
shall notify the Borrower which shall (or the Services Provider on behalf of the
Borrower shall) make a demand on such Interest Hedge Counterparty, or any
guarantor, if applicable, demanding payment by 12:00 noon, New York time, on the
next Business Day.  The Services Provider shall give notice to the Lenders, the
Administrative Agent, S&P, the Borrower and the Collateral Agent upon the
continuing failure by such Interest Hedge Counterparty (or applicable guarantor)
to perform its obligations for one Business Day following a demand made by the
Borrower (or the Services Provider on behalf of the Borrower) on such Interest
Hedge Counterparty.

 

133

--------------------------------------------------------------------------------



 

ARTICLE X

 

SALE OF COLLATERAL LOANS; ELIGIBILITY CRITERIA; CONDITIONS TO SALES AND
PURCHASES

 

Section 10.1                             Sale of Collateral Loans.

 

(a)                                 Sales, Substitutions and Assignments. 
Provided that no Event of Default has occurred and is continuing (except for
sales pursuant to clauses (i), (iii), (iv), (vi) or (viii) below which shall be
permitted during the continuance of an Event of Default but only so long as the
Majority Lenders have provided their written consent thereto pursuant to
Section 6.2(a)) and subject to the satisfaction of the conditions specified in
this Agreement, including without limitation Sections 5.33, 10.1(b) and 10.1(c),
the Borrower or the Services Provider (on behalf of the Borrower) may direct the
Collateral Agent in writing to sell, and the Collateral Agent shall sell or
substitute in the manner directed by the Borrower or the Services Provider (on
behalf of the Borrower) in writing, any Collateral Loan or other loan included
in the Collateral (including (x) subject to Section 10.1(b), the sale by
participation of all or a portion of the Borrower’s interest in any Collateral
Loan or other loan and (y) without limitation, the sale by assignment of a
portion of the Borrower’s interest in any Collateral Loan or other loan);
provided that (x) such sale meets the requirements of any one of
clauses (i) through (viii) of this Section 10.1(a) and (y) such substitution
shall meet the requirements of clause (vii) of this Section 10.1(a), each of
which requirements shall be satisfied upon receipt by the Collateral Agent of a
trade ticket or other direction to sell or substitute (which shall be deemed to
be a representation and certification from the Borrower or the Services Provider
that such conditions are satisfied):

 

(i)                                     Credit Risk Loans.  The Borrower or the
Services Provider (on behalf of the Borrower) may direct the Collateral Agent in
writing to sell any Credit Risk Loan at any time during or after the
Reinvestment Period without restriction.

 

(ii)                                  Credit Improved Loans.  The Borrower or
the Services Provider (on behalf of the Borrower) may direct the Collateral
Agent in writing to sell any Credit Improved Loan either:

 

(A)                               at any time if the Sale Proceeds from such
sale are at least equal to the Investment Criteria Adjusted Balance of such
Credit Improved Loan; or

 

(B)                               during the Reinvestment Period if the
Borrower, or the Services Provider in compliance with the Servicing Standard,
reasonably believes prior to such sale that it will be able to enter into
binding commitments to reinvest all or a portion of the proceeds of such sale in
one or more additional Collateral Loans with an Aggregate Principal Balance
(together with any Collateral (which, for the avoidance of doubt, may be
Collateral Loans or Cash) contributed (which contribution shall be irrevocable)
by the Borrower or the Services Provider on the Borrower’s behalf prior to such
sale) at least equal to the Investment Criteria Adjusted Balance of such Credit
Improved Loan within 30 Business Days of such sale.

 

134

--------------------------------------------------------------------------------



 

(iii)                               Defaulted Loans.  The Borrower or the
Services Provider (on behalf of the Borrower) may direct the Collateral Agent in
writing to sell any Defaulted Loan at any time during or after the Reinvestment
Period without restriction.

 

(iv)                              Equity Securities.  The Borrower or the
Services Provider (on behalf of the Borrower) shall use its commercially
reasonable efforts to effect the sale of any Equity Security within 45 days
after receipt if such Equity Security constitutes Margin Stock, unless such sale
is prohibited by Applicable Law, in which case such Equity Security shall be
sold as soon as such sale is permitted by Applicable Law.

 

(v)                                 Discretionary Sales.  The Borrower or the
Services Provider on behalf of the Borrower may at any time direct the
Collateral Agent in writing to sell any Collateral Loan that is not covered by
another provision of this Section 10.1; provided that such sale shall be
permitted only so long as (A)(i) the Aggregate Principal Balance of all such
Collateral Loans (excluding (v) Equity Securities, (w) CCC Collateral Loans that
at the time of the commitment to sell constituted CCC Excess,
(x) Post-Transition S&P CCC Collateral Loans, (y) Credit Risk Loans and
(z) Defaulted Loans) sold during the preceding period of twelve calendar months
(or, for the first twelve calendar months after the Closing Date, during the
period commencing on the Closing Date) is not greater than 25% of Total
Capitalization, as of the first day of such twelve calendar month period (or as
of the Closing Date, as the case may be) or (ii) such sale is in connection with
a Permitted Securitization (including, for the avoidance of doubt, sales to an
Affiliate of the Borrower that is not the issuer or debtor in the Permitted
Securitization in amounts necessary to satisfy clause (x) of the definition of
Permitted Distribution), (B) such Loan is sold for a price not less than its
Principal Balance (unless the Borrower has received a capital contribution in an
amount equal to the excess of such Principal Balance over such sale price);
provided that this clause (B) shall not apply during the Reinvestment Period so
long as before and immediately after giving effect to such sale the
Overcollateralization Ratio is not less than 176.76% and (C) after giving effect
to such sale, the requirements of Section 5.37 are satisfied as of such date.
Any written direction given by the Borrower or the Services Provider on behalf
of the Borrower to the Collateral Agent that pursuant to this clause (v) shall
be deemed a representation and certification by the Borrower or the Services
Provider on behalf of the Borrower to the Collateral Agent this clause (v) has
been satisfied.

 

(vi)                              Mandatory Sales.  The Borrower or the Services
Provider (on behalf of the Borrower) shall use its commercially reasonable
efforts to effect the sale of any Collateral Loan (other than Defaulted Loans)
that no longer meets the criteria described in clause (n) in the definition of
“Collateral Loan,” within 18 months of the failure of such Collateral Loan to
meet any such criteria (unless (1) the Rating Condition is satisfied or (2) the
Borrower or the Services Provider determines that such sale would not be in the
best interests of the Lenders).

 

(vii)                           [Reserved].

 

(viii)                        Sales in Connection with Payment in Full and
Termination of the Facility.  The Borrower, or the Services Provider on behalf
of the Borrower, may direct the Collateral Agent in writing to sell, assign or
transfer all or any portion of the Collateral in connection

 

135

--------------------------------------------------------------------------------



 

with the payment in full of all of the Obligations (other than any unasserted
Contingent Obligations) and the payment of any other amounts required to be paid
pursuant to the Priority of Payments; provided that the proceeds from any such
sale, assignment or transfer directed pursuant to this Section 10.1(a)(viii) are
sufficient to pay in full all of the Obligations (other than any unasserted
Contingent Obligations) and any other amounts required to be paid pursuant to
the pursuant to the Priority of Payments (as certified to the Collateral Agent
by the Borrower).  For the avoidance of doubt, the Borrower, or the Services
Provider on behalf of the Borrower, may only direct such sales, assignments or
transfers contemplated by this Section 10.1(a)(viii) if no Enforcement Event (as
defined in Section 6.2(b)) has occurred and is continuing at such time.

 

(b)                                 Participations.  The Borrower may not sell a
participation interest in a Revolving Collateral Loan or a Delayed Funding Loan.

 

(c)                                  Sales for Cash of Collateral Loans.  All
sales of Collateral Loans or any portion thereof pursuant to this Section 10.1
shall be for Cash on a non-recourse basis, which shall be deemed Principal
Proceeds for all purposes hereunder; provided that if such sale is in connection
with a Permitted Securitization pursuant to Section 10.1(a)(v), a portion of the
purchase price equal to the amount of Permitted Distribution that the Borrower
may distribute to the Parent in accordance with Section 5.29 may be paid by
means of proper accounting entries being entered upon the accounts and records
of the Permitted Securitization’s issuer, the Borrower and Parent to evidence
the purchase of subordinated notes by the Parent from the Permitted
Securitization’s issuer in the amount of such Permitted Distribution, netted
against the purchase of Collateral Loans by the Permitted Securitization’s
issuer from the Borrower in the amount of such Permitted Distribution netted
against such Permitted Distribution by the Borrower to the Parent.

 

(d)                                 Repurchase or Substitution of Warranty
Collateral Loans.  In the event of a breach of Section 4.10, Section 4.14 or
Section 4.19 or of a material breach of any other representation, warranty,
undertaking or covenant set forth in Article IV or Article V with respect to a
Collateral Loan (each such Collateral Loan, a “Warranty Collateral Loan”), no
later than 30 days after the earlier of (x) knowledge of such breach on the part
of the Borrower or the Services Provider and (y) receipt by the Borrower or the
Services Provider of written notice thereof given by the Administrative Agent,
the Borrower shall cause the Seller to either (a) repurchase such Warranty
Collateral Loans at the applicable Repurchase Price or (b) substitute for such
Warranty Collateral Loan one or more Collateral Loans with an aggregate
Principal Balance at least equal to the Repurchase Price of the Warranty
Collateral Loan(s) being replaced; provided, that no such repurchase or
substitution shall be required to be made with respect to any Warranty
Collateral Loan (and such Collateral Loan shall cease to be a Warranty
Collateral Loan) if, on or before the expiration of such 30-day period, either
(i) the representations, warranties undertakings and covenants set forth in
Article IV and Article V with respect to such Warranty Collateral Loan shall be
made true and correct in all material respects with respect to such Warranty
Collateral Loan as if such Warranty Collateral Loan had become part of the
Collateral on such day, as applicable, or (ii) the Overcollateralization Ratio
Test is satisfied.

 

Section 10.2                             Eligibility Criteria. Unless otherwise
specified herein, on and after the Closing Date but solely during the
Reinvestment Period, a debt obligation will be eligible for purchase (including
in connection with a substitution pursuant to Section 10.1) by the Borrower

 

136

--------------------------------------------------------------------------------



 

and inclusion in the Collateral only if as evidenced by an officer’s certificate
of an Authorized Officer of the Borrower (or the Services Provider on behalf of
the Borrower) delivered to the Collateral Agent, the Eligibility Criteria are
satisfied at the time such debt obligation is purchased (on a trade date basis),
after giving effect to the inclusion of such debt obligation.

 

Section 10.3                             Conditions Applicable to all Sale and
Purchase Transactions. Any transaction effected under this Article X or in
connection with the acquisition, disposition or substitution of any asset shall
be conducted on an arm’s length basis and, if effected with a Person Affiliated
with the Services Provider (or with an account or portfolio for which the
Services Provider or any of its Affiliates serves as investment adviser), shall
be effected in accordance with Section 5.33.

 

ARTICLE XI

 

CHANGE IN CIRCUMSTANCES

 

Section 11.1                             Basis for Determining Interest Rate
Inadequate or Unfair. In the case of Eurodollar Rate Loans, if on or prior to
the first day of any Interest Period:

 

(a)                                 the Administrative Agent is unable to obtain
a quotation for the London Interbank Offered Rate as contemplated by
Section 2.5, or

 

(b)                                 the Majority Lenders advise the
Administrative Agent that as a result of changes arising after the date of this
Agreement the London Interbank Offered Rate they have determined, in their
commercially reasonable judgment, that a material disruption to LIBOR or a
change in the methodology of calculating LIBOR has occurred or the Majority
Lenders advise the Administrative Agent that as a result of changes arising
after the date of this Agreement the London Interbank Offered Rate as determined
by the Administrative Agent will not adequately and fairly reflect the cost to
such Lenders of funding or maintaining their Eurodollar Rate Loans for such
Interest Period, in each case the Administrative Agent shall forthwith give
notice thereof (by telephone confirmed in writing) to the Borrower, the Lenders
and the Collateral Agent, whereupon until the Administrative Agent notifies the
Borrower and the Collateral Agent that the circumstances giving rise to such
suspension no longer exist, the obligations (if any) of the Lenders to make
Eurodollar Rate Loans shall be suspended, except in the case of Eurodollar Rate
Loans required to fund Exposure Amounts; provided that such Lenders shall
instead fund Base Rate Loans (or in the case of outstanding Loans, such Loans
will be converted to Base Rate Loans at the end of such Interest Period), which
Base Rate Loans shall convert to Eurodollar Rate Loans immediately upon the
cessation of such circumstances.

 

If at any time the Administrative Agent or the Borrower reasonably determines
that (A)(i) the circumstances set forth in clause (b) have arisen and such
circumstances are unlikely to be temporary or (ii) the circumstances set forth
in clause (b) have not arisen but the supervisor for the administrator (of any)
of LIBOR or a Governmental Authority having jurisdiction over the Administrative
Agent has made a public statement identifying a specific date after which LIBOR
shall no longer be used for determining interest rates for loans (either such
date, a “LIBOR Termination Date”), or (b) a rate other than LIBOR has become a
widely recognized benchmark rate for newly originated loans in Dollars in the
U.S. market, then the Administrative Agent may

 

137

--------------------------------------------------------------------------------



 

(in consultation with the Borrower) choose a replacement index for LIBOR and
make adjustments to applicable margins and related amendments to this Agreement
as referred to below such that, to the extent practicable, the all-in interest
rate based on the replacement index will be substantially equivalent to the
all-in LIBOR-based interest rate in effect prior to its replacement.

 

The Administrative Agent and the Borrower shall enter into an amendment to this
Agreement to reflect the replacement index, the adjusted margins and such other
related amendments as may be appropriate, in the discretion of the
Administrative Agent, for the implementation and administration of the
replacement index-based rate, which replacement rate shall be (x) a comparable
or successor floating rate that is, at such time, broadly accepted by the
syndicated loan market for loans denominated in Dollars in lieu of the London
Interbank Offered Rate as determined by the Administrative Agent with the
consent of the Borrower (which consent shall not be unreasonably withheld,
conditioned or delayed) or (y) if no such broadly accepted comparable successor
rate exists at such time, a successor index rate as the Administrative Agent may
determine with the consent of the Borrower (which consent shall not be
unreasonably withheld, conditioned or delayed); provided that (i) any such
successor rate shall be applied by the Administrative Agent in a manner
consistent with market practice and (ii) to the extent such market practice is
not administratively feasible for the Administrative Agent, such successor rate
shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent in consultation with the Borrower.  Notwithstanding
anything to the contrary in this Agreement or the other Loan Documents
(including, without limitation, Section 12.5), such amendment shall become
effective without any further action or consent of any other party to this
Agreement at 5:00 p.m. New York City time on the 5th Business Day after the date
a draft of the amendment is provided to the Lenders, unless the Administrative
Agent receives, on or before such 5th Business Day, a written notice from the
Majority Lenders stating that such Lenders object to such amendment.

 

Until an amendment reflecting a new replacement index in accordance with this
Section 11.1 is effective, each advance, conversion and renewal of a Loan will
continue to bear interest with reference to LIBOR; provided however, that if the
Administrative Agent determines (which determination shall be final and
conclusive, absent manifest error) that a LIBOR Termination Date has occurred,
then following the LIBOR Termination Date, all Loans shall accrue interest at
the Alternate Base Rate plus the Applicable Margin until such time as an
amendment reflecting a replacement index and related matters as described above
is implemented.

 

Notwithstanding anything to the contrary contained herein, if at any time the
replacement index is less than zero, at such times, such index shall be deemed
to be zero for purposes of this Agreement.

 

Section 11.2                             Illegality. If, on or after the date of
this Agreement, the adoption of any Applicable Law, rule or regulation, or any
change in any Applicable Law, rule or regulation, or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any Lender in good faith with any request or directive
(whether or not having the force of law) of any such authority, central bank or
comparable agency shall make it unlawful or impossible for any Lender to make,
maintain or fund its Eurodollar Rate Loans (if any) and such Lender shall so
notify the Administrative Agent, the Administrative Agent shall forthwith give

 

138

--------------------------------------------------------------------------------



 

notice thereof (by telephone confirmed in writing) to the Lenders, the
Collateral Agent and the Borrower, whereupon until such Lender notifies the
Administrative Agent that the circumstances giving rise to such suspension no
longer exist, the obligation of such Lender to make Eurodollar Rate Loans (if
any) shall be suspended (provided that such Lender shall instead fund Base Rate
Loans (or in the case of outstanding Loans, such Loans will be converted to Base
Rate Loans at the end of such Interest Period, or sooner if required by law). 
Before giving any notice to the Administrative Agent pursuant to this
Section 11.2, such Lender shall designate a different Applicable Lending Office
if such designation would avoid the need for giving such notice and would not be
otherwise disadvantageous to such Lender.  If circumstances subsequently change
so that it is no longer unlawful for an affected Lender to make or maintain
Eurodollar Rate Loans as contemplated hereunder, such Lender will, as soon as
reasonably practicable after such Lender becomes aware of such change in
circumstances, notify the Borrower, the Collateral Agent and the Administrative
Agent and upon receipt of such notice, the obligations of such Lender to make or
continue Eurodollar Rate Loans shall be reinstated.

 

Section 11.3                             Increased Cost and Reduced Return.

 

(a)                                 If, on or after the date hereof, the
adoption of any Applicable Law, rule or regulation, or any change in any
Applicable Law, rule or regulation, or any change in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Lender (or its Applicable Lending Office) with any request or directive
(whether or not having the force of law) of any such authority, central bank or
comparable agency shall impose, modify or deem applicable any reserve
(including, without limitation, any such requirement imposed by the Federal
Reserve Board, special deposit, insurance assessment or similar requirement
against assets of, deposits with or for the account of, or credit extended by,
any Lender (or its Applicable Lending Office) or shall impose on any Lender (or
its Applicable Lending Office) or on the London interbank market any other
condition affecting its Eurodollar Rate Loans, its Notes evidencing Eurodollar
Rate Loans, or its obligation to make Eurodollar Rate Loans, and the result of
any of the foregoing is to increase the cost to such Lender (or its Applicable
Lending Office) of making or maintaining any Loan, or to reduce the amount of
any sum received or receivable by such Lender (or its Applicable Lending Office)
under this Agreement or under its Notes with respect thereto (other than any
increased costs on account of (x) Taxes imposed on or with respect to a payment
hereunder, (y) Taxes described in clauses (ii) through (iv) of the definition of
“Excluded Taxes” and (z) Connection Income Taxes), such additional amount or
amounts as will compensate such Lender for such increased cost or reduction
shall constitute “Increased Costs” payable by the Borrower pursuant to
Sections 9.1(a) and 6.4; provided that such amounts shall be no greater than
that which such Lender is generally charging other borrowers similarly situated
to Borrower.

 

(b)                                 If any Lender shall have determined that,
after the date hereof, the adoption of any Applicable Law, rule or regulation
regarding liquidity or capital adequacy, or any change in any such law, rule or
regulation, or any change in the interpretation or administration thereof by any
Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, or any request or directive regarding
capital adequacy (whether or not having the force of law) of any such authority,
central bank or comparable agency, has or would have the effect of reducing the
rate of return on capital of such Lender as a consequence of such Lender’s
obligations hereunder to a level below that which such Lender could have
achieved but

 

139

--------------------------------------------------------------------------------



 

for such adoption, change, request or directive (taking into consideration its
policies with respect to capital adequacy) by an amount deemed by such Lender to
be material, then, upon demand (which demand shall set forth in reasonable
detail the basis for such demand for compensation) by such Lender (with a copy
to the Administrative Agent, the Collateral Agent and S&P), such additional
amount or amounts as will compensate such Lender for such reduction (to the
extent funds are available therefor in accordance with the Priority of Payments)
shall constitute “Increased Costs” payable by the Borrower pursuant to
Sections 9.1(a) and 6.4.

 

(c)                                  Each Lender will promptly notify the
Borrower, the Collateral Agent and the Administrative Agent of any event of
which it has knowledge, occurring after the date hereof, which will entitle such
Lender to compensation pursuant to this Section 11.3 and will designate a
different Applicable Lending Office if such designation will avoid the need for,
or reduce the amount of, such compensation and will not be otherwise
disadvantageous to such Lender.  A certificate of any Lender claiming
compensation under this Section 11.3 and setting forth in reasonable detail a
calculation of the additional amount or amounts to be paid to it hereunder shall
be delivered in connection with any request for compensation and shall be
conclusive in the absence of manifest error.  In determining such amount, such
Lender may use any reasonable averaging and attribution methods.  Failure or
delay on the part of any Lender to demand compensation under this Section 11.3
shall not constitute a waiver of such Lender’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender pursuant to this Section 11.3 for any increased costs or reductions
incurred more than six months prior to the date on which the applicable Lender
notifies the Borrower; provided that if the event giving rise to such increased
costs or reductions is retroactive, then the six-month period referred to above
shall be extended to include the period of retroactive effect thereof.

 

(d)                                 Notwithstanding anything to the contrary
contained herein, all requests, rules, guidelines, requirements and directives
promulgated (i) by the Bank for International Settlements, the Basel Committee
on Banking Supervision (or any successor or similar authority), the Committee of
European Banking Supervisors or the United States or foreign regulatory
authorities, in each case, pursuant to Basel III or similar capital requirements
directive existing on the Closing Date impacting European banks and other
regulated financial institutions, (ii) pursuant to the Dodd-Frank Wall Street
Reform and Consumer Protection Act and (iii) in connection with the EU Retention
Requirements shall, in each case, be deemed to be a change or adoption of any
law, rule or regulation for purposes of this Section 11.3, regardless of the
date enacted, adopted, issued or implemented; provided, however, that the
Borrower shall not be responsible for any increased costs relating to the EU
Retention Requirements so long as the Retention Provider is in compliance with
the requirements set forth in the Retention Letter.

 

(e)                                  Notwithstanding anything to the contrary in
this Section 11.3, the Borrower shall not be required to pay amounts to any
Lender under this Section 11.3 to the extent such amounts would be duplicative
of amounts payable by the Borrower under Section 11.4.  To the extent the
Borrower is required to pay any Lender additional amounts or indemnify any
Lender in respect of Taxes or Other Taxes pursuant to Section 11.4, the
provisions of Section 11.4 shall control.

 

(f)                                   For the avoidance of doubt, the Borrower
shall not be obligated to pay additional amounts to a Lender pursuant to
clauses (a) or (b) of this Section 11.3 to the extent any

 

140

--------------------------------------------------------------------------------



 

such additional amounts are attributable to a failure by a Lender to comply with
its obligations under the EU Retention Requirements that are within its control.

 

Section 11.4                             Taxes.

 

(a)                                 Except as required by Applicable Law, any
and all payments by or on behalf of the Borrower to or for the account of any
Lender or any Agent under any Loan Document shall be made without deduction or
withholding for any Taxes.  If any Applicable Law (as determined in the good
faith discretion of an applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment, then the applicable withholding
agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with Applicable Law and, if such Tax is an Indemnified Tax, then
the sum payable by the Borrower shall be increased as necessary so that after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 11.4(a))
the applicable Lender or Agent (as the case may be) receives an amount equal to
the sum it would have received had no such deduction or withholding been made. 
The Borrower shall furnish to the Collateral Agent and the Administrative Agent
at their respective addresses set forth on the signature pages hereof, the
original or a certified copy of a receipt evidencing payment thereof or, if a
receipt is not available, such other evidence of payment as may be reasonably
acceptable to such Lender, the Administrative Agent or the Collateral Agent.

 

(b)                                 The Borrower agrees to pay to the relevant
Governmental Authority in accordance with Applicable Law, or at the option of
the applicable Agent reimburse it for payment of, any Other Taxes.

 

(c)                                  (i)                                     The
Borrower agrees to indemnify each Lender for the full amount of any Indemnified
Taxes (including Indemnified Taxes, imposed or asserted on or attributable to
amounts payable under this Section 11.4) paid or payable by such Lender (as the
case may be).  This indemnification shall be made within ten days from the date
such Lender (as the case may be) makes demand therefor accompanied by evidence
reasonably satisfactory to the Borrower establishing liability for such Taxes.

 

(ii)                                  Each Lender shall severally indemnify the
Collateral Agent and the Administrative Agent for (i) any Indemnified Taxes
attributable to such Lender (but only to the extent that the Borrower has not
already indemnified the Collateral Agent or the Administrative Agent (as the
case may be) for such Indemnified Taxes and without limiting the obligation of
the Borrower to do so), (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 12.6(b) relating to the maintenance of a
Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Collateral Agent or the
Administrative Agent (as the case may be) in connection with any Loan Document,
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  This indemnification shall be made within ten days from
the date the Collateral Agent or the Administrative Agent (as the case may be)
makes demand therefor accompanied by evidence reasonably satisfactory to the
relevant Lender establishing liability for such Taxes.

 

141

--------------------------------------------------------------------------------



 

(d)                                 (i)                                     Each
Lender that is entitled to an exemption from or reduction of withholding Tax
with respect to payments made under any Loan Document shall deliver to the
Borrower and any Agent, at the time or times reasonably requested by the
Borrower or the Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Agent as will permit such payments
to be made without withholding or at a reduced rate of withholding.  In
addition, any Lender, if reasonably requested by the Borrower or any Agent,
shall deliver such other documentation prescribed by Applicable Law or
reasonably requested by the Borrower or the Agent as will enable the Borrower or
the Agent to determine whether or not such Lender is subject to backup
withholding or information reporting requirements.  Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Section 11.4(d)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(ii)                                  Without limiting the generality of the
foregoing, in the event that the Borrower is a U.S. Borrower,

 

(A)                               any Lender that is a U.S. Person shall deliver
to the Borrower and any Agent on or about the date on which such Lender becomes
a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), executed copies of IRS
Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

 

(B)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and any Agent (in such number
of copies as shall be requested by the recipient) on or about the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Agent), whichever
of the following is applicable:

 

(1)                                 in the case of a Foreign Lender claiming the
benefits of an income tax treaty to which the United States is a party (x) with
respect to payments of interest under any Loan Document, executed copies of IRS
Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from,
or reduction of, U.S. federal withholding Tax pursuant to the “business profits”
or “other income” article of such tax treaty;

 

(2)                                 executed copies of IRS Form W-8ECI;

 

(3)                                 in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit I-1 to the effect
that such

 

142

--------------------------------------------------------------------------------



 

Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, or a “controlled foreign corporation” related
to the Borrower as described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed copies of IRS Form W-8BEN or IRS
Form W-8BEN-E; or

 

(4)                                 to the extent a Foreign Lender is not the
beneficial owner, executed copies of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN, IRS Form W-8BEN-E, a U.S. Tax Compliance
Certificate substantially in the form of Exhibit I-2 or Exhibit I-3, IRS
Form W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit I-4 on behalf of each such
direct and indirect partner.

 

(C)                               In addition to the foregoing requirements of
this Section 11.4(d), each Foreign Lender shall, to the extent it is legally
entitled to do so and as would not materially prejudice its commercial position,
on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or any Agent), deliver to the Borrower and such Agent (in such number
of copies as shall be requested by the recipient) executed originals of any
other form prescribed by Applicable Law as a basis for claiming exemption from
or a reduction in U.S. federal withholding tax, duly completed, together with
any required supplementary information as may be prescribed by Applicable Law to
permit the Borrower or the Agent to determine the withholding or deduction
required to be made.

 

(D)                               If a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and any Agent at the time
or times prescribed by law and at such time or times reasonably requested by the
Borrower or the Agent such documentation prescribed by Applicable Law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Agent as may be
necessary for the Borrower and the Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount, if any, to deduct and
withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

Each Lender hereby agrees that if any form or certification such Lender
previously delivered pursuant to this Section 11.4(d) expires or becomes
obsolete or inaccurate in any

 

143

--------------------------------------------------------------------------------



 

respect, such Lender shall update such form or certification or notify the
Borrower and the Agents in writing of its legal inability to do so, in each case
promptly after such form or certification so expires or becomes obsolete.

 

(e)                                  If the Borrower is required to pay
additional amounts to or for the account of any Lender pursuant to this
Section 11.4, then such Lender will change the jurisdiction of its Applicable
Lending Office so as to eliminate or reduce any such additional payment which
may thereafter accrue if such change, in the sole judgment of such Lender, does
not otherwise cause such Lender to incur additional costs or legal or regulatory
burdens that the Lender considers in its good faith reasonable judgment to be
material.  The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

 

(f)                                   If a Lender determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified under this Section 11.4 (including by the
payment of additional amounts pursuant to this Section), it shall pay to the
Borrower an amount equal to such refund (but only to the extent of indemnity
payments made or additional amounts paid under this Section 11.4 with respect to
the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) of such Lender and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund).  The
Borrower, upon the request of such Lender, shall repay to such Lender the amount
paid over pursuant to this clause (f) (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) in the event that such
Lender is required to repay such refund to such Governmental Authority. 
Notwithstanding anything to the contrary in this clause (f), in no event will a
Lender be required to pay an amount to the Borrower pursuant to this
clause (f) the payment of which would place the Lender in a less favorable net
after-Tax position than the Lender would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This clause (f) shall not be construed
to require any Lender to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the Borrower or
any other Person.

 

(g)                                  Notwithstanding anything to contrary
contained in this Section 11.4, all payments made to a Lender pursuant to this
Section 11.4 shall only be made to the extent funds are available in accordance
with the Priority of Payments.

 

(h)                                 Each party’s obligations under this
Section 11.4 shall survive the resignation or replacement of the Collateral
Agent or the Administrative Agent or any assignment of rights by, or the
replacement of, a Lender and the repayment, satisfaction or discharge of all
obligations under any Loan Document.

 

Section 11.5                             Replacement of Lenders.

 

(a)                                 (x) If and for so long as any Lender is
(1) a Downgraded Lender (subject to clauses (b) and (c) below), (2) a Defaulting
Lender, (3) requesting compensation under Section 11.3 or (4) unable to make
Loans under Section 11.2, (y) if the Borrower is required to pay any additional
amount to such Lender or any authority for the account of such Lender pursuant

 

144

--------------------------------------------------------------------------------



 

to Section 11.4 or (z) if and for so long as the obligations of any Lender under
this Agreement are the subject of a Bail-In Action, then the Borrower may, at
its sole expense and effort, upon notice to such Lender, the Agents and S&P,
direct such Lender to assign and delegate (and such Lender shall comply with
such direction but shall have no obligation to search for, seek, designate or
otherwise try to find, an assignee), without recourse (in accordance with and
subject to the restrictions contained in, and consents required by,
Section 12.6), all of its interests, rights and obligations under this Agreement
and the Notes to a financial institution that is (I) eligible to purchase the
replaced Lender’s Loans under the terms hereof, (II) not prohibited by any
Applicable Law from making such purchase and (III) not the subject of a Bail-In
Action with respect to its obligations hereunder (such purchaser, an “Approved
Purchaser”), which shall assume such obligations (and which may be another
Lender, if such other Lender accepts such assignment); provided that:

 

(i)                                     such assigning Lender shall have
received payment of an amount equal to the aggregate outstanding principal of
its Loans, accrued interest thereon, accrued fees and all other amounts payable
to it hereunder and under its Note (including any amounts under Section 2.8)
from such Approved Purchaser (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);

 

(ii)                                  in the case of any such assignment or
delegation resulting from a claim for compensation under Section 11.3 or
payments required to be made pursuant to Section 11.4, such assignment or
delegation will result in a reduction in such compensation or payments
thereafter;

 

(iii)                               such assignment or delegation does not
conflict with any Applicable Law; and

 

(iv)                              such Approved Purchaser shall deliver to the
Borrower a notice of whether such Lender will be a CP Lender and, if so, the
basis of the interest payable to such Approved Purchaser.

 

(b)                                 If and for so long as any Lender is a
Downgraded Lender or a Defaulting Lender hereunder:

 

(i)                                     in the case of a Downgraded Lender, it
holds any portion of the Revolving Commitments that remain in effect, then, as
soon as practicable and in any event within 30 days after becoming a Downgraded
Lender, (x) it shall deposit an amount equal to its Undrawn Commitments at such
time into the Lender Collateral Account and (y) all principal payments in
respect of the Loans which would otherwise be made to such Downgraded Lender
shall be diverted to the Lender Collateral Subaccount of such Downgraded Lender
in accordance with Section 8.3(d), and any amounts in such Lender Collateral
Subaccount shall be applied to any future funding obligations of such Downgraded
Lender; and

 

(ii)                                  in the case of a Defaulting Lender,
(x) the Commitment and Loans of any such Defaulting Lender shall not be included
in determining whether the Majority Lenders or Majority Revolving Lenders have
taken or may take any action hereunder (including

 

145

--------------------------------------------------------------------------------



 

any consent to any amendment, waiver or other modification pursuant to
Section 12.5); provided that (i) a Defaulting Lender’s vote shall be included
with respect to any action hereunder relating to any change that would require
the consent of each Lender or each affected Lender under Section 12.5 (to the
extent such Defaulting Lender is such an affected Lender) and (ii) a Defaulting
Lender shall retain its voting rights if such Defaulting Lender is the only
Lender, which vote shall not be unreasonably withheld, conditioned or delayed,
and (y) no Defaulting Lender shall be entitled to receive any Commitment Fee for
any period during which time that Lender is a Defaulting Lender (and the
Borrower shall not be required to pay any such fee that otherwise would have
been required to have been paid to that Defaulting Lender during such time).

 

(c)                                  Notwithstanding anything in
Section 11.5(a) to the contrary, (i) a Lender shall not be required to make any
assignment or delegation referred to in Section 11.5(a) if, prior thereto, as a
result of a waiver by such Lender or the Borrower or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply and such Lender gives notice thereof to the Borrower and (ii) the
Borrower may not require a Downgraded Lender to make any such assignment or
delegation during the 30-day period referred to in clause (b)(i) above or at any
time that a Downgraded Lender is in compliance with clause (b)(i)(x) above.

 

(d)                                 Each of the Administrative Agent and any
replaced Lender will agree to cooperate with all reasonable requests of the
Borrower for the purpose of effecting a transfer in compliance with this
Section 11.5.

 

(e)                                  Nothing in this Section 11.5 shall be
deemed to release a Defaulting Lender or Downgraded Lender from any liability
arising from its failure to fund any Loans it is required to make hereunder.

 

(f)                                   Notwithstanding anything to the contrary
contained herein but subject to the Write-Down and Conversion Powers of any EEA
Resolution Authority, the provisions of this Agreement relating to Downgraded
Lenders solely due to any such Revolving Lender failing to be an Approved Lender
(including Sections 8.3(d) and 11.5) shall continue to apply after the
occurrence of a Bail-In Action, including that any amounts previously deposited
in any Lender Collateral Subaccount will remain available in such Lender
Collateral Subaccount following the occurrence of a Bail-In Action for the
purposes set forth in this Agreement.

 

ARTICLE XII

 

MISCELLANEOUS

 

Section 12.1                             Notices. All notices, requests and
other communications to any party hereunder shall be in writing (including bank
wire, facsimile, facsimile transmission, email or similar writing) and shall be
given to such party: (i) in the case of the Borrower, the Services Provider, the
Administrative Agent, the Collateral Agent, the Collateral Administrator, the
Custodian or the Document Custodian, at its address, facsimile number and/or
email address set forth on the signature pages hereof, (ii)(A) in the case of
the initial Lender, at its address, facsimile number and/or email address set
forth on the signature pages hereof and (B) in the case of any other Lender, at
its address, facsimile number and/or email address set forth in its
Administrative

 

146

--------------------------------------------------------------------------------



 

Questionnaire (which notices shall be solely by facsimile or email if so
indicated therein), (iii) in the case of S&P, by email to
cdo_surveillance@spglobal.com (provided, that (x) in respect of any application
for a ratings estimate by S&P in respect of a Collateral Loan, such request must
be submitted to creditestimates@spglobal.com and (y) in respect to any request
to S&P for S&P CDO Monitor cases, such request must be sent to
CDOMonitor@spglobal.com unless otherwise specified by S&P) or (iv) in the case
of any party, such other address, facsimile number and/or email address as such
party may hereafter specify for such purpose by notice to the Administrative
Agent, the Collateral Agent and the Borrower.  Each such notice, request or
other communication shall be effective (w) if given by facsimile, when such
facsimile is transmitted to the facsimile number specified in this Section 12.1
and the appropriate answerback is received, (x) if given by certified or
registered mail, upon delivery, (y) if given by recognized courier guaranteeing
overnight delivery, one Business Day after such communication is delivered to
such courier or (z) if given by any other means, when delivered at the address
or email address specified in this Section 12.1; provided that notices to the
Administrative Agent under Article XI or to the Collateral Agent under
Article VIII shall not be effective until received.

 

The Collateral Agent agrees to accept and act upon instructions or directions
pursuant to this Agreement sent by unsecured email, facsimile transmission or
other similar unsecured electronic methods; provided that any person providing
such instructions or directions shall provide to the Collateral Agent an
incumbency certificate listing persons designated to provide such instructions
or directions, which incumbency certificate shall be amended whenever a person
is added or deleted from the listing.  If such person elects to give the
Collateral Agent email or facsimile instructions (or instructions by a similar
electronic method) and the Collateral Agent in its discretion elects to act upon
such instructions, the Collateral Agent’s reasonable understanding of such
instructions shall be deemed controlling.  The Collateral Agent shall not be
liable for any losses, costs or expenses arising directly or indirectly from the
Collateral Agent’s reliance upon and compliance with such instructions
notwithstanding such instructions conflicting with or being inconsistent with a
subsequent written instruction.  Any person providing such instructions
acknowledges and agrees that there may be more secure methods of transmitting
such instructions than the method(s) selected by it and agrees that the security
procedures (if any) to be followed in connection with its transmission of such
instructions provide to it a commercially reasonable degree of protection in
light of its particular needs and circumstances.

 

Section 12.2                             No Waivers.  No failure or delay by
either Agent, any Lender or the Borrower in exercising any right, power or
privilege hereunder or under any Note shall operate as a waiver thereof nor
shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right, power or privilege.  The
rights and remedies herein provided shall be cumulative and not exclusive of any
rights or remedies provided by law.

 

Section 12.3                             Expenses; Indemnification.

 

(a)                                 The Borrower shall pay (i) all reasonable
and documented out-of-pocket expenses of the Agents, the Custodian, the Document
Custodian and the Securities Intermediary, including, without limitation,
reasonable and documented fees and disbursements of counsel in connection with
the preparation, syndications and administration of this Agreement, the Loan
Documents and any documents and instruments referred to therein, and further
modifications or syndications of the Loans in connection therewith, the
administration of the Loans, any waiver or

 

147

--------------------------------------------------------------------------------



 

consent hereunder or any amendment or modification hereof or any Default; and
(ii) all reasonable and documented out-of-pocket expenses incurred by any Agent,
including reasonable and documented fees and disbursements of counsel for each
Agent, in connection with the enforcement of the Loan Documents and the
instruments referred to therein and such collection, bankruptcy, insolvency and
other enforcement proceedings resulting therefrom.  For the sake of clarity,
this Section 12.3(a) shall not impose any payment obligation on the Borrower
with respect to Taxes, which obligation shall be addressed solely by
Section 11.4.

 

(b)                                 The Borrower agrees to indemnify the
Administrative Agent, the Collateral Agent, the Collateral Administrator, the
Custodian, the Document Custodian, the Securities Intermediary and each Lender,
their respective affiliates and the respective directors, officers, agents and
employees of the foregoing (each, an “Indemnitee”) and hold each Indemnitee
harmless from and against any and all liabilities, losses, damages, costs and
expenses of any kind, including, without limitation, the reasonable and
documented fees and disbursements of counsel for each Agent, which may be
incurred by such Indemnitee in connection with any investigative, administrative
or judicial proceeding (whether or not such Indemnitee shall be designated a
party thereto) that may at any time (including, without limitation, at any time
following the payment of the Obligations) be imposed on, asserted against or
incurred by any Indemnitee as a result of, or arising out of, or in any way
related to or by reason of, (i) any of the transactions contemplated by the Loan
Documents or the execution, delivery or performance of any Loan Document,
(ii) the grant to the Collateral Agent, the Lenders of any Lien, on the
Collateral, (iii) the exercise by the Administrative Agent, the Collateral
Agent, the Lenders or of their rights and remedies (including, without
limitation, foreclosure) under any agreements creating any such Lien, (iv) the
failure of the Collateral Agent to have a valid and perfected Lien on any
Collateral, (v) a breach by the Borrower of any representation, warranty or
covenant contained in any Loan Document or any document relating to any
Collateral or (vi) any loss arising from any action or inaction of the Borrower
or any of its Affiliates regarding the administration of any Collateral or
otherwise relating to such Collateral (other than an Obligor’s financial
inability to make payments with respect to any such Collateral) but excluding,
in each case, as to any Indemnitee, any such losses, liabilities, damages,
expenses or costs incurred by reason of the bad faith, gross negligence or
willful misconduct by such Indemnitee with respect to its obligations under this
Agreement as finally determined by a court of competent jurisdiction.  The
Borrower’s obligations under this Section 12.3 shall survive the termination of
this Agreement and the payment of the Obligations and the resignation or removal
of an Agent.  For the sake of clarity, this Section 12.3(b) shall not impose any
indemnification or similar obligation on the Borrower with respect to Taxes,
which obligation shall be addressed solely by Section 11.4.

 

Section 12.4                             Sharing of Set-Offs.  In addition to
any rights now or hereafter granted under Applicable Law or otherwise, and not
by way of limitation of any such rights, upon the occurrence and during the
continuance of any Event of Default, each Lender is hereby authorized at any
time or from time to time, without presentment, demand, protest or other notice
of any kind to the Borrower or to any other Person, any such notice being hereby
expressly waived, to set off and to appropriate and apply any and all deposits
(general or special, time or demand, provisional or final) and any other
Indebtedness at any time held or owing by such Lender (including, without
limitation, by branches and agencies of such Lender wherever located) to or for
the credit or the account of the Borrower against and on account of the
Obligations of the Borrower then due and payable to such Lender under this
Agreement or under any of the other

 

148

--------------------------------------------------------------------------------



 

Loan Documents, including, without limitation, all interests in Obligations
purchased by such Lender.

 

Each Lender agrees that if it shall, by exercising any right of set-off or
counterclaim or otherwise, receive payment of a proportion of the aggregate
amount of principal, interest, fees and other amounts due with respect to any
Loan held by it which is greater than the proportion received by any other
Lender in respect of the aggregate amount of principal, interest, fees and other
amounts due with respect to the Loans held by such other Lender, the Lender
receiving such proportionately greater payment shall purchase such
participations in the Loans held by the other Lenders, and such other
adjustments shall be made, as may be required so that all such payments of
principal, interest, fees and other amounts with respect to the Loans held by
the Lenders shall be shared by the Lenders pro rata; provided that nothing in
this Section 12.4 shall impair the right of any Lender to exercise any right of
set-off or counterclaim it may have and to apply the amount subject to such
exercise to the payment of Indebtedness of the Borrower other than its
Indebtedness under the Loans.  The Borrower agrees, to the fullest extent it may
effectively do so under Applicable Law, that any holder of a participation in a
Loan, whether or not acquired pursuant to the foregoing arrangements, may
exercise rights of set-off or counterclaim and other rights with respect to such
participation as fully as if such holder of a participation were a direct
creditor of the Borrower in the amount of such participation.  Notwithstanding
anything to the contrary contained herein, any Lender may, by separate agreement
with the Borrower, waive its right to set off contained herein or granted by law
and any such written waiver shall be effective against such Lender under this
Section 12.4.  For the avoidance of doubt, for purposes of this Section 12.4, a
pro rata allocation will mean an allocation of the amount received by such
set-off or counterclaim and other rights as if such amount had been applied as a
prepayment of the Loans under Section 2.7.

 

Section 12.5                             Amendments and Waivers.

 

(a)                                 Any provision of this Agreement, the Notes
or any other Loan Document may be amended or waived if, but only if, such
amendment or waiver is in writing and is signed by the Borrower and the Majority
Lenders (and, if the rights, protections, indemnities or duties of the
Administrative Agent and/or the Collateral Agent are affected thereby, by the
Administrative Agent and/or the Collateral Agent, as the case may be); provided
that:

 

(i)                                     no such amendment or waiver shall,
unless signed by all the (1) Lenders, extend the Stated Maturity; (2) Revolving
Lenders, increase or decrease the Revolving Commitment of any Revolving Lender
or subject any Revolving Lender to any additional obligation; (3) Revolving
Lenders, change the Percentage Share of the Revolving Commitments allocable to
any Revolving Lender; (4) Lenders, change the Percentage Share of the aggregate
unpaid principal amount of the Loans, or the number of Lenders, which shall be
required for the Lenders or any of them to take any action under this
Section 12.5 or any other provision of this Agreement; (5) Lenders, release any
Collateral except as provided in this Agreement or the other Loan Documents; or
(6) Lenders, alter the terms of Section 2.6, Section 2.7, Section 2.10,
Section 6.4, Section 9.1, Section 10.1(c)(ii) or this Section 12.5 (or any
defined term as it is used therein) in a manner adverse to the interests of any
Lender;

 

149

--------------------------------------------------------------------------------



 

(ii)                                  no such amendment or waiver shall, unless
signed by all Lenders affected thereby, postpone the date fixed for any payment
of principal of or interest on any Loan or any fees or other amounts hereunder
or for any reduction or termination of any Commitment;

 

(iii)                               no such amendment or waiver shall, unless
signed by the applicable Lender, reduce the principal of or rate of interest on
any Loan held by such Lender or any fees or indemnities payable for the account
of such Lender; provided that the foregoing shall not apply to the rescission of
interest accruing at the Post-Default Rate, which may be rescinded by the
Majority Lenders;

 

(iv)                              no amendment or waiver of any provision under
this Agreement or any other Loan Document that governs the rights and
obligations of CP Lenders or their Conduit Support Providers (including this
Section 12.5(a)(iv)) (other than amendments and waivers that apply generally to
Lenders) or that specifically relates to CP Conduits shall be effective without
the written consent of each CP Lender; and

 

(v)                                 to the extent an amendment or waiver of any
provision of this Agreement directly affects only the Revolving Lenders, then
such amendment, modification or waiver shall be effective with the written
consent of the Majority Revolving Lenders.

 

(b)                                 In connection with any proposed amendment or
waiver of this Agreement or any other Loan Document pursuant to this
Section 12.5, either (1) such proposed amendment or waiver will be effective
only upon satisfaction of the Rating Condition or the consent of the Majority
Lenders or (2) if, in the Borrower’s reasonable determination, such proposed
amendment or waiver does not have a reasonable likelihood of being adverse to
the interests of any Lender, then the Borrower shall, not later than ten
Business Days prior to the execution of such proposed amendment or waiver,
deliver to each of the Lenders a copy of such proposed amendment or waiver;
provided, in the case of the foregoing clause (2), if any Lender notifies the
Borrower prior to the execution of such proposed amendment or waiver that, based
on its reasonable determination such proposed amendment or waiver could
adversely affect the interests of any Lender, such proposed amendment or waiver
will be effective only upon satisfaction of the Rating Condition or the consent
of the Majority Lenders.

 

(c)                                  The Borrower shall, promptly following the
execution of any amendment, waiver or supplement to any Loan Document, provide
copies thereof to each Lender, the Administrative Agent, the Collateral Agent
and S&P.

 

Section 12.6                             Successors and Assigns.

 

(a)                                 The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns, except that the Borrower may not assign or otherwise
transfer any of its rights or obligations under this Agreement or the other Loan
Documents without the prior written consent of each of the Lenders except as
permitted by this Agreement.

 

(b)                                 (i)  Any Lender may at any time grant to one
or more banks, commercial paper conduits or other institutions (each, a
“Participant”) participating interests in any or all of its

 

150

--------------------------------------------------------------------------------



 

Loans; provided that each such Participant represents in writing to such Lender
that it (and each account for which it is acquiring such participating interest)
is a “qualified purchaser” for purposes of Section 3(c)(7) of the Investment
Company Act.  In the event of any such grant by a Lender of a participating
interest to a Participant, whether or not upon notice to the Borrower and the
Administrative Agent, such Lender shall remain responsible for the performance
of its obligations hereunder, and the Borrower and the Administrative Agent
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement.  An assignment or
other transfer which is not permitted by subsection (c) or (d) below shall be
given effect for purposes of this Agreement only to the extent of a
participating interest granted in accordance with this subsection (b).

 

(ii)                 In the event any Lender sells a participation in any or all
of its Loans hereunder, the Borrower agrees that each Participant shall be
entitled to the benefits of Sections 11.3 and 11.4 (subject to the requirements
and limitations therein, including the requirements under Section 11.4(d) (it
being understood that the documentation required under Section 11.4(d) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (c) of
this Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 11.3(c) and 11.4(e) as if it were an assignee under
paragraph (c) of this Section; and (B) shall not be entitled to receive any
greater payment under Sections 11.3 or 11.4, with respect to any participation,
than its participating Lender would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation;
provided, that with respect to any greater payment under Section 11.3, such
Participant shall not be entitled to receive any greater payment than its
participating Lender would have been entitled to receive unless the Borrower has
consented to such participation (unless an Event of Default has occurred and is
continuing, in which case no such consent shall be required for any greater
payment to be received).  Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 11.5 with respect to any
Participant.

 

(iii)              In the event that any Lender sells participations in any or
all of its Loans hereunder, such Lender shall, acting solely for this purposes
as a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of all Participants in the Loans held by it and the
principal amount (and stated interest thereon) of the portion of the Loans which
is the subject of the participation (the “Participant Register”).  A Loan may be
participated in whole or in part only by registration of such participation on
the Participant Register.  Any participation of such Loan may be effected only
by the registration of such participation on the Participant Register.  No
Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Loans or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such Loan or other obligation is
in registered form under Section 5f.103-1(c) or Proposed Section 1.163-5(b) of
the United States Treasury Regulations (or, in each case, any amended or
successor version). The entries in the Participant Register shall be conclusive
absent manifest error, and such Lender shall treat

 

151

--------------------------------------------------------------------------------



 

each Person whose name is recorded in the Participant Register as the owner of
such participation for all purposes of this Agreement notwithstanding any notice
to the contrary.  For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 

(c)                                  (i)                                    
With the prior written consent of the Administrative Agent (such consent not to
be unreasonably withheld) and the Borrower (provided that such consent will not
be required for an assignment to any existing Lender or Affiliate of a Lender or
any assignment during the existence of an Event of Default or with respect to
any assignment from a CP Lender to any other CP Lender that is an affiliate or
under common program management with the assigning CP Lender), any Lender may at
any time assign to one or more banks, CP Conduits or other financial
institutions (each, an “Assignee”) all or any portion of its rights and
obligations under this Agreement, the Notes and the other Loan Documents, and
such Assignee shall assume such rights and obligations, pursuant to an
Assignment and Assumption executed by such Assignee and such transferor Lender;
provided that such assignment is in an amount which is at least $10,000,000 or a
multiple of $1,000,000 in excess thereof (or the remainder of such Lender’s
Loans); provided, further that after giving effect to such assignment, unless
the Borrower shall have provided its prior written consent thereto, Société
Générale and its Affiliates shall hold, collectively, more than 50% of the
aggregate Undrawn Commitments and aggregate principal amount of all of the Loans
outstanding at such time.

 

(ii)                 Upon execution and delivery of such instrument and payment
by such Assignee to such transferor Lender of an amount equal to the purchase
price agreed between such transferor Lender and such Assignee, such Assignee
(and if the Assignee is a Conduit Assignee, any Related CP Issuer, if such
Conduit Assignee does not itself issue commercial paper) shall be a party to
this Agreement and shall have all the rights, protections and obligations of a
Lender with Commitments as set forth in such instrument of assumption, and the
transferor Lender shall be released from its obligations hereunder to a
corresponding extent, and no further consent or action by any party shall be
required.  Upon the consummation of any assignment pursuant to this
subsection (c), the transferor Lender, the Administrative Agent and the Borrower
shall make appropriate arrangements so that, if required, a new Note is issued
to the Assignee.  In connection with any such assignment, the transferor Lender
shall pay to the Administrative Agent an administrative fee for processing such
assignment in the amount of $2,500 (unless such fee is waived by the
Administrative Agent).  Each Assignee shall deliver to the Borrower and the
Administrative Agent the relevant form or certification in accordance with
Section 11.4(d).

 

(iii)              For the avoidance of doubt, the Borrower may, but shall have
no obligation to, amend, modify or supplement any Loan Document as requested or
required by S&P in connection with any such assignment.

 

(d)                                 Any Lender may at any time assign all or any
portion of its rights under this Agreement and its Note to a Federal Reserve
Bank.  No such assignment shall release the transferor Lender from its
obligations hereunder.  Promptly upon being notified in writing of such
transfer, the Administrative Agent shall notify the Borrower thereof.

 

152

--------------------------------------------------------------------------------



 

(e)                                  No Assignee or Participant of any Lender’s
rights shall be entitled to receive any greater payment under Section 11.3
or 11.4 than such Lender would have been entitled to receive with respect to the
rights transferred, unless such transfer is made by reason of the provisions of
Section 11.2, 11.3(e) or 11.4 requiring such Lender to designate a different
Applicable Lending Office under certain circumstances or the circumstances
giving rise to such greater payment did not exist at the time of the transfer or
except to the extent such entitlement to receive a greater payment results from
a change in law that occurs after such Assignee or Participant acquired the
applicable interest.

 

(f)                                   The Administrative Agent, acting as
non-fiduciary agent (solely for this purpose) of the Borrower, shall maintain at
one of its offices in New York City, New York a copy of each Assignment and
Assumption delivered to it and a register (the “Register”) for the recordation
of the names and addresses of the Lenders, and the Commitments of, and the
principal amount (and stated interest thereon) of the Loans owing to each Lender
from time to time.  The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Agents and the Lenders shall treat each
Person whose name is recorded in the Register as the owner of a Loan or Note
hereunder as the owner thereof for all purposes of this Agreement,
notwithstanding any notice to the contrary.  Any assignment of any Loan or Note
hereunder shall be effective only upon appropriate entries with respect thereto
being made in the Register.  If any assignment or transfer of all or any part of
a Loan that is then evidenced by a Note is made, such assignment or transfer
shall be registered on the Register only upon surrender for registration of
assignment or transfer of the related Note, duly endorsed by (or accompanied by
a written instrument of assignment or transfer duly executed by) the holder
thereof, and thereupon one or more new Note(s) in the same aggregate principal
amount shall be issued to the designated Assignee(s) (and, if applicable,
assignor) and the old Note shall be returned to the Borrower marked
“cancelled”.  The Register shall be available for inspection by the Borrower or
any Lender at any reasonable time and from time to time upon reasonable prior
notice.  The Administrative Agent shall provide to the Collateral Agent from
time to time at the request of the Collateral Agent information related to the
Lenders (including, without limitation, all wire instructions and other
information necessary for distributions to the Lenders hereunder).

 

Section 12.7                             Collateral; QP Status.  Each of the
Lenders represents to the Administrative Agent, the Collateral Agent, each of
the other Lenders, and the Borrower that (i) it (and each account for which it
is acquiring a Loan) is a “qualified purchaser” for purposes of
Section 3(c)(7) of the Investment Company Act and (ii) it in good faith (and in
reliance on the accuracy as to factual matters of the representations contained
in the first two sentences of Section 4.10) is not relying upon any Margin Stock
as collateral in the extension or maintenance of the credit provided for in this
Agreement.  For the avoidance of doubt, the parties hereunder intend that the
advances made pursuant to this Agreement constitute loans and not securities.

 

Section 12.8                             Governing Law; Submission to
Jurisdiction.

 

(a)                                 THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE
CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF
NEW YORK.

 

153

--------------------------------------------------------------------------------



 

(b)                                 Any legal action or proceeding with respect
to this Agreement or any other Loan Document and any action for enforcement of
any judgment in respect thereof may be brought in the courts of the State of
New York sitting in the Borough of Manhattan or of the United States of America
for the Southern District of New York, and, by execution and delivery of this
Agreement, each party hereto hereby accepts for itself and in respect of its
property, generally and unconditionally, the non-exclusive jurisdiction of the
aforesaid courts and appellate courts from any thereof.  Each party hereto
irrevocably consents to the service of process out of any of the aforementioned
courts in any such action or proceeding by the hand delivery, or mailing of
copies thereof by registered or certified mail, postage prepaid, to each party
hereto at its respective address on the signature pages hereto.  Each party
hereto hereby irrevocably waives, to the extent permitted by Applicable Law, any
objection which it may now or hereafter have to the laying of venue of any of
the aforesaid actions or proceedings arising out of or in connection with this
Agreement or any other Loan Document brought in the courts referred to above and
hereby further irrevocably waives, to the extent permitted by Applicable Law,
and agrees not to plead or claim in any such court that any such action or
proceeding brought in any such court has been brought in an inconvenient forum. 
Nothing herein shall affect the right of either Agent, any Lender, any holder of
a Note to serve process in any other manner permitted by law or to commence
legal proceedings or otherwise proceed against the Borrower in any other
jurisdiction.

 

Section 12.9                             Marshalling; Recapture.  Neither the
Administrative Agent, the Collateral Agent nor any Lender shall be under any
obligation to marshal any assets in favor of the Borrower or any other party or
against or in payment of any or all of the Obligations.  To the extent any
Lender receives any payment by or on behalf of the Borrower, which payment or
any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to the Borrower or its estate,
trustee, receiver, custodian or any other party under any bankruptcy law, state
or federal law, common law or equitable cause, then to the extent of such
payment or repayment, the Obligation or part thereof which has been paid,
reduced or satisfied by the amount so repaid shall be reinstated by the amount
so repaid and shall be included within the liabilities of the Borrower to such
Lender, as of the date such initial payment, reduction or satisfaction occurred.

 

Section 12.10                      Counterparts; Integration; Effectiveness. 
This Agreement may be signed in any number of counterparts, each of which shall
be an original, with the same effect as if the signatures thereto and hereto
were upon the same instrument.  This Agreement constitutes the entire agreement
and understanding among the parties hereto and supersedes any and all prior
agreements and understandings, oral or written, relating to the subject matter
hereof.  This Agreement shall become effective upon receipt by the
Administrative Agent of counterparts hereof signed by each of the parties hereto
(which counterparts may be delivered by facsimile or email transmission).

 

Section 12.11                      Waiver of Jury Trial.  TO THE EXTENT
PERMITTED BY APPLICABLE LAW, EACH OF THE BORROWER, THE ADMINISTRATIVE AGENT, THE
COLLATERAL AGENT AND THE LENDERS HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

154

--------------------------------------------------------------------------------



 

Section 12.12                      Survival.  All indemnities set forth herein
shall survive the execution and delivery of this Agreement and the other Loan
Documents, any assignment pursuant to Section 12.6 and the making and repayment
of the Loans hereunder.

 

Section 12.13                      Domicile of Loans.  Each Lender may transfer
and carry its Loans at, to or for the account of any domestic or foreign branch
office, subsidiary or affiliate of such Lender.

 

Section 12.14                      Limitation of Liability.  No claim may be
made by the Borrower, the Services Provider or any other Person against the
Administrative Agent, the Collateral Agent or any Lender or the affiliates,
directors, officers, employees, attorneys or agents of any of them for any
consequential or punitive damages in respect of any claim for breach of contract
or any other theory of liability arising out of or related to the transactions
contemplated by this Agreement or by the other Loan Documents, or any act,
omission or event occurring in connection therewith; and each of the Borrower
and the Services Provider hereby waives, releases and agrees not to sue upon any
claim for any such damages, whether or not accrued and whether or not known or
suspected to exist in its favor.

 

Section 12.15                      Recourse; Non-Petition.

 

(a)                                 All obligations, covenants and agreements of
Borrower contained in or evidenced by this Agreement, the Notes and any Loan
Document shall be fully recourse to the Borrower and each and every asset of
Borrower.  Notwithstanding the foregoing, no recourse under or upon any
obligation, covenant, or agreement contained in this Agreement, the Notes or any
Loan Document shall be had against any officer, director, limited liability
company manager, limited partner, member, agent or employee (solely by virtue of
such capacity) of the Borrower (a “Non-Recourse Party”) and no such Non-Recourse
Party shall be personally liable for payment of the Loans or other amounts due
in respect thereof (all such liability being expressly waived and released by
each Lender and the Agents).

 

(b)                                 Each Lender and each Agent hereby agrees
that it will not institute against the Borrower any proceeding seeking a
judgment of insolvency or bankruptcy or any other relief under any bankruptcy or
insolvency law or other similar law affecting creditors’ rights, present a
petition for the winding-up or liquidation of the Borrower or seek the
appointment of an administrator, provisional liquidator, conservator, receiver,
trustee, custodian or other similar official for the Borrower or for all or
substantially all of the assets of the Borrower prior to the date that is one
year and one day (or, if longer, the applicable preference period then in
effect) after the payment in full of all Obligations and any securities issued
by the Borrower that refinance any of the Obligations.  Additionally, none of
the Borrower shall be entitled to petition or take any other steps for the
winding up or bankruptcy of the other of the Borrower.  In the event that,
notwithstanding the provisions of this Agreement and the other Loan Documents
relating to “non-petition” of the Borrower, the Borrower becomes a debtor in a
bankruptcy case by the involuntary petition of any other Person, of the Borrower
hereby covenants to contest any such petition to the fullest extent permitted by
law.  The obligations under this Section 12.15(b) shall survive the termination
of this Agreement and the payment of the Obligations.

 

155

--------------------------------------------------------------------------------



 

Section 12.16                      Confidentiality.

 

(a)                                 Each of the Lenders and the Agents agrees
that it shall maintain confidentiality with regard to nonpublic information
concerning the Borrower, the Collateral Loans, any Obligor, the Retention Holder
or the Services Provider obtained pursuant to or in connection with this
Agreement or any other Loan Document; provided that the Lenders and the Agents
shall not be precluded from making disclosure regarding such information: (i) to
the Lenders’ and Agents’ counsel, accountants and other professional advisors
(it being understood that the Persons to which such disclosure is made will be
informed of the confidential nature of such information and instructed to keep
such information confidential); (ii) to officers, directors, employees,
examiners, agents and partners of each Lender and the Agents and their
Affiliates who need to know such information in accordance with customary
practices for Lenders of such type (it being understood that the Persons to
which such disclosure is made will be informed of the confidential nature of
such information and instructed to keep such information confidential); (iii) in
response to a subpoena or order of a court or governmental agency or regulatory
authority (including bank examiners); (iv) to any entity participating or
considering participating in any credit made under this Agreement, (provided
that the Lenders and Agents shall require that any such entity agree in writing
to be subject to this Section 12.16, however, the Lenders and Agents shall have
no duty to monitor any participating entity and shall have no liability in the
event that any participating entity violates this Section 12.16); (v) as
required by law or legal process, GAAP or applicable regulation; (vi) as
reasonably necessary in connection with the exercise of any remedy hereunder or
under any other Loan Document to the extent the Person that receives such
information agrees in writing to be subject to this Section 12.16; (vii) to any
Rating Agency then rating the Loans or any Conduit Rating Agency; or (viii) to
any Program Manager, Conduit Support Provider or administrator of a CP Lender or
Affiliate thereof who needs to know such information (provided that each such
Person referred to in this clause (viii) agrees to be bound by the terms of this
confidentiality agreement).  In connection with enforcing its rights pursuant to
this Section 12.16, the Borrower shall be entitled to the equitable remedies of
specific performance and injunctive relief against the Agents, any Lender or any
subsequent party that agrees to be bound hereto which shall breach the
confidentiality provisions of this Section 12.16.

 

(b)                                 Notwithstanding any contrary agreement or
understanding, the Services Provider, the Borrower, the Agents and the Lenders
(and each of their respective employees, representatives or other agents) may
disclose to any and all Persons the tax treatment and tax structure of the
transactions contemplated by this Agreement (and, for the avoidance of doubt,
only those transactions contemplated by this Agreement) and all materials of any
kind (including opinions or other tax analyses) that are provided to them
relating to such tax treatment and tax structure.  The foregoing provision shall
apply from the beginning of discussions between the parties hereto.  For this
purpose, the tax treatment of a transaction is the purported or claimed U.S. tax
treatment of the transaction under applicable U.S. federal, state or local law,
and the tax structure of a transaction is any fact that may be relevant to
understanding the purported or claimed U.S. tax treatment of the transaction
under applicable U.S. federal, state or local law.

 

(c)                                  The Borrower hereby acknowledges that the
Administrative Agent may, but shall not be obligated to, make available to the
Lenders materials and/or information provided by or on behalf of Borrower
hereunder (collectively, “Borrower Materials”) by posting the Borrower Materials
on DebtDomain, IntraLinks, Syndtrak or another similar electronic system (the

 

156

--------------------------------------------------------------------------------



 

“Platform”).  The Borrower may in its discretion clearly and conspicuously mark
certain Borrower Materials “PUBLIC” which, at a minimum, shall mean that the
word “PUBLIC” shall appear prominently on the first page thereof.  By marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent and the Lenders to treat such Borrower Materials as not
containing any material nonpublic information with respect to the Borrower or
its securities for purposes of United States Federal and state securities laws. 
All Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated for “Public Side Information.”  
The Administrative Agent shall treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform
designated for “Private Side Information.”

 

Section 12.17                      Special Provisions Applicable to CP Lenders.

 

(a)                                 Each of the parties hereto (each, a
“Restricted Person”) hereby covenants and agrees that it will not institute
against any CP Lender, or encourage, cooperate with or join any other Person in
instituting against any CP Lender, any proceeding seeking a judgment of
insolvency or bankruptcy or any other relief under any bankruptcy or insolvency
law or other similar law affecting creditors’ rights, present a petition for the
winding up or liquidation of any CP Lender or seek the appointment of an
administrator, provisional liquidator, conservator, receiver, trustee, custodian
or other similar official for any CP Lender or for all or substantially all of
its assets prior to the date that is two years and a day (or, if longer, the
applicable preference period then in effect) after the last day on which any
Commercial Paper Notes shall have been outstanding.  The provisions of this
Section 12.17(a) shall survive the termination of this Agreement and the payment
of the Obligations.

 

(b)                                 Provided that a Restricted Person has
complied with Section 12.17(a), nothing in clause (a) above shall limit the
right of such Restricted Person to file any claim in or otherwise take any
action with respect to any proceeding of the type described in clause (a) above
that was instituted against any CP Lender by any person other than such
Restricted Person.

 

(c)                                  Notwithstanding anything to the contrary
contained herein, the obligations of any CP Lender under this Agreement are
solely the corporate obligations of such CP Lender and, in the case of
obligations of any CP Lender other than Commercial Paper Notes, shall be payable
at such time as funds are received by or are available to such CP Lender in
excess of funds necessary to pay in full all outstanding Commercial Paper Notes
or other short-term funding backing its Commercial Paper Notes and, to the
extent funds are not available to pay such obligations, the claims relating
thereto shall not constitute a claim against such CP Lender but shall continue
to accrue.  Each party hereto agrees that the payment of any claim (as defined
in Section 101 of the Bankruptcy Code) of any such party shall be subordinated
to the payment in full of all Commercial Paper Notes and other short-term
funding backing its Commercial Paper Notes.  The provisions of this
Section 12.17(c) shall survive the termination of this Agreement and the payment
of the Obligations.

 

(d)                                 No recourse under any obligation, covenant
or agreement of any CP Lender contained in this Agreement shall be had against
any incorporator, stockholder, officer, director, employee or agent of such
CP Lender or any agent of such CP Lender or any of their Affiliates (solely by
virtue of such capacity) by the enforcement of any assessment or by any legal or

 

157

--------------------------------------------------------------------------------



 

equitable proceeding, by virtue of any statute or otherwise; it being expressly
agreed and understood that this Agreement is solely a corporate obligation of
any such CP Lender individually, and that no personal liability whatever shall
attach to or be incurred by any incorporator, stockholder, officer, director,
employee or agent of such CP Lender or any agent thereof or any of their
Affiliates (solely by virtue of such capacity) or any of them under or by reason
of any of the obligations, covenants or agreements of such CP Lender contained
in this Agreement, or implied therefrom, and that any and all personal liability
for breaches by any CP Lender of any of such obligations, covenants or
agreements, either at common law or at equity, or by statute, rule or
regulation, of every such incorporator, stockholder, officer, director, employee
or agent is hereby expressly waived as a condition of and in consideration for
the execution of this Agreement; provided that the foregoing shall not relieve
any such Person from any liability it might otherwise have as a result of
fraudulent actions taken or omissions made by them.  The provisions of this
Section 12.17(d) shall survive termination of this Agreement and the payment of
the Obligations.

 

(e)                                  Each CP Lender may act hereunder by and
through its Program Manager, its administrator or its funding agent, as
applicable.

 

(f)                                   Each of the parties hereto waives any
right to set-off and to appropriate and apply any and all deposits and any other
indebtedness at any time held or owing thereby to or for the credit or the
account of any CP Lender against and on account of the obligations and
liabilities of such CP Lender to such party under this Agreement.  The
provisions of this Section 12.17(f) shall survive the termination of this
Agreement and the payment of the Obligations.

 

(g)                                  Notwithstanding anything to the contrary
herein, each CP Lender may disclose to its respective Conduit Support Providers,
any Affiliates of any such party and governmental authorities having
jurisdiction over such CP Lender, Conduit Support Provider, any Affiliate of
such party and any Conduit Rating Agency (including its professional advisors),
the identities of (and other material information regarding) the Borrower, any
other obligor on, or in respect of, a Loan made by such CP Lender, Collateral
for such Loan and any of the terms and provisions of the Loan Documents that it
may deem necessary or advisable.

 

(h)                                 No pledge and/or collateral assignment by
any CP Lender to a Conduit Support Provider of an interest in the rights of such
CP Lender in any Loan made by such CP Lender and the Obligations shall
constitute an assignment and/or assumption of such CP Lender’s obligations under
this Agreement, such obligations in all cases remaining with such CP Lender. 
Moreover, any such pledge and/or collateral assignment of the rights of such
CP Lender shall be permitted hereunder without further action or consent and any
such pledgee may foreclose on any such pledge and perfect an assignment of such
interest and enforce such CP Lender’s right hereunder notwithstanding anything
to the contrary in this Agreement.

 

Section 12.18                      Direction of Collateral Agent.  By executing
this Agreement, each Lender hereby consents to the terms of this Agreement and
to the Collateral Agent’s execution and delivery of this Agreement and the other
Loan Documents to which it is a party, and acknowledges and agrees that the
Collateral Agent shall be fully protected in relying upon the foregoing consent
and direction and hereby releases the Collateral Agent and its respective
officers, directors, agents,

 

158

--------------------------------------------------------------------------------



 

employees and shareholders, as applicable, from any liability for complying with
such direction, except as a result of the bad faith, gross negligence or willful
misconduct of the Collateral Agent.

 

Section 12.19                      Borrowings/Loans Made in the Ordinary Course
of Business.  The Borrower and each Lender, each as to itself only, represents,
warrants and covenants that each payment by the Borrower to such Lender under
this Agreement will have been made (i) in payment of a debt incurred by the
Borrower or a loan made by such Lender, respectively, and (ii) in the ordinary
course of business or financial affairs of the Borrower and each Lender.

 

Section 12.20                      Acknowledgement and Consent to Bail-In of EEA
Financial Institutions.  Notwithstanding anything to the contrary in any Loan
Document or in any other agreement, arrangement or understanding among any
parties to any Loan Document, each party hereto acknowledges that any liability
of any EEA Financial Institution arising under any Loan Document, other than an
Excluded Liability, may be subject to the Write-Down and Conversion Powers of an
EEA Resolution Authority and agrees and consents to, and acknowledges and agrees
to be bound by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

(b)                                 the effects of any Bail-In Action on any
such liability, including, if applicable:

 

(i)                    a reduction in full or in part or cancellation of any
such liability including, without limitation, a reduction in any accrued or
unpaid interest in respect of such liability;

 

(ii)                 a conversion of all, or a portion of, such liability into
shares or other instruments of ownership in such EEA Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)              the variation of the terms of any Loan Document to give
effect to the exercise of the Write-Down and Conversion Powers of any EEA
Resolution Authority.

 

Section 12.21                      PATRIOT Act.  Each Lender that is subject to
the requirements of the PATRIOT Act notifies the Borrower that, pursuant to the
requirements of the PATRIOT Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with the PATRIOT Act.

 

Section 12.22                      Severability.  If any provision of this
Agreement is held to be illegal, invalid, or unenforceable under present or
future laws effective during the term of this Agreement, such provision shall be
fully severable and this Agreement shall be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised a part of this
Credit Agreement, and the remaining provisions of this Agreement shall remain in
full force and effect and shall not be affected by the illegal, invalid or
unenforceable provision or by its severance from

 

159

--------------------------------------------------------------------------------



 

this Agreement, unless such continued effectiveness of this Agreement, as
modified, would be contrary to the basic understandings and intentions of the
parties as expressed herein.  If any provision of this Agreement shall conflict
with or be inconsistent with any provision of any of the other Loan Documents,
then the terms, conditions and provisions of this Agreement shall prevail.

 

ARTICLE XIII

 

ASSIGNMENT OF CORPORATE SERVICES AGREEMENT AND SALE AND CONTRIBUTION AGREEMENT

 

Section 13.1                             Assignment of Corporate Services
Agreement and Sale and Contribution Agreement.

 

(a)                                 The Borrower hereby acknowledges that its
Grant pursuant to the Granting Clause hereof includes all of the Borrower’s
estate, right, title and interest in, to and under the Corporate Services
Agreement and the Sale and Contribution Agreement including (i) the right to
give all notices, consents and releases thereunder, (ii) the right to take any
legal action upon the breach of an obligation of the Services Provider under the
Sale and Contribution Agreement or the Seller under the Sale and Contribution
Agreement, including the commencement, conduct and consummation of proceedings
at law or in equity, (iii) the right to receive all notices, accountings,
consents, releases and statements thereunder and (iv) the right to do any and
all other things whatsoever that the Borrower is or may be entitled to do
thereunder; provided that notwithstanding anything herein to the contrary, the
Agents shall not have the authority to exercise any of the rights set forth
in (i) through (iv) above or that may otherwise arise as a result of the Grant
until the occurrence of an Event of Default hereunder and such authority shall
terminate at such time, if any, as such Event of Default is cured or waived (so
long as the exercise of remedies has not commenced or such Event of Default has
been waived following the commencement of the exercise of remedies).

 

(b)                                 The assignment made hereby is executed as
collateral security, and the execution and delivery hereby shall not in any way
impair or diminish the obligations of the Borrower under the provisions of the
Corporate Services Agreement, Sale and Contribution Agreement or the other
documents referred to in clause (a) above, nor shall any of the obligations
contained in Corporate Services Agreement, or such other documents be imposed on
the Agents.

 

(c)                                  Upon the occurrence of the Stated Maturity
(or, if earlier, the payment in full of all of the Obligations), the payment of
all amounts required to be paid pursuant to the Priority of Payments and the
release of the Collateral from the lien of this Agreement, this assignment and
all rights herein assigned to the Collateral Agent for the benefit of the
Lenders shall cease and terminate and all the estate, right, title and interest
of the Collateral Agent in, to and under the Corporate Services Agreement, the
Sale and Contribution Agreement and the other documents referred to in this
Section 13.1 shall revert to the Borrower and no further instrument or act shall
be necessary to evidence such termination and reversion.

 

(d)                                 The Borrower represents that it has not
executed any other assignment of the Corporate Services Agreement or the Sale
and Contribution Agreement.

 

160

--------------------------------------------------------------------------------



 

(e)                                  The Borrower agrees that this assignment is
irrevocable until the Obligations have been repaid in full, and that it will not
take any action which is inconsistent with this assignment or make any other
assignment inconsistent herewith.  The Borrower will, from time to time, execute
all instruments of further assurance and all such supplemental instruments with
respect to this assignment as may be necessary to continue and maintain the
effectiveness of such assignment.

 

(f)                                   The Borrower hereby agrees, and hereby
undertakes to obtain the agreement and consent of the Services Provider in the
Corporate Services Agreement and, as applicable, the Seller in the Sale and
Contribution Agreement, to the following:

 

(i)                    The Services Provider shall consent to the provisions of
this assignment and agree to perform any provisions of this Agreement applicable
to the Services Provider subject to the terms of the Corporate Services
Agreement, and the Seller shall consent to the provisions of this assignment and
agree to perform any provisions of this Agreement applicable to the Seller
subject to the terms of the Sale and Contribution Agreement.

 

(ii)                 The Services Provider shall acknowledge that the Borrower
is collaterally assigning all of its right, title and interest in, to and under
the Corporate Services Agreement to the Collateral Agent for the benefit of the
Secured Parties, and the Seller shall acknowledge that the Borrower is
collaterally assigning all of its right, title and interest in, to and under the
Sale and Contribution Agreement to the Collateral Agent for the benefit of the
Secured Parties, in each case subject to the proviso in Section 13.1(a).

 

(iii)              The Services Provider shall deliver to the Agents copies of
all notices, statements, communications and instruments delivered or required to
be delivered by the Services Provider to the Borrower pursuant to the Corporate
Services Agreement, and the Seller shall deliver to the Agents copies of all
notices, statements communications and instruments delivered or required to be
delivered by the Seller to the Borrower pursuant to the Sale and Contribution
Agreement.

 

(iv)             Neither the Borrower nor the Services Provider will enter into
any agreement amending, modifying or terminating the Corporate Services
Agreement without complying with the applicable terms thereof, and neither the
Borrower nor the Seller will enter into any agreement amending, modifying or
terminating the Sale and Contribution Agreement without complying with the
applicable terms thereof.

 

(v)                Both the Services Provider and the Seller agree not to cause
the filing of a petition in bankruptcy against the Borrower for the nonpayment
of the fees or other amounts payable by the Borrower to the Services Provider
under the Corporate Services Agreement or to the Seller under the Sale and
Contribution Agreement, as applicable, until the payment in full of all of the
Obligations and the expiration of a period equal to one year and a day, or, if
longer, the applicable preference period, following such payment.  Nothing in
this Section 13.1 shall preclude, or be deemed to stop, the Services Provider or
the Seller (i) from taking any action prior to the expiration of the
aforementioned period in (A) any case or Proceeding voluntarily filed or
commenced by the Borrower or (B) any involuntary insolvency Proceeding filed or
commenced by a Person other than the Services Provider,

 

161

--------------------------------------------------------------------------------



 

the Seller or any of their respective Affiliates or (ii) from commencing against
the Borrower or any of its properties any legal action which is not a
bankruptcy, reorganization, arrangement, insolvency, moratorium or liquidation
proceeding.

 

(vi)             In exercising its discretion under the Loan Documents, the
Services Provider shall, and shall ensure that the Parent’s investment advisor
will, act in accordance with their generally applicable policies regarding
conflicts of interest.

 

ARTICLE XIV

 

THE DOCUMENT CUSTODIAN

 

Section 14.1                             The Document Custodian.

 

(a)                                 Appointment.  Cortland Capital Market
Services LLC is hereby appointed as Document Custodian in accordance for the
terms herein.  The Document Custodian hereby accepts such appointment and agrees
to perform the duties and obligations with respect thereto set forth herein for
the benefit of the Secured Parties until its removal or resignation as Document
Custodian pursuant to the terms hereof.  The Administrative Agent hereby
designates and appoints the Document Custodian to act as its agent and hereby
authorizes the Document Custodian to take such actions on its behalf and to
exercise such powers and perform such duties as are expressly granted to the
Document Custodian by this Agreement.  The rights, protections, immunities and
indemnities afforded to the Collateral Agent under this Agreement shall also be
afforded to the Document Custodian.

 

(b)                                 Delivery of Related Contracts.  In
connection with each Collateral Loan included in the Collateral as of the
Closing Date, and promptly following the acquisition of a Collateral Loan after
the date hereof, the Borrower shall deliver, or cause to be delivered, to the
Document Custodian the Related Contracts in respect of each Collateral Loan in
physical or electronic form, as applicable; provided that for the avoidance of
doubt, any Related Contracts which constitute securities required to be
delivered by the Borrower under Section 8.7(b) or (c) shall be delivered to the
Custodian in accordance with such Section.  In connection with delivery of any
Related Contracts to the Document Custodian for any Collateral Loan, the
Borrower (or the Services Provider on behalf of the Borrower) shall deliver a
Document Checklist (or, if applicable, an updated Document Checklist) for such
Collateral Loan.  All Related Contracts that are delivered to the Document
Custodian shall be delivered to the Document Custodian at its document custody
office located Cortland Capital Market Services LLC, 225 W. Washington St.,
9th Floor, Chicago, IL 60606, Attention: Doc Custody and Legal Department, or at
such other office as shall be specified to the Borrower, the Services Provider,
the Collateral Agent and the Administrative Agent by the Document Custodian in a
written notice prior to such change (such office, the “Document Custodian
Office”).  The Document Custodian shall have no obligation to review or monitor
any Related Contracts but shall only be required to hold those Related Contracts
received by it in safekeeping.

 

162

--------------------------------------------------------------------------------



 

(c)                                  Duties.  From the Closing Date until its
resignation or removal pursuant to Section 14.9, the Document Custodian shall
perform the following duties and obligations:

 

(i)                    The Document Custodian shall accept delivery and retain
custody of the Related Contracts listed on the related Document Checklist
delivered by the Borrower pursuant to clause (b) above in accordance with the
terms and conditions of this Agreement, all for the benefit of the Secured
Parties.  All Related Contracts shall be kept in fire resistant vaults, rooms or
cabinets at the Document Custodian Office.  All Related Contracts shall be
placed together with an appropriate identifying label and maintained in such a
manner so as to permit retrieval and access.  The Document Custodian shall
segregate the Related Contracts on its inventory system and will not commingle
the physical Related Contracts with any other files of the Document Custodian
other than those, if any, relating to the Borrower and its subsidiaries.

 

(ii)                 In taking and retaining custody of the Related Contracts,
the Document Custodian shall be deemed to be acting as the agent of the Secured
Parties; provided that, the Document Custodian makes no representations as to
the existence, perfection, enforceability or priority of any Lien on the Related
Contracts or the instruments therein or as to the adequacy or sufficiency of
such Related Contracts; provided further that the Document Custodian’s duties
shall be limited to those expressly contemplated herein.

 

(iii)              On or promptly following the Closing Date, the Document
Custodian shall provide the Collateral Agent, the Administrative Agent, the
Borrower and the Services Provider access to an electronic database maintained
by the Document Custodian, which such database shall identify the Related
Contracts delivered to the Document Custodian per the Document Checklist.

 

(iv)             Notwithstanding any provision to the contrary elsewhere in the
Loan Documents, the Document Custodian shall not have or be deemed to have any
fiduciary relationship with any party hereto or any Secured Party in its
capacity as such, and no implied covenants, functions, obligations or
responsibilities shall be read into this Agreement, the other Loan Documents or
otherwise exist against the Document Custodian.  Without limiting the generality
of the foregoing, it is hereby expressly agreed and stipulated by the other
parties hereto that the Document Custodian shall not be required to exercise any
discretion hereunder and shall have no investment or management responsibility. 
The Document Custodian shall not be deemed to assume any obligations or
liabilities of the Borrower, the Administrative Agent or Collateral Agent
hereunder or under any other Loan Document.

 

(v)                After the occurrence and during the continuance of an Event
of Default, the Document Custodian agrees to cooperate with the Collateral Agent
(acting at the direction of the Majority Lenders) and promptly deliver any
Related Contracts to the Collateral Agent as requested in order to take any
action that the Majority Lenders deem necessary or desirable in order for the
Collateral Agent to perfect, protect or more fully evidence the security
interests granted by the Borrower hereunder, or to enable any of them to
exercise or enforce any of their respective rights hereunder.  In the event the
Document Custodian receives instructions from the Services Provider or the
Borrower which conflict with any

 

163

--------------------------------------------------------------------------------



 

instructions received from the Collateral Agent (acting at the direction of the
Majority Lenders) at any time other than following the occurrence and during the
continuance of an Event of Default, the Document Custodian shall rely on and
follow the instructions given by the Collateral Agent.  After the occurrence and
during the continuance of an Event of Default, the Document Custodian shall rely
on and follow only the instructions given by the Collateral Agent and shall not
follow any instructions given by the Borrower or the Services Provider.

 

(vi)             The Collateral Agent or the Administrative Agent (each acting
at the direction of the Majority Lenders) may direct the Document Custodian in
writing to take any action incidental to its duties hereunder.  With respect to
other actions which are incidental to the actions specifically delegated to the
Document Custodian hereunder, the Document Custodian shall not be required to
take any such incidental action hereunder, but shall be required to act or to
refrain from acting (and shall be fully protected in acting or refraining from
acting) upon the direction of the Collateral Agent or Administrative Agent, as
applicable; provided that the Document Custodian shall not be required to take
any such action at the direction of the Administrative Agent, the Collateral
Agent, any Secured Party or otherwise if the taking of such action, in the
reasonable determination of the Document Custodian, (x) shall be in violation of
any Applicable Law or contrary to any provisions of this Agreement or (y) shall
expose the Document Custodian to liability hereunder (unless it has been
provided with an indemnity agreement (including the indemnity provisions
contained herein and in the other Loan Documents) which it reasonably deems to
be satisfactory with respect thereto).  In the event the Document Custodian
requests the consent of the Administrative Agent or Collateral Agent, as
applicable, and the Document Custodian does not receive a consent (either
positive or negative) from the Administrative Agent or the Collateral Agent, as
applicable, within 10 Business Days of its receipt of such request, then the
Administrative Agent or the Collateral Agent, as applicable, shall be deemed to
have declined to consent to the relevant action.

 

(vii)          The Document Custodian shall not be liable for any action taken,
suffered or omitted by it in accordance with the request or direction of any
Secured Party, to the extent that this Agreement provides such Secured Party the
right to so direct the Document Custodian or the Administrative Agent or
Collateral Agent.  The Document Custodian shall not be deemed to have notice or
knowledge of any matter hereunder, including an Event of Default, unless an
Administrative Officer of the Document Custodian has received written notice
from a Lender or the Borrower referring to this Agreement, describing such Event
of Default, and stating that such notice is a “Notice of Event of Default.”  In
the absence of receipt of such notice, the Document Custodian may conclusively
assume that there is no Event of Default.

 

Section 14.2                             Document Custodian Compensation.  As
compensation for its custodial activities hereunder, the Document Custodian
shall be entitled to compensation from the Borrower as set forth in the Document
Custodian Fee Letter.  The Document Custodian’s entitlement to receive such
compensation shall cease on the earlier to occur of (i) the effective date of
its removal as Document Custodian pursuant to Section 14.9 of this Agreement,
(b) the effective date of its resignation as Document Custodian pursuant to
Section 14.9 of this Agreement or (c) the termination of this Agreement;
provided that, for the avoidance of doubt, the Document Custodian

 

164

--------------------------------------------------------------------------------



 

shall remain entitled to receive, as and when such amounts are payable under the
terms of this Agreement, any unpaid fees prior to the release of all Related
Contracts from the custody of the Document Custodian.

 

Section 14.3                             Limitation on Liability.

 

(a)                                 The Document Custodian may conclusively rely
on and shall be fully protected in acting upon any certificate, instrument,
opinion, notice, instruction, statement, request, waiver, consent, report,
letter or other document delivered to it and that in good faith it reasonably
believes to be genuine and that has been signed by the proper party or parties. 
The Document Custodian shall not be bound to make any independent investigation
into the facts or matters stated in any such notice, instruction, statement
certificate, request, waiver, consent, opinion, report, receipt or other paper
or document.  The Document Custodian may rely conclusively on and shall be fully
protected in acting upon the written instructions of the Administrative Agent or
the Collateral Agent, as applicable, and no party shall have any right of action
whatsoever against the Document Custodian as a result of the Document Custodian
acting or (where so instructed) refraining from acting hereunder in accordance
with the instructions of the Administrative Agent or the Collateral Agent.  The
Document Custodian may consult counsel satisfactory to it and the advice or
opinion of such counsel shall be full and complete authorization and protection
in respect of any action taken, suffered or omitted by it hereunder in good
faith and in accordance with the advice or opinion of such counsel.

 

(b)                                 Neither the Document Custodian nor any of
its directors, officers, agents, or employees shall be liable for any error of
judgment, or for any action taken or omitted to be taken by it or them as
Document Custodian under or in connection with this Agreement, except for its or
their own gross negligence or willful misconduct (each as determined in a final,
non-appealable judgment by a court of competent jurisdiction).

 

(c)                                  The Document Custodian makes no warranty or
representation and shall have no responsibility (except as expressly set forth
in this Agreement) as to the content, enforceability, completeness, validity,
sufficiency, value, genuineness, ownership or transferability of the Related
Contracts, the Collateral Loans or any other Collateral, and will not be
required to and will not make any representations as to the validity or value of
any of the Collateral.

 

(d)                                 It is expressly agreed and acknowledged that
the Document Custodian is not guaranteeing performance of or assuming any
liability for the obligations of the other parties hereto or any other Loan
Document.  In case any reasonable question arises as to its duties hereunder,
the Document Custodian may, prior to the occurrence of an Event of Default,
request instructions from the Borrower or the Services Provider and may, after
the occurrence of an Event of Default, request instructions from the
Administrative Agent or the Collateral Agent (each on behalf of the Majority
Lenders), and shall be entitled at all times to refrain from taking any action
unless it has received instructions from such Persons, as applicable.  The
Document Custodian shall in all events have no liability, risk or cost for any
action taken pursuant to and in compliance with the instruction of the
Administrative Agent or the Collateral Agent.  In no event shall the Document
Custodian be liable for punitive, special, indirect or consequential loss or
damage of

 

165

--------------------------------------------------------------------------------



 

any kind whatsoever (including but not limited to lost profits), even if the
Document Custodian has been advised of the likelihood of such loss or damage and
regardless of the form of action.

 

(e)                                  The Document Custodian shall have no
responsibilities or duties with respect to any Related Contract while such
Related Contract is not in its possession.

 

Section 14.4                             Document Custodian Resignation.  Upon
the effective date of the Document Custodian’s resignation pursuant to
Section 14.9, or if the Document Custodian is given written notice of an earlier
termination hereof pursuant to Section 14.9, the Document Custodian shall
(i) deliver all of the Related Contracts in the possession of Document Custodian
to the successor Document Custodian, and (ii) be reimbursed for any costs and
expenses Document Custodian shall incur in connection with the termination of
its duties under this Agreement.

 

Section 14.5                             Release of Documents.

 

(a)                                 Release for Servicing.  From time to time
and as appropriate for the enforcement or servicing of any of the Related
Contracts or the related Collateral, so long as no Event of Default then exists,
the Document Custodian is hereby authorized (unless and until such authorization
is revoked by the Administrative Agent), upon written receipt from an authorized
representative of the Services Provider (as listed on Exhibit K, as such exhibit
may be amended from time to time by the Services Provider with notice to the
Administrative Agent, Collateral Agent, and Document Custodian) of a request for
release of documents and receipt in the form annexed hereto as Exhibit H, to
release to the Services Provider within five Business Days of receipt of such
request, the relevant Related Contracts set forth in such request.  All
documents so released to the Services Provider shall be held by the Services
Provider in trust for the benefit of the Collateral Agent, on behalf of the
Secured Parties in accordance with the terms of this Agreement.  The Services
Provider shall return to the Document Custodian the Related Contracts when the
Services Provider’s need therefor in connection with such enforcement or
servicing no longer exists, unless the relevant Collateral shall be liquidated,
in which case, an authorized representative of the  Services Provider (as listed
on Exhibit K, as such exhibit may be amended from time to time by the Services
Provider with notice to the Administrative Agent, Collateral Agent, and Document
Custodian) shall deliver an additional request for release of documents to the
Document Custodian and receipt certifying such liquidation from the Services
Provider to the Collateral Agent and the Document Custodian, all in the form
annexed hereto as Exhibit H.

 

(b)                                 Limitation on Release.  During the
occurrence and continuance of an Event of Default, the foregoing clause (a) with
respect to the release to the Services Provider of the Related Contracts by the
Document Custodian upon written receipt from an authorized representative of the
Services Provider of a request for release of documents and receipt in the form
annexed hereto as Exhibit H, shall be operative only to the extent that the
Administrative Agent (acting at the direction of the Majority Lenders) has
consented to such release by signing the request.  Promptly after delivery to
the Document Custodian of any request for release of documents, in the form of
Exhibit H, the Services Provider shall provide notice of the same to the
Administrative Agent.

 

(c)                                  Release for Payment.  Upon receipt by the
Document Custodian of the Services Provider’s request for release of documents
and receipt in the form annexed hereto as

 

166

--------------------------------------------------------------------------------



 

Exhibit H (which certification shall include a statement to the effect that all
amounts received in connection with any liquidation have been credited to the
Collection Account), the Document Custodian shall promptly release the relevant
Related Contracts to the Services Provider.

 

(d)                                 Shipment of Related Contracts.  Written
instructions as to the method of shipment and shipper(s) the Document Custodian
is requesting to utilize in connection with the transmission of Related
Contracts in the performance of the Document Custodian’s duties hereunder shall
be delivered by the Borrower, the Services Provider or the Majority Lenders to
the Document Custodian prior to any shipment of any Related Contracts
hereunder.  The Services Provider shall arrange for the provision of such
services at the cost and expense of the Borrower (or, at the Document
Custodian’s option, the Borrower shall reimburse the Document Custodian for all
reasonable and documented costs and expenses of the Document Custodian
consistent with such instructions) and shall maintain such insurance against
loss or damage to the Related Contracts as the Services Provider deems
appropriate.

 

Section 14.6                             Return of Related Contracts.  An
authorized representative of the Services Provider (as listed on Exhibit K, as
such exhibit may be amended from time to time by the Services Provider with
notice to the Administrative Agent, Collateral Agent, and Document Custodian)
may request that the Document Custodian return each Related Contract that is
(a) delivered to the Document Custodian in error or (b) released from the Lien
of the Collateral Agent hereunder pursuant to the terms of this Agreement, in
each case by submitting to the Document Custodian and the Collateral Agent a
written request in the form of Exhibit H hereto (signed by both the Borrower and
the Administrative Agent) specifying the Related Contracts to be so returned and
reciting that the conditions to such release have been met (and specifying the
Section or Sections of this Agreement being relied upon for such release).  The
Document Custodian shall upon its receipt of each such request in the form of
Exhibit H promptly, but in any event within five Business Days, return the
Related Contracts so requested to the Services Provider.

 

Section 14.7                             Access to Certain Documentation and
Information Regarding the Related Contracts.  The Document Custodian shall
provide to the Majority Lenders, the Administrative Agent and the Collateral
Agent access to the Related Contracts including in such cases where the
Collateral Agent is required in connection with the enforcement of the rights or
interests of the Secured Parties, or by applicable statutes or regulations, to
review such documentation, such access being afforded at the expense of the
Borrower pursuant to the this Agreement and only (a) upon two Business Days
prior written request, (b) during normal business hours and (c) subject to the
Document Custodian’s normal security and confidentiality procedures.  Without
limiting the foregoing provisions of this Section 14.7, from time to time on
request of the Administrative Agent, the Document Custodian shall permit
certified public accountants or other auditors acceptable to the Administrative
Agent (acting at the direction of the Majority Lenders) to conduct, at the
expense of the Borrower, a review of the Related Contracts; provided that prior
to the occurrence of an Event of Default, such review shall be conducted no more
than once in any calendar year.

 

Section 14.8                             Custodian Agent.  The Document
Custodian agrees that, with respect to any Related Contracts at any time or
times in its possession, the Document Custodian shall be the agent of the
Collateral Agent, for the benefit of the Secured Parties, for purposes of

 

167

--------------------------------------------------------------------------------



 

perfecting (to the extent not otherwise perfected) the Collateral Agent’s
security interest in the Collateral and for the purpose of ensuring that such
security interest is entitled to first priority status under the UCC.

 

Section 14.9                             Removal and Resignation.  (a)  Document
Custodian may be removed, with or without cause, by the Administrative Agent
upon 30 days prior written notice to the Document Custodian (the “Document
Custodian Termination Notice”); provided that, notwithstanding its receipt of a
Document Custodian Termination Notice, the Document Custodian shall continue to
act in such capacity (and, for the avoidance of doubt, so long as it continues
to act in such capacity, shall continue to receive any fees and any other
amounts to which it is entitled to receive in such capacity under the terms of
this Agreement and the Document Custodian Fee Letter) until a successor Document
Custodian has been appointed and has agreed to act as Document Custodian
hereunder.

 

(b)                                 Document Custodian may resign and be
discharged from its duties or obligations hereunder, not earlier than
thirty (30) days after delivery to the Administrative Agent of written notice of
such resignation specifying a date when such resignation shall take effect.  If
no successor collateral custodian has accepted appointment as the Document
Custodian by the date thirty (30) days following a resigning Document
Custodian’s notice of resignation, the resigning Document Custodian’s
resignation shall nevertheless thereupon become effective, and the Collateral
Agent (or its designee) shall perform the duties of the Document Custodian
hereunder until such time, if any, as the Collateral Agent appoints a successor
Document Custodian.  Upon the effective date of such resignation, or if the
Administrative Agent gives Document Custodian written notice of an earlier
termination hereof, Document Custodian shall (i) be reimbursed for any costs and
expenses Document Custodian shall incur in connection with the termination of
its duties under this Agreement and (ii) deliver all of the Required Loan
Documents in the possession of Document Custodian to the Administrative Agent or
to such Person as the Administrative Agent may designate to Document Custodian
in writing upon the receipt of a request in the form of Exhibit H.

 

For the avoidance of doubt, the Document Custodian shall be entitled to receive,
as and when such amounts are payable in accordance with this Agreement, any fees
accrued through the effective date of its resignation pursuant to and in
accordance with this Section 14.9.

 

[Remainder intentionally left blank]

 

168

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers thereunto duly authorized as of the day
and year first above written.

 

 

ORCC FINANCING IV LLC,

 

as Borrower

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Address for notices:

 

 

 

399 Park Avenue, 38th Floor

 

New York, New York 10022

 

Attention: Bryan Cole

 

Email: bryan@owlock.com

 

Phone: (212) 419-3035

 

--------------------------------------------------------------------------------



 

 

Agents:

 

 

 

SOCIÉTÉ GÉNÉRALE,

 

as Administrative Agent

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Address for notices:

 

 

 

Société Générale

 

245 Park Avenue, 4th Floor

 

New York, NY 10167

 

Attention: Rich Dawson; Julien Thinat

 

Tel.: (212)-278-4125; (212)-278-7598

 

Email: rich.dawson@sgcib.com;

 

julien.thinat@sgcib.com

 

 

 

with a copy to:

 

 

 

Société Générale

 

480 Washington Blvd

 

Jersey City, NJ 07310

 

Tel.: (201)-839-8460

 

Fax: 201-693-4233

 

Attention: Cheriese Brathwaite

 

Email: oper-fin-serv.us@sgss.socgen.com

 

--------------------------------------------------------------------------------



 

 

STATE STREET BANK AND TRUST COMPANY, as Collateral Agent, Collateral
Administrator and Custodian

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Address for notices to Collateral Agent, Collateral Administrator and Custodian:

 

 

 

State Street Bank and Trust Company

 

1776 Heritage Drive

 

North Quincy, Massachusetts 02171

 

Mail Stop:  JAB0130

 

Attention: Structured Trust & Analytics

 

Tel.: (617) 662-9839

 

Facsimile No.: (617) 937-4358

 

Email: brian.peterson@statestreet.com

 

--------------------------------------------------------------------------------



 

 

CORTLAND CAPITAL MARKET SERVICES LLC, as Document Custodian

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Address for notices to Document Custodian:

 

 

 

225 W. Washington St., 9th Floor

 

Chicago, IL 60606

 

Attention: Doc Custody and Legal Department

 

Facsimile No.: 312-378-0751

 

Email: DocCustody@cortlandglobal.com; legal@cortlandglobal.com

 

 

 

with a copy to:

 

 

 

Holland & Knight LLP

 

131 South Dearborn Street, 30th Floor

 

Chicago, IL 60603

 

Attention: Josh Spencer

 

Email: joshua.spencer@hklaw.com

 

 

 

with a copy to:

 

 

 

Holland & Knight LLP

 

150 N Riverside Plaza, Suite 2700

 

Chicago, IL 60606

 

Attention: Josh Spencer

 

Email: joshua.spencer@hklaw.com

 

--------------------------------------------------------------------------------



 

 

SOCIÉTÉ GÉNÉRALE,

 

as the initial Lender

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Address for notices:

 

 

 

Société Générale

 

245 Park Avenue, 4th Floor

 

New York, NY 10167

 

Attention: Rich Dawson; Julien Thinat

 

Tel.: (212)-278-4125; (212)-278-7598

 

Email: rich.dawson@sgcib.com;

 

julien.thinat@sgcib.com

 

 

 

with a copy to:

 

 

 

Société Générale

 

480 Washington Blvd

 

Jersey City, NJ 07310

 

Tel.: (201)-839-8460

 

Fax: 201-693-4233

 

Attention: Cheriese Brathwaite

 

Email: oper-fin-serv.us@sgss.socgen.com

 

--------------------------------------------------------------------------------



 

ANNEX A

 

COMMITMENTS

 

Revolving Commitments

 

Revolving Lender

 

Revolving Commitment

 

Percentage Share

Société Générale

 

For the period from the Closing Date to but excluding September 2, 2019,
$50,000,000

 

100%

 

 

For the period from September 2, 2019 to but excluding October 2, 2019,
$100,000,000

 

 

 

 

For the period from October 2, 2019 to but excluding November 2, 2019,
$150,000,000

 

 

 

 

For the period from November 2, 2019 to the Stated Maturity, $250,000,000

 

 

 

Term Commitments

 

Term Lender

 

Term Commitment

 

Percentage Share

Société Générale

 

$

0

 

N/A

 

Annex A-1

--------------------------------------------------------------------------------



 

SCHEDULE A

 

Approved Appraisal Firms

 

1.                                      Houlihan Lokey, Inc.

 

2.                                      Duff & Phelps LLC

 

3.                                      Murray, Devine and Company

 

4.                                      Lincoln Advisors

 

5.                                      Valuation Research Corporation

 

Sch. A-1

--------------------------------------------------------------------------------



 

SCHEDULE B

 

S&P Industry Classifications

 

1020000

 

Energy Equipment & Services

 

5220000

 

Personal Products

1030000

 

Oil, Gas & Consumable Fuels

 

6020000

 

Health Care Equipment & Supplies

2020000

 

Chemicals

 

6030000

 

Health Care Providers & Services

2030000

 

Construction Materials

 

6110000

 

Biotechnology

2040000

 

Containers & Packaging

 

6120000

 

Pharmaceuticals

2050000

 

Metals & Mining

 

7011000

 

Banks

2060000

 

Paper & Forest Products

 

7020000

 

Thrifts & Mortgage Finance

3020000

 

Aerospace & Defense

 

7110000

 

Diversified Financial Services

3030000

 

Building Products

 

7120000

 

Consumer Finance

3040000

 

Construction & Engineering

 

7130000

 

Capital Markets

3050000

 

Electrical Equipment

 

7210000

 

Insurance

3060000

 

Industrial Conglomerates

 

7310000

 

Real Estate Management & Development

3070000

 

Machinery

 

7311000

 

Real Estate Investment Trusts (REITs)

3080000

 

Trading Companies & Distributors

 

8030000

 

IT Services

3110000

 

Commercial Services & Supplies

 

8040000

 

Software

3210000

 

Air Freight & Logistics

 

8110000

 

Communications Equipment

3220000

 

Airlines

 

8120000

 

Technology Hardware, Storage & Peripherals

3230000

 

Marine

 

8130000

 

Electronic Equipment, Instruments & Components

3240000

 

Road & Rail

 

8210000

 

Semiconductors & Semiconductor Equipment

3250000

 

Transportation Infrastructure

 

9020000

 

Diversified Telecommunication Services

4011000

 

Auto Components

 

9030000

 

Wireless Telecommunication Services

4020000

 

Automobiles

 

9520000

 

Electric Utilities

4110000

 

Household Durables

 

9530000

 

Gas Utilities

4120000

 

Leisure Products

 

9540000

 

Multi-Utilities

4130000

 

Textiles, Apparel & Luxury Goods

 

9550000

 

Water Utilities

4210000

 

Hotels, Restaurants & Leisure

 

9551701

 

Diversified Consumer Services

4300001

 

Entertainment

 

9551702

 

Independent Power and Renewable Electricity Producers

4300002

 

Interactive Media and Services

 

9551727

 

Life Sciences Tools & Services

4310000

 

Media

 

9551729

 

Health Care Technology

4410000

 

Distributors

 

9612010

 

Professional Services

4420000

 

Internet and Direct Marketing Retail

 

PF1

 

Project finance: Industrial equipment

4430000

 

Multiline Retail

 

PF2

 

Project finance: Leisure and gaming

4440000

 

Specialty Retail

 

PF3

 

Project finance: Natural resources and mining

5020000

 

Food & Staples Retailing

 

PF4

 

Project finance: Oil and gas

5110000

 

Beverages

 

PF5

 

Project finance: Power

5120000

 

Food Products

 

PF6

 

Project finance: Public finance and real estate

5130000

 

Tobacco

 

PF7

 

Project finance: Telecommunications

5210000

 

Household Products

 

PF8

 

Project finance: Transport

 

Sch. B-1

--------------------------------------------------------------------------------



 

SCHEDULE C

 

Diversity Score Calculation

 

The Diversity Score is calculated as follows:

 

(a)                                 An “Issuer Par Amount” is calculated for
each issuer of a Collateral Loan, and is equal to the Aggregate Principal
Balance of all the Collateral Loans issued by that issuer and all affiliates.

 

(b)                                 An “Average Par Amount” is calculated by
summing the Issuer Par Amounts for all such issuers, and dividing by the number
of such issuers.

 

(c)                                  An “Equivalent Unit Score” is calculated
for each issuer of a Collateral Loan, and is equal to the lesser of (x) one and
(y) the Issuer Par Amount for such issuer divided by the Average Par Amount.

 

(d)                                 An “Aggregate Industry Equivalent Unit
Score” is then calculated for each S&P Industry Classification group, shown on
Schedule B, and is equal to the sum of the Equivalent Unit Scores for each such
issuer in such S&P Industry Classification group.

 

(e)                                  An “Industry Diversity Score” is then
established for each S&P Industry Classification group, shown on Schedule B, by
reference to the following table for the related Aggregate Industry Equivalent
Unit Score; provided that if any Aggregate Industry Equivalent Unit Score falls
between any two such scores, the applicable Industry Diversity Score will be the
lower of the two Industry Diversity Scores:

 

Aggregate 
Industry
Equivalent
Unit Score

 

Industry
Diversity
Score

 

Aggregate
Industry
Equivalent
Unit Score

 

Industry
Diversity
Score

 

Aggregate
Industry
Equivalent
Unit Score

 

Industry
Diversity
Score

 

Aggregate
Industry
Equivalent
Unit Score

 

Industry
Diversity
Score

 

0.0000

 

0.0000

 

5.0500

 

2.7000

 

10.1500

 

4.0200

 

15.2500

 

4.5300

 

0.0500

 

0.1000

 

5.1500

 

2.7333

 

10.2500

 

4.0300

 

15.3500

 

4.5400

 

0.1500

 

0.2000

 

5.2500

 

2.7667

 

10.3500

 

4.0400

 

15.4500

 

4.5500

 

0.2500

 

0.3000

 

5.3500

 

2.8000

 

10.4500

 

4.0500

 

15.5500

 

4.5600

 

0.3500

 

0.4000

 

5.4500

 

2.8333

 

10.5500

 

4.0600

 

15.6500

 

4.5700

 

0.4500

 

0.5000

 

5.5500

 

2.8667

 

10.6500

 

4.0700

 

15.7500

 

4.5800

 

0.5500

 

0.6000

 

5.6500

 

2.9000

 

10.7500

 

4.0800

 

15.8500

 

4.5900

 

0.6500

 

0.7000

 

5.7500

 

2.9333

 

10.8500

 

4.0900

 

15.9500

 

4.6000

 

0.7500

 

0.8000

 

5.8500

 

2.9667

 

10.9500

 

4.1000

 

16.0500

 

4.6100

 

0.8500

 

0.9000

 

5.9500

 

3.0000

 

11.0500

 

4.1100

 

16.1500

 

4.6200

 

0.9500

 

1.0000

 

6.0500

 

3.0250

 

11.1500

 

4.1200

 

16.2500

 

4.6300

 

1.0500

 

1.0500

 

6.1500

 

3.0500

 

11.2500

 

4.1300

 

16.3500

 

4.6400

 

1.1500

 

1.1000

 

6.2500

 

3.0750

 

11.3500

 

4.1400

 

16.4500

 

4.6500

 

1.2500

 

1.1500

 

6.3500

 

3.1000

 

11.4500

 

4.1500

 

16.5500

 

4.6600

 

1.3500

 

1.2000

 

6.4500

 

3.1250

 

11.5500

 

4.1600

 

16.6500

 

4.6700

 

1.4500

 

1.2500

 

6.5500

 

3.1500

 

11.6500

 

4.1700

 

16.7500

 

4.6800

 

1.5500

 

1.3000

 

6.6500

 

3.1750

 

11.7500

 

4.1800

 

16.8500

 

4.6900

 

1.6500

 

1.3500

 

6.7500

 

3.2000

 

11.8500

 

4.1900

 

16.9500

 

4.7000

 

 

Sch. C-1

--------------------------------------------------------------------------------



 

Aggregate 
Industry
Equivalent
Unit Score

 

Industry
Diversity
Score

 

Aggregate
Industry
Equivalent
Unit Score

 

Industry
Diversity
Score

 

Aggregate
Industry
Equivalent
Unit Score

 

Industry
Diversity
Score

 

Aggregate
Industry
Equivalent
Unit Score

 

Industry
Diversity
Score

 

1.7500

 

1.4000

 

6.8500

 

3.2250

 

11.9500

 

4.2000

 

17.0500

 

4.7100

 

1.8500

 

1.4500

 

6.9500

 

3.2500

 

12.0500

 

4.2100

 

17.1500

 

4.7200

 

1.9500

 

1.5000

 

7.0500

 

3.2750

 

12.1500

 

4.2200

 

17.2500

 

4.7300

 

2.0500

 

1.5500

 

7.1500

 

3.3000

 

12.2500

 

4.2300

 

17.3500

 

4.7400

 

2.1500

 

1.6000

 

7.2500

 

3.3250

 

12.3500

 

4.2400

 

17.4500

 

4.7500

 

2.2500

 

1.6500

 

7.3500

 

3.3500

 

12.4500

 

4.2500

 

17.5500

 

4.7600

 

2.3500

 

1.7000

 

7.4500

 

3.3750

 

12.5500

 

4.2600

 

17.6500

 

4.7700

 

2.4500

 

1.7500

 

7.5500

 

3.4000

 

12.6500

 

4.2700

 

17.7500

 

4.7800

 

2.5500

 

1.8000

 

7.6500

 

3.4250

 

12.7500

 

4.2800

 

17.8500

 

4.7900

 

2.6500

 

1.8500

 

7.7500

 

3.4500

 

12.8500

 

4.2900

 

17.9500

 

4.8000

 

2.7500

 

1.9000

 

7.8500

 

3.4750

 

12.9500

 

4.3000

 

18.0500

 

4.8100

 

2.8500

 

1.9500

 

7.9500

 

3.5000

 

13.0500

 

4.3100

 

18.1500

 

4.8200

 

2.9500

 

2.0000

 

8.0500

 

3.5250

 

13.1500

 

4.3200

 

18.2500

 

4.8300

 

3.0500

 

2.0333

 

8.1500

 

3.5500

 

13.2500

 

4.3300

 

18.3500

 

4.8400

 

3.1500

 

2.0667

 

8.2500

 

3.5750

 

13.3500

 

4.3400

 

18.4500

 

4.8500

 

3.2500

 

2.1000

 

8.3500

 

3.6000

 

13.4500

 

4.3500

 

18.5500

 

4.8600

 

3.3500

 

2.1333

 

8.4500

 

3.6250

 

13.5500

 

4.3600

 

18.6500

 

4.8700

 

3.4500

 

2.1667

 

8.5500

 

3.6500

 

13.6500

 

4.3700

 

18.7500

 

4.8800

 

3.5500

 

2.2000

 

8.6500

 

3.6750

 

13.7500

 

4.3800

 

18.8500

 

4.8900

 

3.6500

 

2.2333

 

8.7500

 

3.7000

 

13.8500

 

4.3900

 

18.9500

 

4.9000

 

3.7500

 

2.2667

 

8.8500

 

3.7250

 

13.9500

 

4.4000

 

19.0500

 

4.9100

 

3.8500

 

2.3000

 

8.9500

 

3.7500

 

14.0500

 

4.4100

 

19.1500

 

4.9200

 

3.9500

 

2.3333

 

9.0500

 

3.7750

 

14.1500

 

4.4200

 

19.2500

 

4.9300

 

4.0500

 

2.3667

 

9.1500

 

3.8000

 

14.2500

 

4.4300

 

19.3500

 

4.9400

 

4.1500

 

2.4000

 

9.2500

 

3.8250

 

14.3500

 

4.4400

 

19.4500

 

4.9500

 

4.2500

 

2.4333

 

9.3500

 

3.8500

 

14.4500

 

4.4500

 

19.5500

 

4.9600

 

4.3500

 

2.4667

 

9.4500

 

3.8750

 

14.5500

 

4.4600

 

19.6500

 

4.9700

 

4.4500

 

2.5000

 

9.5500

 

3.9000

 

14.6500

 

4.4700

 

19.7500

 

4.9800

 

4.5500

 

2.5333

 

9.6500

 

3.9250

 

14.7500

 

4.4800

 

19.8500

 

4.9900

 

4.6500

 

2.5667

 

9.7500

 

3.9500

 

14.8500

 

4.4900

 

19.9500

 

5.0000

 

4.7500

 

2.6000

 

9.8500

 

3.9750

 

14.9500

 

4.5000

 

 

 

 

 

4.8500

 

2.6333

 

9.9500

 

4.0000

 

15.0500

 

4.5100

 

 

 

 

 

4.9500

 

2.6667

 

10.0500

 

4.0100

 

15.1500

 

4.5200

 

 

 

 

 

 

(f)                                   The Diversity Score is then calculated by
summing each of the Industry Diversity Scores for each S&P Industry
Classification group shown on Schedule B.

 

For purposes of calculating the Diversity Score, affiliated issuers in the same
industry are deemed to be a single issuer (provided that an issuer will not be
considered an affiliate of another issuer solely because they are controlled by
the same Financial Sponsor) except as otherwise agreed to by S&P.

 

Sch. C-2

--------------------------------------------------------------------------------



 

SCHEDULE D

 

S&P Recovery Rate and Default Rate Tables

 

Section 1.                                           S&P Recovery Rate.

 

(a)                                 (i)                                     If a
Collateral Loan has an S&P Recovery Rating, the S&P Recovery Rate for such
Collateral Loan shall be determined as follows:

 

S&P Recovery
Rating of a
Collateral Loan

 

Initial Liability Rating

 

 

Recovery
indicator
from
S&P’s
Published
Reports*

 

“AAA”

 

“AA”

 

“A”

 

“BBB”

 

“BB”

 

“B”

 

“CCC”
or below

 

1+

 

100

 

75

%

85

%

88

%

90

%

92

%

95

%

95

%

1

 

95

 

70

%

80

%

84

%

87.5

%

91

%

95

%

95

%

1

 

90

 

65

%

75

%

80

%

85

%

90

%

95

%

95

%

2

 

85

 

62.5

%

72.5

%

77.5

%

83

%

88

%

92

%

92

%

2

 

80

 

60

%

70

%

75

%

81

%

86

%

89

%

89

%

2

 

75

 

55

%

65

%

70.5

%

77

%

82.5

%

84

%

84

%

2

 

70

 

50

%

60

%

66

%

73

%

79

%

79

%

79

%

3

 

65

 

45

%

55

%

61

%

68

%

73

%

74

%

74

%

3

 

60

 

40

%

50

%

56

%

63

%

67

%

69

%

69

%

3

 

55

 

35

%

45

%

51

%

58

%

63

%

64

%

64

%

3

 

50

 

30

%

40

%

46

%

53

%

59

%

59

%

59

%

4

 

45

 

28.5

%

37.5

%

44

%

49.5

%

53.5

%

54

%

54

%

4

 

40

 

27

%

35

%

42

%

46

%

48

%

49

%

49

%

4

 

35

 

23.5

%

30.5

%

37.5

%

42.5

%

43.5

%

44

%

44

%

4

 

30

 

20

%

26

%

33

%

39

%

39

%

39

%

39

%

5

 

25

 

17.5

%

23

%

28.5

%

32.5

%

33.5

%

34

%

34

%

5

 

20

 

15

%

20

%

24

%

26

%

28

%

29

%

29

%

5

 

15

 

10

%

15

%

19.5

%

22.5

%

23.5

%

24

%

24

%

5

 

10

 

5

%

10

%

15

%

19

%

19

%

19

%

19

%

6

 

5

 

3.5

%

7

%

10.5

%

13.5

%

14

%

14

%

14

%

6

 

0

 

2

%

4

%

6

%

8

%

9

%

9

%

9

%

 

 

Recovery rate

 

 

--------------------------------------------------------------------------------

*                 If a recovery indicator is not available for a given loan with
a recovery rating of “1” through “6,” the lowest indicator for the applicable
recovery rating should be assumed.

 

(ii)                 If (x) a Collateral Loan does not have an S&P Recovery
Rating, and such Collateral Loan is a senior unsecured loan or second lien loan
and (y) the issuer of such Collateral Loan has issued another debt instrument
that is outstanding and senior to such Collateral Loan (a “Senior Debt
Instrument”) that has an S&P Recovery Rating, the S&P Recovery Rate for such
Collateral Loan shall be determined as follows:

 

Sch. D-1

--------------------------------------------------------------------------------



 

For Collateral Loans Domiciled in Group A

 

S&P Recovery Rating of
the Senior Debt Instrument

 

Initial Liability Rating

 

 

“AAA”

 

“AA”

 

“A”

 

“BBB”

 

“BB”

 

“B” and
below

 

1+

 

18

%

20

%

23

%

26

%

29

%

31

%

1

 

18

%

20

%

23

%

26

%

29

%

31

%

2

 

18

%

20

%

23

%

26

%

29

%

31

%

3

 

12

%

15

%

18

%

21

%

22

%

23

%

4

 

5

%

8

%

11

%

13

%

14

%

15

%

5

 

2

%

4

%

6

%

8

%

9

%

10

%

6

 

—

%

—

%

—

%

—

%

—

%

—

%

 

 

Recovery rate

 

 

For Collateral Loans Domiciled in Group B

 

S&P Recovery Rating of
the Senior Debt Instrument

 

Initial Liability Rating

 

 

“AAA”

 

“AA”

 

“A”

 

“BBB”

 

“BB”

 

“B” and
below

 

1+

 

13

%

16

%

18

%

21

%

23

%

25

%

1

 

13

%

16

%

18

%

21

%

23

%

25

%

2

 

13

%

16

%

18

%

21

%

23

%

25

%

3

 

8

%

11

%

13

%

15

%

16

%

17

%

4

 

5

%

5

%

5

%

5

%

5

%

5

%

5

 

2

%

2

%

2

%

2

%

2

%

2

%

6

 

—

%

—

%

—

%

—

%

—

%

—

%

 

 

Recovery rate

 

 

For Collateral Loans Domiciled in Group C

 

S&P Recovery Rating of
the Senior Debt Instrument

 

Initial Liability Rating

 

 

“AAA”

 

“AA”

 

“A”

 

“BBB”

 

“BB”

 

“B” and
below

 

1+

 

10

%

12

%

14

%

16

%

18

%

20

%

1

 

10

%

12

%

14

%

16

%

18

%

20

%

2

 

10

%

12

%

14

%

16

%

18

%

20

%

3

 

5

%

7

%

9

%

10

%

11

%

12

%

4

 

2

%

2

%

2

%

2

%

2

%

2

%

5

 

—

%

—

%

—

%

—

%

—

%

—

%

6

 

—

%

—

%

—

%

—

%

—

%

—

%

 

 

Recovery rate

 

 

(iii)              If (x) a Collateral Loan does not have an S&P Recovery Rating
and such Collateral Loan is a subordinated loan and (y) the issuer of such
Collateral Loan has issued another debt instrument that is outstanding and
senior to such Collateral Loan that is a

 

Sch. D-2

--------------------------------------------------------------------------------



 

Senior Debt Instrument that has an S&P Recovery Rating, the S&P Recovery Rate
for such Collateral Loan shall be determined as follows:

 

For Collateral Loans Domiciled in Groups A and B

 

S&P Recovery Rating of
the Senior Debt Instrument

 

All Initial Liability Ratings

1+

 

8%

1

 

8%

2

 

8%

3

 

5%

4

 

2%

5

 

—%

6

 

—%

 

 

Recovery rate

 

For Collateral Loans Domiciled in Group C

 

S&P Recovery Rating of
the Senior Debt Instrument

 

All Initial Liability Ratings

1+

 

5%

1

 

5%

2

 

5%

3

 

2%

4

 

—%

5

 

—%

6

 

—%

 

 

Recovery rate

 

Sch. D-3

--------------------------------------------------------------------------------



 

(b)                                 If a recovery rate cannot be determined
using clause (a), the recovery rate shall be determined using the following
table.

 

Recovery rates for obligors Domiciled in Group A, B or C:

 

Priority
Category

 

Initial Liability Rating

 

 

“AAA”

 

“AA”

 

“A”

 

“BBB”

 

“BB”

 

“B” and
“CCC”

 

Senior Secured Loans*

 

Group A

 

50

%

55

%

59

%

63

%

75

%

79

%

Group B

 

39

%

42

%

46

%

49

%

60

%

63

%

Group C

 

17

%

19

%

27

%

29

%

31

%

34

%

Senior Secured Loans (Cov-Lite Loans)

 

Group A

 

41

%

46

%

49

%

53

%

63

%

67

%

Group B

 

32

%

35

%

39

%

41

%

50

%

53

%

Group C

 

17

%

19

%

27

%

29

%

31

%

34

%

Unsecured Loans, Second Lien
Loans and First Lien/Last Out Loans

 

Group A

 

18

%

20

%

23

%

26

%

29

%

31

%

Group B

 

13

%

16

%

18

%

21

%

23

%

25

%

Group C

 

10

%

12

%

14

%

16

%

18

%

20

%

Subordinated loans

 

 

 

 

 

 

 

 

 

 

 

 

 

Group A, B and C

 

8

%

8

%

8

%

8

%

8

%

8

%

Recovery rate

 

 

Group A:                Australia, Austria, Belgium, Canada, Denmark, Finland,
France, Germany, Hong Kong, Ireland, Israel, Japan, Luxembourg, The Netherlands,
Norway, Poland, Portugal, Singapore, Spain, Sweden, Switzerland, U.K., U.S.

 

Group B:                Brazil, Dubai International Finance Centre,
Greece, Italy, Mexico, South Africa, Turkey, United Arab Emirates

 

Group C:               India, Indonesia, Kazakhstan, Russia, Ukraine, Vietnam
others

 

--------------------------------------------------------------------------------

*                 Solely for the purpose of determining the S&P Recovery Rate
for such loan, no loan will constitute a “Senior Secured Loan” unless such loan
(a) is secured by a valid first priority security interest in collateral, (b) in
the Services Provider’s commercially reasonable judgment (with such
determination being made in good faith by the Services Provider at the time of
such loan’s purchase and based upon information reasonably available to the
Services Provider at such time and without any requirement of additional
investigation beyond the Services Provider’s customary credit review
procedures), is secured by specified collateral that has a value not less than
an amount equal to the sum of (i) the aggregate principal amount of all loans
senior or pari passu to such loans and (ii) the outstanding principal balance of
such loan, which value may be derived from, among other things, the enterprise
value of the issuer of such loan, excluding any loan secured primarily by equity
or goodwill and (c) is not secured primarily by common stock or other equity
interests (provided that the terms of this footnote may be amended or revised at
any time by a written agreement of the Borrower, the Services Provider and the

 

Sch. D-4

--------------------------------------------------------------------------------



 

Administrative Agent (without the consent of any Lender), subject to
satisfaction of the Rating Condition, in order to conform to S&P then-current
criteria for such loans).

 

Sch. D-5

--------------------------------------------------------------------------------



 

Section 2.                                           Default Rate Matrix

 

Collateral Loan rating categories

 

Tenor (years)

 

0

 

1

 

2

 

3

 

4

 

5

 

6

 

7

 

8

 

9

 

10

AAA

 

0

 

3.25E-05

 

0.000157

 

0.000415

 

0.000848

 

0.001497

 

0.002404

 

0.003606

 

0.005139

 

0.007037

 

0.009327

AA+

 

0

 

8.32E-05

 

0.00037

 

0.000913

 

0.001763

 

0.002964

 

0.004559

 

0.006584

 

0.00907

 

0.012041

 

0.015519

AA

 

0

 

0.000177

 

0.000736

 

0.001723

 

0.003178

 

0.005137

 

0.007634

 

0.010693

 

0.014331

 

0.018562

 

0.023388

AA-

 

0

 

0.000494

 

0.001399

 

0.002768

 

0.004649

 

0.007082

 

0.0101

 

0.013728

 

0.017982

 

0.022871

 

0.028394

A+

 

0

 

0.001004

 

0.002574

 

0.004745

 

0.007553

 

0.011024

 

0.015179

 

0.020029

 

0.025573

 

0.031802

 

0.038701

A

 

0

 

0.001983

 

0.004525

 

0.007705

 

0.011588

 

0.016218

 

0.021622

 

0.027805

 

0.034759

 

0.042462

 

0.05088

A-

 

0

 

0.003053

 

0.006673

 

0.011

 

0.016135

 

0.02214

 

0.029039

 

0.036829

 

0.045478

 

0.054938

 

0.065147

BBB+

 

0

 

0.004037

 

0.008929

 

0.014842

 

0.02186

 

0.030004

 

0.039242

 

0.049505

 

0.060704

 

0.072732

 

0.085478

BBB

 

0

 

0.004616

 

0.010917

 

0.018957

 

0.028678

 

0.039947

 

0.052585

 

0.066391

 

0.08116

 

0.096695

 

0.112812

BBB-

 

0

 

0.005243

 

0.01446

 

0.027021

 

0.042297

 

0.059694

 

0.078677

 

0.098774

 

0.119592

 

0.140802

 

0.162142

BB+

 

0

 

0.010516

 

0.024997

 

0.042967

 

0.063757

 

0.086645

 

0.110954

 

0.13609

 

0.161569

 

0.187006

 

0.212111

BB

 

0

 

0.021095

 

0.046443

 

0.074759

 

0.104884

 

0.135868

 

0.166978

 

0.197674

 

0.227579

 

0.256447

 

0.284127

BB-

 

0

 

0.026002

 

0.058721

 

0.095363

 

0.1337

 

0.172146

 

0.209665

 

0.245636

 

0.279728

 

0.311806

 

0.341854

B+

 

0

 

0.032212

 

0.075975

 

0.123791

 

0.171639

 

0.217484

 

0.260411

 

0.300111

 

0.336603

 

0.370063

 

0.400734

B

 

0

 

0.078481

 

0.14782

 

0.20935

 

0.263966

 

0.312463

 

0.355596

 

0.394064

 

0.428498

 

0.45945

 

0.487397

B-

 

0

 

0.108821

 

0.200102

 

0.276168

 

0.339567

 

0.392721

 

0.437706

 

0.4762

 

0.509515

 

0.538665

 

0.564428

CCC+

 

0

 

0.156886

 

0.280398

 

0.374298

 

0.445855

 

0.501353

 

0.545408

 

0.58123

 

0.611024

 

0.636306

 

0.658134

CCC

 

0

 

0.20495

 

0.346227

 

0.444862

 

0.516028

 

0.56923

 

0.610357

 

0.64313

 

0.669956

 

0.692431

 

0.711636

CCC-

 

0

 

0.253013

 

0.401048

 

0.498232

 

0.566449

 

0.616614

 

0.654916

 

0.685123

 

0.709632

 

0.730012

 

0.747318

 

Collateral Loan rating categories

 

Tenor (years)

 

11

 

12

 

13

 

14

 

15

 

16

 

17

 

18

 

19

 

20

AAA

 

0.012036

 

0.015185

 

0.01879

 

0.022864

 

0.027414

 

0.032445

 

0.037957

 

0.043945

 

0.050402

 

0.057317

AA+

 

0.019516

 

0.024042

 

0.029099

 

0.034686

 

0.040796

 

0.047419

 

0.05454

 

0.062142

 

0.070205

 

0.078706

AA

 

0.02881

 

0.034818

 

0.041401

 

0.04854

 

0.056214

 

0.064398

 

0.073065

 

0.082185

 

0.091727

 

0.101658

AA-

 

0.034545

 

0.041309

 

0.048667

 

0.056593

 

0.06506

 

0.074036

 

0.083485

 

0.093374

 

0.103664

 

0.114319

A+

 

0.046245

 

0.054404

 

0.063142

 

0.072422

 

0.082203

 

0.092442

 

0.103097

 

0.114125

 

0.125483

 

0.137131

A

 

0.059969

 

0.069681

 

0.079964

 

0.090761

 

0.102017

 

0.113677

 

0.125687

 

0.137994

 

0.150551

 

0.163312

A-

 

0.076035

 

0.087526

 

0.099545

 

0.112016

 

0.124868

 

0.138033

 

0.151447

 

0.165052

 

0.178796

 

0.192632

BBB+

 

0.09883

 

0.11268

 

0.126926

 

0.141477

 

0.156248

 

0.171165

 

0.186162

 

0.201182

 

0.216177

 

0.231106

BBB

 

0.129347

 

0.146157

 

0.163118

 

0.180128

 

0.197098

 

0.21396

 

0.230656

 

0.247142

 

0.263382

 

0.279351

BBB-

 

0.183406

 

0.204435

 

0.225111

 

0.2455

 

0.26509

 

0.284293

 

0.302938

 

0.321013

 

0.338517

 

0.355457

BB+

 

0.236673

 

0.260547

 

0.283637

 

0.305888

 

0.327274

 

0.347792

 

0.367453

 

0.38628

 

0.404301

 

0.421552

BB

 

0.310543

 

0.33567

 

0.359519

 

0.382126

 

0.403541

 

0.423823

 

0.443036

 

0.461245

 

0.478514

 

0.494906

BB-

 

0.369934

 

0.396148

 

0.420617

 

0.443472

 

0.46484

 

0.484843

 

0.503597

 

0.521206

 

0.537769

 

0.553372

B+

 

0.428882

 

0.454761

 

0.478611

 

0.500647

 

0.52106

 

0.540019

 

0.557672

 

0.574151

 

0.589568

 

0.604025

B

 

0.512744

 

0.535834

 

0.556956

 

0.576354

 

0.594234

 

0.610772

 

0.626116

 

0.640396

 

0.653721

 

0.666186

B-

 

0.587403

 

0.608057

 

0.626752

 

0.643779

 

0.659369

 

0.673709

 

0.686956

 

0.699236

 

0.710659

 

0.721316

CCC+

 

0.677257

 

0.694214

 

0.709405

 

0.723128

 

0.735614

 

0.747042

 

0.757555

 

0.76727

 

0.776282

 

0.78467

CCC

 

0.728321

 

0.743019

 

0.756115

 

0.767895

 

0.778574

 

0.788321

 

0.797265

 

0.805514

 

0.813152

 

0.82025

CCC-

 

0.762276

 

0.775397

 

0.787047

 

0.797496

 

0.806947

 

0.815554

 

0.823441

 

0.830704

 

0.83742

 

0.843656

 

Collateral Loan rating categories

 

Tenor (years)

 

21

 

22

 

23

 

24

 

25

 

26

 

27

 

28

 

29

 

30

AAA

 

0.064677

 

0.072467

 

0.080667

 

0.089259

 

0.09822

 

0.107529

 

0.117161

 

0.127094

 

0.137302

 

0.147762

AA+

 

0.087621

 

0.096923

 

0.106587

 

0.116584

 

0.126887

 

0.137468

 

0.148299

 

0.159353

 

0.170604

 

0.182024

AA

 

0.111947

 

0.12256

 

0.133465

 

0.144629

 

0.156023

 

0.167615

 

0.179376

 

0.191279

 

0.203298

 

0.215406

AA-

 

0.125301

 

0.136575

 

0.148104

 

0.159855

 

0.171794

 

0.18389

 

0.196113

 

0.208436

 

0.220831

 

0.233274

A+

 

0.14903

 

0.16114

 

0.173428

 

0.185858

 

0.198399

 

0.211023

 

0.2237

 

0.236408

 

0.249122

 

0.261821

A

 

0.176232

 

0.189275

 

0.202402

 

0.215581

 

0.228783

 

0.24198

 

0.255149

 

0.268267

 

0.281317

 

0.29428

A-

 

0.206517

 

0.220414

 

0.234289

 

0.248114

 

0.261863

 

0.275516

 

0.289052

 

0.302456

 

0.315715

 

0.328817

BBB+

 

0.245932

 

0.260627

 

0.275166

 

0.28953

 

0.303702

 

0.317669

 

0.331422

 

0.344952

 

0.358254

 

0.371325

BBB

 

0.295028

 

0.310399

 

0.325456

 

0.340193

 

0.354608

 

0.3687

 

0.382472

 

0.395927

 

0.40907

 

0.421905

BBB-

 

0.371843

 

0.38769

 

0.403014

 

0.417834

 

0.432169

 

0.446038

 

0.45946

 

0.472454

 

0.485039

 

0.497234

BB+

 

0.438067

 

0.453885

 

0.469042

 

0.483574

 

0.497518

 

0.510905

 

0.523769

 

0.536139

 

0.548043

 

0.559508

BB

 

0.510479

 

0.52529

 

0.539391

 

0.55283

 

0.565653

 

0.577902

 

0.589615

 

0.600828

 

0.611574

 

0.621882

BB-

 

0.568096

 

0.582012

 

0.595186

 

0.607676

 

0.619536

 

0.630814

 

0.641554

 

0.651795

 

0.661573

 

0.670921

B+

 

0.61761

 

0.630403

 

0.642471

 

0.653877

 

0.664677

 

0.67492

 

0.684649

 

0.693905

 

0.702723

 

0.711136

B

 

0.677876

 

0.688862

 

0.699209

 

0.708973

 

0.718204

 

0.726947

 

0.735242

 

0.743123

 

0.750623

 

0.757772

B-

 

0.731286

 

0.740636

 

0.749425

 

0.757705

 

0.765521

 

0.772912

 

0.779916

 

0.786562

 

0.79288

 

0.798894

CCC+

 

0.792502

 

0.799834

 

0.806716

 

0.81319

 

0.819294

 

0.82506

 

0.830518

 

0.835692

 

0.840606

 

0.84528

CCC

 

0.826869

 

0.833058

 

0.838861

 

0.844315

 

0.849452

 

0.854301

 

0.858887

 

0.863232

 

0.867355

 

0.871275

CCC-

 

0.849465

 

0.854892

 

0.859977

 

0.864752

 

0.869248

 

0.873488

 

0.877496

 

0.881292

 

0.884892

 

0.888313

 

Sch. D-6

--------------------------------------------------------------------------------



 

SCHEDULE E

 

S&P Recovery Rate Matrix

 

S&P CDO Monitor Recovery Rates (%)

 

S&P CDO Monitor Recovery Rates (%)

 

Case

 

Loans

 

Case

 

Loans

 

1

 

35.00

%

38

 

36.85

%

2

 

35.05

%

39

 

36.90

%

3

 

35.10

%

40

 

36.95

%

4

 

35.15

%

41

 

37.00

%

5

 

35.20

%

42

 

37.05

%

6

 

35.25

%

43

 

37.10

%

7

 

35.30

%

44

 

37.15

%

8

 

35.35

%

45

 

37.20

%

9

 

35.40

%

46

 

37.25

%

10

 

35.45

%

47

 

37.30

%

11

 

35.50

%

48

 

37.35

%

12

 

35.55

%

49

 

37.40

%

13

 

35.60

%

50

 

37.45

%

14

 

35.65

%

51

 

37.50

%

15

 

35.70

%

52

 

37.55

%

16

 

35.75

%

53

 

37.60

%

17

 

35.80

%

54

 

37.65

%

18

 

35.85

%

55

 

37.70

%

19

 

35.90

%

56

 

37.75

%

20

 

35.95

%

57

 

37.80

%

21

 

36.00

%

58

 

37.85

%

22

 

36.05

%

59

 

37.90

%

23

 

36.10

%

60

 

37.95

%

24

 

36.15

%

61

 

38.00

%

25

 

36.20

%

62

 

38.05

%

26

 

36.25

%

63

 

38.10

%

27

 

36.30

%

64

 

38.15

%

28

 

36.35

%

65

 

38.20

%

29

 

36.40

%

66

 

38.25

%

30

 

36.45

%

67

 

38.30

%

31

 

36.50

%

68

 

38.35

%

32

 

36.55

%

69

 

38.40

%

33

 

36.60

%

70

 

38.45

%

34

 

36.65

%

71

 

38.50

%

35

 

36.70

%

72

 

38.55

%

36

 

36.75

%

73

 

38.60

%

37

 

36.80

%

74

 

38.65

%

 

Sch. E-1

--------------------------------------------------------------------------------



 

S&P CDO Monitor Recovery Rates (%)

 

S&P CDO Monitor Recovery Rates (%)

 

Case

 

Loans

 

Case

 

Loans

 

75

 

38.70

%

117

 

40.80

%

76

 

38.75

%

118

 

40.85

%

77

 

38.80

%

119

 

40.90

%

78

 

38.85

%

120

 

40.95

%

79

 

38.90

%

121

 

41.00

%

80

 

38.95

%

122

 

41.05

%

81

 

39.00

%

123

 

41.10

%

82

 

39.05

%

124

 

41.15

%

83

 

39.10

%

125

 

41.20

%

84

 

39.15

%

126

 

41.25

%

85

 

39.20

%

127

 

41.30

%

86

 

39.25

%

128

 

41.35

%

87

 

39.30

%

129

 

41.40

%

88

 

39.35

%

130

 

41.45

%

89

 

39.40

%

131

 

41.50

%

90

 

39.45

%

132

 

41.55

%

91

 

39.50

%

133

 

41.60

%

92

 

39.55

%

134

 

41.65

%

93

 

39.60

%

135

 

41.70

%

94

 

39.65

%

136

 

41.75

%

95

 

39.70

%

137

 

41.80

%

96

 

39.75

%

138

 

41.85

%

97

 

39.80

%

139

 

41.90

%

98

 

39.85

%

140

 

41.95

%

99

 

39.90

%

141

 

42.00

%

100

 

39.95

%

142

 

42.05

%

101

 

40.00

%

143

 

42.10

%

102

 

40.05

%

144

 

42.15

%

103

 

40.10

%

145

 

42.20

%

104

 

40.15

%

146

 

42.25

%

105

 

40.20

%

147

 

42.30

%

106

 

40.25

%

148

 

42.35

%

107

 

40.30

%

149

 

42.40

%

108

 

40.35

%

150

 

42.45

%

109

 

40.40

%

151

 

42.50

%

110

 

40.45

%

152

 

42.55

%

111

 

40.50

%

153

 

42.60

%

112

 

40.55

%

154

 

42.65

%

113

 

40.60

%

155

 

42.70

%

114

 

40.65

%

156

 

42.75

%

115

 

40.70

%

157

 

42.80

%

116

 

40.75

%

158

 

42.85

%

 

Sch. E-2

--------------------------------------------------------------------------------



 

S&P CDO Monitor Recovery Rates (%)

 

S&P CDO Monitor Recovery Rates (%)

 

Case

 

Loans

 

Case

 

Loans

 

159

 

42.90

%

201

 

45.00

%

160

 

42.95

%

202

 

45.05

%

161

 

43.00

%

203

 

45.10

%

162

 

43.05

%

204

 

45.15

%

163

 

43.10

%

205

 

45.20

%

164

 

43.15

%

206

 

45.25

%

165

 

43.20

%

207

 

45.30

%

166

 

43.25

%

208

 

45.35

%

167

 

43.30

%

209

 

45.40

%

168

 

43.35

%

210

 

45.45

%

169

 

43.40

%

211

 

45.50

%

170

 

43.45

%

212

 

45.55

%

171

 

43.50

%

213

 

45.60

%

172

 

43.55

%

214

 

45.65

%

173

 

43.60

%

215

 

45.70

%

174

 

43.65

%

216

 

45.75

%

175

 

43.70

%

217

 

45.80

%

176

 

43.75

%

218

 

45.85

%

177

 

43.80

%

219

 

45.90

%

178

 

43.85

%

220

 

45.95

%

179

 

43.90

%

221

 

46.00

%

180

 

43.95

%

222

 

46.05

%

181

 

44.00

%

223

 

46.10

%

182

 

44.05

%

224

 

46.15

%

183

 

44.10

%

225

 

46.20

%

184

 

44.15

%

226

 

46.25

%

185

 

44.20

%

227

 

46.30

%

186

 

44.25

%

228

 

46.35

%

187

 

44.30

%

229

 

46.40

%

188

 

44.35

%

230

 

46.45

%

189

 

44.40

%

231

 

46.50

%

190

 

44.45

%

232

 

46.55

%

191

 

44.50

%

233

 

46.60

%

192

 

44.55

%

234

 

46.65

%

193

 

44.60

%

235

 

46.70

%

194

 

44.65

%

236

 

46.75

%

195

 

44.70

%

237

 

46.80

%

196

 

44.75

%

238

 

46.85

%

197

 

44.80

%

239

 

46.90

%

198

 

44.85

%

240

 

46.95

%

199

 

44.90

%

241

 

47.00

%

200

 

44.95

%

242

 

47.05

%

 

Sch. E-3

--------------------------------------------------------------------------------



 

S&P CDO Monitor Recovery Rates (%)

 

S&P CDO Monitor Recovery Rates (%)

 

Case

 

Loans

 

Case

 

Loans

 

243

 

47.10

%

285

 

49.20

%

244

 

47.15

%

286

 

49.25

%

245

 

47.20

%

287

 

49.30

%

246

 

47.25

%

288

 

49.35

%

247

 

47.30

%

289

 

49.40

%

248

 

47.35

%

290

 

49.45

%

249

 

47.40

%

291

 

49.50

%

250

 

47.45

%

292

 

49.55

%

251

 

47.50

%

293

 

49.60

%

252

 

47.55

%

294

 

49.65

%

253

 

47.60

%

295

 

49.70

%

254

 

47.65

%

296

 

49.75

%

255

 

47.70

%

297

 

49.80

%

256

 

47.75

%

298

 

49.85

%

257

 

47.80

%

299

 

49.90

%

258

 

47.85

%

300

 

49.95

%

259

 

47.90

%

301

 

50.00

%

260

 

47.95

%

302

 

50.05

%

261

 

48.00

%

303

 

50.10

%

262

 

48.05

%

304

 

50.15

%

263

 

48.10

%

305

 

50.20

%

264

 

48.15

%

306

 

50.25

%

265

 

48.20

%

307

 

50.30

%

266

 

48.25

%

308

 

50.35

%

267

 

48.30

%

309

 

50.40

%

268

 

48.35

%

310

 

50.45

%

269

 

48.40

%

311

 

50.50

%

270

 

48.45

%

312

 

50.55

%

271

 

48.50

%

313

 

50.60

%

272

 

48.55

%

314

 

50.65

%

273

 

48.60

%

315

 

50.70

%

274

 

48.65

%

316

 

50.75

%

275

 

48.70

%

317

 

50.80

%

276

 

48.75

%

318

 

50.85

%

277

 

48.80

%

319

 

50.90

%

278

 

48.85

%

320

 

50.95

%

279

 

48.90

%

321

 

51.00

%

280

 

48.95

%

322

 

51.05

%

281

 

49.00

%

323

 

51.10

%

282

 

49.05

%

324

 

51.15

%

283

 

49.10

%

325

 

51.20

%

284

 

49.15

%

326

 

51.25

%

 

Sch. E-4

--------------------------------------------------------------------------------



 

S&P CDO Monitor Recovery Rates (%)

 

S&P CDO Monitor Recovery Rates (%)

 

Case

 

Loans

 

Case

 

Loans

 

327

 

51.30

%

365

 

53.20

%

328

 

51.35

%

366

 

53.25

%

329

 

51.40

%

367

 

53.30

%

330

 

51.45

%

368

 

53.35

%

331

 

51.50

%

369

 

53.40

%

332

 

51.55

%

370

 

53.45

%

333

 

51.60

%

371

 

53.50

%

334

 

51.65

%

372

 

53.55

%

335

 

51.70

%

373

 

53.60

%

336

 

51.75

%

374

 

53.65

%

337

 

51.80

%

375

 

53.70

%

338

 

51.85

%

376

 

53.75

%

339

 

51.90

%

377

 

53.80

%

340

 

51.95

%

378

 

53.85

%

341

 

52.00

%

379

 

53.90

%

342

 

52.05

%

380

 

53.95

%

343

 

52.10

%

381

 

54.00

%

344

 

52.15

%

382

 

54.05

%

345

 

52.20

%

383

 

54.10

%

346

 

52.25

%

384

 

54.15

%

347

 

52.30

%

385

 

54.20

%

348

 

52.35

%

386

 

54.25

%

349

 

52.40

%

387

 

54.30

%

350

 

52.45

%

388

 

54.35

%

351

 

52.50

%

389

 

54.40

%

352

 

52.55

%

390

 

54.45

%

353

 

52.60

%

391

 

54.50

%

354

 

52.65

%

392

 

54.55

%

355

 

52.70

%

393

 

54.60

%

356

 

52.75

%

394

 

54.65

%

357

 

52.80

%

395

 

54.70

%

358

 

52.85

%

396

 

54.75

%

359

 

52.90

%

397

 

54.80

%

360

 

52.95

%

398

 

54.85

%

361

 

53.00

%

399

 

54.90

%

362

 

53.05

%

400

 

54.95

%

363

 

53.10

%

401

 

55.00

%

364

 

53.15

%

 

 

 

 

 

Sch. E-5

--------------------------------------------------------------------------------



 

SCHEDULE F

 

S&P Weighted Average Life Matrix

 

Case

 

Weighted Average
Life Values

 

1

 

9.00

 

2

 

8.75

 

3

 

8.50

 

4

 

8.25

 

5

 

8.00

 

6

 

7.75

 

7

 

7.50

 

8

 

7.25

 

9

 

7.00

 

10

 

6.75

 

11

 

6.50

 

12

 

6.25

 

13

 

6.00

 

14

 

5.75

 

15

 

5.50

 

16

 

5.25

 

17

 

5.00

 

18

 

4.75

 

19

 

4.50

 

20

 

4.25

 

21

 

4.00

 

22

 

3.75

 

23

 

3.50

 

24

 

3.25

 

25

 

3.00

 

26

 

2.75

 

27

 

2.50

 

28

 

2.25

 

29

 

2.00

 

30

 

1.75

 

31

 

1.50

 

32

 

1.25

 

33

 

1.00

 

34

 

0.75

 

35

 

0.50

 

36

 

0.25

 

37

 

0.00

 

 

Sch. F-1

--------------------------------------------------------------------------------



 

SCHEDULE G

 

S&P CDO Monitor Formula Definitions

 

As used for purposes of the S&P CDO Monitor Test, the following terms shall have
the meanings set forth below:

 

“S&P CDO Monitor Adjusted BDR” means, with respect to the Loans, the threshold
value for the S&P CDO Monitor Test, calculated as a percentage by adjusting the
S&P CDO Monitor BDR for changes in the Principal Balance of the Collateral Loans
relative to the Target Initial Par Amount as follows:

 

BDR * (OP / NP) + (NP - OP) / (NP * (1 — WARR)), where

 

Term

 

Meaning

BDR

 

S&P CDO Monitor BDR

OP

 

Target Initial Par Amount

NP

 

the sum of the Aggregate Principal Balances of the Collateral Loans with an S&P
Rating of “CCC-” or higher, Principal Proceeds, the aggregate amount of Undrawn
Commitments and the sum of the lower of S&P Recovery Amount or the Market Value
of each obligation with an S&P Rating below “CCC-”

WARR

 

Weighted Average S&P Recovery Rate

 

“S&P CDO Monitor BDR” means the value calculated using the following formula
relating to the Borrower’s portfolio:

 

S&P CDO Monitor BDR = C0 + (C1 * Weighted Average Spread) + (C2 * Weighted
Average S&P Recovery Rate), where C0 = 0.192813, C1 = 2.672953 and C2 =
1.271946.  C0, C1 and C2 will not change unless S&P provides an updated S&P CDO
Monitor Input File at the request of the Services Provider following the Closing
Date.

 

“S&P CDO Monitor Input File” means a file containing the formula relating to the
Borrower’s portfolio used to calculate the S&P CDO Monitor BDR.

 

“S&P CDO Monitor SDR” means the percentage derived from the following equation:

 

0.137223 + (SPWARF/8829.01) — (DRD/20413.6) - (ODM/9556.72) - (IDM/2256.55) -
(RDM/40.2751) + (WAL/26.7396), where

 

Term

 

Meaning

DRD

 

S&P Default Rate Dispersion

ODM

 

S&P Obligor Diversity Measure

IDM

 

S&P Industry Diversity Measure

 

Sch. G-1

--------------------------------------------------------------------------------



 

Term

 

Meaning

RDM

 

S&P Regional Diversity Measure

SPWARF

 

S&P Weighted Average Rating Factor

WAL

 

S&P Weighted Average Life

 

“S&P Default Rate Dispersion” means, with respect to all Collateral Loans with
an S&P Rating of “CCC-” or higher, (A) the sum of the product of (i) the
Principal Balance of each such Collateral Loan and (ii) the absolute value of
(x) the S&P Rating Factor minus (y) the S&P Weighted Average Rating Factor
divided by (B) the Aggregate Principal Balance for all such Collateral Loans.

 

“S&P Industry Diversity Measure” means a measure calculated by determining the
Aggregate Principal Balance of the Collateral Loans (with an S&P Rating of
“CCC-” or higher) within each S&P Industry Classification in the portfolio, then
dividing each of these amounts by the Aggregate Principal Balance of the
Collateral Loans (with an S&P Rating of “CCC-” or higher) from all the S&P
Industry Classifications in the portfolio, squaring the result for each
industry, then taking the reciprocal of the sum of these squares.

 

“S&P Obligor Diversity Measure” means a measure calculated by determining the
Aggregate Principal Balance of the Collateral Loans (with an S&P Rating of
“CCC-” or higher) from each Obligor and its affiliates, then dividing each such
Aggregate Principal Balance by the Aggregate Principal Balance of Collateral
Loans (with an S&P Rating of “CCC-” or higher) from all the Obligors in the
portfolio, then squaring the result for each Obligor, then taking the reciprocal
of the sum of these squares.

 

“S&P Rating Factor” means, with respect to any Collateral Loan, the value
determined (based on the five-year asset default rate multiplied by 10,000) in
accordance with the below table (or such other published table by S&P that the
Services Provider provides to the Administrative Agent and the Collateral
Administrator):

 

S&P Rating

 

S&P Rating Factor

 

AAA

 

13.51

 

AA+

 

26.75

 

AA

 

46.36

 

AA-

 

63.90

 

A+

 

99.50

 

A

 

146.35

 

A-

 

199.83

 

BBB+

 

271.01

 

BBB

 

361.17

 

BBB-

 

540.42

 

BB+

 

784.92

 

BB

 

1,233.63

 

BB-

 

1,565.44

 

B+

 

1,982.00

 

B

 

2,859.50

 

B-

 

3,610.11

 

CCC+

 

4,641.00

 

 

Sch. G-2

--------------------------------------------------------------------------------



 

CCC

 

5,293.00

 

CCC-

 

5,751.10

 

CC

 

10,000.00

 

SD

 

10,000.00

 

D

 

10,000.00

 

 

“S&P Regional Diversity Measure” means a measure calculated by determining the
Aggregate Principal Balance of the Collateral Loans (with an S&P Rating of
“CCC-” or higher) within each S&P region set forth in the table set forth below,
then dividing each of these amounts by the Aggregate Principal Balance of the
Collateral Loans (with an S&P Rating of “CCC-” or higher) from all S&P regions
in the portfolio, squaring the result for each region, then taking the
reciprocal of the sum of these squares.

 

“S&P Weighted Average Life” means, on any date of determination, a number
calculated by determining the number of years between the current date and the
maturity date of each Collateral Loan (with an S&P Rating of “CCC-” or higher),
multiplying each Collateral Loan’s Principal Balance by its number of years,
summing the results of all Collateral Loans in the portfolio, and dividing such
amount by the Aggregate Principal Balance of all Collateral Loans (with an S&P
Rating of “CCC-” or higher).

 

“S&P Weighted Average Rating Factor” means, with respect to all Collateral Loans
with an S&P Rating of “CCC-” or higher, (A) the sum of the product of (i) the
Principal Balance of each such Collateral Loan and (ii) S&P Rating Factor
divided by (B) the Aggregate Principal Balance for all such Collateral Loans.

 

“Target Initial Par Amount” means $446,000,000.

 

Sch. G-3

--------------------------------------------------------------------------------



 

Region
Code

 

Region Name

 

Country
Code

 

Country Name

17

 

Africa: Eastern

 

253

 

Djibouti

17

 

Africa: Eastern

 

291

 

Eritrea

17

 

Africa: Eastern

 

251

 

Ethiopia

17

 

Africa: Eastern

 

254

 

Kenya

17

 

Africa: Eastern

 

252

 

Somalia

17

 

Africa: Eastern

 

249

 

Sudan

12

 

Africa: Southern

 

247

 

Ascension

12

 

Africa: Sub-Saharan

 

267

 

Botswana

12

 

Africa: Sub-Saharan

 

266

 

Lesotho

12

 

Africa: Sub-Saharan

 

230

 

Mauritius

12

 

Africa: Sub-Saharan

 

264

 

Namibia

12

 

Africa: Sub-Saharan

 

248

 

Seychelles

12

 

Africa: Sub-Saharan

 

27

 

South Africa

12

 

Africa: Sub-Saharan

 

290

 

St. Helena

12

 

Africa: Sub-Saharan

 

268

 

Swaziland

13

 

Africa: Sub-Saharan

 

244

 

Angola

13

 

Africa: Sub-Saharan

 

226

 

Burkina Faso

13

 

Africa: Sub-Saharan

 

257

 

Burundi

13

 

Africa: Sub-Saharan

 

225

 

Cote d’lvoire

13

 

Africa: Sub-Saharan

 

240

 

Equatorial Guinea

13

 

Africa: Sub-Saharan

 

241

 

Gabonese Republic

13

 

Africa: Sub-Saharan

 

220

 

Gambia

13

 

Africa: Sub-Saharan

 

233

 

Ghana

13

 

Africa: Sub-Saharan

 

224

 

Guinea

13

 

Africa: Sub-Saharan

 

245

 

Guinea-Bissau

13

 

Africa: Sub-Saharan

 

231

 

Liberia

13

 

Africa: Sub-Saharan

 

261

 

Madagascar

13

 

Africa: Sub-Saharan

 

265

 

Malawi

13

 

Africa: Sub-Saharan

 

223

 

Mali

13

 

Africa: Sub-Saharan

 

222

 

Mauritania

13

 

Africa: Sub-Saharan

 

258

 

Mozambique

13

 

Africa: Sub-Saharan

 

227

 

Niger

13

 

Africa: Sub-Saharan

 

234

 

Nigeria

13

 

Africa: Sub-Saharan

 

250

 

Rwanda

13

 

Africa: Sub-Saharan

 

239

 

Sao Tome & Principe

13

 

Africa: Sub-Saharan

 

221

 

Senegal

13

 

Africa: Sub-Saharan

 

232

 

Sierra Leone

13

 

Africa: Sub-Saharan

 

255

 

Tanzania/Zanzibar

13

 

Africa: Sub-Saharan

 

228

 

Togo

13

 

Africa: Sub-Saharan

 

256

 

Uganda

13

 

Africa: Sub-Saharan

 

260

 

Zambia

13

 

Africa: Sub-Saharan

 

263

 

Zimbabwe

13

 

Africa: Sub-Saharan

 

229

 

Benin

 

Sch. G-4

--------------------------------------------------------------------------------



 

13

 

Africa: Sub-Saharan

 

237

 

Cameroon

13

 

Africa: Sub-Saharan

 

238

 

Cape Verde Islands

13

 

Africa: Sub-Saharan

 

236

 

Central African Republic

13

 

Africa: Sub-Saharan

 

235

 

Chad

13

 

Africa: Sub-Saharan

 

269

 

Comoros

13

 

Africa: Sub-Saharan

 

242

 

Congo-Brazzaville

13

 

Africa: Sub-Saharan

 

243

 

Congo-Kinshasa

3

 

Americas: Andean

 

591

 

Bolivia

3

 

Americas: Andean

 

57

 

Colombia

3

 

Americas: Andean

 

593

 

Ecuador

3

 

Americas: Andean

 

51

 

Peru

3

 

Americas: Andean

 

58

 

Venezuela

4

 

Americas: Mercosur and Southern Cone

 

54

 

Argentina

4

 

Americas: Mercosur and Southern Cone

 

55

 

Brazil

4

 

Americas: Mercosur and Southern Cone

 

56

 

Chile

4

 

Americas: Mercosur and Southern Cone

 

595

 

Paraguay

4

 

Americas: Mercosur and Southern Cone

 

598

 

Uruguay

1

 

Americas: Mexico

 

52

 

Mexico

2

 

Americas: Other Central and Caribbean

 

1264

 

Anguilla

2

 

Americas: Other Central and Caribbean

 

1268

 

Antigua

2

 

Americas: Other Central and Caribbean

 

1242

 

Bahamas

2

 

Americas: Other Central and Caribbean

 

246

 

Barbados

2

 

Americas: Other Central and Caribbean

 

501

 

Belize

2

 

Americas: Other Central and Caribbean

 

441

 

Bermuda

2

 

Americas: Other Central and Caribbean

 

284

 

British Virgin Islands

2

 

Americas: Other Central and Caribbean

 

345

 

Cayman Islands

2

 

Americas: Other Central and Caribbean

 

506

 

Costa Rica

2

 

Americas: Other Central and Caribbean

 

809

 

Dominican Republic

2

 

Americas: Other Central and Caribbean

 

503

 

El Salvador

2

 

Americas: Other Central and Caribbean

 

473

 

Grenada

2

 

Americas: Other Central and Caribbean

 

590

 

Guadeloupe

2

 

Americas: Other Central and Caribbean

 

502

 

Guatemala

2

 

Americas: Other Central and Caribbean

 

504

 

Honduras

2

 

Americas: Other Central and Caribbean

 

876

 

Jamaica

2

 

Americas: Other Central and Caribbean

 

596

 

Martinique

2

 

Americas: Other Central and Caribbean

 

505

 

Nicaragua

2

 

Americas: Other Central and Caribbean

 

507

 

Panama

2

 

Americas: Other Central and Caribbean

 

869

 

St. Kitts/Nevis

2

 

Americas: Other Central and Caribbean

 

758

 

St. Lucia

2

 

Americas: Other Central and Caribbean

 

784

 

St. Vincent & Grenadines

2

 

Americas: Other Central and Caribbean

 

597

 

Suriname

2

 

Americas: Other Central and Caribbean

 

868

 

Trinidad& Tobago

2

 

Americas: Other Central and Caribbean

 

649

 

Turks & Caicos

2

 

Americas: Other Central and Caribbean

 

297

 

Aruba

2

 

Americas: Other Central and Caribbean

 

53

 

Cuba

 

Sch. G-5

--------------------------------------------------------------------------------



 

2

 

Americas: Other Central and Caribbean

 

599

 

Curacao

2

 

Americas: Other Central and Caribbean

 

767

 

Dominica

2

 

Americas: Other Central and Caribbean

 

594

 

French Guiana

2

 

Americas: Other Central and Caribbean

 

592

 

Guyana

2

 

Americas: Other Central and Caribbean

 

509

 

Haiti

2

 

Americas: Other Central and Caribbean

 

664

 

Montserrat

101

 

Americas: U.S. and Canada

 

2

 

Canada

101

 

Americas: U.S. and Canada

 

1

 

USA

7

 

Asia: China, Hong Kong, Taiwan

 

86

 

China

7

 

Asia: China, Hong Kong, Taiwan

 

852

 

Hong Kong

7

 

Asia: China, Hong Kong, Taiwan

 

886

 

Taiwan

5

 

Asia: India, Pakistan and Afghanistan

 

93

 

Afghanistan

5

 

Asia: India, Pakistan and Afghanistan

 

91

 

India

5

 

Asia: India, Pakistan and Afghanistan

 

92

 

Pakistan

6

 

Asia: Other South

 

880

 

Bangladesh

6

 

Asia: Other South

 

975

 

Bhutan

6

 

Asia: Other South

 

960

 

Maldives

6

 

Asia: Other South

 

977

 

Nepal

6

 

Asia: Other South

 

94

 

Sri Lanka

8

 

Asia: Southeast, Korea and Japan

 

673

 

Brunei

8

 

Asia: Southeast, Korea and Japan

 

855

 

Cambodia

8

 

Asia: Southeast, Korea and Japan

 

62

 

Indonesia

8

 

Asia: Southeast, Korea and Japan

 

81

 

Japan

8

 

Asia: Southeast, Korea and Japan

 

856

 

Laos

8

 

Asia: Southeast, Korea and Japan

 

60

 

Malaysia

8

 

Asia: Southeast, Korea and Japan

 

95

 

Myanmar

8

 

Asia: Southeast, Korea and Japan

 

850

 

North Korea

8

 

Asia: Southeast, Korea and Japan

 

63

 

Philippines

8

 

Asia: Southeast, Korea and Japan

 

65

 

Singapore

8

 

Asia: Southeast, Korea and Japan

 

82

 

South Korea

8

 

Asia: Southeast, Korea and Japan

 

66

 

Thailand

8

 

Asia: Southeast, Korea and Japan

 

84

 

Vietnam

8

 

Asia: Southeast, Korea and Japan

 

670

 

East Timor

105

 

Asia-Pacific: Australia and New Zealand

 

61

 

Australia

105

 

Asia-Pacific: Australia and New Zealand

 

682

 

Cook Islands

105

 

Asia-Pacific: Australia and New Zealand

 

64

 

New Zealand

9

 

Asia-Pacific: Islands

 

679

 

Fiji

9

 

Asia-Pacific: Islands

 

689

 

French Polynesia

9

 

Asia-Pacific: Islands

 

686

 

Kiribati

9

 

Asia-Pacific: Islands

 

691

 

Micronesia

9

 

Asia-Pacific: Islands

 

674

 

Nauru

9

 

Asia-Pacific: Islands

 

687

 

New Caledonia

9

 

Asia-Pacific: Islands

 

680

 

Palau

9

 

Asia-Pacific: Islands

 

675

 

Papua New Guinea

9

 

Asia-Pacific: Islands

 

685

 

Samoa

 

Sch. G-6

--------------------------------------------------------------------------------



 

9

 

Asia-Pacific: Islands

 

677

 

Solomon Islands

9

 

Asia-Pacific: Islands

 

676

 

Tonga

9

 

Asia-Pacific: Islands

 

688

 

Tuvalu

9

 

Asia-Pacific: Islands

 

678

 

Vanuatu

15

 

Europe: Central

 

420

 

Czech Republic

15

 

Europe: Central

 

372

 

Estonia

15

 

Europe: Central

 

36

 

Hungary

15

 

Europe: Central

 

371

 

Latvia

15

 

Europe: Central

 

370

 

Lithuania

15

 

Europe: Central

 

48

 

Poland

15

 

Europe: Central

 

421

 

Slovak Republic

16

 

Europe: Eastern

 

355

 

Albania

16

 

Europe: Eastern

 

387

 

Bosnia and Herzegovina

16

 

Europe: Eastern

 

359

 

Bulgaria

16

 

Europe: Eastern

 

385

 

Croatia

16

 

Europe: Eastern

 

383

 

Kosovo

16

 

Europe: Eastern

 

389

 

Macedonia

16

 

Europe: Eastern

 

382

 

Montenegro

16

 

Europe: Eastern

 

40

 

Romania

16

 

Europe. Eastern

 

381

 

Serbia

16

 

Europe: Eastern

 

90

 

Turkey

14

 

Europe: Russia & CIS

 

374

 

Armenia

14

 

Europe: Russia & CIS

 

994

 

Azerbaijan

14

 

Europe: Russia & CIS

 

375

 

Belarus

14

 

Europe: Russia & CIS

 

995

 

Georgia

14

 

Europe: Russia & CIS

 

8

 

Kazakhstan

14

 

Europe: Russia & CIS

 

996

 

Kyrgyzstan

14

 

Europe: Russia & CIS

 

373

 

Moldova

14

 

Europe: Russia & CIS

 

976

 

Mongolia

14

 

Europe: Russia & CIS

 

7

 

Russia

14

 

Europe: Russia & CIS

 

992

 

Tajikistan

14

 

Europe: Russia & CIS

 

993

 

Turkmenistan

14

 

Europe: Russia & CIS

 

380

 

Ukraine

14

 

Europe: Russia & CIS

 

998

 

Uzbekistan

102

 

Europe: Western

 

376

 

Andorra

102

 

Europe: Western

 

43

 

Austria

102

 

Europe: Western

 

32

 

Belgium

102

 

Europe: Western

 

357

 

Cyprus

102

 

Europe: Western

 

45

 

Denmark

102

 

Europe: Western

 

358

 

Finland

102

 

Europe: Western

 

33

 

France

102

 

Europe: Western

 

49

 

Germany

102

 

Europe: Western

 

30

 

Greece

102

 

Europe: Western

 

354

 

Iceland

102

 

Europe: Western

 

353

 

Ireland

 

Sch. G-7

--------------------------------------------------------------------------------



 

102

 

Europe: Western

 

101

 

Isle of Man

102

 

Europe: Western

 

39

 

Italy

102

 

Europe: Western

 

102

 

Liechtenstein

102

 

Europe: Western

 

352

 

Luxembourg

102

 

Europe: Western

 

356

 

Malta

102

 

Europe: Western

 

377

 

Monaco

102

 

Europe: Western

 

31

 

Netherlands

102

 

Europe: Western

 

47

 

Norway

102

 

Europe: Western

 

351

 

Portugal

102

 

Europe: Western

 

386

 

Slovenia

102

 

Europe: Western

 

34

 

Spain

102

 

Europe: Western

 

46

 

Sweden

102

 

Europe: Western

 

41

 

Switzerland

102

 

Europe: Western

 

44

 

United Kingdom

10

 

Middle East: Gulf States

 

973

 

Bahrain

10

 

Middle East: Gulf States

 

98

 

Iran

10

 

Middle East: Gulf States

 

964

 

Iraq

10

 

Middle East: Gulf States

 

965

 

Kuwait

10

 

Middle East: Gulf States

 

968

 

Oman

10

 

Middle East: Gulf States

 

974

 

Qatar

10

 

Middle East: Gulf States

 

966

 

Saudi Arabia

10

 

Middle East: Gulf States

 

971

 

United Arab Emirates

10

 

Middle East: Gulf States

 

967

 

Yemen

11

 

Middle East: MENA

 

213

 

Algeria

11

 

Middle East: MENA

 

20

 

Egypt

11

 

Middle East: MENA

 

972

 

Israel

11

 

Middle East: MENA

 

962

 

Jordan

11

 

Middle East: MENA

 

961

 

Lebanon

11

 

Middle East: MENA

 

212

 

Morocco

11

 

Middle East: MENA

 

970

 

Palestinian Settlements

11

 

Middle East: MENA

 

963

 

Syrian Arab Republic

11

 

Middle East: MENA

 

216

 

Tunisia

11

 

Middle East: MENA

 

1212

 

Western Sahara

11

 

Middle East: MENA

 

218

 

Libya

 

Sch. G-8

--------------------------------------------------------------------------------



 

EXHIBIT A

 

[FORM OF NOTE FOR [REVOLVING][TERM] LOANS]

 

$

,           

 

FOR VALUE RECEIVED, the undersigned, ORCC Financing IV LLC, a Delaware limited
liability company (the “Borrower”), hereby unconditionally promises to pay to
[      ] (the “Lender”), or registered assigns, in lawful money of the United
States of America and in immediately available funds, the principal amount of
[                   ] DOLLARS.  The principal amount shall be paid in the
amounts and on the dates specified in the Credit Agreement.  The Borrower
further agrees to pay interest in like money on the unpaid principal amount
hereof from time to time outstanding at the rates and on the dates specified in
the Credit Agreement.  Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.

 

The Borrower promises to pay interest, on demand, on any overdue principal and,
to the extent permitted by law, overdue interest from their due dates at the
rate or rates provided in the Credit Agreement.

 

The holder of this Note is authorized to endorse on Schedule I annexed hereto
and made a part hereof or on a continuation thereof which shall be attached
hereto and made a part hereof the date and amount of each [Revolving][Term] Loan
made pursuant to the Credit Agreement and the date and amount of each payment or
prepayment of principal thereof and each continuation thereof.  Each such
endorsement shall constitute prima facie evidence of the accuracy of the
information endorsed.  The failure to make any such endorsement shall not affect
the obligations of the Borrower in respect of such [Revolving][Term] Loan.

 

This Note (a) is a term Note and evidences the [Revolving][Term] Loans made by
the Lender under, and is one of the Notes referred to in, the Credit Agreement,
dated as of August 2, 2019 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Borrower, the Lenders party
thereto from time to time Société Générale, as Administrative Agent, State
Street Bank and Trust Company, as Collateral Agent, Collateral Administrator and
Custodian and Cortland Capital Markets Service LLC, as Document Custodian,
(b) is subject to the provisions of the Credit Agreement and (c) is subject to
optional and mandatory prepayment in whole or in part as provided in the Credit
Agreement.  This Note is secured as provided in the Loan Documents.  Reference
is hereby made to the Loan Documents for a description of the properties and
assets in which a security interest has been granted, the nature and extent of
the security, the terms and conditions upon which the security interests were
granted and the rights of the holder of this Note in respect thereof.

 

Upon the occurrence of any one or more of the Events of Default, all amounts
then remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable, all as provided in the Credit Agreement.

 

Exh. A-1

--------------------------------------------------------------------------------



 

All parties now and hereafter liable with respect to this Note, whether maker,
principal, endorser or otherwise, hereby waive presentment, demand, protest and
all other notices of any kind.

 

Except as permitted by Section 12.6 of the Credit Agreement, this Note may not
be participated by the Lender to any other Person.  Without limiting the
generality of the foregoing, this Note may be participated in whole or in part
only by registration of such participation on the Participant Register.

 

Except as permitted by Section 12.6 of the Credit Agreement, this Note may not
be assigned by the Lender to any other Person.  Without limiting the generality
of the foregoing, this Note may be assigned in whole or in part only by
registration of such assignment or sale on the Register.

 

The failure to provide the Borrower and its agents with the properly completed
and signed tax certifications (generally, in the case of U.S. federal income
tax, an Internal Revenue Service Form W-9 or Form W-8, as applicable (or
applicable successor form)) or the failure to provide or update its FATCA
information may result in withholding from payments in respect of the Note,
including U.S. federal withholding or back-up withholding.  “FATCA” means
Sections 1471 through 1474 of the Code, as of the date of this Agreement (or any
amended or successor version that is substantively comparable and not materially
more onerous to comply with), any current or future regulations or official
interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(1) of the Code and any legislation, law, regulation, guidance
notes or practice enacted or promulgated pursuant to an intergovernmental
agreement entered into in connection with such Sections of the Code.  Solely for
the purposes of this paragraph, “FATCA” shall include any amendment made to
FATCA after the date of the Credit Agreement.

 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE
STATE OF NEW YORK.

 

 

ORCC FINANCING IV LLC

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Exh. A-2

--------------------------------------------------------------------------------



 

SCHEDULE I

 

This Note evidences the [Revolving][Term] Loans made by [      ] (the “Lender”)
to ORCC FINANCING IV LLC (the “Borrower”) under the Credit Agreement dated as of
August 2, 2019 among the Borrower, as borrower, the Lenders party thereto from
time to time, Société Générale, as Administrative Agent, State Street Bank and
Trust Company, as Collateral Agent, Collateral Administrator and Custodian and
Cortland Capital Markets Service LLC, as Document Custodian, in the principal
amounts and on the dates set forth below, subject to the payments and
prepayments of principal set forth below:

 

DATE

 

PRINCIPAL
AMOUNT
LOANED

 

PRINCIPAL
AMOUNT PAID
OR PREPAID

 

PRINCIPAL
BALANCE
OUTSTANDING

 

NOTATION
BY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exh. A-3

--------------------------------------------------------------------------------



 

EXHIBIT B

 

[FORM OF NOTICE OF BORROWING]

 

[Date]

 

Société Générale,
as Administrative Agent
New York, NY 10167
Attention: Rich Dawson; Julien Thinat
Tel.: (212)-278-4125; (212)-278-7598
Email: rich.dawson@sgcib.com; julien.thinat@sgcib.com

 

with a copy to:

 

Société Générale
480 Washington Blvd
Jersey City, NJ 07310
Tel.: (201)-839-8460
Fax: 201-693-4233
Attention: Cheriese Brathwaite
Email:  oper-fin-serv.us@sgss.socgen.com

 

This Notice of Borrowing is made pursuant to Section 2.2 of that certain Credit
Agreement dated as of August 2, 2019 (as the same may from time to time be
amended, supplemented, waived or modified, the “Credit Agreement”) among ORCC
Financing IV LLC as borrower (the “Borrower”), the Lenders parties thereto from
time to time (collectively, the “Lenders”), Société Générale, as administrative
agent (the “Administrative Agent”), State Street Bank and Trust Company, as
Collateral Agent, Collateral Administrator and Custodian and Cortland Capital
Market Services LLC, as Document Custodian.  Capitalized terms used but not
otherwise defined herein shall have the respective meanings assigned to such
terms in the Credit Agreement.

 

1.                                      The Borrower hereby requests that on
              ,      (the “Borrowing Date”) it receive a Borrowing of
[Revolving][Term] Loans under the Credit Agreement in an aggregate principal
amount of               Dollars ($       ) (the “Requested Amount”).

 

2.                                      The Borrower hereby gives notice of its
request for such [Revolving][Term] Loans in the aggregate principal amount equal
to the Requested Amount to the Lenders and the Administrative Agent pursuant to
Section 2.2 of the Credit Agreement and requests the Lenders to remit, or cause
to be remitted, the proceeds thereof to the Collection Account in its respective
Percentage Share of the Requested Amount.

 

Exh. B-1

--------------------------------------------------------------------------------



 

3.                                      The Borrower certifies that immediately
after giving effect to the proposed Borrowing on the Borrowing Date each of the
applicable conditions precedent set forth in Section 3.2 of the Credit Agreement
is satisfied, including:

 

[(i)                                 the conditions precedent set forth in
Section 3.1 of the Credit Agreement shall have been fully satisfied on or prior
to the Borrowing Date referred to above;

 

(ii)                                  The Agents shall have received evidence
satisfactory to the Administrative Agent and the Lenders that (w) the grant of
security pursuant to the Granting Clause herein of all of the Borrower’s right,
title and interest in and to the Collateral pledged to the Collateral Agent on
the Closing Date shall be effective in all relevant jurisdictions, (x) delivery
of such Collateral in accordance with Section 8.7 of the Credit Agreement to the
Custodian or the Document Custodian, as applicable, shall have been effected,
(y) the Borrower (or the Services Provider on behalf of the Borrower) will
deliver copies of all Related Contracts in its possession to the Document
Custodian in accordance with Sections 5.26 and 14.1(b) of the Credit Agreement
and (z) the Collateral Agent (for the benefit of the Secured Parties) shall have
a security interest in such Collateral.

 

(iii)                               The Agents shall have received a certificate
of an Authorized Officer of the Services Provider (which certificate shall
include a schedule listing the Collateral Loans owned by the Borrower on the
Initial Borrowing Date), to the effect that, (1) in the case of each item of
Collateral pledged to the Collateral Agent, on the Initial Borrowing Date and
immediately prior to the delivery thereof on or prior to the Initial Borrowing
Date, (A)(w) the Borrower is the owner of such Collateral free and clear of any
liens, claims or encumbrances of any nature whatsoever except for Permitted
Liens and those which have been released on or prior to the Initial Borrowing
Date; (x) the Borrower has acquired its ownership in such Collateral in good
faith without notice of any adverse claim, except as described in
clause (w) above; (y) the Borrower has not assigned, pledged or otherwise
encumbered any interest in such Collateral (or, if any such interest has been
assigned, pledged or otherwise encumbered, it has been released) other than
pursuant to this Agreement; and (z) the Borrower has full right to grant a
security interest in and assign and pledge such Collateral to the Collateral
Agent; and (B) upon grant by the Borrower, the Collateral Agent has a first
priority perfected security interest in the Collateral, except in respect of any
Permitted Lien or as otherwise permitted by this Agreement and (2) immediately
before and after giving effect to the Borrowings, the Overcollateralization
Ratio Test shall be satisfied (as demonstrated in a writing attached to the
certificate of the Services Provider).](1)

 

--------------------------------------------------------------------------------

(1)  To be added only for the Initial Borrowing

 

Exh. B-2

--------------------------------------------------------------------------------



 

(1)                                 immediately after giving effect to such
Borrowing (and, for the avoidance of doubt, if any of the following limits would
be exceeded on a pro forma basis, such Borrowing shall not be permitted),

 

(i) in the case of the Borrowing of a Revolving Loan, (x) the aggregate
outstanding principal amount of the Revolving Loans shall not exceed the Total
Revolving Commitment as in effect on such Borrowing Date and (y) the Senior
Advance Rate Test is satisfied; and

 

(ii) in the case of the Borrowing of a Term Loan, the aggregate outstanding
principal amount of the Term Loans shall not exceed the Total Term Commitment as
in effect on such Borrowing Date;

 

(2)                                 no Commitment Shortfall shall exist after
giving effect to such Borrowing;

 

(3)                                 [immediately before and after such
Borrowing, no Default shall have occurred and be continuing both before and
after giving effect to the funding of such Loan;

 

(4)                                 the representations and warranties of the
Borrower contained in this Agreement and each of the other Loan Documents shall
be true and correct in all material respects on and as of the date of such
Borrowing (unless stated to relate solely to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date) both before and after giving effect to the
funding of such Loan;

 

(5)                                 no law or regulation shall have been
adopted, no order, judgment or decree of any Governmental Authority shall have
been issued, and no litigation shall be pending or, to the actual knowledge of a
Senior Authorized Officer of the Borrower, threatened, which does or, with
respect to any threatened litigation, seeks to enjoin, prohibit or restrain the
funding or repayment of the Loans or the consummation of the transactions among
the Borrower, the Services Provider, the Lenders and the Agents contemplated by
this Agreement;

 

(6)                                 each of the Loan Documents remains in full
force and effect and is the binding and enforceable obligation of the Borrower
and the Services Provider, in each case, to the extent such Person is a party
thereto (except for those provisions of any Loan Document not material,
individually or in the aggregate with other affected provisions, to the
interests of any of the Lenders); and

 

(7)                                 immediately before and after giving effect
to the requested Borrowing, the Eligibility Criteria shall be satisfied (as
certified in a writing attached to such Notice of Borrowing)](2)

 

IN WITNESS WHEREOF, this Notice of Borrowing has been executed as of the date
first written above.

 

--------------------------------------------------------------------------------

(2)  Omit paragraphs 3 through 7 in the case of Revolving Loans obtained to fund
Unfunded Amounts.

 

Exh. B-3

--------------------------------------------------------------------------------



 

 

ORCC FINANCING IV LLC

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Exh. B-4

--------------------------------------------------------------------------------



 

Schedule I
to Notice of Borrowing

 

Calculation of the Eligibility Criteria

 

Exh. B-5

--------------------------------------------------------------------------------



 

EXHIBIT C

 

[FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT]

 

Dated as of [     ]

 

Reference is made to the Credit Agreement, dated as of August 2, 2019 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among ORCC Financing IV LLC, a Delaware limited liability company
(the “Borrower”), the Lenders party thereto from time to time, Société Générale,
as administrative agent for the Lenders thereunder (in such capacity, the
“Administrative Agent”), State Street Bank and Trust Company, as Collateral
Agent, Collateral Administrator and Custodian and Cortland Capital Market
Services LLC, as Document Custodian.  Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement.

 

The Assignor identified on Schedule I hereto (the “Assignor”) and the Assignee
identified on Schedule I hereto (the “Assignee”) agree as follows:

 

(i)                                     The Assignor hereby irrevocably sells
and assigns to the Assignee without recourse to the Assignor, and the Assignee
hereby irrevocably purchases [for an agreed consideration] [for a purchase price
of [    ]](3)  and assumes from the Assignor without recourse to the Assignor,
as of the Effective Date (as defined below), the interest described on
Schedule I hereto (the “Assigned Interest”).

 

(ii)                                  The Assignor (a) makes no representation
or warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with the Credit Agreement
or with respect to the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement, any other Loan
Document or any other instrument or document furnished pursuant thereto, other
than that the Assignor is the legal and beneficial owner of the interests being
assigned by it hereunder and that such interest is free and clear of any such
adverse claim; (b) makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrower or the
Services Provider or the performance or observance by the Borrower or the
Services Provider of any of their respective obligations under the Credit
Agreement or any other Loan Document or any other instrument or document
furnished pursuant hereto or thereto; and (c) attaches all Notes held by it
evidencing the Assigned Interest and (1) requests that the Administrative Agent,
upon request by the Assignee, exchange the attached Notes for a new Note or
Notes payable to the Assignee and (2) if the Assignor has retained any Loans,
requests that the Administrative Agent exchange the attached Notes for a new
Note or Notes payable to the Assignor, in each case in amounts which reflect the
assignment being made hereby (and after giving effect to any other assignments
which have become effective on the Effective Date).

 

--------------------------------------------------------------------------------

(3)  Insert the applicable formulation, based on the parties’ preference.

 

Exh. C-1

--------------------------------------------------------------------------------



 

(iii)                               The Assignee (a) represents and warrants
that it is legally authorized to enter into this Assignment and Assumption
Agreement; (b) confirms that it has received a copy of the Credit Agreement,
together with copies of the financial statements and other information delivered
pursuant to Section 5.1 of the Credit Agreement and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption Agreement; (c) agrees
that, except as may be otherwise expressly agreed in writing between the
Assignee, on the one hand, and the Assignor, an Agent or a Lender, as the case
may be, on the other hand, it will, independently and without reliance upon the
Assignor, such Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement, the
other Loan Documents or any other instrument or document furnished pursuant
hereto or thereto; (d) appoints and authorizes the Administrative Agent to take
such action as agent on its behalf and to exercise such powers and discretion
under the Credit Agreement, the other Loan Documents or any other instrument or
document furnished pursuant hereto or thereto as are delegated to the
Administrative Agent by the terms thereof, together with such powers as are
incidental thereto; (e) agrees that it will be bound by the provisions of the
Credit Agreement (including Section 11.4(d) thereof) and will perform in
accordance with its terms all the obligations which by the terms of the Credit
Agreement are required to be performed by it as a Lender; and (f) represents and
warrants that it (and each account for which it is acquiring the Assigned
Interest) is a “qualified purchaser” for purposes of Section 3(c)(7) of the
Investment Company Act.

 

(iv)                              The effective date of this Assignment and
Assumption Agreement shall be the Effective Date of Assignment described on
Schedule I hereto (the “Effective Date”).  Following the execution of this
Assignment and Assumption Agreement, it will be delivered to the Administrative
Agent for acceptance by it and recording by the Administrative Agent pursuant to
the Credit Agreement, effective as of the Effective Date.

 

(v)                                 Upon such acceptance and recording, from and
after the Effective Date, the Administrative Agent shall make all payments in
respect of the Assigned Interest (including payments of principal, interest,
fees and other amounts) [to the Assignor for amounts which have accrued to the
Effective Date and to the Assignee for amounts which have accrued subsequent to
the Effective Date] [to the Assignee whether such amounts have accrued prior to
the Effective Date or accrue subsequent to the Effective Date](4).  The Assignor
and the Assignee shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves.

 

(vi)                              From and after the Effective Date, (a) the
Assignee shall be a party to the Credit Agreement and, to the extent provided in
this Assignment and Assumption Agreement, have the rights and obligations of a
Lender thereunder and under the other Loan Documents and shall be bound by the
provisions thereof and (b) the Assignor shall,

 

--------------------------------------------------------------------------------

(4)  Insert the applicable formulation, based on the agreement of the parties.
If the latter formulation is used, consider including the amount of accrued
interest payable by the Assignee to the Assignor.

 

Exh. C-2

--------------------------------------------------------------------------------



 

to the extent provided in this Assignment and Assumption Agreement, relinquish
its rights and be released from its obligations under the Credit Agreement.

 

(vii)                           This Assignment and Assumption Agreement shall
be governed by and construed in accordance with the laws of the State of
New York.

 

(viii)                        This Assignment and Assumption Agreement may be
executed in any number of counterparts, each of which so executed shall be
deemed an original, but all such counterparts shall together constitute but one
and the same instrument.  This Assignment and Assumption Agreement shall become
binding when one or more counterparts hereof, individually or taken together,
shall bear the signatures of all of the parties reflected hereon as the
signatories.

 

[Remainder of page intentionally left blank | signature page follows]

 

Exh. C-3

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption Agreement to be executed as of the date first above written by their
respective duly authorized officers.

 

 

[INSERT NAME OF ASSIGNOR],

 

as Assignor

 

 

 

By:

 

 

 

Authorized Signatory

 

 

 

[INSERT NAME OF ASSIGNEE],

 

as Assignee

 

 

 

By:

 

 

 

Authorized Signatory

 

Exh. C-4

--------------------------------------------------------------------------------



 

Schedule I
to Assignment and Assumption Agreement

 

Name of Assignor:

 

Name and address of Assignee:

 

 

Effective Date of Assignment:

 

Principal Amount of Loans Assigned:    $

 

Percentage of Loans Assigned:    %

 

U.S. Tax Compliance Certificate and applicable withholding forms (select one):

 

o

Attached

 

 

o

Previously provided

 

Exh. C-5

--------------------------------------------------------------------------------



 

EXHIBIT D

 

Scope of Collateral Report

 

1.                                      The Aggregate Principal Balance of all
Collateral Loans and Equity Securities

 

2.                                      The Balance of all Eligible Investments
and Cash in each of (together with location of each such Account):

 

a.                                      The Collection Account

 

b.                                      The Payment Account

 

c.                                       The Future Funding Reserve Account

 

d.                                      The Interest Reserve Account

 

e.                                       The Lender Collateral Account (and each
Lender Collateral Subaccount)

 

f.                                        The Custodial Account

 

g.                                       The Closing Expense Account

 

3.                                      Commitment, rating of and outstanding
amounts for the Loans

 

4.                                      The nature, source and amount of any
proceeds in the Collection Account (including Principal Proceeds and Interest
Proceeds received since the date of determination of the last Collateral Report
or Payment Date Report) and the Future Funding Reserve Account

 

5.                                      Compliance level of Coverage Tests vs.
test level then in effect

 

a.                                      Calculation of Overcollateralization
Ratio

 

b.                                      Calculation of Interest Coverage Ratio

 

6.                                      Compliance with Collateral Quality Test

 

a.                                      Minimum Weighted Average Spread Test

 

b.                                      Maximum Weighted Average Life Test

 

c.                                       Minimum Diversity Score Test

 

d.                                      Minimum Weighted Average S&P Recovery
Rate Test

 

Exh. D-1

--------------------------------------------------------------------------------



 

7.                                      Compliance with Concentration
Limitations

 

a.                                      S&P Industry Classification

 

b.                                      Obligor concentrations

 

c.                                       First Lien/Last Out Loans and Second
Lien Loans

 

d.                                      Fixed Rate Obligations

 

e.                                       Eligible Cov-Lite Loans

 

f.                                        DIP Loans

 

g.                                       Current Pay Obligations

 

h.                                      Collateral Loans that permit payment of
interest less frequently than quarterly

 

i.                                          Revolving Collateral Loans and
Delayed Funding Loans

 

j.                                         Discount Loans

 

k.                                      Aggregate Participation Exposure

 

l.                                          The country of Domicile

 

m.                                  CCC Collateral Loans

 

n.                                      Collateral Loans for which the Obligor
has a trailing twelve month EBITDA of less than $15,000,000 at the time of
acquisition

 

o.                                      Long-Dated Loans

 

8.                                      Listing of all Collateral Loans with
attributes including

 

a.                                      Obligor name

 

b.                                      Maximum Principal Balance (commitment
amount)

 

c.                                       Principal Balance (outstanding amount)

 

d.                                      Exposure Amount

 

e.                                       Unsettled Amount

 

f.                                        S&P Industry Classification

 

g.                                       Whether each loan is fixed or floating

 

Exh. D-2

--------------------------------------------------------------------------------



 

h.                                      Spread over the applicable index or
benchmark rate (for Floating Rate Obligations)

 

i.                                          Interest coupon (for Fixed Rate
Obligations)

 

j.                                         Maturity date

 

k.                                      S&P Rating, unless such rating is based
on a Credit Estimate unpublished by S&P (and, in the event of a downgrade or
withdrawal of the applicable S&P Rating, the prior rating and the date such S&P
Rating was changed)

 

l.                                          S&P Recovery Rate

 

m.                                  Whether such Collateral Loan is a Credit
Risk Loan, Credit Improved Loan, Defaulted Loan, Current Pay Obligation,
Discount Loan, CCC Collateral Loan or First Lien/Last Out Loan

 

n.                                      Country of Domicile

 

o.                                      Frequency of interest payment

 

p.                                      Revolving Collateral Loans or Delayed
Funding Loans

 

q.                                      Whether such Collateral Loan is a DIP
Loan, is owned via Participation Interest or is an Eligible Cov-Lite Loan

 

r.                                         The LIBOR floor in effect (if any)
for each Collateral Loan

 

s.                                        Whether such Collateral Loan is a
Post-Transition S&P CCC Collateral Loan

 

t.                                         Details of any Specified Change to
any Related Contract with respect to such Collateral Loan

 

9.                                      Collateral Loan rating status (listing
of all Collateral Loans)

 

a.                                      Obligor name

 

b.                                      Collateral Loan purchase date

 

c.                                       S&P Rating, unless such rating is based
on a Credit Estimate unpublished by S&P (and, in the event of a downgrade or
withdrawal of the applicable S&P Rating, the prior rating and the date such S&P
Rating was changed)

 

d.                                      Credit Estimate issue date (if
applicable)

 

e.                                       Date of expiry of Credit Estimate (if
applicable)

 

f.                                        Date of last amendment

 

Exh. D-3

--------------------------------------------------------------------------------



 

10.                               For Defaulted Loans

 

a.                                      Default Date

 

b.                                      Days in Default

 

c.                                       Principal Balance

 

d.                                      Principal Collateralization Amount (and
the method of calculation thereof)

 

e.                                       If an Appraisal has been received in
last 3 months

 

f.                                        Appraisal Value

 

g.                                       Whether any default of the type
specified in clauses (a) and (b) of the definition of “Defaulted Loan” is
unrelated to credit-related issues

 

11.                               Participation Interests

 

a.                                      All loans owned via Participation
Interest

 

b.                                      Selling Institution for each
Participation Interest

 

c.                                       S&P Rating for each Selling Institution

 

12.                               Weighted Average S&P Recovery Rate

 

13.                               Diversity Score

 

14.                               List of all First Lien/Last Out Loans

 

15.                               List all Discount Loans and applicable
purchase price

 

16.                               List all Defaulted Loans

 

17.                               List all Long-Dated Loans

 

18.                               Five S&P Monitor benchmarks

 

19.                               S&P Rating

 

20.                               Calculation of concentration of Collateral
Loans whose Obligors have a trailing twelve month EBITDA of less than
$15,000,000 at the time of such acquisition

 

21.                               List of all unelevated participations

 

22.                               Assets purchased or sold within the Due Period
including

 

a.                                      Facility Name

 

Exh. D-4

--------------------------------------------------------------------------------



 

b.                                      Trade/Settlement Dates

 

c.                                       Reason for sale/ Transaction Motivation
(e.g. Discretionary, Credit Risk, Credit Improved)

 

d.                                      Purchaser or seller is an affiliate of
the Borrower?

 

e.                                       Par amount

 

f.                                        Price

 

g.                                       Proceeds

 

h.                                      Accrued interest

 

Exh. D-5

--------------------------------------------------------------------------------



 

EXHIBIT E

 

Scope of Payment Date Report

 

1.                                      Quarterly Payment Date waterfall list
application of all Interest Proceeds and Principal Proceeds

 

2.                                      Beginning and ending balance of the
Loans

 

3.                                      Beginning and ending balance of all
Covered Accounts

 

4.                                      Calculations of the Collateral Quality
Test and Coverage Tests

 

Exh. E-1

--------------------------------------------------------------------------------



 

EXHIBIT F

 

Scope of Asset-Level Reporting to Lenders

 

1.                                      At the request of the Majority Lenders
(which request may only be made once every 12 months unless an Event of Default
has occurred and is continuing or any of the Coverage Tests are not satisfied,
in which case such request may be made without any limitation), an information
package (which may be provided via access to an online data site to be specified
to the Lenders by the Borrower) with respect to each asset that is Pledged
Collateral, which will contain information as requested by the Majority Lenders,
which may include credit agreements, amendments thereto, financial information
(including any “Management Discussion and Analysis” provided by such Obligor),
financial statements and other summary financial data, and other material
information as provided by such Obligor with respect to the applicable Related
Contracts (the “Asset Report”).

 

2.                                      Beginning on the first Quarterly Payment
Date, an information package (which may be provided via access to an online data
site to be specified to the Lenders by the Borrower) to be provided on the
15th day of each calendar month (or if such date is not a Business Day, the next
succeeding Business Day), which will contain information with respect to all
amendments to any Related Contracts.  Such information package will be sorted by
sections with credits that require Credit Estimates to be listed first and will
also include the Obligor’s name, date of each amendment to any such Related
Contracts and a summary of each such amendment.

 

3.                                      At any time that an Event of Default has
occurred and is continuing or any of the Coverage Tests are not satisfied, any
Lender may request the following information: (i) the Asset Report to be
delivered on a weekly basis, (ii) the information package referred to in
paragraph (2) above to be delivered on an every two-week basis and (iii) all
other material information received by the Borrower from each Obligor and its
Affiliates with respect to the applicable Related Contracts.

 

Exh. F-1

--------------------------------------------------------------------------------



 

EXHIBIT G

 

[Form of Retention Letter]

 

OWL ROCK CAPITAL CORPORATION

 

[Address]

 

[Date]

 

ORCC Financing IV LLC
399 Park Avenue, 38th Floor
New York, New York 10022
Attention: Bryan Cole

 

Société Générale,
as Administrative Agent
245 Park Avenue, 4th Floor
New York, NY 10167
Attention: Rich Dawson; Julien Thinat
Tel.: (212)-278-4125; (212)-278-7598
Email: rich.dawson@sgcib.com; julien.thinat@sgcib.com

 

with a copy to:

 

Société Générale
480 Washington Blvd
Jersey City, NJ 07310
Tel.: (201)-839-8460
Fax: 201-693-4233
Attention: Cheriese Brathwaite
Email:  oper-fin-serv.us@sgss.socgen.com

 

[Affected Lender(s)]

 

Re:                             Retention of Net Economic Interest

 

1.             This letter is being delivered in connection with the Credit
Agreement dated as of August 2, 2019 (the “Credit Agreement”) among ORCC
Financing IV LLC as borrower (the “Borrower”), the financial institutions
referred to as “Lenders” in the Credit Agreement, State Street Bank and Trust
Company, in its capacities as Collateral Agent, Collateral Administrator and
Custodian and Cortland Capital Market Services LLC, as Document Custodian, and
Société Générale, as Administrative Agent.  Pursuant to the terms of the Credit
Agreement, Owl Rock Capital Corporation (the “Retention Holder”) will act as
retention holder for the purposes of the EU Retention Requirements.  All
capitalized terms used but not defined herein have the respective meanings given
to such terms in the Credit Agreement.

 

Exh. G-1

--------------------------------------------------------------------------------



 

2.             It is acknowledged that clause (f) of the definition of
“Eligibility Criteria” in the Credit Agreement provides for the following
requirements to be satisfied as of the date of each acquisition of a Collateral
Loan (including in connection with a substitution pursuant to
Section 10.01(a)(vii) of the Credit Agreement):

 

“(f)          if an acquisition or substitution of a Collateral Loan occurs on
such date of determination, as of such date, or, if not, as of the most recent
date preceding such date of determination on which an acquisition or
substitution of a Collateral Loan occurred, the aggregate outstanding principal
amount of all Collateral Loans held by the Borrower (immediately following any
acquisition or substitution of any Collateral Loans on such date of
determination) in respect of which the Retention Holder, either itself or
through related entities (including the Borrower), directly or indirectly, was
involved or will be involved in negotiating the original agreement which created
the relevant Collateral Loan is greater than 50% of the aggregate outstanding
principal amount of all Collateral Loans then held by the Borrower.”

 

3.             The Retention Holder hereby irrevocably and unconditionally
undertakes and agrees for the benefit of the Borrower, the Administrative Agent
and each Affected Lender for so long as any Obligation remains outstanding and
the EU Retention Requirements so require:

 

a.                                      that it will retain as originator for
the purposes of the EU Retention Requirements, on an ongoing basis, a material
net economic interest in the securitisation transaction contemplated by the Loan
Documents in the form specified in paragraph (d) of Article 6(3) of the
Securitisation Regulation by holding 100% of the Equity Interests in the
Borrower (the “Retained Interest”);

 

b.                                      that at any time the excess of (i) the
sum of the Aggregate Principal Balance of all Collateral Loans then held by the
Borrower and the amount then standing to the credit of the Principal Collection
Account (including any portion of such amount invested in Eligible Investments)
(the “Aggregate Principal Asset Balance”) over (ii) the aggregate principal
amount of all Loans outstanding at such time shall be equal to or greater than
5% of the Aggregate Principal Asset Balance;

 

c.                                       that it shall not, and shall procure
that its Affiliates do not, sell, hedge or otherwise mitigate its credit risk
under or associated with the Retained Interest, except to the extent permitted
in accordance with the EU Retention Requirements;

 

d.                                      that it established the transaction
contemplated by the Credit Agreement and the other Loan Documents;

 

e.                                       that, on any date on which the Borrower
acquires a Collateral Loan or a Collateral Loan is substituted by the Borrower,
the aggregate outstanding principal amount of all Collateral Loans held by the
Borrower (immediately following any acquisition, or substitution of any
Collateral Loans on such date of determination) in respect of which the
Retention Holder, either itself or through related entities (including the
Borrower), directly or indirectly, was involved or will be involved in
negotiating the original agreement which created the relevant Collateral Loan
(such Collateral

 

Exh. G-2

--------------------------------------------------------------------------------



 

Loans, “Retention Holder Originated Collateral Loans”) will be greater than 50%
of the aggregate outstanding principal amount of all Collateral Loans then held
by the Borrower;

 

f.                                        that it has a business strategy and
the capacity to meet payment obligations consistent with a broader business
enterprise and involving material support from capital, assets, fees or other
income available to it, relying neither on the Collateral Loans or other
exposures securitized by it nor on the Retained Interest or any other interests
retained or proposed to be retained, as well as any corresponding income from
such exposures and interests;

 

g.                                       that its responsible decision-makers
have the required experience to enable it to pursue its business strategy, as
well as an adequate corporate governance arrangement;

 

h.                                      that each Retention Holder Originated
Collateral Loan acquired by or substituted to, the Borrower, whether prior to or
following the Closing Date, has been and will be originated on the basis of
sound and well-defined criteria and clearly established processes for approving,
amending, renewing and financing those credits and it has effective systems in
place to apply those criteria and processes to ensure that credit-granting is
based on a thorough assessment of each obligor’s creditworthiness;

 

i.                                          that it has not and will not select
Collateral Loans to be acquired by or substituted to, the Borrower with the aim
of rendering losses on such Collateral Loans, measured over the period during
which Obligations are outstanding higher than the losses over the same period on
comparable assets held on its balance sheet;

 

j.                                         that it will confirm in writing its
continued compliance with the requirements set forth in clauses (a) through
(i) above to the Borrower (who shall furnish such information to the
Administrative Agent for distribution to each Affected Lender):

 

i.                                          on a monthly basis pursuant to
Section 5.1(l)(iii) of the Credit Agreement (concurrent with the delivery of
each Collateral Report);

 

ii.                                       upon any written request therefor by
or on behalf of the Borrower or any Affected Lender delivered as a result of a
material change in (x) the performance of the Loans, (y) the risk
characteristics of the transaction, or (z) the Collateral Loans from time to
time, pursuant to Section 5.1(l)(iv) of the Credit Agreement; and

 

iii.                                    promptly upon the Borrower and/or the
Retention Holder becoming aware of any material breach of the obligations
included in any Loan Document, pursuant to Section 5.1(l)(v) of the Credit
Agreement;

 

k.                                      that it will, promptly following a
request by any Affected Lender, provide a refreshed letter in substantially the
form of this letter in connection with a material amendment of any Loan
Document, in each case where the Borrower has received

 

Exh. G-3

--------------------------------------------------------------------------------



 

a request for the same from an Affected Lender pursuant to Section 5.1(l)(i) of
the Credit Agreement;

 

l.                                          it shall notify the Borrower and the
Administrative Agent as soon as reasonably practical if for any reason: (i) it
has ceased to hold the Retained Interest in accordance with paragraph (a) above;
or (ii) it has failed in any way to comply with any of the undertakings set out
in paragraphs (b), (c), (e), (g) or (h) above; and

 

m.                                  that it will, promptly following a request
by an Affected Lender, provide such additional information as such Affected
Lender may reasonably request in order for such Affected Lender to comply with
the EU Retention Requirements which is either in the possession of the Retention
Holder or can be obtained at no material cost to the Retention Holder.

 

4.             The Retention Holder hereby makes the following representations
for the benefit of the Borrower, the Administrative Agent and each Affected
Lender:

 

a.                                      the Retention Holder is a corporation,
duly established and validly existing under the laws of Maryland, and has full
power and authority to own its assets proposed to be owned by it including the
Retained Interest and to transact the business in which it is presently engaged;

 

b.                                      the Retention Holder has full power and
authority to execute and deliver this letter and to perform all of its
obligations required hereunder and has taken all necessary action to authorize
this letter on the terms and conditions hereof and the execution, delivery and
performance of this letter and the performance of all obligations imposed upon
it hereunder;

 

c.                                       no consent of any other person,
including, without limitation, investors in and creditors of the Retention
Holder, and no license, permit, approval or authorization of, exemption by,
notice or report to, or registration, filing or declaration with, any
governmental authority, other than those that have been or shall be obtained in
connection with this letter, is required by the Retention Holder in connection
with this letter or the execution, delivery, performance, validity or
enforceability of this letter or the obligations imposed upon it hereunder;

 

d.                                      this letter constitutes the legally
valid and binding obligations of the Retention Holder enforceable against the
Retention Holder in accordance with its terms, subject, as to enforcement, to
(i) the effect of bankruptcy, examination, insolvency or similar laws affecting
generally the enforcement of creditors’ rights, as such laws would apply in the
event of any bankruptcy, examination, receivership, insolvency or similar event
applicable to the Retention Holder and (ii) general equitable principles
(whether enforceability of such principles is considered in a proceeding at law
or in equity); and

 

e.                                       the execution, delivery and performance
of this letter will not violate any provision of any existing law or regulation
binding on the Retention Holder, or any order, judgment, award or decree of any
court, arbitrator or governmental authority

 

Exh. G-4

--------------------------------------------------------------------------------



 

binding on the Retention Holder, or the organizational documents of, or any
securities issued by, the Retention Holder, the violation of which would
reasonably be expected to adversely affect in a material manner its ability to
perform its obligations hereunder.

 

5.             The Retention Holder hereby confirms that it has reviewed the
Loan Documents and has participated in the selection of the Collateral Loans, if
any, transferred to the Borrower prior to the Closing Date.

 

6.             The Retention Holder hereby agrees and consents to, and
acknowledges and agrees to be bound by, the provisions set forth in
Section 12.20 of the Credit Agreement.

 

7.             This letter shall not be assignable by the Retention Holder
without the prior written consent of the Borrower, the Administrative Agent and
each Affected Lender.  This letter may not be amended or any provision hereof
waived or modified except by an instrument in writing signed by each of the
Retention Holder, the Borrower, the Administrative Agent and each Affected
Lender.  This letter may be executed in any number of counterparts, each of
which shall be an original and all of which, when taken together, shall
constitute one agreement.  Delivery of an executed counterpart of a signature
page of this letter by facsimile or other electronic transmission shall be
effective as delivery of a manually executed counterpart hereof.  This letter
supersedes all prior understandings, whether written or oral, between us with
respect to the matters set forth herein.

 

8.             THIS LETTER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.  Each of the parties hereto and, by its
acceptance hereof, each addressee of this letter hereby irrevocably and
unconditionally (a) submits, for itself and its property, to the exclusive
jurisdiction of any New York State court or Federal court of the United States
of America sitting in New York City in the Borough of Manhattan, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this letter or the transactions contemplated hereby or thereby, or
for recognition or enforcement of any judgment, and agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
New York State court or, to the extent permitted by law, in such Federal court,
(b) waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this letter or the
transactions contemplated hereby or thereby in any New York State court or in
any such Federal court and (c) waives, to the fullest extent permitted by law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

9.             EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES THE RIGHT TO TRIAL
BY JURY IN ANY ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY OR ON BEHALF
OF ANY PARTY RELATED TO OR ARISING OUT OF THIS LETTER.

 

[Remainder of page intentionally left blank]

 

Exh. G-5

--------------------------------------------------------------------------------



 

 

Very Truly Yours,

 

 

 

OWL ROCK CAPITAL CORPORATION

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Acknowledged and agreed by:

 

ORCC FINANCING IV LLC, as Borrower

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

SOCIÉTÉ GÉNÉRALE, as Administrative Agent

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

Exh. G-6

--------------------------------------------------------------------------------



 

EXHIBIT H

 

[FORM OF RELATED CONTRACT DOCUMENT REQUEST]

 

[Delivery Date]

 

Cortland Capital Market Services LLC, as Document Custodian

225 W. Washington St., 9th Floor
Chicago, IL 60606
Attention: Doc Custody and Legal Department
Facsimile No.: 312-378-0751
Email: DocCustody@cortlandglobal.com; legal@cortlandglobal.com

 

State Street Bank and Trust Company, as Collateral Agent
1776 Heritage Drive
North Quincy, Massachusetts 02171
Mail Stop:  JAB0130

 

Attention: Structured Trust & Analytics
Facsimile No.: (617) 937-4358
Email: brian.peterson@statestreet.com

 

Re:                             Credit Agreement, dated as of August 2, 2019,
among ORCC Financing IV LLC, as the Borrower, the Lenders party thereto from
time to time, Société Générale, as Administrative Agent, State Street Bank and
Trust Company, as Collateral Agent, Collateral Administrator and Custodian and
Cortland Capital Market Services LLC, as Document Custodian (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”)

 

Ladies and Gentlemen:

 

Pursuant to Article XV of the Credit Agreement and in connection with the
custody of the Related Contracts held by Cortland Capital Market Services LLC as
the Document Custodian, for the benefit of the Secured Parties, under the Credit
Agreement, we request the release of the Related Contracts (or such documents as
specified below) for the Collateral Loans described below or in the attached
Excel spreadsheet, for the reason indicated below.(5)  In connection with such
request, the Services Provider hereby confirms that no Event of Default has
occurred and is continuing [an Event of Default has occurred and is continuing
and the Administrative Agent’s consent to the release of the documents is
specified below], [all amounts received in connection with any liquidation of
the Collateral Loans described below or in the attached Excel spreadsheet have
been credited to the Collection Account] and the conditions to release have been
met as specified in Section [    ] of the Credit Agreement.  All capitalized
terms used but not defined herein shall have the meaning provided in the Credit
Agreement.

 

--------------------------------------------------------------------------------

(5)  Please specify the Related Contracts to be returned and recite reason for
such return.

 

Exh. H-1

--------------------------------------------------------------------------------



 

Obligor’s Name, Address & Zip Code:

 

Collateral Loan Number:

 

Collateral Loan File:

 

Reason for Requested Documents (check one)

 

o 1.            Pledged Collateral Paid in Full.

 

o 2.            Pledged Asset Being Sold in Whole (and Not in Part).

 

o 3.            Other (explain)

 

 

If box 1 or 2 above is checked, and if all or part of the Related Contracts were
previously released to us, please release to us the Related Contracts, requested
in our previous request and receipt on file with you, as well as any additional
documents in your possession relating to the specified Collateral Loan.

 

Delivery Instructions — Address Needed:

 

 

[Remainder intentionally left blank]

 

Exh. H-2

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, this Related Contract Document Request has been executed as
of the date first written above:

 

 

OWL ROCK CAPITAL CORPORATION,

 

as the Services Provider

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

Date:

 

[Each of the Administrative Agent and Borrower hereby acknowledge that it has
read this Related Contract Document Request and consents to the terms hereof

 

ADMINISTRATIVE AGENT:

 

SOCIÉTÉ GÉNÉRALE

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:

 

 

 

 

 

BORROWER:

 

 

 

 

 

ORCC FINANCING IV LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:](6)

 

 

 

--------------------------------------------------------------------------------

(6)  To be signed if reason for return of Related Contract is that it was
delivered to the Document Custodian in error or released from Lien of the
Collateral Agent

 

Exh. H-3

--------------------------------------------------------------------------------



 

[The Administrative Agent hereby acknowledges that it has read this Related
Contract Document Request and consents to the terms hereof.

 

ADMINISTRATIVE AGENT:

 

SOCIÉTÉ GÉNÉRALE

 

By:

 

Name:

 

Title:

 

Date:](7)

 

 

--------------------------------------------------------------------------------

(7)  To be signed if request delivered and an Event of Default has occurred and
is continuing.

 

Exh. H-4

--------------------------------------------------------------------------------



 

EXHIBIT I-1

 

FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of August 2, 2019 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among ORCC Financing IV LLC, as the Borrower, the Lender party
thereto from time to time, Société Générale, as Administrative Agent, State
Street Bank and Trust Company, as Collateral Agent, Collateral Administrator and
Custodian and Cortland Capital Market Services LLC, as Document Custodian.

 

Pursuant to the provisions of Section 11.4 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a “ten percent
shareholder” of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (iv) it is not a “controlled foreign corporation” related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Agent and the Borrower with a certificate of
its non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E.  By
executing this certificate, the undersigned agrees that (1) if the information
provided in this certificate changes, the undersigned shall promptly so inform
the Borrower and the Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Agent with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:                  , 20[  ]

 

Exh. I-1-1

--------------------------------------------------------------------------------



 

EXHIBIT I-2

 

FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of August 2, 2019 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among ORCC Financing IV LLC, as the Borrower, the Lenders party
thereto from time to time, Société Générale, as Administrative Agent, State
Street Bank and Trust Company, as Collateral Agent, Collateral Administrator and
Custodian and Cortland Capital Market Services LLC, as Document Custodian.

 

Pursuant to the provisions of Section 11.4 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a “ten percent shareholder” of the Borrower within the meaning
of Section 871(h)(3)(B) of the Code and (iv) it is not a “controlled foreign
corporation” related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E.  By executing
this certificate, the undersigned agrees that (1) if the information provided in
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:               , 20[  ]

 

Exh. I-2-1

--------------------------------------------------------------------------------



 

EXHIBIT I-3

 

FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of August 2, 2019 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among ORCC Financing IV LLC, as the Borrower, the Lenders party
thereto from time to time, Société Générale, as Administrative Agent, State
Street Bank and Trust Company, as Collateral Agent, Collateral Administrator and
Custodian and Cortland Capital Market Services LLC, as Document Custodian.

 

Pursuant to the provisions of Section 11.4 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a “bank” extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a “ten percent shareholder” of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a “controlled foreign corporation”
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption:  (i) an IRS Form W-8BEN or IRS
Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or
IRS Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption.  By executing this certificate, the
undersigned agrees that (1) if the information provided in this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:             , 20[  ]

 

Exh. I-3-1

--------------------------------------------------------------------------------



 

EXHIBIT I-4

 

FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Credit Agreement dated as of August 2, 2019 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among ORCC Financing IV LLC, as the Borrower, the Lenders party
thereto from time to time, Société Générale, as Administrative Agent, State
Street Bank and Trust Company, as Collateral Agent, Collateral Administrator and
Custodian and Cortland Capital Market Services LLC, as Document Custodian.

 

Pursuant to the provisions of Section 11.4 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to this
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a “bank” extending credit pursuant to
a loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a “ten percent shareholder” of the Borrower
within the meaning of Section 871(h)(3)(B) of the Code and (v) none of its
direct or indirect partners/members is a “controlled foreign corporation”
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Agent and the Borrower with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption:  (i) an IRS Form W-8BEN or IRS
Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or
IRS Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption.  By executing this certificate, the
undersigned agrees that (1) if the information provided in this certificate
changes, the undersigned shall promptly so inform the Borrower and the Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:             , 20[  ]

 

Exh. I-4-1

--------------------------------------------------------------------------------



 

EXHIBIT J

 

DOCUMENT CHECKLIST

 

Collateral Loan:

 

Obligor Name:

 

Date:

 

Description of Related Contract

 

Original or Copy

 

 

 

 

The undersigned certifies that the above Related Contracts have been delivered
to Cortland Capital Market Services LLC, as Document Custodian , on the date
referenced above.

 

[ORCC Financing IV LLC] [Owl Rock Capital Corporation]

 

By:

 

 

 

Name:

 

 

Title:

 

 

Exh. J-1

--------------------------------------------------------------------------------



 

EXHIBIT K

 

AUTHORIZED REPRESENTATIVES OF SERVICES PROVIDER

 

Name

 

Specimen Signature

 

 

 

 

 

 

 

 

 

 

Exh. K-1

--------------------------------------------------------------------------------